Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 1 of 80 PageID: 30




                  Exhibit 4
                                                                 |HAI LAIMI MUA HATA ALI ON KONAMATAT
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 2 of 80 PageID: 31
                                                                                         US010070669B2

 (12) United States Patent                                               (10 ) Patent No.:            US 10 ,070,669 B2
     Monsees et al.                                                      (45) Date of Patent:                     Sep . 11, 2018
 (54 ) DEVICE
       CARTRIDGE FOR USE WITH A VAPORIZER                           (58 ) None
                                                                          Field of Classification Search
                                                                            See application file for complete search history.
 (71) Applicant: JUUL Labs, Inc ., San Francisco , CA
                   (US )                                            (56 )                  References Cited
 (72 ) Inventors: James Monsees , San Francisco , CA                                 U . S . PATENT DOCUMENTS
                   (US ); Adam Bowen , San Francisco , CA                   374 ,584 A 12/ 1887 Cook
                   (US ); Steven Christensen , San                          576 ,653 A       2/ 1897 Bowlby
                  Francisco , CA (US) ; Joshua                                                 (Continued )
                  Morenstein , San Francisco , CA (US );
                   Christopher Nicholas HibmaCronan ,                           FOREIGN PATENT DOCUMENTS
                   Oakland, CA (US)
                                                                    AU
                                                                    AU            2014206215 AL         8/ 2014
 ( 73 ) Assignee : JUUL Labs, Inc., San Francisco , CA              AU            2014208287 AL         8/ 2014
                   (US )                                                                      (Continued )
 ( * ) Notice:     Subject to any disclaimer, the term of this                        OTHER PUBLICATIONS
                   patent is extended or adjusted under 35
                   U . S . C . 154(b ) by 0 days .                  “ Commission Regulation (EC ) No. 1275 / 2008," Official Journal of
                                                                    the European Union , Dec . 17 , 2008.
 ( 21) Appl. No.: 15 /820 , 370                                                               (Continued )
 (22 ) Filed : Nov. 21, 2017                                        Primary Examiner — Michael J Felton
                                                                    (74 ) Attorney, Agent, or Firm - Mintz , Levin , Cohn ,
 (65 )               Prior Publication Data                         Ferris , Glovsky and Popeo , P.C .
       US 2018/0070649 A1 Mar. 15, 2018                             (57 )                    ABSTRACT
                                                                    Cartridges for generating an aerosol are provided . In some
              Related U .S . Application Data                       implementations, a cartridge comprises a body, a heating
                                                                    element, and a mouthpiece . The body includes a storage
 (63 ) Continuation of application No. 15 /257,748, filed on         compartment configured to hold a vaporizable material and
       Sep . 6 , 2016 , which is a continuation - in -part of       has a first end, a second end , and a surface between the first
                           (Continued )                             end and the second end . The mouthpiece is secured over the
                                                                    first end, has a notch extending away from the second end
 (51) Int. Ci.                                                      towards the first end , covers a first portion of the surface ,
       A24F 47/00               ( 2006 .01)                         does not cover a second portion of the surface configured for
       A24F 7700                ( 2006 .01)                         insertion into a cartridge receptacle of a vaporizer device ,
                                                                    and does not cover a third portion of the surface comprising
                       (Continued )                                 an area between the notch and the second end , the third
 (52) U . S . CI.                                                   portion of the surface being visible when the second portion
      CPC .......... A24F 47 /008 (2013 .01); A24B 15 / 167        of the surface is inserted into the cartridge receptacle .
                         ( 2016 . 11); A24F 7700 (2013.01);
                       (Continued )                                              21 Claims, 24 Drawing Sheets




                      30am
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 3 of 80 PageID: 32


                                                                US 10 ,Page
                                                                       070 ,2669 B2

                     Related U .S . Application Data                           3 , 271,719 A        9 / 1966    Ovshinsky
                                                                               3 , 292,634 A       12/ 1966     Beucler
          application No. 14 /581,666 , filed on Dec . 23, 2014 ,              D207 ,887 S          6 / 1967    Parsisson
          which is a continuation - in -part of application No.                3 ,373 ,915 A        3 / 1968    Anderson et al.
          35/001,169 , filed on Jul. 28 , 2016 (U . S . filing date            3 ,420 ,360 A        1 / 1969    Young
          under 35 U . S .C . 384 ), and having an international               3 ,443, 827     A    5 / 1969    Acker et al.
                                                                               3 ,456 ,645     A    7 / 1969    Brock
           filing date ofMar . 11 , 2016 , which is a continuation             3 ,479 ,561     A   11/ 1969     Janning
          in -part ofapplication No. 35 /001, 170 , filed on Jul. 28,          3 ,567 ,014     A    3 / 1971    Feigelman
           2016 ( U . S . filing date under 35 U . S . C . 384), and           3 ,675 ,661 A        7 / 1972    Weaver
       having an international filing date of Mar. 11 , 2016 .                 3 ,707 ,017 A       12 / 1972    Paquette
                                                                               3 ,792, 704 A         2 /1974 Parker
                                                                               3 ,815 , 597 A       6 /1974 Goettelman
 (60 ) Provisional application No. 61/ 936 ,593 , filed on Feb .               3 , 861,523 A        1/ 1975 Fountain et al.
       6 , 2014 , provisional application No .61/937 ,755 , filed              3 ,941,300 A         3 / 1976 Troth
       on Feb . 10 , 2014 , provisional application No .                       4 ,020 ,853 A        5 / 1977 Nuttall
       61/ 920 ,225 , filed on Dec. 23 , 2013 , provisional                    4 ,049 ,005 A        9 /1977     Hernandez et al.
       application No. 62 /294 , 285 , filed on Feb . 11, 2016 ,               4 ,066 ,088 A         1/ 1978    Ensor
                                                                               D250 ,485 S         12 / 1978    Cuthbertson
       provisional application No. 62/294 ,281, filed on Feb .                 D255 ,548 S          6 /1980     Grodin
           11, 2016 .                                                          4 ,207,976 A         6 / 1980    Herman
                                                                               4 ,215 ,708 A         8 / 1980   Bron
 (51) Int. Cl.                                                                 4 ,219,032      A     8 / 1980    Tabatznik et al.
           A24B 15 / 16                     ( 2006 . 01)                       D260 ,690       S     9 / 1981   Stutzer
                                                                               4 , 303,083     A   12/ 1981     Burruss , Jr.
          F22B 1/28                         ( 2006 . 01)                       4 ,312, 367     A     1/ 1982    Seeman
          H05B 1 /02                        (2006 .01)                         4 , 347 , 855   A    9 / 1982 Lanzillotti et al.
          H05B 3/44                         ( 2006 .01)                        4 ,391,285 A         7 / 1983 Burnett et al.
           A61M 15 /06                      (2006 .01)                         D271, 255 S         11/ 1983 Rousseau
      A61M 11 /04                                                              4 ,492, 480 A        1/ 1985 Wadso et al.
                            ( 2006 .01 )                                       4 ,506 ,683     A    3 / 1985 Cantrell et al.
 (52) U . S . CI.                                                              4 ,519 ,319     A    5 / 1985    Howlett
      CPC .......... A61M 11/ 042 ( 2014 .02 ); A61M 15 / 06                   4 ,520 ,938     A    6 / 1985    Finke
                             (2013 .01 ); F22B 1 /284 ( 2013 .01) ; H05B       D280 ,494       S    9 / 1985    Abel
                        1/0244 (2013 . 01 ); H05B 3 /44 (2013 .01) ;           4 ,595 ,024 A        6 / 1986    Greene et al.
                                                                               4 ,625 ,737 A       12/ 1986     Keritsis et al .
                   A61M 2205 / 3653 ( 2013 .01); A61M 2205 /8206               4 ,648, 393 A         3/ 1987    Landis et al .
                         (2013.01); H05B 2203/021 (2013.01 ); H05B             4 ,708 ,151 A       11/ 1987     Shelar
                                                2203 /022 (2013.01)            4 ,735 ,217 A
                                                                               4 ,771, 796 A
                                                                                                    4 /1988     Gerth et al.
                                                                                                    9 / 1988 Myer
 (56 )                           References Cited                              4 ,793 , 365 A      12 / 1988 Sensabaugh , Jr. et al.
                                                                               4 ,794, 323 A       12 /1988 Zhou et al.
                         U .S . PATENT DOCUMENTS                               4 ,798 ,310 A        1/ 1989 Kasai et al.
                                                                               4 ,813 , 536 A       3 / 1989 Willis
                                                                               4 ,819 ,665 A        4 /1989     Roberts et al .
           595 ,070 A           12 / 1897   Oldenbusch                         4 ,830 ,028 A        5 /1989     Lawson et al.
           720 ,007 A            2 / 1903   Dexter                             D301, 837 S          6 / 1989    Peterson et al.
           799 ,844 A            9 / 1905   Fuller                             4 ,836 ,224 A        6 / 1989    Lawson et al.
           968 , 160 A           8 / 1910    Johnson                           4 ,846 , 199 A       7 / 1989    Rose
            969 ,076 A           8 / 1910   Pender                             4 ,848 ,374 A        7 / 1989    Chard et al.
         1 ,067, 531 A           7 / 1913   MacGregor                          4 ,848 , 563 A       7 /1989     Robbins
         1 , 163, 183 A         12 / 1915   Stoli                              D302 ,659 S          8 / 1989    Peterson et al .
         1 ,299 , 162 A          4 / 1919 Fisher                               D303 ,722 S          9 /1989     Marlow et al.
         1 ,505,748 A            8 / 1924   Louis                              4 , 870 ,748 A      10 / 1989    Hensgen et al .
         1 ,552,877 A            9 / 1925   Phillipps et al .                  D304,771 S          11/ 1989     Katayama
         1 ,632,335 A            6 / 1927   Hiering                            4 ,893 ,639 A         1/ 1990    White
          1,706 , 244    A       3 / 1929   Louis                              4 ,896 ,683 A         1/ 1990    Cohen et al.
          1,845, 340     A       2 / 1932 Ritz                                 4 , 907,606 A        3 / 1990 Lilja et al.
         1 ,972, 118     A       9 / 1934 McDill                               4 , 924 , 883 A      5 /1990 Perfetti et al.
         1, 998 ,683     A       4 / 1935   Montgomery                         4 ,938 ,236 A        7 / 1990 Banerjee et al.
         2 ,031, 363     A       2 / 1936    Elof                              4 , 941, 483 A       7 / 1990 Ridings et al.
         2 ,039,559 A            5 / 1936   Segal                              4 ,944 , 317 A       7 / 1990 Thal
         2 , 104 ,266 A          1/ 1938    McCormick                          D310 ,171 S          8 / 1990 Cusenza
         2 ,159,698 A           5 / 1939 Harris et al.                         4 ,945,929 A         8 / 1990 Egilmex
         2 , 177,636 A         10 / 1939 Coffelt et al.                        4 ,947 ,874 A        8 /1990 Brooks et al.
         2 , 195, 260 A          3 / 1940 Rasener                              4 ,947, 875 A        8 / 1990 Brooks et al.
         2 ,231,909 A            2 / 1941 Hempal                               D310 , 349      S    9 / 1990 Rowen
         2 , 327 , 120 A         8 / 1943 McCoon                               4 ,955 ,397     A    9 / 1990 Johnson et al.
         D142, 178 S             8 / 1945 Becwar                               4 ,974 ,609     A   12 / 1990 Southwick et al.
         2 ,460 ,427 A           2 / 1949 Musselman et al .                    4 ,984 ,588     A     1/ 1991 Stewart, Jr.
         2 ,483 , 304 A          9 / 1949 Rudolf                               D315 ,032       S    2 / 1991 Hayes
         2 ,502, 561     A       4 / 1950 Ludwig                               5 , 005,759     A    4 / 1991 Bouche
         2 , 765, 949    A     10/ 1956 Swan                                   5 ,019 ,122     A
         2 ,830 ,597     A      4 / 1958 Kummli                                                     5 / 1991 Clearman et al.
         2 , 860,638     A      11/ 1958    Bartolomeo                         5 , 020 ,548 A       6 / 1991    Farrier et al.
         2 ,897, 958     A       8/ 1959    Tarleton et al.                    5 ,027, 836     A    7 / 1991    Shannon et al.
         2 ,935, 987     A       5 / 1960   Ackerbauer                         5 ,031,646      A    7 / 1991    Lippiello et al.
         3 , 085 , 145   A       4 / 1963   Wray                               5 , 040 ,551    A    8 / 1991    Schlatter et al.
         3 ,146 , 937    A       9 / 1964   Joseph                             5 , 042 ,509    A    8 / 1991    Banerjee et al.
         3 , 258 ,015    A       6 / 1966 Ellis et al.                         5 ,050 ,621     A    9 /1991 Creighton et al
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 4 of 80 PageID: 33


                                                                    US 10 ,Page
                                                                           070 ,3669 B2

 (56 )                         References Cited                                    5 , 975 ,415
                                                                                   5 ,979 ,460
                                                                                                   A
                                                                                                   A
                                                                                                         11/ 1999
                                                                                                         11/ 1999
                                                                                                                      Zehnal
                                                                                                                      Matsumura
                      U . S . PATENT DOCUMENTS                                     5 ,994 ,025     A     11/ 1999     Iwasa et al .
          5 , 060 ,671 A 10 / 1991 Counts et al.
          5 ,065,776 A         11/ 1991     Lawson et al.
                                                                                   5 ,996 , 589
                                                                                   6 ,024 ,097
                                                                                   6 ,026 , 820
                                                                                                   A
                                                                                                   A
                                                                                                   A
                                                                                                         12/ 1999
                                                                                                          2 /2000
                                                                                                          2 / 2000
                                                                                                                      L
                                                                                                                      St. Charles
                                                                                                                       Von Wielligh
                                                                                                                      Baggett , Jr. et al.
          5 , 076 ,297 A       12/ 1991     Farrier et al.                         6 , 040 ,560     A     3 /2000     Fleischhauer et al.
          5 , 101, 838 A        4 / 1992    Schwartz et al.                        D422, 884       S      4 / 2000    Lafond
          5 ,105,831      A     4 / 1992     Banerjee et al.                       6 ,053 , 176    A      4 / 2000    Adams et al.
          5 ,105,836      A     4 / 1992    Gentry et al.                          D424 , 236      S      5 /2000     Reed
          5 ,105,838      A     4 / 1992 White et al .                             6 ,089, 857      A     7 / 2000    Matsuura et al.
          5 ,123 ,530     A     6 / 1992 Lee                                       6 ,095, 153      A     8 / 2000    Kessler et al.
          5 , 127, 511 A        7 / 1992    Keen , Jr. et al.                      6 , 102, 036     A     8 /2000     Slutsky et al.
          5 , 133, 368 A        7 / 1992    Neumann et al .                        6 , 119 ,684    A      9 / 2000    Nohl et al.
          5 , 141,004 A         8 / 1992    Porenski                               6 ,125 ,853     A     10 /2000     Susa et al.
          5 , 144 ,962 A        9 / 1992    Counts et al.                          D433, 532       S     11/2000      Higgins et al.
          5 ,148 ,817 A         9 / 1992 Houminer et al.                           6 , 155,268 A         12 /2000 Takeuchi
          5 ,152,456 A         10 / 1992 Ross et al.                               6 , 164 ,287 A        12 /2000 White
          5 ,183 , 062 A        2 / 1993     Clearman et al .                      D436 ,686 S            1 / 2001 Fujisawa
          D336 ,346 S           6 / 1993    Miller et al.                          6,196, 232 B1          3 / 2001 Chkadua
          5 ,224 ,498     A     7 / 1993    Deevi et al.                           6,216, 705 B1          4 / 2001 Ossepian
          5 ,228 ,460     A     7 / 1993    Sprinkel et al.                        D442,328        S      5 /2001     Barmes
          5 , 240 ,012    A      8 / 1993    Ehrman et al.                         6 , 234 ,169    B1     5 / 2001    Bulbrook et al.
          5 ,249 ,586     A    10 / 1993    Morgan et al.                          6, 265,789      B1     7 / 2001    Honda et al.
          5 , 261, 424    A    11/ 1993      Sprinkel, Jr.                         D447 ,276       S      8 / 2001    Gustafson
          5 , 269,237     A    12 / 1993 Baker et al.                              6 , 269, 966    B1 8 / 2001        Pallo et al.
          5 , 269, 327    A    12 / 1993 Counts et al.                             D450,313        S   11/ 2001       Koinuma
          5 ,296 ,685 A         3 / 1994 Burstein et al.                           D450 ,662       S   11/2001        Kwok
          5 , 303 ,720 A        4 / 1994     Banerjee et al.                       6 , 324 , 261   B1 11/ 2001        Merte
          5 ,322 ,075 A         6 / 1994    Deevi et al.                           6 , 349, 728    B1 . 2/ 2002       Pham

         nu n
          5 ,324 ,498 A
          5 ,345 ,951 A
          5 , 369,723 A
          5 ,372, 148 A
          5 ,388 ,574 A
                                6 / 1994
                                9 / 1994
                               11/ 1994
                               12 / 1994
                                            Streusand et al.
                                            Serrano et al.
                                             Counts et al.
                                            McCafferty et al.
                                2/ 1995 Ingebrethsen
                                                                                   D454 ,079 S
                                                                                   6 , 381, 739
                                                                                   6 , 386, 371
                                                                                   6 , 407, 371
                                                                                   6, 418, 938
                                                                                                   B1
                                                                                                   B1
                                                                                                   B1
                                                                                                   B1
                                                                                                          3 / 2002 Fong
                                                                                                          4 /2002
                                                                                                          5 /2002
                                                                                                          6 /2002
                                                                                                          7 / 2002
                                                                                                                      Breternitz , Jr. et al.
                                                                                                                      Parsons
                                                                                                                      Toya et al.
                                                                                                                      Fleischhauer et al.
          5 ,449,078 A          9 / 1995 Akers                                     6,431,363       B1     8 /2002     Hacker
          5 ,456 , 269 A       10 / 1995 Kollasch                                  6 , 443, 146    B1     9 / 2002    Voges
          5 ,472,001 A         12/ 1995 Nicholson                                  6 ,446, 793     B1     9 /2002     Layshock
          D367 ,605 S           3 / 1996 Moore                                     D465 ,660 S           11/2002 Doeing
          5 ,497, 791     A     3 / 1996 Bowen et al.                              6, 510,982 B2           1/ 2003 White et al.
          D368,552        S     4 / 1996    Adams                                  D471, 104 S            3 / 2003 Hunt
          5 ,529 ,078     A     6 / 1996    Rehder et al.                          6, 532 ,965      B1    3 / 2003     Abhulimen et al.
          D371,633        S     7 / 1996    Chenard                                6 , 536,442     B2     3 /2003 St Charles et al .
          5 , 545 ,904    A      8 / 1996   Orbach                                 6 , 557, 708    B2     5 / 2003     Polacco
          5 , 564 ,442    A    10 / 1996 MacDonald et al.                          6,598, 607      B2     7 / 2003     Adiga et al.
          5 ,579,934      A    12 / 1996 Buono                                     D477.920        S      8 /2003     McCarty et al.
          5 ,591, 368 A         1/ 1997 Fleischhauer et al.                        D478, 569       S.     8/2003       Hussaini et al.
          5 ,605, 226     A     2 / 1997    Hernlein                               D478 ,897       S      8 / 2003     Tsuge
          D379,810        S     6 / 1997    Giordano , Jr. et al.                  6 , 603, 924    B2     8 /2003      Brown et al.
          5 ,641, 064     A     6 / 1997    Goserud                                6 , 606, 998    B1     8 / 2003    Gold
          D380, 293       S     7 / 1997    Cudmore                                6 , 612, 404    B2     9 /2003     Sweet et al .
          5 ,649 ,552     A     7 / 1997    Cho et al.                             6 , 615 , 840   B1     9 /2003     Fournier et al.
          D382 , 146      S     8 / 1997    Sandy                                  6 ,622, 867     B2     9 /2003     Menceles
          5 ,666 ,977     A     9 / 1997 Higgins et al.                            6 ,637,430      B1    10 / 2003    Voges et al.
          5 ,666 ,978     A     9 / 1997 Counts et al.                             6 , 655, 379    B2    12 / 2003    Clark et al.
          5 ,708,258      A     1/ 1998 Counts et al.                              D485,639        S       1/ 2004     Stronski
          5 ,730 , 118 A        3 / 1998 Hermanson                                 6 , 672, 762    B1      1 / 2004    Faircloth et al.
          5 ,730, 158 A         3/ 1998     Collins et al.                         6 , 688, 313    B2     2 /2004     Wrenn et al.
          5 ,746 , 587 A        5 / 1998    Racine et al.                          6 , 707, 274    B1     3 / 2004    Karr
          D397,504        S     8 / 1998    Zelenik                                6 ,708, 846     B1     3 / 2004    Fuchs et al.
          D398, 150       S     9 / 1998    Vonarburg                              6, 726, 006     B1     4 /2004     Funderburk et al .
          5 ,810 , 164    A     9 / 1998 Rennecamp                                 6 , 743 ,030    B2     6 / 2004    Lin et al.
          5 ,819 ,756     A    10/ 1998 Mielordt                                   6 , 747 ,573     B1    6 /2004     Gerlach et al.
          5 , 845 ,649 A       12/ 1998     Saito et al .                          6, 752, 649     B2     6 / 2004     Arkin et al.
          D405 ,007       S     2/ 1999     Naas, Sr.                              D494,315        S      8 /2004     Cartier
          5 , 865, 185     A    2/ 1999     Collins et al.                         6 ,769,436      B2     8 /2004     Horian
          5 , 865, 186     A    2 / 1999    Volsey , II                            6 , 772 ,756    B2     8 /2004     Shayan
          5 , 878 ,752     A    3 / 1999    Adams et al.                           D495 ,599       S       9 /2004     Biesecker
          5 ,881,884      A     3 / 1999 Podosek                                   6 ,799, 576     B2    10 / 2004     Farr
          5 ,894, 841      A    4 / 1999 Voges                                     6 , 803 , 545 B2      10 / 2004 Blake et al .
          D411, 332       S     6 / 1999    Zelenik                                6 ,803 ,744     B1    10 /2004 Sabo
          D412 ,279       S     7 / 1999    Brice                                  6 ,805 ,545     B2    10 /2004 Slaboden
          5 ,931,828       A    8 / 1999    Durkee                                 6 ,810 , 883    B2    11/ 2004 Felter et al.
          5 ,934 ,289 A         8 / 1999    Watkins et al.                         D500, 301       S
                                                                                                   12 /2004           Deguchi
          5 ,938 ,018     A     8 / 1999    Keaveney et al.                        D500 , 302 S    12 /2004           Deguchi
          5 ,944 ,025     A      8/ 1999    Cook et al.                            6 , 827, 573 B2 12 /2004           St. Charles et al.
          5 , 954 , 979   A     9 / 1999    Counts et al.                          6 , 854 ,470 B12 /2005             Pu
          D414 ,893       S    10 / 1999 Moore                                     6 , 874,507 B2 . 4 / 2005          Farr
          5 , 967,310 A        10 / 1999 Hill                                      D505 , 922 S           6 / 2005 Mayo et al.
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 5 of 80 PageID: 34


                                                               US 10 ,Page
                                                                      070 ,4669 B2

 (56 )                          References Cited                              D610 , 588 S
                                                                              D611, 409 S
                                                                                                    2 /2010 Chen
                                                                                                     3 /2010 Green et al.
                         U . S . PATENT DOCUMENTS                             D616 , 753 S          6 /2010 Beam et al .
                                                                              7 , 726, 320 B2       6 /2010    Robinson et al.
         D506 ,447       S       6 / 2005    Mayo et al.                      7 ,753, 055 B2        7 /2010    Bryman
         D506 ,731       S       6 / 2005    Mayo et al.                      D621, 357 S           8/ 2010     Dong
         6 , 909, 840    B2      6 /2005     Harwig et al.                    7 , 767, 698 B2       8/2010     Warchol et al.
         D507,244        S       7 / 2005    Mayo et al.                      D624 ,238 S           9 /2010 Turner
         6 , 923, 890    B2 .     8/ 2005    Ricatto et al.                   7, 793, 860 B2        9 / 2010 Bankers et al.
         6 ,954 ,979 B2         10 / 2005 Logan                               7 , 793,861 B2        9 / 2010 Bankers et al.
         6, 994, 096 B2          2 / 2006 Rostami et al.                      7 , 801,573 B2        9 /2010 Yazdi et al.
         7 ,000 , 775 B2         2 / 2006 Gelardi et al.                      D624 ,880 S          10 /2010 Felegy, Jr. et al.
         7 , 015, 796 B2         3 / 2006 Snyder                              7 , 813 , 832 B2 10 /2010 Sundar
         7 ,025 , 066 B2         4 / 2006 Lawson et al .                      7 , 815 ,332 B1 . 10 / 2010 Smith
         D523 , 171      S       6 / 2006    Mitten et al.                    D627, 962 S          11/ 2010 Mudrick
         D525 ,948       S       8 / 2006    Blair et al.                     7 ,832, 397 B2       11/ 2010 Lipowicz
         7 , 082 , 825   B2      8 / 2006    Aoshima et al .                  7 , 832,410 B2       11/ 2010 Hon
         D528, 992       S       9 /2006     Hobart et al.                    7 ,845,359     B2    12 /2010    Montaser
         D529 ,044       S       9 / 2006    Andre et al .                    D631, 055      S      1/ 2011    Gilbert et al.
         7 ,109 ,876      B2     9 / 2006    Smith et al.                     D631, 458      S.      1/2011    Liao et al.
         D530 , 340 S           10 / 2006 Andre et al.                        7 ,886,507     B2     2 / 2011   McGuinness, Jr .
         D531, 190       S      10 / 2006    Lee et al.                       7 , 891, 666   B2     2 / 2011   Kuenzler et al.
         7 , 117 , 707   B2     10 / 2006    Adams et al.                     D634 ,735      S      3 / 2011   Maier
         D532, 927       S      11/ 2006     Sann                             7 , 905,236    B2     3 / 2011    Bryman et al.
         D534 ,921       S       1/ 2007     Andre et al.                     7 ,913, 686    B2     3 / 2011   Hughes et al.
         D535 ,261       S       1 /2007     Daniels                          D639 ,303 S           6 /2011 Ni et al.
         D535 , 308      S       1/ 2007     Andre et al.                     D639, 782 S            6/ 2011   Kim
         7 , 173 , 222   B2      2 / 2007    Cox et al.                       D641,718 S            7 / 2011   Sakai
         7 ,185 ,659      B2     3 /2007     Sharpe                           D642 ,330 S           7 / 2011   Turner
         D539,813 S              4 / 2007 Chen                                D644 ,375 S           8 /2011    Zhou
         D540 ,687 S             4 /2007 Egawa                                7 ,987, 846 B2         8/ 2011   Hale et al.
         D540 ,749 S             4 /2007 Kaule                                7 ,988, 034 B2        8 / 2011   Pezzoli
         7, 214 ,075     B2       5 / 2007   He et al.                        8 , 003, 080   B2     8 / 2011   Rabinowitz et al.
         D544 ,643       S.      6 / 2007 Lin                                 D645,817       S      9 / 2011   Sasada et al.
         D545, 303       S       6 / 2007    Chang                            D647, 247      S     10 /2011    Jones
         7 ,234, 593     B2      6 /2007     Fath et al .                     8 ,042 ,550    B2    10 /2011    Urtsev et al.
         D545,904        S       7 / 2007     Chen et al.                     D649, 708      S     11/2011     Oneil
         D546 ,782       S        7 / 2007    Poulet et al.                   D649,932       S     12/ 2011    Symons
         D547,002        S       7 / 2007    Lin                              8 ,079 ,371    B2    12/2011     Robinson et al .
         D551, 548       S       9 /2007     Didier                           8 ,080 ,975    B2    12/ 2011    Bessa et al.
         D551, 970       S      10 / 2007    Didier                           8 , 091 ,558    B2     1/ 2012   Martzel
         7 ,275, 941     B1     10 / 2007    Bushby                           D653, 803      S       2 /2012    Timmermans
         D556 , 154      S      11/2007       Poulet et al.                   D656 ,496      S      3 / 2012   Andre et al.
         7 ,290, 549     B2     11/2007      Banerjee et al.                  8 ,141 ,701    B2     3 /2012    Hodges
         D557, 209       S      12 / 2007     Ahlgren et al.                  8 , 156, 944   B2     4 / 2012   Han
         D558, 060       S      12 / 2007    Milan Sir                        8 ,157 ,918    B2     4 / 2012   Becker et al.
         D562, 151       S        2 / 2008   Larocca et al.                   8,170, 623 B2         5 /2012 Dorogusker et al.
         D565, 496       S       4 / 2008    Disla                            D661, 889 S           6 / 2012 Wu
         D568, 298       S       5 / 2008    Lundgren et al.                  D661,991 S            6 / 2012 Brummelhuis et al.
         D569, 727       S       5 / 2008    Moretti                          8 , 205, 622 B2       6 / 2012 Pan
         7 ,374 , 048     B2     5 / 2008    Mazurek                          D664,146 S            7 /2012 Hoehn et al.
         D571 , 202      S       6 / 2008     Vogt                            D664 ,636      S      7 /2012    Robinson et al .
         D571 ,556       S       6 /2008     Raile                            8 , 251, 060   B2     8 / 2012   White et al.
         D573, 474       S       7 /2008     Beam et al.                      8 ,282 ,995    B2    10 /2012    Calzia et al.
         7 ,415 , 982     B1     8 /2008     Sheridan                         D670 ,272      S     11/2012     Suzuki
         D576 ,619       S       9 / 2008    Udagawa et al.                   D670 ,659      S     11/2012     Ishikawa et al.
         D577,019        S       9 / 2008    Udagawa et al .                  8 ,308 ,624 B2       11/ 2012 Travers et al.
         D577 , 150      S       9 /2008     Bryman et al.                    8 ,314 ,235 B2       11/2012 Dixit et al .
         D577 ,591 S             9 / 2008 Bouroullec et al.                   D672,715       S     12 / 2012   Brunner et al.
         7 ,428,905 B2           9 /2008 Mua                                  8 , 322, 350   B2    12/2012     Lipowicz
         7 ,434 , 584 B2        10 / 2008 Steinberg                           D674 , 182     S      1 /2013    Copeland et al.
         D580 ,756 S            11/ 2008 Seebold                              D674 ,748      S       1/2013    Ferber et al.
         D585 ,077       S       1/ 2009 Sheba et al.                         8 , 344, 693   B2      1/2013    Budziszek et al.
         7 ,488,171      B2      2 / 2009 St. Charles et al.                  D676 ,741      S      2 /2013    Van Landsveld et al.
         D589 ,941       S       4 / 2009 Maier et al.                        8, 371, 310    B2     2 /2013    Brenneise
         D590 ,988       S       4 / 2009 Hon                                 8 ,375 ,957    B2     2 /2013    Hon
         D590, 989 S             4 / 2009 Hon                                 8 , 381, 739 B2       2 /2013 Gonda
         D590 , 990 S            4 /2009 Hon                                  8,387, 612 B2         3 / 2013 Damani et al.
         D590 ,991 S             4 / 2009    Hon                              8 ,393,331 B2         3 /2013 Hon
         D591,758 S              5 / 2009    Lee                              8 ,402, 978    B2     3 /2013    Karles et al.
         7 ,530,352 B2           5 /2009     Childers et al.                  8,424,539      B2     4 /2013     Braunshteyn et al.
         7 ,546, 703 B2          6 /2009     Johnske et al.                   D681, 445      S      5 /2013     Van Landsveld et al.
         D599,670 S              9 / 2009    Qin                              D682, 090      S      5 /2013    Scatterday
         7 ,581 ,540 B2          9 / 2009 Hale et al.                         D682 ,698      S      5 /2013     Young
         7 ,621, 403 B2         11/ 2009 Althoff et al.                       D682 ,841      S      5 /2013     Suetake et al.
         D605 ,509 S            12 / 2009 Leonardis                           8 , 443 ,534   B2     5 / 2013   Goodfellow et al.
         D606 ,505 S            12 /2009 Seflic et al.                        D684 ,683      S      6 /2013     Curti et al.
         7,633 ,270 B2          12 /2009 Wong et al.                          8 , 464,867    B2     6 / 2013   Holloway et al.
         7 ,644 ,823 B2          1/2010 Gelardi et al.                        D686 ,336      S      7 / 2013   Horian
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 6 of 80 PageID: 35


                                                              US 10 ,Page
                                                                     070 ,5669 B2

 (56 )                        References Cited                               8 , 905 ,040 B2       12/ 2014 Scatterday et al .
                                                                             8 ,910 ,630 B2 12 / 2014 Todd
                        U . S . PATENT DOCUMENTS                             8 ,910, 639 B2 . 12 /2014 Chang et al.
                                                                             8 ,910, 640 B2        12 / 2014 Sears et al.
         D686 .987 S           7 /2013 Vanstone et al.                       8 ,910 ,641 B2        12 /2014 Hon
         D687,042 S            7 /2013 Yoneta et al.                         8 ,910 ,783 B2        12/2014 Liu
         8, 479 ,747 B2        7 / 2013 O 'Connell                           8 ,915 ,254     B2    12 /2014    Monsees et al.
         8, 490, 629 B1        7 /2013 Shenassa et al .                      8 ,919 , 561    B2    12 / 2014   Boisseau
         8 , 495 , 998 B2      7 /2013 Schennum                              D721, 202       S      1/ 2015     Liu
         8,499 ,766 B1         8 / 2013 Newton                               D721 ,577       S      1/ 2015    Scatterday
         8 ,511,318 B2         8 /2013 Hon                                   8,925,555       B2     1 /2015    Monsees et al.
         D690 ,461 S           9 / 2013 Chen                                 8 ,928, 277     B2     1/ 2015    Xiang et al.
         8,539,959 B1          9 / 2013 Scatterday                           8 , 931 ,492    B2     1/2015      Scatterday
         8,541,401       B2    9 / 2013   Mishra et al.                      D721, 972       S.     2 /2015     Brewer et al.
         D691, 324      S     10 / 2013   Saliman                            D722, 023       S      2 /2015     Brunner et al.
         D692 ,615      S     10 / 2013   Verleur                            8,948,578    B2        2 /2015    Buchberger
         8,550,069       B2   10 / 2013   Alelov                             8,950,395    B2        2 /2015    Schennum
         8 ,552,691     B2    10 / 2013   Wu                                 8,955,522    B1        2 /2015    Bowen et al.
         D693 ,054      S     11/ 2013    Verleur                            8,960 ,199 B2          2 /2015 Zhuang et al.
         8 ,578, 942    B2    11/ 2013    Schennum                           8 , 961 ,492 B2        2 / 2015 Imran et al.
         8 ,578, 943    B2    11/ 2013    Luan et al .                       8 ,963,725 B2          2 /2015 Xiang
         D695 ,450 S          12 /2013 Benassayag et al.                     D723 ,735 S            3 /2015 Liu
         D696 ,051 S          12 / 2013 Scatterday                           D723 ,736 S            3 / 2015 Liu
         8,596,460 B2         12/2013 Scatterday                             D724 ,037 S            3 / 2015 Yoshioka
         8 ,646,462B2          2 / 2014 Yamada et al.                        D725 ,310 S            3 / 2015 Eksouzian
         D700 ,572      S      3 / 2014 Esses                                D725, 823 S            3 / 2015 Scatterday et al.
         8,671 ,952     B2     3 / 2014 Winterson et al .                    8 ,967,382 B2          3 /2015 Liu




                                                                                                               Lokaliu
         8, 678 ,012    B2     3 / 2014 Li et al.                            8, 973 ,587 B2         3 / 2015 Liu
         8 , 689, 789   B2     4 / 2014 Andrus et al.                        8 , 975, 764 B1        3 /2015 Abehasera
         8 ,689, 805    B2     4 / 2014 Hon                                  8,978, 663 B2          3 /2015 Newton
         8,695 , 794 B2        4 /2014 Scatterday                            8,991,402 B2           3/2015 Bowen et al.
         8 ,707,965 B2         4 /2014 Newton                                8 , 993, 836    B2     3 /2015    Tissier et al.
         D704 ,629 S           5 /2014 Liu                                   D726 ,727       S      4 / 2015   Holz et al.
         D704 ,634 S           5 / 2014 Eidelman et al.                      9 , 004 , 073   B2     4 /2015    Tucker et al.
         D705 ,918 S           5 / 2014 Robinson et al.                      9 , 010 ,335    B1     4 /2015    Scatterday
         8 ,714,150 B2         5 / 2014 Alelov                               9 , 016, 274    B1     4 /2015    White
         8, 714 ,161 B2        5 /2014 Liu                                   9 ,018,899      B2     4 / 2015   Xiang
         8 ,733,345     B2     5 / 2014   Siller                             D728 ,855       S      5 /2015    Liu
         8 , 733, 346   B2     5 / 2014   Rinker                             D729,030        S      5 /2015    Novick et al.
         D707,389       S      6 / 2014   Liu                                D729 ,277       S      5 / 2015   Uchida
         D707,627       S      6 / 2014   Brunner et al.                     D729 ,366       S      5 / 2015   Kauss et al.
         8, 739 , 788   B2     6 / 2014   Yomtov                             D729 ,439       S      5 /2015    Scatterday
         8 , 741 ,348   B2     6 / 2014   Hansson et al.                     D729 ,444       S      5 /2015    Leidel
         8 ,752,545     B2     6 /2014    Buchberger                         D729 ,445       S      5 / 2015   Leidel
         8 , 752, 557 B2       6 /2014 Lipowicz                              D730 ,571       S      5 / 2015   Chen
         8 , 757,169 B2        6 / 2014   Gysland                            D730 ,572       S      5 / 2015   Leidel
         D708, 727   S         7 /2014    Postma                             9 ,022,026      B2     5 /2015    Fang
         8,770,187    B2       7 /2014    Murphy                             9, 022, 039 B2         5 /2015 Hearn
         8, 781 ,307 B2        7 / 2014   Buzzetti                           9 , 025, 291 B2        5 /2015 Xiang
         8 , 790, 556B2        7 / 2014   Bundren et al.                     9, 028, 808 B2         5 / 2015 Huland
         8 , 794, 231   B2     8 /2014 Thorens et al.                        9 , 032, 968 B2        5 /2015 Glasberg et al.
         8 , 794,244    B2     8 /2014 Hammel et al.                         9 , 038,626 B2         5 /2015 Yamada et al .
         8,794, 245     B1     8 /2014 Scatterday                            9 ,038,642 B2           5 / 2015 Liu
         8, 794 ,434 B2       8 / 2014    Scatterday et al.                  D731, 114 S            6 / 2015 Leidel
         8 , 807, 140 B1      8 /2014     Scatterday                         D733 , 142      S      6 /2015 Solomon et al.
         8 ,809,261 B2        8 /2014     Elsohly et al.                     D733 , 356      S      6 /2015 Leidel
         8 , 813, 747   B2    8 / 2014    Gibson et al.                      9 , 046, 278    B2     6 / 2015 Koller
         8,813,759      B1    8 / 2014    Horian                             9 ,050,431      B2     6 /2015 Turner et al .
         8,820, 330     B2 9 /2014        Bellinger et al.                   9, 055 ,617     B2     6 / 2015 Thorens et al.
         8 ,829,395     B2    9/ 2014      Bao                               9 , 055 ,770    B2     6 /2015 Liu
         8 ,851, 068    B2 10 / 2014      Cohen et al.                       9 , 060,388     B2     6 / 2015 Liu
         8 ,851,081     B2 . 10 / 2014    Fernando et al.                    9 , 060, 548    B2     6 / 2015 Zheng et al.
         8 .851, 083    B2 10 /2014       Oglesby et al.                     9 , 066, 543 B2        6 /2015 Cameron
         8 . 857 ,446 B2      10 / 2014 Wu                                   9 , 072, 321 B2        7 / 2015 Liu
         8 , 863,752 B2       10 /2014 Hon                                   9 ,072,322      B2     7 / 2015   Liu
         8 , 869,792 B1       10 /2014 Lee                                   9 , 078,472     B2     7 / 2015   Liu
         8 ,881, 737 B2       11/ 2014 Collett et al.                        9 , 078,474     B2     7 /2015    Thompson
         8 ,881,738 B2        11/2014 Bryman                                 9 , 078, 475    B2     7 / 2015   Li et al.
         8,893, 726 B2        11/ 2014 Hon                                   9 , 089, 166    B1     7 /2015    Scatterday
         8 , 897, 628 B2      11/ 2014 Conley et al.                         9 , 089 ,168 B2        7 /2015 Liu
         D718 ,621 S          12 / 2014 Mitchell et al.                      9, 090,173      B2     7 /2015    Oishi
         D718 ,723 S          12 / 2014 Clymer et al.                        D736 ,706       S      8 / 2015   Huang et al.
         D718 , 933 S         12/2014 Brown, Jr.                             D736 ,995       S.     8 / 2015   Recio
         D719 ,701 S          12 /2014 Scatterday                            D737 ,508       S      8 / 2015   Liu
         D720 ,095 S          12 / 2014 Alima                                9, 095 , 174     B2    8 / 2015   Capuano
         D720 ,496 S          12 / 2014 Alima                                9 ,095,175      B2     8 / 2015   Terry et al.
         D720, 497 S          12 / 2014 Alima                                9 , 099 ,873 B2        8 /2015 Xiang
         8 , 899 ,238 B2      12 / 2014 Robinson et al.                      9,101 , 729 B2         8 / 2015 Liu
         8 ,899 ,240 B2       12 /2014 Mass                                  9 ,113, 659 B2         8/ 2015 Liu
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 7 of 80 PageID: 36


                                                                US 10 ,070 ,669 B2
                                                                      Page 6

 (56 )                        References Cited                                 9 ,271 ,529
                                                                               9 , 272, 103
                                                                                              B2
                                                                                              B2
                                                                                                    3 /2016 Alima
                                                                                                    3 / 2016 Storz
                        U . S . PATENT DOCUMENTS                               9 , 277, 768   B2    3 /2016 Xiu
                                                                               9 ,277 ,769    B2    3 /2016    Liu
         D737 ,566 S           9 / 2015 Gaddis                                 9 , 281, 705   B2    3/2016     Xiang
         D738 ,038 S           9 / 2015 Smith                                  9,282 ,772     B2    3 /2016    Tucker et al.
         D739 ,973 S           9 / 2015 Chao                                   9,282, 773     B2    3 /2016    Greim et al.
         9 , 131 , 733 B2      9 /2015 Liu                                     9 , 289, 014 B2      3 / 2016    Tucker et al.
         D741, 001 S          10 / 2015 Alarcon et al.                         9 , 295,286 B2       3 /2016 Shin
         D741,002 S           10 / 2015 Liu                                    D753 ,090 S          4 /2016 Langhammer et al.
         D741, 541 S          10 / 2015 Liu                                    D753 ,338 S          4 /2016 Chen
         D742 ,063 S          10 /2015 Recio                                   D753 ,873 S          4 / 2016 Schuessler
         D742, 064      S     10 /2015 Leidel                                  D753 ,874 S          4 / 2016 Moreno Medina et al.
         9, 155 , 336   B2    10 / 2015 Liu                                    D754 ,919 S          4 /2016 Alarcon et al.
         9,166, 424     B2    10 / 2015 Oakley, Jr.                            9 , 301 ,545 B2      4 /2016 Li et al .
         9 ,167, 849    B2    10 / 2015 Adamic                                 9,301, 549 B2        4 /2016 Liu
         9 ,167 ,850     B2   10 /2015 Liu                                     9 ,302, 800 B2       4 / 2016 Holmes et al.
         9 ,167 ,852     B2   10 /2015 Xiu                                     9 , 302, 825   B2    4 / 2016 Liu
         9 , 167,853    B2    10 / 2015   Xiang                                9 , 308, 336   B2    4 / 2016 Newton
         D742 ,492 S          11/ 2015    Robinson et al.                      9 ,312 , 687    B2   4 /2016 Xiang
         D742 ,624 S          11/ 2015    Meyers                               9 , 315, 890    B1   4 /2016 Frick et al.
         D743 ,099 S          11 / 2015   Oglesby                              9 , 320 ,300   B2    4 /2016 Hon
         D744 ,159 S          11/2015 Lukas                                    D755,057       S     5 / 2016 Mutter
         9 ,185, 937 B2       11 / 2015   Liu                                  D755 , 506     S     5 /2016 Neely Ill et al.
         9,197, 726     B2    11 / 2015   Stanimirovic et al.                  D755 ,733      S     5 /2016 Ikegaya et al .
         D744, 342      S     12 / 2015   Blasko et al.                        D755 ,735      S     5 /2016 Kashimoto
         D744 ,419      S     12 / 2015   Bowen et al.                         D756 ,030      S     5 / 2016 Chen
         D744,696       S     12 / 2015 Malhi                                  D756 ,031      S     5 /2016    Wu
         D745, 004      S     12 / 2015 Kim                                    D756 ,559       S    5 / 2016   Li
         D745 ,388 S          12/ 2015 Taylor                                  D757, 352      S     5 /2016    Bagai
         D746 ,291 S          12 / 2015 Solomon et al.                         D757 ,353      S     5 / 2016   Nunnelly et al.
         9 ,198, 463 B2       12/ 2015 Liu                                     D757 ,690      S     5 / 2016   Lee et al.
         9 , 198 ,464 B2      12 / 2015 Liu                                    D757, 994 S          5 /2016 Moradian
         9 , 198 ,466 B2      12 / 2015 Liu                                    D757 ,995 S          5 /2016 Liu
         9 , 204 ,670 B2      12 / 2015 Liu                                    9 ,326,547     B2    5 / 2016 Tucker et al.
         9 , 215, 895   B2    12 / 2015   Bowen et al.                         9 ,326,549     B2    5 /2016 Hon
         9 ,220 ,302    B2    12 / 2015   DePiano et al.                       9 ,332,787     B2    5 / 2016 Liu
         9 , 220 ,303   B2    12 /2015    Li et al.                            9 , 345, 269   B2    5 /2016 Liu
         D747 ,035      S      1/ 2016    Moradian                             9 ,350, 102    B2    5 /2016 Wu
         D747, 265      S      1 /2016 Marini                                  9 , 350,178    B2    5 / 2016 Xiang
         D747, 546      S      1 / 2016 Liu                                    9 , 350 , 181 B2     5 /2016 Xiang
         D747,603       S      1 / 2016 Gaddis                                 9 ,351,522 B2        5 /2016 Safari
         D747,722       S      1 / 2016 Webb                                   D758 ,647 S          6 / 2016 Liu
         D747, 852      S      1 / 2016 Meyers                                 D758,649 S           6 / 2016 Liu
         D748, 329      S      1/ 2016 Bagai et al.                            D758,650 S           6 / 2016 Wu
         9 ,226,525     B2     1/ 2016    Liu                                  D759,031 S           6 / 2016 Ozolins et al.
         9 , 226,526    B2     1/ 2016    Liu                                  D759 , 297 S         6 /2016 Liu
         9 , 233, 217   B2     1/2016     Jones                                D759, 303      S     6 /2016 Afridi
         9 , 240, 695 B2       1/2016     Xiang                                D760 ,431      S     6 / 2016 Liu
         9 ,240, 697 B2        1 / 2016   Xiang                                9 , 357 ,802   B2    6 / 2016 Liu
         D748, 852      S      2 / 2016   Wu                                   9,360,379       B2   6 /2016    Liu
         D748 ,853      S      2 / 2016   Seibel et al.                        9,364, 025      B2   6 /2016    Liu
         D749, 260      S      2 /2016 Wu                                      9 , 364 , 026 B2     6 /2016    Liu
         D749, 261      S      2 /2016 Chen                                    9 ,364 , 027 B2      6 /2016    Hon
         D749, 505      S      2 / 2016 Verleur et al.                         9,364, 800 B2        6 / 2016 Dubief
         D749 ,510 S           2 / 2016 Liu                                    9 , 379, 364 B2      6 / 2016 Alima
         D749 ,781 S           2 / 2016 Lane                                   D760 ,952 S .        7 / 2016 Mayor
         D750, 320 S           2 / 2016 Verleur et al.                         D761,488 S           7 /2016 Alarcon et al.
         D750 ,321 S           2 /2016  Chen                                   D761,999 S           7 /2016 Liu
         9,254, 002     B2     2 / 2016 Chong et al .                          D762 ,000 S          7 /2016 Liu
         9,254, 005     B2     2 / 2016 Liu                                    D762,001 S           7 /2016 Liu
         9 ,255 ,277    B2     2 / 2016 Bakker et al.                          D762,003 S           7 / 2016 Lomeli
         D750 , 835     S      3 / 2016 Wei                                    D762,326 S           7 / 2016   Liu
         D751, 250 S           3/ 2016 Vuong                                   9 ,380 ,810 B2       7 /2016    Rose et al.
         D751,527       S      3 / 2016 Hinokio et al.                         9 ,380, 812 B2       7/2016     Chung
         D751, 755      S      3/ 2016 Van Riper                               9,383 , 053 B2       7 /2016    Liu
         D751, 757      S      3 /2016 Stern                                   9 ,385 ,554 B2       7 /2016    Xiang
         D752 ,277      S      3 /2016 Liu                                     9,386, 803 B2        7 / 2016   Burke et al.
         D752, 278      S      3 / 2016   Verleur et al.                       D763 , 203 S         8 / 2016   Ikegaya et al.
         D752 ,279      S      3 /2016    Liu                                  D763, 204 S          8 / 2016   Ikegaya et al.
         D752 ,280      S      3/ 2016    Verleur et al.                       D763, 502 S          8 / 2016   Verleur et al.
         D752 ,282      S      3 /2016    Doster                               D764 ,098 S          8 /2016    Liu
         D752, 283      S      3 / 2016   Doster                               D764,703 S           8 /2016 Liu
         D752 ,284 S           3 /2016 Doster                                  D765, 307 S          8 /2016 Liu
         D752, 285 S           3 / 2016 Doster                                 D765,308       S     8 /2016    Liu
         D752 ,286 S           3 /2016 Doster                                  D765, 309      S     8 /2016    Liu
         D752, 808 S           3 / 2016 Hearn                                  9,408 , 416    B2    8 /2016    Monsees et al.
         9, 271 ,525 B2        3 / 2016 Liu                                    9, 413 , 180   B2    8 /2016    Liu
         9 , 271,526 B2        3 /2016 Liu                                     9 ,414 ,627    B2    8 /2016    Liu
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 8 of 80 PageID: 37


                                                               US 10 ,Page
                                                                      070 ,7669 B2

 (56 )                        References Cited                                D774 ,693 S           12 /2016 Liu




                                                                                                                JOM
                                                                              D774, 892       S     12 / 2016 Liu
                         U . S . PATENT DOCUMENTS                             D775 ,412       S     12 / 2016 Di Bari
                                                                              D775 ,413       S     12/2016 Liu
         9 ,414, 628 B2        8 / 2016 Liu                                   9 , 510, 624    B2    12 /2016 Li et al.
         9 ,415, 929 B2        8 /2016 Liu                                    9 ,516 ,898     B2    12 /2016 Liu
         9, 417,107      B2    8 / 2016   Xiang                               9 ,521, 867     B2    12 /2016 Xiang
         9,420, 831      B2    8 / 2016   Liu                                 9 ,526 ,272 B2        12/2016 Liu
         9 , 427 , 022   B2    8 / 2016   Levin et al.                        9 ,526 ,273 B2        12 /2016 Liu
         9 ,427,023      B2    8 / 2016   Liu                                 9,531, 183 B2         12 / 2016 Xiang
         9,427, 024
         9 ,427, 025 B2
         9 , 427, 026 B2
                         B2         .
                                    nd
                               8 /2016
                               8 /2016 Liu
                               8 /2016 Wu
                                          Liu                                 D776 ,051 S
                                                                              D776 , 162 S
                                                                              D776 , 270      S
                                                                                                     1 / 2017
                                                                                                     1/ 2017
                                                                                                     1 /2017
                                                                                                                Beck et al.
                                                                                                                Wilcox et al.
         D765,907 S            9 / 2016 Liu                                   D776 , 338      S      1/ 2017    Lomeli
         D766 ,503       S     9 / 2016   Liu                                 D776 , 340      S      1/ 2017    Seibel et al.
         D766 ,873       S     9 / 2016   Washio                              D776 ,659       S      1 / 2017 Hou
         D767,200        S     9 / 2016   Liu                                 D777, 372       S      1 / 2017 Liu
         D767 ,201       S     9 / 2016   Starr                               D777 ,976       S      1/ 2017 Mahlmeister
         D767,820 S            9 / 2016 Jordan et al.                         9 , 532, 598    B2     1 /2017 Liu
         D767,822 S            9 / 2016 Jordan et al.                         9 ,532, 599 B2         1/2017     Liu
         9, 433 ,242     B1    9 / 2016   Buffone                             9,532 , 601 B2         1/ 2017    Liu
         9,438, 049      B2    9 / 2016   Xiang                               9 ,532, 602 B2         1/2017     Liu
         9 ,438,051      B2    9 / 2016   Firman , II et al.                  9 ,532, 604 B2         1/ 2017    Conley et al.
         9 ,439, 455     B2    9 /2016    Alarcon et al.                      9 , 532 , 605   B2     1 /2017     Yamada et al .
         9 ,439, 456 B2        9 / 2016 Liu                                   9 ,538, 781     B2     1 /2017    Zheng
         9 ,440, 035 B2        9 / 2016 Chung                                 9 ,538, 783     B2     1/ 2017    Xiang
         9 , 451 , 790 B2      9 / 2016 Liu                                   9 , 538,787     B2     1/ 2017 Liu
         9 , 451 , 793 B2      9 / 2016 Zhou                                  9 ,538, 789 B2         1 / 2017 Liu
         9 , 455 ,579 B2       9 /2016 Xiang                                  9 , 545 ,489    B2     1/2017 Turner et al.
         D768,331 S           10 / 2016 Chen                                  9 , 549, 572    B2     1/ 2017 Dincer et al.
         D768 , 920      S    10 / 2016   Jones et al.                        9 , 549,573     B2     1/2017 Monsees et al.
         D768 ,980       S    10 / 2016   Alexander                           9 , 554, 596    B2     1 / 2017 Liu
         D769,518        S    10 / 2016   Liu                                 9 , 554 , 597 B2       1 /2017 Liu
         D769,519        S    10 / 2016   Chen                                9 ,555, 203 B2         1/2017 Terry et al.
         D769,520        S    10 / 2016   Hua                                 D778 ,493 S            2 /2017 Scott
         D769, 830       S    10 / 2016   Clymer et al.                       D778 ,831 S            2 /2017 Chen
         D770 ,088       S.   10 / 2016   Abadi et al.                        D779,677 S             2 / 2017   Chen
         9 ,456 ,632 B2       10 / 2016 Hon                                   D779 ,719 S            2 / 2017   Qiu
         9 ,456 ,633 B2       10 / 2016 Liu                                   D780 , 179 S           2 / 2017   Bae et al.
         9 , 456, 634 B2 . 10 /2016 Wang et al .                              D780 ,372       S      2 /2017    Liu
         9 , 459, 021 B2      10 / 2016 Greim et al.                          9 , 560,882     B2     2 / 2017   Xiang
         9 , 462, 832 B2      10 / 2016 Lord                                  9 ,565, 873     B2     2 /2017    Zheng
         9 ,465, 081 B2       10 / 2016 Xiang                                 9 ,565, 876      B2    2 /2017     Tsai
         9 ,474 ,305 B2       10 / 2016 Liu                                   9 , 572, 372 B2        2 /2017    Liu
         D770 , 395 S         11/2016 Clymer et al.                           9,572,373 B2           2 /2017   Chen
         D770,676        S    11/ 2016    Bennett et al.                      9 , 572, 374 B2        2 / 2017 Gabbay
         D770 ,678       S    11/ 2016    Shin                                9,573 , 751     B2     2 /2017 Liu
         D770,679        S    11/ 2016    Weigensberg                         9 , 578, 002    B2     2 / 2017 Wu
         D771,219         S   11/2016     Gilbarte                            9 , 578, 898    B2     2 /2017 Liu
         D771, 307       S    11/ 2016    Wu                                  D780 ,990       S      3 / 2017 Liu
         D771, 308       S    11/ 2016    Saydar et al.                       D780 ,991       S      3 /2017 Liu
         D772, 477       S    11/ 2016    Shin                                D782, 108       S      3 /2017 Jordan et al.
         D772 ,478       S    11/ 2016    Liu                                 D782 ,728       S      3 / 2017 Pinder
         D772 ,479       S    11/ 2016    Stowers et al.                      D782, 729       S      3 / 2017   Wright et al.
         D772,480        S    11/2016     Hua                                 9 , 591, 876    B2     3 /2017    Alima
         D772,879 S           11/2016 Eliyahu                                 9,596, 881      B2     3 / 2017   Chiolini et al.
         D773 ,114 S          11/ 2016 Leidel et al.                          9 ,596, 884 B2         3 / 2017   Liu
         D773 ,115 S          11/ 2016 Liu                                    9 , 596, 885 B2        3 /2017    Liu
         D773 ,116 S          11 / 2016 Liu et al.                            9 , 596,886 B2         3 / 2017   Liu
         9 ,480, 285 B2
         9, 480,286 B2
                                    .
                              11/ 2016 Liu
                              11/ 2016 Liu
                                                                              9 , 596,887 B2
                                                                              9 , 602, 646
                                                                              9, 603 ,198
                                                                                              B2
                                                                                              B2
                                                                                                     3 / 2017
                                                                                                     3 /2017
                                                                                                     3 / 2017
                                                                                                                Newton
                                                                                                                Stanimirovic et al.
                                                                                                                Liu
         9 ,497 ,993 B2       11 / 2016 Vallar
         9 ,497 ,994 B2       11/ 2016 Liu                                    9 , 603 ,386    B2     3 /2017    Xiang
         9 ,497. 995 B2       11/ 2016 Liu                                    9 , 603, 387    B2     3 / 2017   Liu
         9 ,497, 997 B2       11/2016 Wu                                      9 , 603, 389    B2     3 / 2017   Chen
         9 ,497 , 998 B2      11 / 2016 Chen                                  9 , 603 ,390    B2     3 / 2017 Li et al .
         9 ,497 ,999 B2       11/2016 Lord                                    D784 ,609 S            4 /2017 Liu
         9 ,498 ,001 B2       11/ 2016 Wu                                     D785 ,234 S            4 / 2017 Liu
         9 ,498 ,002 B1       11/2016 Soreide                                 D785, 237       S      4 / 2017 Wu
         9 ,498, 588 B2       11/ 2016 Benassayag et al.                      9 , 609, 893    B2     4 /2017 Novak , III et al.
         9 , 502, 917 B2      11/ 2016 Xiang                                  9 , 615 ,605     B2    4 /2017 Liu
         9 , 504 ,278 B2      11/ 2016 Liu                                    9, 615 ,606      B2    4 / 2017 Liu
         9 , 504, 279 B2      11/ 2016 Chen                                   9, 615 , 607 B2        4 / 2017 Liu
         D773,391 S           12 / 2016 Haarburger et al.                     9 , 620, 958    B2     4 / 2017 Liu
         D773, 727 S          12 / 2016 Eksouzian                             9 , 622, 511    B2     4 /2017 Zhu
         D773 ,729 S          12/ 2016 Jordan et al.                          9 , 623, 592    B2     4 /2017 Liu
         D774 , 247 S         12 / 2016 Chen                                  9, 627 , 661    B2     4 /2017 Liu
         D774 ,248 S          12/ 2016 Jordan et al.                          9, 629 , 391    B2     4 /2017 Dube et al.
         D774,514 S           12 /2016 Turksu et al.                          9 ,629 , 394    B2     4 /2017 Aronie et al.
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 9 of 80 PageID: 38


                                                              US 10 ,Page
                                                                     070 ,8669 B2

 (56 )                         References Cited                               9, 763, 478
                                                                              9 ,770 ,055
                                                                                              B2  9 /2017
                                                                                              B29 /2017
                                                                                                                Cameron et al.
                                                                                                                Cameron et al.
                  U . S . PATENT DOCUMENTS                                    D799,746        S  10 /2017       Leidel et al.
                                                                              9 , 775,380     B2 10 /2017       Fernando et al.
         D785 ,859 S        5 / 2017 Pang                                      9, 802,011     B2 10 / 2017      Davidson et al .
         D785, 862 S            5 / 2017 Wu                                   9 , 806 , 549   B2 10 / 2017      Liberti et al.
         D786 ,789 S            5 / 2017 Jordan et al.                        D802, 206       S  11/ 2017       Huang et al.
         D787, 114 S            5 / 2017 Scott                                9 ,809 ,567     B2 11/2017        Willis et al.
         D788, 362 S            5 / 2017 Qiu                                  9 ,814 , 263    B2 11/ 2017       Cochand et al.
         9 , 635, 886 B2        5 / 2017 Tu                                   9 ,814 , 272    B2 11/ 2017       Li et al.
         9 , 641, 208 B2        5 / 2017 Sela et al.                          9 , 820 , 508   B2 11 / 2017      Arnel et al.
         9 , 642, 396 B2        5 / 2017 Liu                                  D806 , 311 S         12 /2017 Smith
         9 , 642 ,397 B2        5 /2017     Dai et al.                    2001/0015209 AL           8 /2001 Zielke
         9 , 645 ,134 B1        5 / 2017    Farmen et al.                 2001/0032643 Al          10 /2001 Hochrainer et al.
         9 , 648,905 B2         5 /2017     Levitz et al .                2001/0032795 Al          10 / 2001 Weinstein et al.
         9 , 648,908 B1          5 / 2017   Rinehart et al.               2001/ 0052480 A1 12/ 2001 Kawaguchi et al.
         9, 648, 909 B2         5 / 2017    Zhou et al.                   2002 /0029779 A1 3/ 2002 Schmidt et al.
         9 , 655,383 B2         5 / 2017    Holzherr et al.               2002/ 0043554 A1          4 /2002 White et al.
         9 , 655, 890 B2        5 /2017     Hearn et al .                 2002 / 0078951 A1         6 /2002 Nichols et al.
         9 , 661 , 878 B2       5 /2017     Liu                           2002/ 0088469       A1 7 /2002        Rennecamp
         9 , 663,266 B2         5 /2017     Schwester                     2002/0142291        Al 10 /2002       Bauer et al .
         D788 ,697 S            6 / 2017     Verleur et al.               2002/0175164        A1 11/ 2002       Dees et al .
         D790 , 122 S           6 / 2017    Hawes et al.                  2003/ 0004426       A11 / 2003        Melker et al.
         D790 ,126 S            6 / 2017    Bennett et al.                2003/0005926        A1 1/2003         Jones et al.
         D790 , 129 S           6 / 2017    Bennett et al.                2003 /0089377 Al          5 /2003 Hajaligol et al.
         D790 , 766 S           6 / 2017    Li                            2003 /0149372       A1    8 / 2003 Smith et al.
         9 , 668, 517    B2     6 / 2017 Liu                              2003/0150451        A1    8 /2003 Shayan
         9 , 668, 518    B2     6 / 2017    Esses                         2003 /0154991       A1    8 /2003 Fournier et al.
         9 , 668, 519    B2     6 / 2017    Mishra et al.                 2004 /0031495       A1    2 / 2004 Steinberg
         9 , 668, 520    B2     6 / 2017    Boldrini                      2004/ 0050382       A1    3/2004 Goodchild
         9 ,668,521      B2     6 / 2017    Kuczaj                        2004 /0099266       A1    5 /2004 Cross et al.
         9 , 668, 522 B2        6 / 2017 Memari et al .                   2004 /0129280 A1          7 /2004 Woodson et al.
         9 , 668, 523 B2        6 / 2017 Tucker et al .                   2004 /0149296 Al          8 /2004 Rostami et al.
         9 , 675 , 108 B2       6 / 2017 Liu                              2004 /0149624 Al          8 /2004 Wischusen et al.
         9 , 675 . 113 B2       6 / 2017 Liu                              2004 /0173224 Al          9 / 2004 Burgard et al.
         9, 675,114      B2     6 / 2017 Timmermans                       2004 /0173229 A1          9 /2004 Crooks et al.
         9 , 675 , 115   B2     6 /2017 Liu                               2004 /0182403 A1          9/ 2004 Andersson et al.
         9 , 675 , 116   B2     6 / 2017    Liu                           2004/0191322 A1           9 /2004 Hansson
         9 ,675, 117     B2     6 / 2017    Li et al.                     2004 /0221857 AL         11/2004 Dominguez
         9, 675,118 B2          6 / 2017    Chen                          2004 /0226569 AL         11/ 2004 Yang et al.
         9 , 681, 687 B2        6 / 2017    Liu                           2004 /0237974 A1         12 /2004 Min
         9 , 681, 688 B1        6 / 2017 Rinehart et al.                  2005 /0016549 A1          1/2005 Banerjee et al.
         9 , 682, 203 B2        6 /2017 Dahne et al.                      2005 /0016550 Al           1/2005 Katase
         9 , 682 , 204 B2       6 / 2017 Matsumoto et al.                 2005/0029137        A1    2 / 2005    Wang
         9, 682, 800     B2    6 / 2017 Xiang                             2005 /0034723       A1    2 /2005     Bennett et al.
         9 , 687, 025    B2    6 / 2017 Cyphert et al.                    2005 /0061759       Al    3 /2005     Doucette
         9 ,687 ,027     B2     6 / 2017 Poston et al.                    2005 /0069831       A1    3 / 2005    St . Charles et al.
         9 , 687, 028    B2     6 / 2017 Park                             2005 /0081601       A1    4 / 2005    Lawson
         9 , 687, 029    B2     6 / 2017 Liu                              2005 /0090798       A1    4 / 2005    Clark et al.
         D792 ,021 S            7 / 2017 Beer et al.                      2005 /0118545       Al    6 /2005     Wong
         D792, 022       S      7 /2017 Li                                2005/0145533        A1    7 /2005     Seligson
         D792,644        S      7 /2017 Jordan et al.                     2005 /0172976       A1     8 / 2005   Newman et al.
         D793 ,004       S      7 /2017 Liu                               2005 /0229918       A1   10 / 2005    Shim
         9 , 693,584     B2     7 / 2017 Hearn et al.                     2005 /0236006       A1   10 /2005     Cowan
         9, 693 ,586      B2    7 / 2017 Liu                              2005 /0244521       A1   11/2005      Strickland et al.
         9 , 693 ,587 B2        7 / 2017 Plojoux et al.                   2005/0268911        A1   12 / 2005    Cross et al.
         9 , 693, 588 B2        7 /2017 Zhu                               2006 /0016453       AL     1/2006     Kim
         9 , 695, 033 B1        7 / 2017 Alshouse et al.                  2006 /0018840       A1     1 /2006    Lechuga - Ballesteros et al .
         9 ,700,074 B2          7 / 2017 Liu                              2006 / 0054676      A1     3 /2006    Wischusen
         9 , 700, 075 B2        7 / 2017 Liu                              2006 /0102175       A1    5 / 2006 Nelson
         9 , 700, 076 B2        7 /2017     Xiang                         2006 /0150991       Al    7 /2006 Lee
         9 , 713 ,345 B2        7 / 2017    Farine et al.                 2006 /0185687       Al    8 / 2006 Hearn et al.
         9 , 713, 346    B2     7 /2017     Hon                           2006 /0191546       Al    8 / 2006 Takano et al .
         9 , 714, 878    B2     7 / 2017    Powers et al.                 2006 /0191548       Al    8 / 2006 Strickland et al.
         D793 ,620       S      8 / 2017    Bennett et al.                2006 /0196518       Al    9 /2006 Hon
         9 , 717,274     B2     8 / 2017    Daehne et al.                 2006 / 0254948      Al
                                                                                           11/2006 Herbert et al.
         9 , 717, 275    B2     8 / 2017 Liu                              2006 /0255105 A1 11/2006 Sweet
         9 , 717,276     B2     8 / 2017 Brammer et al.                   2007/ 0006889 A1 1/2007 Kobal et al.
         9, 717, 277     B2     8 /2017 Mironov                           2007/0045288 Al           3 / 2007 Nelson
         9 ,717, 278 B2         8 / 2017 Hon                              2007 /0062548 Al          3 / 2007 Horstmann et al.
         9 , 717, 279 B2        8 / 2017 Hon                              2007/ 0074734 Al          4 /2007 Braunshteyn et al.
         9 , 723, 872 B2        8 / 2017 Liu                              2007/ 0089757 A1          4 /2007 Bryman
         9 , 723 ,873 B2        8 /2017 Liu                               2007 /0098148 A1          5 /2007 Sherman
         9 , 723 , 874 B2       8 / 2017 Liu                              2007/0102013        A1    5 / 2007     Adams et al.
         9 , 723, 875 B2        8 / 2017 Liu                              2007/0125765        A1    6 / 2007    Nelson
         9 ,723,876      B2     8 / 2017 Cadieux et al.                   2007/0144514        A1    6 /2007      Yeates et al.
         9 , 723 , 877   B2     8 / 2017 Wong et al.                      2007/0163610        A1    7 / 2007    Lindell et al.
         9 , 730,471     B2     8 /2017 Li et al.                         2007 /0191756       A1     8/ 2007     Tapper
         9 , 738,622     B2     8 / 2017 Dull et al.                      2007/0215164        AL     9 /2007    Mehio
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 10 of 80 PageID: 39


                                                          US 10 ,Page
                                                                 070 ,9669 B2

  ( 56 )                References Cited                              2011/0162667
                                                                      2011/0168194 Al
                                                                                       A1    7 / 2011
                                                                                             7 / 2011
                                                                                                         Burke et al.
                                                                                                         Hon
                U . S . PATENT DOCUMENTS                              2011/0180433     Al    7 /2011     Rennecamp
                                                                      2011/0192397     A1    8 / 2011    Saskar et al.
   2007/0215168 A1 9 /2007 Banerjee et al.                            2011/0226236     Al    9 / 2011    Buchberger
   2007/0235046 A1       10 / 2007 Gedevanishvili                     2011/0226266 Al        9 /2011 Tao
   2007/ 0267033   AL    11/ 2007    Mishra et al.                    2011 /0232654 Al       9 / 2011 Mass
   2007/0277816    Al    12 / 2007   Morrison et al.                  2011/0232655 A1        9 /2011 Chan et al.
   2007 /0280652   AL    12 / 2007   Williams                         2011/ 0236002    A1    9 / 2011    Oglesby et al.
   2007 /0283972   Al    12 /2007    Monsees et al.                   2011 /0240047    Al   10 /2011     Adamic
   2007 /0295347   Al    12 / 2007    Paine et al.                    2011/0263947     Al   10 / 2011    Utley et al.
   2008/0000763 AL        1/ 2008 Cove                                2011/0265806     A1   11/ 2011      Alarcon et al.
   2008 /0023003 Al       1/ 2008 Rosenthal                           2011/0268809     A1   11/ 2011     Brinkley et al.
   2008 / 0029095 A1      2 /2008 Esser                               2011/0277780     AL   11 /2011      Terry et al.
   2008/0092912 Al        4 /2008 Robinson et al.                     2011/0278189 AL       11/ 2011 Terry et al.
   2008 /0138423   A1     6 / 2008 Gonda                              2011/ 0290248 A1      12 / 2011 Schennum
   2008/0149118    A1     6 / 2008 Oglesby et al.                     2011/0290269 A1       12 /2011 Shimizu
   2008 /0207276   AL     8/ 2008    Burrell                          2011/ 0293535 A112 / 2011 Kosik et al .
   2008/0216828    AL     9 / 2008   Wensley et al .                  2011/0308521 A1       12/ 2011 Kofford
   2008 /0241255   Al    10 / 2008   Rose et al.                      2011/0315152 Al 12/ 2011 Hearn et al.
   2008 /0257367   Al    10 / 2008   Paterno et al.                   2011/ 0315701 A112 / 2011 Everson
   2008 /0276947 AL      11/2008 Martzel                              2012 /0006342 A1       1/2012 Rose et al .
   2008/0286340 AL       11/ 2008 Andersson et al.                    2012/0060853 A1        3 / 2012 Robinson et al.
   2008 /0302375 Al      12 / 2008 Andersson et al.                   2012/0077849 A1        3 / 2012 Howson et al .
   2009 /0004249 AL       1/ 2009 Gonda                               2012 /0086391 A1       4 /2012 Smith
   2009/0095287 AL        4 / 2009 Emarlou                            2012 /0111346 A1       5 /2012 Rinker et al .
   2009/ 0095311 A1       4 / 2009 Han                                2012 /0111347 A1       5 /2012 Hon
   2009 /0111287   A1     4 / 2009 Lindberg et al.                    2012 /0118301 A1       5 /2012 Montaser
   2009 /0126745   A1     5 /2009    Hon                              2012 /0118307 A1       5 / 2012 Tu
   2009/0133691    A1     5 /2009    Yamada et al.                    2012/0125353 A1        5 /2012 Wollin
   2009 /0133703   A1     5 /2009    Strickland et al .               2012/0138052 A1        6 / 2012Hearn et al.
   2009/0133704    Al     5 / 2009   Strickland et al.                2012 /0174914 A1       7 / 2012Pirshafiey et al.
   2009 /0151717   Al     6 /2009    Bowen et al.                     2012 /0199146 Al       8 /2012     Marangos
   2009 /0188490   A1 7 / 2009 Han                                    2012 /0199663 Al       8 / 2012    Qiu
   2009 /0230117   A1   9 / 2009 Fernando et al.                      2012 /0204889    Al 8 /2012        Xiu
   2009/ 0255534   Al 10/ 2009 Paterno                                2012/0211015     A1 8 / 2012       Li et al.
   2009 /0260641   A1 10 /2009 Monsees et al.                         2012 / 0227753   A1 9 / 2012       Newton
   2009 /0260642   Al 10 / 2009 Monsees et al.                        2012 /0234315    A1 9 / 2012       Li et al.
   2009 /0267252   Al 10 / 2009 Ikeyama                               2012 /0234821    AL 9 /2012        Shimizu
   2009 /0272379   AL 11/ 2009 Thorens et al.                         2012 /0247494    Al 10 / 2012      Oglesby et al.
   2009/0283103    AL 11/ 2009 Nielsen et al.                         2012 /0255567    A  10 /2012       Rose et al.
   2009/ 0288668   A1 11/ 2009 Inagaki                                2012 /0260926 Al      10/2012 Tu et al.
   2009 /0288669   Al 11/ 2009 Hutchens                               2012 /0260927 A       10 /2012 Liu
   2009 /0293892 Al      12/ 2009 Williams et al.                     2012 /0261286    Al 10 /2012       Holloway et al.
   2009/0293895 Al 12 /2009 Axelsson et al.                           2012 /0267383    Al 10 /2012       Van Rooyen
   2010 / 0000672 AL      1/ 2010 Fogle                               2012 /0279512    AL 11/2012        Hon
   2010 /0006092 A1       1/2010 Hale et al.                          2012/0285475     A1 11/2012        Liu
   2010 /0024834 A1       2 / 2010 Oglesby et al.                     2012 /0291791    AL 11/2012        Pradeep
   2010 /0031968 A1       2 / 2010 Sheikh et al .                     2012 /0298676    AL 11/2012        Cooks
   2010 /0059073 Al       3/ 2010 Hoffmann et al.                     2012 /0312313    Al 12 /2012       Frija
   2010 /0156193 Al       6 / 2010 Rhodes et al.                      2012 / 0318882   A112/ 2012        Abehasera
   2010 /0163063 Al       7 / 2010 Fernando et al.                    2012 / 0325227   A112 / 2012       Robinson et al .
   2010 /0163065 Al       7 /2010    Chang                            2012/0325228     A1   12/2012      Williams
   2010 /0186757 A1       7 / 2010   Crooks et al .                   2013/0008457     AL    1/2013      Zheng et al .
   2010 /0200006 A1       8 /2010    Robinson et al.                  2013 /0014755    Al    1/ 2013     Kumar et al.
   2010 /0200008 A1       8 / 2010   Taieb                            2013 /0014772    AL    1 /2013     Liu
   2010 /0236562 Al       9 /2010 Hearn et al.                        2013 / 0019887 AL      1 / 2013 Liu
   2010 /0242974 Al       9 / 2010 Pan                                2013 / 0023850   A1    1/2013 Imran et al.
   2010 /0242976 Al       9/ 2010 Katayama et al.                     2013 /0025609    Al    1 / 2013 Liu
   2010 /0275938   AL    11/ 2010    Roth et al .                     2013 /0037041    A1    2 /2013 Worm et al.
   2010 /0276333 A1      11/ 2010    Couture                          2013 / 0042865   Al    2 /2013 Monsees et al.
   2010 /0307116   Al    12 / 2010   Fisher                           2013/0047984     Al     2 / 2013   Dahne et al.
   2010 /0307518   A1    12/ 2010    Wang                             2013/0056012     Al     3 /2013    Hearn et al.
   2010 /0313901   Al    12 / 2010   Fernando et al.                  2013 /0056013    A1     3 / 2013    Terry et al.
   2011 /0005535   AL     1 / 2011   Xiu                              2013/0068239     Al    3 / 2013     Youn
   2011/0011396    AL      1/2011    Fang                             2013/0074857     A1    3 /2013     Buchberger
   2011/0030706    A1     2 /2011    Gibson et al.                    2013 /0081642    A1    4 /2013     Safari
   2011/0036346 Al        2 /2011 Cohen et al.                        2013 /0087160    A1     4 / 2013   Gherghe
    2011/ 0036363 A1      2 / 2011 Urtsev et al.                      2013 /0140200    A1    6 /2013     Scatterday
   2011/ 0041861 Al       2 / 2011 Sebastian et al.                   2013/0146489     Al    6 /2013      Scatterday
   2011 /0049226 A1       3 / 2011 Moreau et al.                      2013 /0152922    A1    6 / 2013    Benassayag et al.
   2011/0083684 Al        4 / 2011 Luan et al.                        2013 /0152954    A1    6 /2013     Youn
                                                                                             7 / 2013 ,
   2011/ 0094523 A1       4 /2011   Thorens et al.                    2013 /0167854    A1    7 /2013  Shin
   2011/0097060 A1        4 / 2011 Michael Buzzetti                   2013/0168880 A1                 Duke
   2011/0108023 A1        5 / 2011 McKinney et al.                    2013 /0186416    Al    7 / 2013    Gao et al.
   2011/0120482 A1        5 /2011 Brenneise                           2013 /0192618    A1    8 / 2013    Li et al.
   2011 /0126831 A1       6 /2011 Fernandez Pernia                    2013 /0192619    A1    8 / 2013     Tucker et al.
   2011/ 0155151 Al       6 /2011 Newman et al.                       2013 /0199528    A1    8 / 2013    Goodman et al.
   2011/0155153 Al        6 / 2011 Thorens et al.                     2013/0213417 A18 /2013 Chong et al.
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 11 of 80 PageID: 40


                                                               US 10 ,070 ,669 B2
                                                                     Page 10

  ( 56 )                 References Cited                                      2014 /0182609
                                                                               2014 /0182610
                                                                                                Al
                                                                                                Al
                                                                                                      7 / 2014 Liu
                                                                                                      7 / 2014 Liu
                    U . S . PATENT DOCUMENTS                                   2014 /0182611    A1    7 /2014 Liu
                                                                               2014 /0182612    A1    7 / 2014 Chen
   2013 /0213418 A1
   2013/0213419 A1
   2013 /0220315 Al
   2013/0220847 A1
   2013 /0228190
   2013 /0228191
   2013 /0233086
                    A1
                    A1
                    Al
                           8/ 2013 Tucker et al.
                           8 / 2013 Tucker et al.
                          8 / 2013 Conley et al.
                          8 / 2013 Fisher et al.
                          9 / 2013
                          9 / 2013
                          9 /2013
                                     Weiss et al.
                                     Newton
                                     Besling et al.
                                                                               2014 /0190477 Al
                                                                               2014 /0190478 A1
                                                                               2014/0190496 A1
                                                                               2014 /0190501 A1
                                                                               2014 /0190502 A1
                                                                               2014 /0190503 A1
                                                                               2014 /0196716 Al
                                                                                                             le
                                                                                                      7 /2014 Qiu
                                                                                                      7 /2014 Liu
                                                                                                      7 /2014 Wensley et al.
                                                                                                      7 /2014 Liu
                                                                                                      7 / 2014 Liu
                                                                                                      7 / 2014 Li et al.
                                                                                                      7 / 2014 Liu
   2013 /0247924    AL    9 / 2013   Scatterday et al.                         2014 /0196718 Al       7 / 2014    Li et al .
   2013 /0248385    Al    9 / 2013   Scatterday et al.                         2014 /0196731 Al       7 /2014     Scatterday
   2013/0255702     A1 10 / 2013     Griffith , Jr . et al .                   2014 /0196733 A1       7 /2014     Liu
   2013/0263869     A  10 / 2013     Zhu                                       2014 /0196734 A1       7 /2014     Liu
   2013 /0276802    Al 10 / 2013     Scatterday                                2014 /0196735 A1       7 /2014     Liu
   2013 / 0284190   A1 10 / 2013      Scatterday et al .                       2014 /0202474 Al       7 / 2014 Peleg et al.
   2013 / 0284191   A1 10 / 2013      Scatterday et al .                       2014 /0202475 Al       7 /2014     Liu
   2013 / 0284192   Al 10 / 2013      Peleg et al.                             2014 /0202477 Al       7 / 2014    Qi et al.
   2013 /0298905    AL 11/ 2013      Levin et al.                              2014 /0209096 Al       7 /2014     Cheyene
   2013 /0306065    AL 11/ 2013       Thorens et al.                           2014 /0209106 A1       7 /2014     Liu
   2013/0312742     A1 11/2013       Monsees et al .                           2014 / 0209107 A1      7 / 2014    Liu
   2013 /0319431    AL 12/2013        Cyphert et al.                           2014/0209108 A1        7 /2014 Li et al .
   2013 /0319435    Al 12 / 2013     Flick                                     2014/0209109 Al        7 / 2014 Larson
   2013 / 0319436   A112 / 2013       Liu                                      2014 / 02 16450 A1     8 /2014 Liu
   2013 /0319437    Al 12 / 2013     Liu                                       2014 /0216483 Al       8 /2014 Alima
   2013/0319439     Al 12/ 2013      Gorelick et al .                          2014 /0216484 Al       8 / 2014 Liu
   2013 /0319440    Al 12 / 2013      Capuano                                  2014 / 0224244 Al      8 /2014 Liu
   2013 /0333700    Al 12 / 2013      Buchberger                               2014 /0224267 A1       8 / 2014 Levitz et al.
   2013 /0333711 Al      12/ 2013 Liu                                          2014 /0230835 Al       8 /2014 Saliman
   2013 /0336358 A1      12/2013 Liu                                           2014 /0238421 Al       8 / 2014 Shapiro
   2013 /0340775 Al      12 / 2013 Juster et al.                               2014 /0238422 A1       8 /2014 Plunkett et al.
   2013 /0342157 Al      12 / 2013 Liu                                         2014 /0238423 Al       8 /2014 Tucker et al.
   2014 /0000638 A1        1/ 2014 Sebastian et al.                            2014 /0238424 Al       8 / 2014    Macko et al.
   2014 /0007891 A1        1/ 2014 Liu                                         2014 /0246031 A1       9 /2014     Liu
   2014 /0007892 A1       1 / 2014 Liu                                         2014 /0246033 A1       9 /2014     Daehne et al .
   2014 / 0014124 Al      1/ 2014 Glasberg et al.                              2014 /0251324 Al       9 /2014     Xiang
   2014 / 0014126 A1      1/ 2014 Peleg et al.                                 2014 /0251325 A1       9 / 2014    Liu
   2014 / 0020697 A1      1 /2014 Liu                                          2014 /0251356 A1       9 /2014     Xiang
   2014 /0034071 A1       2 / 2014 Levitz et al.                               2014 /0253144 A1       9 /2014 Novak , III et al.
   2014 /0035391 A1       2 / 2014 Kitani                                      2014 /0254055 A1       9 /2014 Xiang
   2014 /0041655    A1    2 /2014    Barron et al .                            2014 /0259026 A1       9 / 2014 Xiang
   2014 /0041658    A1    2 / 2014   Goodman et al.                            2014 /0261408 A1       9 / 2014 DePiano et al.
   2014 /0048086    A1    2 /2014    Zhanghua                                  2014 /0261474    A1    9 /2014 Gonda
   2014 / 0053856   A1    2 /2014    Liu                                       2014 /0261479    A1    9 / 2014 Xu et al.
   2014 /0053858    Al    2 / 2014   Liu                                       2014 /0261483    A1    9 / 2014    Hopps
   2014 /0060528 A1       3 / 2014 Liu                                         2014 /0261486    A1    9 /2014     Potter et al.
   2014 /0060529    A1    3 /2014    Zhang                                     2014 /0261487 A1       9 /2014     Chapman et al.
   2014 /0060552    A1    3 /2014    Cohen                                     2014 /0261488 Al       9 /2014     Tucker
   2014 /0060556    Al    3 / 2014   Liu                                       2014 /0261489 Al       9 / 2014 Cadieux et al.
   2014 /0062417    Al    3 / 2014   Li et al.                                 2014 /0261490 A1       9 /2014 Kane
   2014 /0069424 Al       3/ 2014 Poston et al.                                2014 /0261491 A1       9 /2014 Hawes
   2014 / 0069425 Al      3 / 2014 Zhang                                       2014 /0261492 A1       9 /2014 Kane et al.
   2014 /0083442 A1       3 /2014 Scatterday                                   2014 /0261493 A1       9 / 2014    Smith et al.
   2014/ 0096782 A1       4 / 2014 Ampolini et al.                             2014 /0261494 Al       9 /2014     Scatterday
   2014 /0107815 Al       4 / 2014 LaMothe                                     2014 /0261495 A1       9 / 2014    Novak , III et al.
   2014 /0109898 Al
   2014 /0109921 A1
   2014 /0116455 Al
   2014 /0123989 Al
   2014 /0123990 A1
                          4 / 2014 Li et al.
                          4 / 2014 Chen
                          5 / 2014 Youn
                          5 / 2014 LaMothe
                          5 / 2014 Timmermans
                                                                               2014 /0261497 Al
                                                                               2014 / 0261498 Al
                                                                               2014/0261500 Al
                                                                               2014/0270727 A1
                                                                               2014 /0270729 Al
                                                                                                             .
                                                                                                             nica
                                                                                                             d
                                                                                                      9 / 2014
                                                                                                      9 / 2014
                                                                                                      9 / 2014
                                                                                                                  Liu
                                                                                                                  Liu
                                                                                                                  Park
                                                                                                      9 /2014 Ampolini et al.
                                                                                                      9 /2014 DePiano et al.
   2014 /0130796 A1       5 / 2014 Liu                                         2014 /0270730    A1    9 /2014 DePiano et al.
   2014 /0130797 A1       5 /2014 Liu                                          2014 /0271946    A1    9 /2014     Kobal et al.
   2014 /0130816 A1       5 / 2014 Liu                                         2014 /0274940    A1    9 / 2014    Mishra et al.
   2014 /0130817 Al       5 / 2014 Li et al.                                   2014 / 0276536   A1    9 /2014     Estes
   2014 /0144429 A1       5 /2014 Wensley et al.                               2014 /0278250    A1    9 / 2014    Smith et al .
   2014 /0144453 Al       5 / 2014 Capuano et al .                             2014 /0278258 Al       9 /2014 Shafer
   2014 /0150784 Al       6 / 2014 Liu                                         2014 /0283823 A1       9 / 2014 Liu
   2014 /0150785 Al       6 / 2014 Malik et al.                                2014 /0283855 Al       9 / 2014    Hawes et al.
   2014 /0150810 Al       6 / 2014 Hon                                         2014 /0283856 Al        9 / 2014   Xiang
   2014 /0161301 A1       6 / 2014 Merenda                                     2014 /0283857    A1    9 / 2014    Liu
   2014 /0166028 A1       6 / 2014 Fuisz et al.                                2014 / 0283858   A1    9 / 2014    Liu
   2014 /0166029 A1       6 / 2014 Weigensberg et al.                          2014/0290673     A1   10 / 2014    Liu
   2014 /0166030 A1       6 /2014 Li et al.                                    2014 /0290676    Al   10 /2014     Liu
   2014 /0166032    A1    6 / 2014 Gindrat                                     2014 / 0290677   A1   10 / 2014    Liu
   2014 /0174458    A1    6 / 2014 Katz                                        2014 /0299137 A1      10 / 2014    Kieckbusch et al.
   2014 /0174459    Al    6 / 2014 Burstyn                                     2014 /0299138 A1 10 /2014 Xiang
   2014 /0175081    AL    6 /2014 Hwa                                          2014 /0299139 A1      10 /2014 Liu
   2014 /0178461    A1    6 / 2014 Rigas                                       2014 /0299140 Al      10 /2014 Liu
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 12 of 80 PageID: 41


                                                         US 10 ,070 ,669 B2
                                                               Page 11
                                                                                                          L
  ( 56 )                 References Cited                                2015 /0027462
                                                                                    A1
                                                                         2015 /0027463
                                                                                    A1
                                                                                               1/2015
                                                                                               1/ 2015
                                                                                                          Liu
                                                                                                          Liu
                 U . S . PATENT DOCUMENTS                                2015 /0027464
                                                                                    A1         1 /2015    Liu
                                                                         2015 / 0027465
                                                                                    A1         1 / 2015   Liu
   2014 /0301721 Al 10 / 2014 Ruscio et al.                          2015 /0027466 Al          1/2015     Xiang
   2014 /0305450 A1       10 / 2014 Xiang                            2015 / 0027467 Al         1/2015     Liu
   2014 /0305451 A1       10 /2014 Liu                               2015 /0027468        A1   1/ 2015    Li et al.
   2014 / 0305452   Al 10 / 2014 Liu                                 2015 /0027469        A1   1/2015     Tucker et al.
   2014 /0305454    Al 10 / 2014 Rinker et al.                       2015 /0027470        A1   1/2015     Kane et al.
   2014 /0311503    Al 10 / 2014 Liu                                 2015 /0027471        A1   1 /2015    Feldman et al.
   2014 /0311504    A  10 / 2014 Liu                                 2015 /0027472        A1   1/ 2015    Amir
   2014 /0311505    Al 10 / 2014 Liu                                 2015 /0027473 Al          1 /2015 Graf
   2014 /0332016    AL 11 / 2014 Bellinger et al.                    2015 /0034102 A1          2 /2015 Faramarzian
   2014 /0332017 A        11/ 2014 Liu                               2015 /0034103        A1   2 /2015    Hon
   2014 /0332018 AL       11/ 2014 Liu                               2015 /0034104        Al   2 / 2015   Zhou
   2014 /0332019 AL       11/ 2014 Liu                               2015 /0034105        A1   2 /2015    Liu
   2014 /0332020 AL       11/2014 Li et al.                          2015 /0034106        Al   2 /2015    Liu
   2014 / 0332022   A1    11/ 2014    Li et al.                      2015 /0034107        Al   2 /2015    Liu
   2014 /0334803    A1    11/ 2014    Li et al.                      2015 /0034507        A1   2 /2015    Liu
   2014 /0338680    AL    11/ 2014    Abramov et al.                 2015 /0035540        A1   2 / 2015   Xiang
   2014 /0338681    AL    11/ 2014    Liu                                2015 /0038567 A1      2 / 2015 Herkenroth et al.
   2014 /0338682 AL       11/ 2014 Liu                                   2015 / 0040927 A1     2 /2015 Li et al.
   2014 /0338683 A1       11/2014 Liu                                    2015/0040928 A1       2 / 2015 Saydar et al.
   2014 /0338684    AL    11/ 2014    Liu                                2015 / 0040929 Al     2 / 2015 Hon
   2014 / 0338685   A1    11/ 2014    Amir                           2015 /0041482 Al          2 / 2015 Liu
   2014 /0345631    Al    11/ 2014    Bowen et al.                   2015 /0047658        Al   2 /2015    Cyphert et al.
   2014 /0345632    AL    11/ 2014    Scatterday                     2015 / 0047659       Al   2 / 2015   Liu
   2014 /0345633    A1    11/ 2014     Talon et al.                  2015 /0047660        A1   2 / 2015   Liu
   2014 /0345635 A1       11/ 2014 Rabinowitz et al.                 2015/0047661         A1   2 /2015    Blackley et al.
   2014 /0352177 All      12/ 2014 Rehkemper                         2015 / 0047663       A1   2 /2015    Liu
   2014 /0352705 Al       12 / 2014 Liu                              2015 /0053215 A1          2 /2015 Liu
   2014 /0352707 AL       12/2014 Liu                                2015/0053216 Al           2 / 2015 Liu
   2014 /0353856 Al 12 / 2014 Dubief                                 2015 /0053217 Al          2 /2015 Steingraber et al.
   2014 /0353867 AL 12/ 2014 Liu                                     2015 /0053220        A1   2 / 2015   Levy et al.
   2014 /0354215 Al 12 / 2014 Xiang                                  2015 /0057341        A1   2 /2015    Perry
   2014 /0355969 A1       12/2014 Stern                              2015 /0059779        A1   3 /2015    Alarcon et al .
   2014 / 0356607   Al 12 / 2014      Woodcock                       2015 /0059780        A1   3 /2015    Davis et al .
   2014 /0360512    A112 / 2014       Xiang                          2015 /0059782        A1   3 / 2015   Liu
   2014 /0360516    AL 12/2014        Liu                            2015 / 0059783       A1   3 /2015    Liu
   2014 /0366894    Al 12 / 2014      Liu                            2015 /0059784        Al   3 /2015    Liu
   2014 /0366895    Al 12 / 2014      Li et al .                     2015 /0059785 A1          3 / 2015 Liu
   2014 /0366896 AL       12/ 2014 Li et al.                             2015 /0068523 A1      3 / 2015 Powers et al.
   2014 /0366897 AL       12 /2014 Liu                               2015 /0068543 Al          3 / 2015 Liu
   2014 /0366898    A1 12 / 2014      Monsees et al.                 2015 /0068545        A1   3 / 2015   Moldoveanu et al.
   2014 /0366902    Al 12 / 2014      Chiolini et al.                2015 /0075545        Al   3 / 2015   Xiang
   2014 /0373833    Al 12/ 2014       Liu                            2015 / 0075546       Al   3/2015     Kueny, Sr. et al.
   2014 / 0373855   Al 12/ 2014       Zheng                          2015 /0078735        Al   3 /2015    Cormack
   2014 /0373858 A1       12/ 2014 Liu                               2015 /0080265        A1   3 /2015    Elzinga et al.
   2014 /0376895 Al       12/ 2014 Han                               2015 /0082859        Al   3 /2015    Xiang
   2014 /0378790 Al       12 / 2014 Cohen                                2015 /0083144 Al      3 /2015 Xiang
   2015 / 0000682 AL        1/ 2015 Liu                                  2015 /0083145 A1      3 /2015 Li et al .
   2015 /0000683 Al        1/ 2015 Liu                               2015 /0083146 A1          3 / 2015 Goldman et al.
    2015 /0007834 AL       1 / 2015 Liu                              2015/0083147 A1           3 / 2015 Schiff et al.
   2015 /0007835 A1        1 /2015 Liu                                   2015 /0090256 A1      4 / 2015 Chung
   2015 /0007836 A1        1/ 2015 Li et al.                         2015 /0090277 A1          4 /2015 Xiang
   2015 /0013692 Al        1 /2015 Liu                               2015 /0090278 A1          4 / 2015 Schiff et al.
   2015 /0013693 A1        1/ 2015 Fuisz et al.                      2015 /0090279 Al          4 /2015    Chen
   2015 / 0013696 A1       1/2015 Plojoux et al.                     2015/0090280 A1           4 /2015    Chen
   2015 /0013700    A1     1 / 2015   Liu                            2015/0090281 Al           4 /2015    Chen
   2015 /0013701    Al     1 / 2015   Liu                                2015 /0100441 A1      4 /2015    Alarcon et al.
   2015 /0013702    A1     1/ 2015    Liu                                2015 /0101606 A1      4 /2015 White
   2015 / 0015187   A1     1 /2015    Xiang                          2015 /0101622 Al          4 / 2015 Liu
   2015 / 0020822   Al     1/ 2015    Janardhan et al.                   2015 /0101623 A1      4 / 2015 Liu
   2015 / 0020823   AL     1 /2015    Lipowicz et al.                    2015 /0101625 A1      4 /2015 Newton et al.
   2015 /0020824    Al     1/ 2015    Bowen et al.                       2015/0101626 A1       4 /2015 Li et al .
   2015 /0020825    AL     1/ 2015    Galloway et al.                    2015 /0101945 A1      4 /2015 Scatterday
   2015 / 0020826 A1       1/ 2015 Liu                               2015 /0102777 A1          4 /2015 Cooper
   2015 /0020827 Al        1 /2015 Liu                               2015 /0105455 A1          4 /2015 Bjorncrantz
   2015 /0020828 A1        1 / 2015 Liu                              2015 /0107609 A1          4 /2015 Liu
   2015 / 0020829 Al       1 /2015 Li                                2015 /0107610        A1   4 /2015    Metrangolo et al.
   2015 /0020830 A1        1/ 2015 Koller                            2015 /0107611        A1   4 /2015    Metrangolo et al.
   2015 /0020831 Al        1/ 2015 Weigensberg et al.                2015 /0107612        Al   4 / 2015   Liu
   2015 /0020833 A1        1/ 2015 Conley et al.                     2015 /0108019        Al   4 /2015    Liu
   2015 / 0027454 Al       1/ 2015 Li et al.                         2015 /0114407        A1   4 /2015    Duncan et al.
   2015 / 0027455 AL       1/ 2015 Peleg et al.                      2015 /0117842        Al   4 /2015    Brammer et al.
   2015 / 0027456 A1       1/ 2015 Janardhan et al.                  2015 /0122252        A1   5 / 2015   Frija
   2015 / 0027457 Al       1 / 2015 Janardhan et al.                 2015 /0122274        A1   5 / 2015   Cohen et al.
   2015 /0027460 AL        1/2015 Liu                                2015 /0122278        A1   5 / 2015   Hardgrove et al.
   2015 /0027461 Al        1 / 2015 Liu                                  2015 /0128965 A15 /2015 Lord
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 13 of 80 PageID: 42


                                                        US 10 ,070 ,669 B2
                                                              Page 12

  ( 56 )                     References Cited                       2015 /0216232
                                                                    2015 /0216233
                                                                                        A1
                                                                                        A1
                                                                                               8 /2015
                                                                                               8 /2015
                                                                                                          Bless et al.
                                                                                                          Sears et al.
                    U . S . PATENT DOCUMENTS                        2015 /0216234       A1     8/ 2015    Chung
                                                                    2015 /02 16235      Al     8 / 2015   Liu
   2015 /0128966 A15        / 2015 Lord                             2015 /02 16237 A1          8 /2015 Wensley et al.
   2015 /0128967 A1       5 / 2015 Robinson et al.                  2015 /0217067 Al           8 /2015    Hearn et al.
   2015 /0128969 A1       5 /2015    Chapman et al.                 2015 /0217068 A1           8 /2015    Wakalopulos
   2015 /0128970 Al       5 / 2015   Liu                                2015 / 0223520 A1      8 /2015     Phillips et al.
   2015 /0128971 A1       5 / 2015   Verleur et al.                 2015/0223521 A1            8 / 2015   Menting et al.
   2015 /0128972 AL       5 / 2015   Verleur et al.                     2015 /0223522 A1       8 /2015    Ampolini et al.
   2015 /0128973 A1       5 /2015    Li et al.                          2015 /0223523 A1       8 /2015    McCullough
   2015 /0128976 A1       5 / 2015   Verleur et al.                 2015 /0224268 Al           8 / 2015   Henry et al.
   2015 /0128977 Al       5 /2015    Li et al.                          2015 /0227471 A1       8 / 2015   Stafford et al.
   2015 /0136153 Al       5 / 2015   Lord                           2015 /0237914 Al           8 /2015    Han
   2015 /0136155 Al       5 / 2015 Verleur et al.                       2015 /0237917 A1       8 / 2015   Lord
   2015 /0136156 A1       5 / 2015 Liu                                  2015 /0237918 A1       8 /2015    Liu
   2015 /0136157 A1       5 / 2015 Liu                                  2015/0238723 A1        8 / 2015   Knudsen
   2015 /0136158 Al       5 / 2015 Stevens et al.                       2015 /0245654 A1       9 /2015 Memari et al.
   2015 /0142387 A1       5 / 2015 Alarcon et al.                       2015 /0245655 Al       9 / 2015 Memari et al.
   2015 /0144145 Al       5 / 2015   Chang et al .                  2015 / 0245657      A1     9 /2015 Memari et al.
   2015 /0144147 Al       5 / 2015   Li et al.                      2015 /0245658       A1     9 /2015 Worm et al.
   2015 /0144148 Al       5 / 2015   Chen                           2015 / 0245659      Al     9 /2015 DePiano et al.
   2015 /0150302 AL      6 / 2015 Metrangolo et al.                 2015/0245660        A1     9 / 2015 Lord
   2015 /0150303 A1      6 / 2015 Jensen                            2015 /0245661       Al     9 / 2015 Milin
   2015 /0150305 Al      6 / 2015 Shenkal                           2015 / 0245665      Al     9 /2015    Memari et al.
   2015 /0150306 AL       6 / 2015 Chen                             2015 /0245666 A1           9 /2015    Memari et al.
   2015 /0150307 Al      6 / 2015 Liu                               2015 /0245667 Al           9 / 2015   Memari et al.
   2015 /0150308 Al      6 / 2015 Monsees et al.                    2015 /0245668       A1     9 /2015    Memari et al.
   2015 /0157053 Al       6 / 2015 Mayor                            2015 / 0245669      Al     9 /2015    Cadieux et al.
   2015 /0157054 A1       6 / 2015 Liu                              2015 /0257441       A1     9 /2015    Gerkin
   2015 /0157055    Al   6 / 2015    Lord                           2015 /0257444       A1     9 / 2015   Chung
   2015 /0157056    A1   6 / 2015    Bowen et al.                   2015 /0257445       A1     9 /2015    Henry, Jr. et al.
   2015 /0163859    Al   6 /2015     Schneider et al.                   2015 /0257446 Al       9/ 2015  Chung
   2015 /0164138    A1   6 /2015     Liu                            2015 / 0257447 A1          9 / 2015 Sullivan
   2015 /0164141    Al   6 / 2015    Newton                             2015/0257449 Al        9 / 2015 Gabbay
   2015 /0164142    A1   6 / 2015    Li et al.                          2015/0257451 A1        9 /2015  Brannon et al.
   2015 /0164143 Al       6 / 2015 Maas                             2015 / 0258289      Al      9/ 2015 Henry , Jr. et al.
   2015 /0164144 Al       6 / 2015 Liu                              2015 /0272211       A1   | 10/ 2015 Chung
   2015 /0164145 Al       6 / 2015 Zhou                             2015 /0272215       A1    10 /2015 Esses
   2015 /0164146 A1       6 / 2015 Li et al.                        2015 / 0272217      A1    10 / 2015   Chen
   2015 /0164147 Al       6 / 2015 Verleur et al.                   2015 /0272218       A1    10 / 2015   Chen
   2015 /0167976    A1    6 / 2015 Recio                            2015 / 0272220      Al    10 / 2015   Spinka et al .
   2015 /0173124    Al    6 / 2015 Qiu                              2015 / 0272221      AL    10 / 2015   Liu
   2015 /0173417    Al    6 / 2015 Gennrich et al.                  2015 /0272222       Al    10 /2015    Spinka et al.
   2015 /0173419    Al    6 / 2015   Tu                             2015 /0272223 A1          10 /2015 Weigensberg et al.
   2015 /0173421 Al       6 / 2015   Hsieh                          2015/0276262 A1           10 /2015 Dai et al.
   2015 /0173422 A1       6 /2015    Liu                            2015 /0280273 A1          10 /2015 Liu
   2015 /0181928 A1       7 / 2015   Liu                                2015 /0282524 Al      10 /2015 Elhalwani
   2015 /0181937 A1       7 / 2015   Dubief et al.                      2015 / 0282525 Al     10 /2015 Plojoux et al.
   2015 /0181939 Al       7 / 2015 Liu                                  2015 /0282526 A1      10 /2015 Wu
   2015 /0181940 Al       7 /2015 Liu                                   2015 /0282527 A1      10 /2015 Henry, Jr.
   2015/0181941 Al        7 / 2015 Liu                                  2015 / 0282529 A1 10 / 2015 Li et al.
   2015 /0181943 AL       7 /2015 Li et al.                             2015 /0282530 A       10 /2015 Johnson et al.
   2015 /0181944    A1    7 / 2015   Li et al.                          2015 /0288468 A1      10 /2015 Xiang
   2015 /0184846    A1    7 / 2015   Liu                            2015 / 0289565 Al 10/ 2015 Cadieux et al.
   2015 /0186837    A1    7 / 2015   Bianco et al.                  2015 /0289567 Al 10/2015 Liu
   2015 /0189695    A1    7 / 2015   Xiang                          2015/ 0295921 A1          10/ 2015 Cao
   2015 /0189915    Al    7 /2015    Liu                            2015 /0296883 Al          10 /2015 Wu
   2015 /0189918    A1    7 /2015    Liu                                2015 /0296885 Al      10 /2015 Liu
   2015 /0189919    Al    7 / 2015   Liu                                2015/0296886 A1       10 / 2015 Li et al.
   2015 /0189920 A1       7 / 2015 Liu                                  2015 /0296887   A     10 /2015    Zhu
   2015 /0196055 A1       7 / 2015 Liu                                  2015 /0296888   A     10 /2015    Liu
   2015 /0196056 A1       7 / 2015 Liu                                  2015 /0296889   A     10 /2015    Liu
   2015 /0196057 Al       7 / 2015 Wu                                   2015 /0304401   A     10 /2015    Liu
   2015 /0196058 A1       7 / 2015 Lord                                 2015 /0304402 A1      10 /2015 Liu
   2015 /0196059 Al       7 / 2015 Liu                              2015 / 0305403 A1 10 /2015 Coelho Belo Fernandes De
   2015 /0196060 A1       7 / 2015   Wensley et al.                                                       Carvalho
   2015 /0196062 A1       7 / 2015   Li et al.                      2015 /0305404       Al 10 /2015       Rosales
   2015 /0200385 Al       7 / 2015   Liu                            2015 / 0305406      A1 10 / 2015      Li et al.
   2015 /0201674 Al       7 / 2015   Dooly et al.                   2015 /0305407       Al 10 /2015       Li et al.
   2015 /0201675 Al       7 /2015    Lord                           2015 / 0305408      A  10 /2015       Liu
   2015 /0201676 Al       7 / 2015 Shin                                 2015 /0305409 A1      10 / 2015 Verleur et al .
   2015 / 0208724 Al      7 /2015 Wu                                2015 / 0305464 Al 10 /2015 Nelson , Jr. et al .
   2015 /0208725 A1       7 / 2015 Tsai                             2015 /0313275 Al          11/ 2015 Anderson et al.
   2015 / 0208726 A1      7 / 2015 Liu                                  2015 /0313282 AL      11/2015 Ademe et al.
   2015 / 0208728   A1    7 / 2015   Lord                               2015 /0313283 Al      11/ 2015 Collett et al .
   2015 / 0208729   Al    7/ 2015    Monsees et al.                     2015 /0313284 Al      11 /2015 Liu
   2015 /0208730    A1    7 /2015    Li et al.                          2015 /0313285 A1 11/2015 Waller et al.
   2015 /0208731    A1    7/ 2015    Malamud et al.                     2015 /0313287 A1 11/ 2015 Verleur et al.
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 14 of 80 PageID: 43


                                                          US 10 ,070 ,669 B2
                                                               Page 13

  ( 56 )                 References Cited                                2016 /0044968 A1
                                                                         2016 /0049682 A1
                                                                                               2 /2016 Bowen et al.
                                                                                               2 /2016 Won et al.
                    U . S . PATENT DOCUMENTS                             2016 /0051716 A1      2 /2016 Wheelock
                                                                         2016 /0053988 A1      2 /2016 Quintana
   2015 /0313288 AL 11/ 2015 Liu                                     2016 / 0057811 A1         2 /2016 Alarcon et al.
   2015 /0313868 A1  11/ 2015        Morgan                          2016 /0058066 A1          3 /2016 Banks et al .
   2015 /0320114 Al  11/ 2015        Wu                                  2016 /0058071 A1      3 / 2016 Hearn
   2015 /0320116 AL  11/ 2015        Bleloch et al.                      2016 / 0058072 A1     3 /2016 Liu
   2015 / 0322451 A1 11/ 2015        Kudithipudi et al.              2016 /0058073 A1          3 /2016 Chen
   2015 / 0327595 A1 11/ 2015        Scatterday                      2016 /0058074 A1          3 / 2016 Liu
   2015 /0327596 A1 11/ 2015         Alarcon et al.                      2016 / 0073677 A1     3 / 2016 Kappel et al.
   2015 /0327597 AL 11/ 2015         Li et al.                           2016 /0073678 A1      3 /2016 Fujisawa et al.
   2015 /0327598 AL      11/ 2015 Xiang                              2016 / 0073690 A1         3 / 2016 Liu
   2015 /0328415 AL 11/ 2015         Minskoff et al.                     2016 /0073691    A1   3 / 2016   Liu
   2015 /0332379 AL 11/ 2015         Alarcon                             2016 /0073692    A1   3 /2016    Alarcon et al .
   2015 /0333542 AL 11/ 2015         Alarcon et al.                      2016 /0073693    Al   3 /2016    Reevell
   2015 / 0333552 A1 11/ 2015        Alarcon                             2016 /0073694    Al   3 /2016    Liu
   2015 / 0333561 A1 11/ 2015         Alarcon                            2016 /0080469 Al      3 /2016 Liu
   2015 /0335071 A1 11/ 2015         Brinkley et al.                     2016 / 0081393 A1     3/2016 Black
   2015 /0335072 AL 11/ 2015         Giller                              2016 /0081394    Al   3 /2016    Alarcon et al.
   2015 / 0335074 Al 11/ 2015        Leung                               2016 /0081395    A1   3/ 2016    Thorens et al.
   2015 / 0335075 AL 11/ 2015        Minskoff et al.                     2016 /0088874    A1   3 /2016    Lipowicz
   2015 /0342254 Al 12/2015          Mironov et al.                      2016 /0089508    A1   3 / 2016   Smith et al.
   2015 /0342255 Al 12 / 2015        Wu                                  2016 /0091194    Al   3 / 2016   Liu
   2015 /0342256 AL 12 / 2015        Chen                            2016 /0095352 Al          4 / 2016 Liu
   2015 /0342257 Al 12 / 2015         Chen                           2016 /0095353 Al          4 / 2016 Liu
   2015 /0342258 AL      12/ 2015 Chen                                   2016 /0095354    A1   4 / 2016Wu
   2015 /0342259    Al 12 / 2015     Baker et al.                        2016 / 0095355   Al   4 /2016 Hearn
   2015 /0351449    Al 12 / 2015     Righetti                            2016 /0095356    A1   4 /2016 Chan
   2015 /0351454    Al 12/ 2015      Huang                               2016 /0095357    A1   4 / 2016Burton
   2015 / 0351455   Al 12 / 2015     Liu                                 2016 /0099592    A1   4 /2016 Gatta et al .
   2015 /0351456 AL      12/2015 Johnson et al.                          2016 /0100456    A1   4 /2016 Tsai
   2015 /0351457    Al 12 / 2015     Liu                                 2016 /0100632 Al      4 / 2016 Debono et al .
   2015 /0357608    Al 12 / 2015     Huang                           2016 /0101909 A1          4 /2016 Schennum et al .
   2015 /0357839    Al 12 / 2015     Cai et al.                          2016 /0106144 A1      4 / 2016 Muehlbauer et al.
   2015 / 0359258   A1 12/ 2015      Mishra et al.                       2016 /0106151 A1      4 /2016 Swepston et al.
   2015 /0359261 Al      12/2015 Li et al.                               2016 /0106152 Al      4 / 2016 Liu
   2015 /0359262    Al   12 /2015    Liu et al.                          2016 /0106154 A1      4 / 2016 Lord
   2015 /0359263    AL   12 / 2015   Bellinger                           2016 /0106155    Al   4 /2016    Reevell
   2015 /0359264    Al   12 / 2015   Fernando et al.                     2016 /0106156    A1   4 / 2016   Qiu
   2015 /0359265    AL   12/ 2015    Liu                                 2016 /0106936    A1   4 / 2016   Kimmel
   2015 /0366250    Al   12 / 2015   Landau                              2016 /0109115    Al   4 / 2016   Lipowicz
   2015 /0366265    Al   12 / 2015   Lansing                             2016 /0113323    A1   4 / 2016 Liu
   2015 /0366266    AL   12/ 2015 Chen                                   2016 /0113325    Al   4 / 2016    Liu
   2015 / 0366267   Al   12/ 2015    Liu                                 2016 /0113326    A1   4 /2016    Li et al .
   2015 /0366268    A1   12/ 2015    Shabat                              2016 /0113327    A1   4 / 2016   Wu
   2015 / 0374035   Al   12 / 2015   Sanchez et al .                 2016 /0120218 A1          5/ 2016     Schennum et al.
   2015 / 0374039   Al   12/ 2015    Zhu                             2016 /0120220 A1          5 /2016    Malgat et al.
   2015 /0374040    A1   12/2015 Chen                                2016 /0120222 A1          5 / 2016    Bagai et al.
   2016 /0000147    AL    1/ 2016 Li et al.                              2016 /0120223 A1      5 /2016    Keen et al.
   2016 /0000148    AL    1 / 2016 Liu                                   2016 /0120224 A1      5 / 2016   Mishra et al.
   2016 / 0000149   AL    1/ 2016 Scatterday                             2016 /0120225 A1      5 /2016    Mishra et al.
   2016 / 0002649 A       1/2016 Kudithipudi et al.                      2016 /0120226 A1      5 / 2016 Rado
   2016 /0007650 A1       1 /2016 Duncan et al.                          2016 /0120227 A1      5 /2016 Levitz et al.
   2016 /0007651 A1       1 / 2016 Ampolini et al.                       2016 /0120228    A1   5 /2016    Rostami et al.
   2016 /0007653 A1       1 /2016 Tu                                     2016 /0121058    Al   5 / 2016   Chen
   2016 /0007654 Al       1 /2016 Zhu                                    2016 /0128384    Al   5 /2016    Luciani et al .
   2016 /0007655    A1    1 /2016 Li et al.                              2016 /0128385    A1   5 /2016    Lin
   2016 /0010103    A1    1/ 2016 Kudithipudi et al.                     2016 /0128387    A1   5 /2016    Chen
   2016 /0015082    A1    1 / 2016   Liu                                 2016 /0128388    Al   5 / 2016   Liu
   2016 /0020048    A1    1/ 2016    Ware                                2016 /0128389    Al   5 /2016    Lamb et al.
   2016 /0021771 A1       1/2016     Zhang et al .                       2016 /0128390    A1   5 /2016    Liu
   2016 / 0021930 A1      1/2016     Minskoff et al.                     2016 /0129205    A1   5 / 2016   Shahaf et al.
   2016 / 0021931 A1      1 / 2016   Hawes et al.                        2016 /0131629 Al      5 /2016 Cadieux , Jr. et al.
   2016 /0021932 Al       1/ 2016 Silvestrini et al.                     2016 /0132898    A1   5 /2016    Cadieux et al.
   2016 / 0021933 Al      1 / 2016   Thorens et al .                     2016 /0134143    A1   5 /2016    Liu
   2016 / 0021934 A1      1 /2016    Cadieux et al.                      2016 /0135494    A1   5 /2016    Liu et al .
   2016 /0029225 A        1 /2016    Hu                                  2016 /0135500    A1   5 / 2016   Hearn et al.
   2016 /0029694 Al       2 / 2016   Clements et al.                     2016 /0135501    A1   5 /2016    Liu
   2016 / 0029697 Al      2 / 2016   Shafer                              2016 /0135503    A1   5 / 2016   Liu
   2016 /0029698 Al       2 / 2016   Xiang                           2016 /0135504 A1          5 / 2016 Li et al.
   2016 /0029699 Al       2 /2016 Li et al.                          2016 /0135505 A1          5 /2016 Li et al.
    2016 / 0029700 A1     2 / 2016 Li et al.                         2016 /0135506 A1          5 / 2016 Sanchez et al.
   2016 /0037826 A1       2 /2016 Hearn et al.                           2016 /0135507 A1      5 /2016 Thorens et al.
   2016 /0044961 A1       2 / 2016 Liu                                   2016 /0136153 A1      5 / 2016 Jenkins
   2016 / 0044964 Al      2 / 2016 Liu                               2016 /0136213 A1          5 /2016 Paul
   2016 /0044965 Al       2 / 2016 Liu                               2016 /0138795 A1          5 / 2016 Meinhart et al.
   2016 /0044966 A1       2 / 2016 Li et al.                         2016 /0143354 A1          5 / 2016 Liu
   2016 / 0044967 Al      2 / 2016 Bowen et al.                      2016 /0143357 A15 /2016 Liu
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 15 of 80 PageID: 44


                                                          US 10 ,070 ,669 B2
                                                                Page 14

  ( 56 )                 References Cited                                 2016 /0226286 A1
                                                                          2016 /0227837 A1
                                                                                                 8 /2016 Xiang
                                                                                                 8 /2016 Hammel et al.
                    U . S . PATENT DOCUMENTS                              2016 / 0227838 A1      8 /2016 Johnson et al.
                                                                          2016 /0227839 A1       8 / 2016 Zuber et al.
   2016 /0143358    A15     / 2016   Zhu                              2016 /0227840        A1    8 /2016    Xiang
   2016 /0143359    A1    5 / 2016   Xiang                            2016 /0227841        Al    8 /2016    Li et al.
   2016 /0143360    A1    5 /2016    Sanchez et al.                   2016 /0227842        Al    8 /2016    Xiang
   2016 /0143361    Al    5 / 2016   Juster et al.                    2016 / 0233705       Al    8 /2016    Liu
   2016 /0143362    Al    5 / 2016   Boldrini                         2016 /0233708        A1    8 / 2016 Liu
   2016 /0143363    Al    5 /2016    Boldrini                         2016 /0235119        A1    8 / 2016   Liu
   2016 /0143365    A1    5 /2016    Liu                              2016 /0235120        A1    8 / 2016   Liu
   2016 /0144458 A1       5 /2016 Boldrini                            2016 /0235121        Al    8 /2016    Rogan et al.
   2016 /0150820 Al       6 / 2016 Liu                                2016 /0235124        A1    8 /2016    Krietzman
   2016 /0150821 A1       6 / 2016 Liu                                    2016 /0235125    A1    8 / 2016 Safari
   2016 /0150823 Al       6 / 2016 Liu                                    2016 / 0242463   A1    8 / 2016 Liu
   2016 /0150824 Al       6 /2016 Memari et al.                           2016 /0242464    A1    8 / 2016 Liu
   2016 /0150826 A1       6 / 2016 Liu                                    2016 /0242465    A1    8 / 2016 Zheng et al.
   2016 /0150827 Al       6 / 2016 Liu                                2016 /0242466 A1           8 /2016 Lord et al.
   2016 /0150828 Al       6 / 2016 Goldstein et al.                   2016 / 0242467 Al          8 / 2016 Vaughn
   2016 /0150872    A1    6 /2016    Zayat                                2016 /0242468 A1       8 / 2016 Liu
   2016 /0157523    A1    6 / 2016   Liu                                  2016 /0249680 A1       9 / 2016 Liu
   2016 /0157524    Al    6 /2016    Bowen et al .                        2016 /0249682 A1       9 /2016 Leadley et al.
   2016 /0157525    A1    6 / 2016   Tucker et al .                       2016 /0249683    A1    9 /2016    Li et al .
   2016 /0158782    Al    6 /2016 Henry , Jr. et al.                      2016 /0249684    Al    9 /2016    Liu
   2016 /0165952    Al    6 / 2016 Liu                                    2016 /0255876    Al    9 /2016    Rostami
   2016 /0165955    AL    6 / 2016 Home                                   2016 /0255878    A1    9 /2016    Huang et al .
   2016 /0166564    Al    6 / 2016 Myers et al.                       2016 / 0260156       A1    9 /2016    Liu
   2016 /0167846 A1       6 / 2016 Zahr et al.                        2016 /0261021        Al    9 /2016    Marion et al.
   2016 /0174076 Al       6 / 2016 Wu                                 2016 /0262443        A1    9 /2016    Piccirilli et al.
   2016 /0174609 A1       6 / 2016 Mironov                            2016 /0262445        Al    9 / 2016   Benjak et al.
   2016 /0174611 A1       6 / 2016 Monsees et al.                     2016 /0262449        A1    9 / 2016   Liu
   2016 /0174613 A1       6 / 2016 Zuber et al.                       2016 /0262450        A1    9 /2016    Liu
   2016 /0176564 A1       6 / 2016 Garthaffner                        2016 /0262451        A1    9 / 2016   Liu
   2016 /0177285 Al       6 / 2016 Voerman et al .                    2016 /0262452        Al    9 / 2016   Zhu
   2016 /0183592 Al       6 / 2016 Liu                                2016 /0262453        Al    9 / 2016   Ampolini et al.
   2016 /0183593 A        6 / 2016 Liu                                2016 /0262454        A1    9 /2016    Sears et al.
   2016 /0183594 Al       6 / 2016 Liu                                2016 /0262455        Al    9 /2016    Chen
   2016 /0183595 AL       6 / 2016 Grimandi et al.                        2016 /0262456    A1    9 /2016    Borkovec et al.
   2016 /0183597 Al       6 / 2016 Li et al.                              2016 / 0262457   Al    9 / 2016   Borkovec et al.
   2016 /0189216 A1       6 / 2016 Liu                                    2016 /0262459    Al    9 /2016    Monsees et al.
   2016 /0192705 A1       7 / 2016 Borkovec et al.                        2016 /0262526    A1    9 /2016    Gonzalez
   2016 /0192706 A1       7 /2016 Kananen                                 2016 /0268824 A1       9 /2016 Liu
   2016 /0192707 Al       7 / 2016 Li et al.                          2016 /0270441 A1           9 / 2016 Lewis et al.
   2016 /0192708 A1       7 / 2016 Demeritt et al.                        2016 /0270442 A1       9 / 2016 Liu
   2016 /0192709 Al       7 /2016 Liu                                     2016 /0270443 Al       9 /2016 Liu
   2016 /0192710 Al       7 / 2016 Liu                                    2016 /0270444 Al       9 / 2016 Lin
   2016 /0198759 Al
   2016 /0198763 A1
   2016 /0198765    A1
                          7 / 2016 Kuntawala et al.
                          7 /2016 Adkins et al.
                          7 /2016    Liu
                                                                      2016 /0270445 A1
                                                                          2016 /0270446 A1
                                                                      2016 /0270447     A1       9 /2016
                                                                                                            .
                                                                                                 9 / 2016 Liu
                                                                                                 9 /2016 Shenkal et al.
                                                                                                         Borkovec
   2016 /0198766    Al    7 / 2016   Liu                              2016 /0271347     A1       9 / 2016Raichman
   2016 /0198767    Al    7 / 2016   Verleur                          2016 /0278163 A1           9 /2016  Chen
   2016 /0198768    Al    7 / 2016   Liu                              2016 /0278431 A1           9 /2016  Liu
   2016 /0198769    Al    7 /2016    Liu                              2016 /0278432 A1           9 / 2016 Liu
   2016 /0198770 A1       7 / 2016 Alarcon                            2016 /0278433 A1           9 /2016  Xiang
   2016 /0200463 A1       7 / 2016 Hodges et al.                      2016 /0278434 A1           9 / 2016 Liu
   2016 /0201224 Al       7 /2016    Xiang                                2016 /0278435 Al       9 /2016 Choukroun et al .
   2016 /0204637    Al    7 / 2016   Alarcon et al.                   2016 /0278436        Al    9 / 2016Verleur et al.
   2016 /0205998    A1    7 / 2016   Matsumoto et al .                2016 /0280450        A1    9 /2016 Hearn et al.
   2016 /0205999    Al    7 /2016    Liu                              2016 /0284197        A1    9 /2016 Liu
   2016 /0206000    A1    7 / 2016   Lord et al.                      2016 /0285983        A1    9 /2016 Liu
   2016 /0206002    A1    7 / 2016   Borkovec et al .                 2016 / 0286856       A1   10 /2016 Liu
   2016 /0206005 A1       7 /2016 Yamada et al.                           2016 /0286858 A1      10 /2016 Liu
   2016 /0206006 A1       7 /2016 Li et al.                               2016 /0286859 Al      10 /2016 Liu
   2016 /0211693 A1       7 /2016 Stevens et al.                          2016 /0286860 Al      10 /2016 Flayler
   2016 /0212520    Al    7 / 2016   Merenda                              2016 /0286862 A       10 /2016 Silvetrini
   2016 / 0213060   A1    7/ 2016     Thaler                              2016 /0286863 Al      10 /2016 Lin
   2016 / 0213061   A1    7 / 2016   Liu                                  2016 /0286864 A       10 /2016 Lin
   2016 /0213062    Al    7 /2016    Doyle                                2016 /0286865 Al      10 /2016 King et al.
   2016 /0213065    Al    7 / 2016   Wensley et al.                       2016 /0295913 Al      10 /2016 Guo et al.
   2016 /0213066    Al    7 / 2016   Zitzke et al.                    2016 /0295915 A1 10 /2016 Jochnowitz et al.
   2016 /0213067    Al    7 / 2016   Hon                              2016 /0295916 Al 10 /2016 Malgat et al.
   2016 /0213866    A1    7 /2016     Tan                             2016 /0295917 Al 10 / 2016 Malgat et al.
   2016 / 0219932   A1    8 /2016    Glaser                           2016 /0295918 A1 10 /2016 Liu
   2016 /0219933    A1    8 / 2016   Henry, Jr . et al.               2016 / 0295920 A110 / 2016 Liu
   2016 /0219934    A1    8 / 2016   Li et al.                        2016 /0295922 A1          10 / 2016 John et al.
   2016 / 0219936 A1      8 /2016 Alarcon                             2016 /0295923 Al          10 / 2016 Lin
   2016 / 0219937 A1      8 /2016 Rado                                2016 /0295924 Al 10 / 2016 Liu
   2016 /0219938 A1       8 / 2016 Mamoun et al.                      2016 / 0295925 A1 10 / 2016 Chen
   2016 /0221707 A1       8 /2016 Xu et al.                               2016 /0295926 A1 10 / 2016 Zuber
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 16 of 80 PageID: 45


                                                        US 10 ,070 ,669 B2
                                                              Page 15

  ( 56 )                 References Cited                               2016 /0345636 Al 12 /2016 Liu
                                                                    2016 /0351044     Al 12/2016        Liu
                    U . S . PATENT DOCUMENTS                        2016 / 0353798    A1 12 /2016       Liu
                                                                    2016 /0353800     A1 12 / 2016      Di Carlo
   2016 /0297341 Al      10 / 2016 Wallace et al.                   2016 / 0353805    A  12 /2016       Hawes et al .
   2016 /0302471 Al      10 / 2016 Bowen et al.                     2016 / 0356751    A112/ 2016        Blackley
   2016 /0302483 A1      10 /2016 Liu                                   2016 /0360784 A112 / 2016 Liu
   2016 / 0302484   Al 10 / 2016 Gupta et al.                       2016 / 0360785   A112/ 2016         Bless et al.
   2016 /0302485    Al 10 / 2016 Alima                                  2016 / 0360786 A112/ 2016 Bellinger et al.
   2016 / 0302486   A1 10 / 2016 Eroch                              2016 /0360787    All 12 /2016       Bailey
   2016 /0302487    Al 10 / 2016 Chen                               2016 / 0360788   A1 12/ 2016        Wang
   2016 /0302488    A  10 / 2016 Fernando et al.                    2016 /0360789    Al 12 / 2016       Hawes et al .
   2016 /0309775 Al       10 /2016 Parker                           2016 / 0360790   Al 12/ 2016        Calfee et al.
   2016 /0309779 Al      10 /2016 Liu                               2016 /0360792    Al 12 /2016        Liu
    2016 /0309780 A      10 / 2016 Chen et al .                     2016 / 0360793   A112 / 2016        Liu
   2016 /0309781 Al 10 / 2016 Malgat et al.                         2016 /0363570    Al 12/2016         Blackley
   2016 /0309783 Al 10 / 2016 Hopps et al.                          2016 /0363917    A1 12 /2016        Blackley
   2016 / 0309784 Al 10 / 2016 Silvestrini et al.                   2016 /0366725    Al 12/2016         Tucker et al.
   2016 / 0309785 Al 10/ 2016 Holtz                                 2016 /0366927 AL        12 /2016 Liu
   2016 /0309786 Al      10 / 2016 Holtz et al.                     2016 /0366928 A1        12 /2016 Liu
    2016 / 0309789 Al 10 / 2016 Thomas, Jr.                             2016 /0366933 Al    12/2016 Liu
   2016 / 0315488 A1 10 / 2016 Moon                                     2016 /0366935 A112/2016 Liu
                                                                    2016 /0366936 A         12 /2016 Liu
                                                                                                        .
   2016 /0316818 A1      11/2016 Liu
   2016 /0316820 AL      11/2016 Liu                                2016 /0366937 AL        12 /2016 Liu
   2016 /0316821 AL      11/ 2016 Liu                               2016 /0366938 A1        12 /2016 Wu
   2016 /0316822    AL   11/ 2016    Liu                                2016 /0366939 Al    12 / 2016 Alarcon et al.
   2016 /0321879    AL   11/ 2016    Oh et al.                      2016 / 0366940 AL       12 /2016 Liu
   2016 /0323404    Al   11/ 2016    Liu                                2016 /0366941 Al    12/2016 Lin
   2016 /0324211    AL   11/2016      Yankelevich                   2016 / 0366942 A112/ 2016 Liu
   2016 /0324213    Al   11/ 2016    Liu                                2016 /0366943 A1    12 /2016 Li et al .
   2016 /0324215    A1   11/ 2016    Mironov et al .                2016 /0366945     AL 12 / 2016      Rado
   2016 /0324217    AL   11/2016     Cameron                        2016 /0366947     All 12/2016       Monsees et al.
   2016 /0324218    AL   11/ 2016    Wang et al.                    2016 /0367925     Al 12/2016         Blackley
   2016 /0324219 AL      11/ 2016 Li et al.                         2016 / 0368670    Al 12/ 2016       Beardsall
   2016 /0325055 AL      11/ 2016 Cameron                           2016 /0368677     AL 12/2016        Parsons et al.
   2016 /0325858 AL      11/ 2016 Ampolini et al.                       2016 /0370335 A1    12/2016 Blackley
   2016 / 0331022 AL     11/ 2016 Cameron                               2016 /0371437 A1    12 /2016 Alarcon et al.
    2016 / 0331023 A1 11/ 2016 Cameron                                  2016 /0371464 Al    12/2016 Bricker
   2016 / 0331024 AL 11/ 2016 Cameron                               2016 /0374390 A1 12/2016 Liu
   2016 /0331025 AL  11/ 2016 Cameron                               2016 /0374391 A112/2016 Liu
                                                                    2016 /0374392 A112 / 2016 Liu
                                                                                                        .
   2016 /0331026 AL 11/ 2016 Cameron
   2016 /0331027 A1      11 / 2016 Cameron                          2016 / 0374393    Al    12/ 2016    Chen
   2016 /0331028 AL      11/ 2016 Xu                                2016 / 0374394    Al    12/ 2016    Hawes et al.
   2016 /0331029 AL      11/ 2016 Contreras                         2016 /0374395     A     12 /2016     Jordan et al .
   2016 /0331030 AL 11/ 2016 Ampolini et al.                        2016 /0374396     Al    12/2016     Jordan et al.
   2016 /0331032 AL 11/ 2016 Malgat et al.                          2016 /0374397     Al    12/2016     Jordan et al.
   2016 / 0331033   A1   11/ 2016 Hopps et al.                      2016 /0374398     A1    12 /2016    Amir
   2016 /0331034    AL   11/2016  Cameron                           2016 /0374399     Al    12 /2016    Monsees et al.
   2016 /0331035    AL   11/2016  Cameron                           2016 /0374400     Al    12/2016     Monsees et al.
   2016 /0331037    AL   11/ 2016 Cameron                               2016 /0374401 A112 /2016 Liu
   2016 /0331038    A1   11/2016  Farine et al .                    2017 /0000190 A1         1 / 2017 Wu
   2016 /0331039    AL   11/ 2016 Thorens et al.                        2017 /0000192 A1     1 / 2017 Li
   2016 / 0331040 AL     11/ 2016 Nakano et al.                         2017 /0006915 Al     1 / 2017 Li et al .
   2016 /0332754 AL      11/ 2016 Brown et al.                          2017 /0006916 A1     1 / 2017 Liu
   2016 /0334847 Al      11/ 2016 Cameron                               2017 /0006917 A1     1/ 2017 Alvarez
   2016 /0337141 A1      11/ 2016 Cameron                               2017 / 0006918 A1    1/ 2017 Chen et al.
   2016 /0337362 AL      11/ 2016 Cameron                           2017 /0006919 Al         1 /2017 Liu
   2016 /0337444 AL      11/ 2016 Cameron                           2017 / 0006920 A1        1 / 2017 Liu
   2016 /0338402 AL      11/ 2016 Buehler et al.                    2017/0006921     A1      1/ 2017    Lemay et al.
   2016 /0338405 AL      11/2016 Liu                                2017/0006922     A1      1/ 2017    Wang et al.
   2016 /0338406 AL      11/ 2016 Liu                               2017 /0013875    Al      1/2017     Schennum et al.
   2016 /0338407 AL      11/ 2016 Kerdemelidis                      2017/ 0013876    A1      1/2017     Schennum et al.
   2016 /0338408 A1      11/2016 Guenther, Jr. et al.               2017 / 0013878   A1      1/2017     Schuler et al.
   2016 /0338409    Al 11/ 2016      Varone                             2017 /0013880 A1     1 / 2017   O 'Brien et al.
   2016 /0338410    A111/ 2016       Batista et al.                     2017 /0013881 A1     1 /2017    Liu
   2016 /0338411    AL 11/ 2016      Liu                                2017/0013882 A1      1/2017     Liu
   2016 /0338412
   2016 /0338413
                    AL 11/ 2016
                    AL 11/ 2016
                                   Monsees et al.
                                   Li et al .
                                                                        2017 /0013883 A1
                                                                        2017 /0013885 A1
                                                                                             1 / 2017
                                                                                             1/ 2017 Qiu
                                                                                                        .
                                                                                                        Han et al.
   2016 /0338945 AL      11/ 2016 Knight                                2017 /0014582 A1     1 /2017 Skoda
   2016 /0345621 Al      12/2016 Li et al.                          2017 /0018000 Al         1 /2017 Cameron
   2016 /0345625 Al      12 / 2016 Liu                              2017 / 0019951 A1        1/ 2017    Louveau et al.
   2016 /0345626 AL 12 /2016 Wong et al.                            2017 /0020188 A1         1/ 2017    Cameron
   2016 / 0345627 Al 12/ 2016 Liu                                   2017/0020191 A1          1 /2017    Lamb et al.
   2016 /0345628 A1      12/ 2016 Sabet                             2017 /0020193 AL         1/2017     Davis et al .
   2016 /0345630    Al   12/ 2016    Mironov et al.                     2017 /0020194 Al     1/2017 Rehders
   2016 /0345631    Al   12 / 2016   Monsees et al.                 2017 / 0020195 A1        1/ 2017 Cameron
   2016 /0345632    Al   12/ 2016    Lipowicz                           2017 /0020196 A11 /2017 Cameron
   2016 / 0345633   Al   12 /2016    DePiano et al.                     2017 /0020197 A11 /2017 Cameron
   2016 /0345634    Al   12 /2016    Fernando et al.                    2017 /0020198 A11 /2017 Naqwi et al.
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 17 of 80 PageID: 46


                                                         US 10 ,070 ,669 B2
                                                               Page 16

  ( 56 )                 References Cited                                2017 /0079319 Al
                                                                         2017 /0079321 A1
                                                                                               3 /2017 Muhammed et al .
                                                                                               3/2017     Golz
                 U . S . PATENT DOCUMENTS                                2017 / 0079322 A1     3/2017     Li et al .
                                                                         2017/0079323 Al       3 /2017    Wang
   2017 /0020201 A11 /2017 Xiang                                         2017 /0079324 Al      3/2017      Eksouzian
   2017/ 0020791 A1       1/ 2017 Moszner et al .                        2017 / 0079327 Al     3 / 2017   Wu et al.
   2017 / 0021969 Al      1/ 2017 Smith et al.                           2017 / 0079328 A1     3 / 2017   Wu
   2017 /0023952    Al    1 /2017    Henry, Jr. et al.                   2017 /0079329 Al      3 / 2017   Zitzke
   2017 /0027221    Al    2 / 2017   Liu                                 2017/0079330 A1       3 / 2017   Mironov et al.
   2017 / 0027223   Al    2 / 2017   Eksouzian                           2017 / 0079331 Al     3 / 2017   Monsees et al.
   2017 /0027224    Al    2 /2017    Volodarsky                          2017 /0079332    A1   3 /2017 Li et al.
   2017/ 0027227    A1    2 /2017    Lipowicz                            2017 /0086496    A1   3 /2017 Cameron
   2017/ 0027228    A1    2 / 2017   Rastogi                             2017 /0086497    A1   3 /2017 Cameron
   2017 /0027229    Al    2 /2017    Cameron                             2017 / 0086498   Al   3 / 2017 Daryani
   2017 /0027230    A1    2 / 2017    Fornarelli                         2017 /0086499    Al   3 / 2017 Mize
   2017 /0027231    Al    2/2017      Xiang                              2017 /0086500    A1   3/2017 Li et al .
   2017 /0027232    A1    2 / 2017   Scheck et al.                       2017/0086501 Al       3 / 2017 Buehler et al.
   2017 /0027233    Al    2 / 2017   Mironov                             2017 /0086502 A1      3 /2017 Hearn et al.
   2017 / 0027234   Al    2 / 2017    Farine et al.                      2017/0086503 A1       3 /2017 Cameron
   2017 /0033568 A1       2 / 2017 Holzherr                              2017 /0086504 Al      3 /2017 Cameron
   2017 /0033836 Al       2 / 2017 Bernauer et al.                       2017 /0086505 A1      3 /2017 Cameron
   2017 / 0035101   A1    2 / 2017   Balder                              2017/0086506 A1       3 /2017    Rado
   2017 / 0035109   Al    2 /2017    Liu                                 2017/0086507 A1       3 /2017    Rado
   2017 /0035110    A1    2 /2017    Keen                                2017/0086508 Al       3 /2017    Mironov et al.
   2017 /0035111    A1    2 /2017    Slurink et al .                     2017 /0091490 A1      3 /2017    Cameron
   2017 /0035112    A1    2 / 2017   Thorens                             2017 / 0091853 Al     3 /2017    Cameron
   2017 /0035113    A1    2 / 2017    Thorens                            2017 /0092106 A1      3 / 2017 Cameron
    2017 /0035114 A1      2 / 2017 Lord                                  2017 /0092900 Al      3 /2017 Yang
   2017 /0035115 Al       2 / 2017 Monsees et al .                       2017/0093960 A1       3 /2017 Cameron
    2017 /0035117 A1      2 / 2017 Lin                                   2017 /0093981 A1      3 /2017 Cameron
   2017 /0035118 A1       2 / 2017 Liu                                   2017/0094998     A1   4 /2017 Bernauer et al.
   2017 /0035119 Al       2 / 2017 Otto                                  2017/0094999     A1   4 / 2017 Hearn et al.
   2017 /0041646 Al       2 / 2017 Pizzurro et al.                       2017/0095000     Al   4 / 2017 Spirito et al.
   2017 /0042225 A1       2 / 2017 Liu                                   2017 /0095001    Al   4 / 2017 Liu
   2017 /0042227 A1       2 /2017 Gavrielov et al.                       2017 /0095002 A1      4 / 2017 Silvestrini
   2017/0042228 Al        2 / 2017 Liu                                   2017/0095003 A1       4 /2017 Mironov
   2017 / 0042229 Al      2 /2017 Liu                                    2017 / 0095004 A1     4 / 2017 Liu
   2017 /0042230 A1       2 /2017 Cameron                                2017 /0095005    A1   4 / 2017 Monsees et al.
   2017 /0042231 A1       2 /2017 Cameron                                2017 /0095518    A1   4 /2017 Bjorncrantz
   2017 /0042242    A1    2 /2017    Hon                                 2017 /0095623    A1   4 /2017 Trzecieski
   2017/0042243     A1    2 / 2017   Plojoux et al.                      2017 / 0099877   Al   4 /2017 Worm et al.
   2017/0042245     A1    2 /2017    Buchberger et al.                   2017 /0099879 A1      4 /2017 Heidi
   2017 /0042246    Al    2 /2017    Lau et al.                          2017 /0099880 A1      4 /2017 Hawes
   2017/0042247     Al    2 / 2017   Xiang                               2017 /0101256 A1      4 / 2017 Zeitlin et al.
   2017 / 0042248   A1    2 /2017    Xiang                               2017/0102013 A1       4 / 2017 Wallman et al.
   2017 / 0042250 Al      2 / 2017 Takeuchi et al.                       2017 /0105448 Al      4 /2017 Scarpulla
   2017 / 0046357 A1      2 /2017 Cameron                                2017 /0105449 Al      4 / 2017 Hearn et al.
   2017 / 0046722 A1      2 /2017 Ertugrul                               2017/0105450 A1       4 / 2017 Reed et al .
    2017 / 0046738 A1     2 /2017 Cameron                                2017/0105451 A1       4 / 2017 Fornarelli
   2017 /0047756 Al       2 / 2017 Xiang                                 2017/0105452 Al       4 /2017 Mironov et al.
   2017 / 0048691   Al    2 /2017    Liu                                 2017 /0105453    Al   4 / 2017 Li et al.
   2017/0049149     Al    2 / 2017   Carty                               2017 /0105454    Al   4 /2017 Li et al .
   2017 /0049150    A1    2 / 2017   Xue et al.                          2017 /0105455    A1   4 /2017 Qiu
   2017/0049151     A1    2 / 2017   Xue et al.                          2017 /0108210    Al   4 / 2017   Meinhart et al.
   2017/0049152 A1        2 / 2017 Liu                                   2017 /0108840    A1   4 /2017    Hawes et al .
   2017/0049153 A1        2 / 2017 Guo et al.                            2017 /0109877    A1   4 /2017    Peleg et al.
   2017 /0049154 Al       2 / 2017 Batista                               2017 /0112182    Al   4 /2017    Arnold
   2017 / 0049155 A1      2 / 2017 Liu                                   2017 /0112190    A1   4 / 2017 Buchberger
   2017 / 0049156 Al      2 / 2017 Wang et al.                           2017 /0112192    A1   4 /2017 Shan
   2017/0050798 Al        2 / 2017 Ludewig et al.                        2017/0112193     A1   4 /2017 Chen
   2017/0055577 A1        3 / 2017 Batista                               2017 /0112196    Al   4 / 2017   Sur et al.
    2017 / 0055579 Al     3 / 2017 Kuna et al.                           2017 /0112197    A1   4 / 2017   Li et al.
   2017 /0055586 A1       3 / 2017 Liu                                   2017 /0113819    Al   4 / 2017   Marz
   2017 / 0055588 Al      3 / 2017 Cameron                               2017/0117654     A1   4 /2017    Cruz
   2017 / 0055589 Al      3 / 2017 Fernando et al.                       2017 /0118292 Al      4 /2017    Xiang
   2017 / 0064994   Al    3 /2017    Xu et al.                           2017 /0118584 Al      4 /2017    Xiang
   2017 / 0064999   Al    3/ 2017    Perez et al.                        2017 /0119040 Al      5 /2017    Cameron
   2017 / 0065000   Al    3 / 2017   Sears et al.                        2017 /0119044    Al   5 /2017    Oligschlaeger et al.
   2017 /0065001    Al    3 / 2017   Li et al.                           2017 /0119050    A1   5 /2017    Blandino et al.
   2017 /0066556    AL    3 /2017    Liu                                 2017 /0119052    A1   5 /2017    Williams et al.
   2017 /0071249    A1    3 / 2017   Ampolini et al.                     2017 /0119053    Al   5 / 2017 Henry , Jr . et al.
   2017 /0071251 Al       3/ 2017 Goch                                   2017 /0119054 A1      5 /2017 Zinovik et al.
   2017 /0071252 A1       3 / 2017 Liu                                   2017 /0119055 A1      5 /2017    Liu
   2017 / 0071256   Al    3 / 2017   Verleur et al.                      2017 /0119057 A1      5 / 2017   Liu
   2017 /0071257    A1    3 /2017    Lin                                 2017 /0119058 A1      5 /2017    Cameron
   2017 /0071258    A1    3 /2017    Li et al.                           2017 /0119060 A1      5 / 2017   Li et al.
   2017 / 0071260   AL    3 / 2017   Li et al.                           2017 /0119061 Al      5 /2017 Li et al.
   2017 /0071262    AL    3 /2017    Liu                                 2017 /0127722 Al      5 /2017 Davis et al.
   2017 /0079110 A1       3/ 2017 Plattner                               2017 /0127723 Al      5 / 2017 Wu
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 18 of 80 PageID: 47


                                                               US 10 ,070 ,669 B2
                                                                    Page 17

  ( 56 )                References Cited                                      2017 /0188632
                                                                              2017 /0188634
                                                                                              A1
                                                                                              A1
                                                                                                   7 / 2017 Hon
                                                                                                   7 /2017 Plojoux et al.
                   U . S . PATENT DOCUMENTS                                   2017 /0188635   A1   7 /2017 Force et al.
                                                                              2017 /0188636   A1   7 / 2017 Li et al.
   2017 /0127724   AL    5 / 2017    Liu                                      2017 /0196263 Al     7 /2017 Sur
   2017 /0127725   A1    5/ 2017     Buchberger et al.                        2017 /0196264 Al     7 /2017 Liu
   2017 /0127726   A1    5 /2017     Xiang                                    2017/0196265 A1      7 /2017    Liu
   2017 /0127728   Al    5 / 2017    Li et al.                            2017 /0196267       A1   7 /2017    Zou et al .
   2017 /0129661   Al    5 / 2017    Van Tassell, III et al.              2017 /0196268       A1   7 /2017    Reevell
   2017 /0135397   Al    5 / 2017 Buehler et al.                          2017 /0196269       A1   7 / 2017   Bernauer et al.
   2017 /0135398   Al    5 /2017 Scott et al .                            2017 /0196270       A1   7 / 2017   Vick et al.
   2017/0135399 Al       5 /2017 Gavrielov et al.                             2017 /0196271 Al     7 / 2017   Levitz et al.
   2017 /0135400 Al      5 / 2017 Liu                                         2017 /0196272 A1     7 / 2017   Li et al .
   2017 /0135401 A1      5 /2017 Dickens                                      2017 /0196273 A1     7 / 2017   Qiu
   2017 /0135402 Al      5 / 2017 Zitzke                                      2017 /0202265 A1     7 /2017 Hawes et al.
   2017 /0135403 Al      5 / 2017    Liu                                      2017 /0202266 A1     7 / 2017 Sur
    2017 /0135407 A1     5 / 2017    Cameron                                  2017 /0202267 A1     7 / 2017 Liu
   2017 /0135408 A1      5 / 2017    Cameron                                  2017 /0202268 Al     7 /2017 Li et al.
   2017 /0135409   Al    5 / 2017    Cameron                                  2017/0207499 Al      7 / 2017 Leadley
   2017 /0135410   A1    5 / 2017    Cameron                                  2017 /0208857 Al     7 /2017 Branton et al.
   2017 /0135411   A1    5 / 2017    Cameron                                  2017 /0208858 A1     7 /2017 Li
   2017 /0135412   Al    5 /2017     Cameron                              2017/0208862        A1   7 / 2017 Li et al.
   2017 /0136193   A1    5 /2017     Cameron                              2017/0208863        A1   7 / 2017 Davis et al.
   2017 /0136194   Al    5 /2017     Cameron                              2017/0208864        A1   7 / 2017 Anderson , Jr. et al.
   2017 /0136301   Al    5 /2017     Cameron                              2017 /0208865       Al   7 /2017 Nettenstrom et al .
   2017 /0143035 Al      5 / 2017    Pucci                                2017 / 0208866 Al        7 /2017 Liu
   2017 /0143037 A9      5 /2017     Larson                                   2017 /0208867 A1     7 /2017 Li et al.
   2017 / 0143038 Al     5 / 2017 Dickens                                     2017/0208868 A1      7 / 2017 Li et al.
   2017 /0143040 A1      5 / 2017 Liu                                         2017/0208869 Al      7 / 2017 Li et al.
   2017/0143043 A1       5 / 2017 Liu                                         2017 /0208870 A1     7 / 2017 Liu
   2017 /0143917 A1      5 /2017      Cohen et al.                            2017/0208882 A1      7 /2017    Lambertz
   2017 /0144827 A1                                                           2017 /0214261 Al     7/ 2017    Gratton
   2017 /0146005
   2017 /0150753
                   Al
                   Al
                         5 / 2017
                          5 / 2017
                         6 / 2017
                                     .
                                     Batista
                                     Edelen
                                     Macko
                                                                              2017/0215470 A1
                                                                              2017 /0215473 Al
                                                                                                   8 / 2017
                                                                                                   8 / 2017
                                                                                                              Piccirilli et al.
                                                                                                              Nakano et al.
   2017 /0150754   A1    6 / 2017    Lin                                      2017 /0215474 A1     8 /2017    Li
   2017 /0150755   Al    6 / 2017 Batista                                 2017/0215476 A1          8 /2017    Dickens et al.
   2017 /0150756   Al   6 / 2017 Rexroad et al.                           2017/0215477 Al          8 / 2017   Reevell
   2017 /0150758   Al   6 / 2017 Fernando et al.                          2017/0215478 A1          8 /2017    Harrison et al.
   2017 /0156397 Al      6 / 2017 Sur et al.                              2017 /0215479 Al         8 / 2017   Kies
   2017 /0156398 A1      6 / 2017 Sur et al.                              2017 / 0215480      A1   8 /2017 Qiu
   2017 /0156400 Al      6 / 2017 Liu                                     2017 /0215481       A1   8 / 2017   Li et al.
   2017 /0156401 A1      6 /2017 Liu                                      2017 / 0215482      A1   8 /2017    Levitz et al.
   2017 /0156402 A1      6 / 2017 Liu                                     2017 /0215483       A1   8 /2017    Li et al.
   2017 /0156403 A1     6 / 2017     Gill et al.                          2017 /0215484       A1   8 / 2017   Xiang
   2017 /0156404 Al     6 / 2017     Novak , III et al.                   2017 /0215485       Al   8 / 2017   Zitzke
   2017/0156408 A1      6 / 2017     Li et al.                            2017 /0217607 A1         8 / 2017   Slurink
   2017 /0158436   A1   6 / 2017     Slurink                              2017 /0219199 A1         8 /2017    Lou et al .
   2017 /0162523   A1   6 / 2017     Hu                                       2017 /0219391 A1     8 /2017 Lin et al.
   2017 /0162979   A1   6 / 2017     Liu                                      2017 /0222468 A1     8 / 2017 Schennum et al.
   2017 /0164655   Al    6 / 2017 Chen                                        2017/0224013 A1      8 /2017    Huang
   2017 /0164656 Al     6 / 2017 Eusepi et al.                                2017 /0224014   A1   8 / 2017   Fraser
   2017 /0164657 A1     6 / 2017     Batista                                  2017 /0224016   A1   8 / 2017   Reevell
   2017 /0164658 Al     6 / 2017     Lin et al.                               2017 /0224017   A1   8 / 2017   Li et al.
   2017/0170439 A1      6 / 2017     Jarvis et al.                            2017 /0224018   Al   8 /2017    Li et al.
   2017 /0172204 Al     6 / 2017     Kane et al.                              2017 /0224022 Al     8 / 2017 Liu
   2017 /0172205   A1   6 /2017      Chang et al.                             2017 /0224023 A1     8 /2017 Lin et al.
   2017 /0172207   A1   6 / 2017     Liu                                      2017 /0224024 Al     8 / 2017 Jochnowitz et al .
   2017 /0172208   Al   6 /2017      Mironov                                  2017 / 0229885 Al    8 / 2017 Bernauer
   2017 /0172209   A1   6 / 2017     Saydar et al.                            2017/0229888 Al      8 / 2017 Liu
   2017 /0172213 Al      6 / 2017 Hon                                         2017/0231266 Al      8 /2017 Mishra et al.
   2017 /0172214 Al      6 / 2017 Li et al.                                   2017 /0231267 Al     8 /2017 Shi et al.
    2017 /0172215 Al     6 / 2017 Li et al.                                   2017/0231269 A1      8 / 2017   Besso et al.
   2017 /0181223 A1      6 / 2017 Sur et al.                              2017 / 0231273      A1   8 /2017    Xiang
   2017 /0181467 Al      6 / 2017 Cameron                                 2017 /0231275       Al   8 / 2017   Guenther
   2017 /0181468 A1     6 / 2017 Bowen et al.                             2017 /0231276       Al   8 /2017    Mironov et al .
   2017 /0181470 A1      6 /2017 Li                                       2017 /0231277       Al   8 / 2017   Mironov et al.
   2017 /0181471 A1      6 / 2017 Phillips et al.                         2017 /0231278 A1         8 /2017 Mironov et al .
   2017 /0181473 A1      6 /2017 Batista et al.                               2017/0231279 Al      8 /2017 Watson
   2017 /0181474 Al      6 / 2017 Cameron                                     2017 /0231280 A1     8 / 2017 Anton
   2017 /0181475 Al      6 / 2017 Cameron                                     2017 /0231281 A1     8 /2017 Hatton et al.
   2017 /0181476 Al      6 / 2017 Li et al.                               2017 / 0231282 A1        8 / 2017 Bowen et al.
   2017 /0181928 Al      6 / 2017 Collins et al.                          2017 / 0231283 A1        8 / 2017 Gadas
   2017 /0185364 A1      6 / 2017 Cameron                                 2017 /0231284 A1         8 / 2017 Newns
   2017 /0186122   A1   6 / 2017     Levings et al.                           2017 /0231285 Al     8 /2017    Holzherr et al.
   2017 /0188626   A1    7 /2017     Davis et al.                             2017 /0231286   A1   8 /2017     Borkovec et al.
   2017 /0188627   A1   7 /2017      Sur                                      2017 /0233114   A1   8 / 2017   Christensen et al.
   2017 /0188628   Al    7/2017      Montgomery                               2017 /0238596   A1   8 /2017    Matsumoto et al.
   2017 /0188629   A1    7 / 2017 Dickens et al.                              2017 /0238605   A1   8 / 2017 Matsumoto et al.
   2017 /0188631   A1    7 / 2017 Lin                                         2017 /0238606 Al     8 / 2017 Matsumoto et al.
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 19 of 80 PageID: 48


                                                         US 10 ,070 ,669 B2
                                                               Page 18

  ( 56 )                 References Cited                                2017 /0295844 A1 10 /2017 Thevenaz et al.
                                                                         2017 /0295845 A       10 /2017 Bajpai et al.
                 U . S . PATENT DOCUMENTS                                2017 /0295846 AL      10 /2017 Liu
                                                                         2017/0295847 A1       10 / 2017 Liu
   2017 /0238608 AL 8/ 2017 Matsumoto et al.                            2017 /0295848 A1     10 /2017 LaMothe
   2017 /0238609 AL 8 / 2017                                            2017 / 0295849    Al 10/ 2017 Cadieux et al.
   2017 /0238611 A1 8 /2017 Buchberger                                  2017 /0297892     Al 10 /2017 Li et al.
   2017 /0238612 Al        8 /2017 Daryani et al.                       2017/0301898      A1 10 /2017 Lin et al.
   2017 /0238613 Al 8 /2017 Suess et al.                                2017 /0302089     Al 10 /2017 Bernauer et al .
   2017 /0238614 Al 8/ 2017 Li et al.                                   2017 / 0302324    Al 10 /2017 Stanimirovic et al.
   2017 / 0238617   Al    8 /2017 Scatterday                            2017 /0303597     Al 10 /2017 Tsui
   2017 /0241857    Al    8 / 2017 Hearn et al .                        2017 /0311648     AL 11/2017 Gill et al.
   2017 /0245543    A1    8 / 2017 Karles et al.                         2017 /0318860 AL      11/2017 Adair
   2017 /0245546    A1    8 / 2017 Huang                                2017 / 0318861   AL 11/ 2017       Thorens
   2017 /0245547 A1       8 / 2017 Lipowicz                             2017 / 0325503   A1 11/ 2017      Liu
   2017/0245550 A1        8 / 2017 Freelander                           2017 /0325504    Al 11/2017       Liu
   2017 /0245551 A1       8 / 2017 Reevell                              2017 /0325506    A1 11/2017       Batista
   2017 /0245554 Al       8 / 2017 Perez et al.                         2017 / 0332695   AL 11 /2017      Zappoli et al.
   2017 /0246399 Al       8 / 2017 Forlani et al.                       2017 /0333415 AL        11/2017 Williams
   2017 /0246405 A1       8 /2017 Wensley et al.                        2017/0333650 Al 11/2017 Buchberger et al.
   2017 /0246407 A1       8 /2017 Matsumoto et al.                      2017 / 0333651 Al       11 /2017 Qiu
   2017 /0250552 A1       8 / 2017 Liu                                  2017 / 0334605 AL       11 /2017 Murphy et al.
   2017 /0251714 Al       9 / 2017 Mishra et al.                         2017 /0367406 Al 12 /2017 Schuler et al.
   2017 /0251718 Al       9 /2017     Armoush et al .
    2017 / 0251719 Al     9 / 2017   Cyphert et al.                                 FOREIGN PATENT DOCUMENTS
   2017/0251721 Al        9 / 2017   Rostami et al.
   2017 /0251722 Al       9 / 2017   Kobal et al.                   AU               2017202891      A1     5 /2017
   2017 /0251723 A1       9 / 2017   Kobal et al.                   ??                  2641869      A1     5 /2010
   2017 /0251724 A1       9 / 2017   Lamb et al.                    CN                  1122213      A      5 / 1996
   2017 /0251725 Al       9 /2017    Buchberger et al.              CN                201018481       Y     2 /2008
   2017/0251726 A1        9 / 2017   Nielsen                        CN                201430916      Y      3 / 2010
   2017 /0251727 A1       9 /2017    Nielsen                        CN                101869356      A     10 /2010
   2017 /0251728    A1    9 / 2017   Peleg et al.                   CN                   301547686 S         5 /2011
   2017 /0251729 A1       9 / 2017   Li et al.                      CN                   301970169 S        6 / 2012
   2017 /0258129    A1    9 / 2017   Haun                           CN                   102754924 A       10 /2012
   2017 /0258132    Al    9 /2017    Rostami et al.                                      302396126 S        4 / 2013
   2017 /0258134    Al    9 / 2017   Kane                           CN                   103141944 A        6 / 2013
   2017 /0258137    A1    9 / 2017   Smith et al.                   CN                   302799554 S        4 /2014
   2017 /0258138    AL    9 /2017    Rostami et al.                 CN                   302810246 S        4 / 2014
   2017 /0258139    A1    9 / 2017   Rostami et al.                 CN                   302884434 S        8 / 2014
   2017/0258140 A1        9 / 2017   Rostami et al.                 CN                   302926289 S        8 / 2014
   2017/0258142 A1        9 / 2017   Hatton et al.                  CN                   302950830 S        9 / 2014
   2017/0258143 A1        9 / 2017 Lederer                          CN                   303089422 S        1/ 2015
   2017 /0259170 A1       9 / 2017   Bowen et al.                   CN                   303091331 S        1 /2015
   2017 /0259954 A1       9 / 2017   Schwester                      CN                   303210086   S      5 /2015
   2017 / 0261200 Al      9 / 2017   Stultz                         CN                   303103389 S       11 /2015
   2017 /0265517 A1       9 / 2017    Swede et al.                  CN                   303568163   S      1 /2016
   2017 /0265522 A1       9 /2017    Li et al.                      CN                   303103390   S      2 /2016
   2017 /0265524 A1       9 / 2017   Cadieux et al.                 DE                    19854005   A1     5 /2000
   2017 /0265525    Al    9 / 2017   Li et al.                      DE                    19854012   A1     5 /2000
   2017 /0266397    A1    9 /2017    Mayle et al.                   EP                     0283672   A2     9 / 1988
   2017 /0273353    A1    9 /2017    Gindrat                        EP                     0503767   A1     9 / 1992
   2017 / 0273354   A1    9 /2017     Tucker et al.                                        0532194   Al     3 /1993
   2017 /0273355    A1    9 / 2017   Rogers et al.                                         0535695   A2     4 / 1993
   2017 /0273357 Al       9 / 2017 Barbuck                                                 0762258   A2     3 / 1997
   2017/0273358 A1        9 / 2017 Batista et al .                                         2110033 AL      10 /2009
   2017/0273359 Al        9 /2017 Liu                                                      2186507 A2       5 /2010
   2017 /0273360    A1    9 / 2017 Brinkley et al.                  EP                     2399636   Al    12 /2011
   2017 /0273361    Al 9 / 2017      Li et al.                      EP                     2573900   A1     3 /2013
   2017 /0273914    AL 9 / 2017      Knudsen                        ??                     2614731   A1     7 / 2013
   2017 / 0280767   A1 10 / 2017     Li et al.                      EP                     2711006   A1
                                                                                                      3 /2014
   2017 / 0280768   A1 10 / 2017     Lipowicz                       EP                     2641669 B1 5 /2014
   2017 / 0280769   A1 10 / 2017     Li et al.                      EP                     2789248 A       10 /2014
   2017/0280770 Al 10 / 2017 Wang et al.                            EP                     2493342 B1 12/ 2014
   2017/0280771 Al 10 / 2017 Courbat et al.                         )
                                                                    I

                                                                                           2856893 A1 4 /2015
   2017 /0280775 Al      10 / 2017 Manca et al.                     EP                     2862454 AL       4 /2015
   2017/0280776 AL       10 / 2017 Manca et al.                     EP                     2862457 A1       4 /2015
   2017 /0280778 A1      10 /2017 Force                             EP                     2944206 A1      11/2015
   2017 /0281883 Al      10 / 2017 Li et al .                       EP                     2952110 A1      12 / 2015
   2017 /0283154 A       10 / 2017 Karles et al.                                           2989912 A1       3 / 2016
   2017 /0285810 A       10 / 2017 Krah                                                    3001918 A1       4 / 2016
   2017 /0290368 A1      10 /2017 Hearn                                                    3007305 A1       4 /2016
   2017 /0290369 Al      10 / 2017 Norasak                                                 3012213 A1       4 /2016
   2017 /0290370 Al 10 /2017 Garthaffner et al.                                            3016233 A1       5 /2016
   2017 / 0290371 Al 10 / 2017 Davis et al.                                                3023016 A1       5 / 2016
   2017 / 0290373 A1 10 / 2017 Hon                                  EP                     3023351 A1       5 / 2016
   2017/0290998 Al 10 / 2017 Poston et al.                                                 3023947 A1       5 /2016
   2017 /0295840 A1 10 /2017 Rath et al.                                                   3025598 A1       6 /2016
   2017 /0295843 Al 10 /2017 Storch                                                        3026779 A1       6 /2016
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 20 of 80 PageID: 49


                                              US 10 ,070 ,669 B2
                                                    Page 19

 (56)                References Cited                    WO
                                                         WO
                                                                WO - 2008077271 A1
                                                                WO - 2008151777 A2
                                                                                        7 / 2008
                                                                                       12 /2008
           FOREIGN PATENT DOCUMENTS                      WO     WO - 2009003204 A2      1 /2009
                                                         wo     WO - 2010003480 Al      1 / 2010
 EP              3031338 A1       6 / 2016               WO     WO - 2010118122 Al     10 /2010
 EP              3047742 A1       7 /2016                WO     WO - 2010118644 AL     10 /2010
  EP             3056099 A1       8 / 2016               Wo     WO - 2010140841 A2     12 /2010
  EP            3061358 A1        8 /2016                wo     WO -2010145805 Al      12 /2010
 EP              3075270 A1      10 /2016                wo     WO - 2011010334 A1      1 / 2011
  EP            3075271 Al       10 /2016                WO     WO - 2011050964   A1    5 /2011
  EP            3081102 A        10 / 2016               WO     WO - 2011125058   AL   10 / 2011
  EP            3085638 A        10 /2016                WO     WO -2012019533    A     2 / 2012
  EP            3087853 A1       11/2016                 WO     WO - 2012043941   A1    4 /2012
  EP             3097803 Al      11/ 2016                WO     WO - 2012062600 Al      5 /2012
  EP            3103355 Al       12 /2016                WO     WO -2012088675 Al       7 /2012
  EP            3103356 Al       12 /2016                WO     WO -2012091249 A        7 /2012
  EP            3111787     A1    1 / 2017               WO     WO -2012100523 A1       8 / 2012
 EP             3130238 A1        2 /2017                WO     WO -2012129812 AL      10 /2012
 EP             3132843     A1    2 / 2017               WO     WO -2012134117 A2      10 /2012
 EP             3135139     A1    3 / 2017               WO     WO -2012164033 A1      12 / 2012
 EP             3135603     A1    3 /2017                Wo  WO - 2012173322      A112 /2012
 EP             3143882     A3    3 / 2017               wo  WO - 2012174677      A  12 / 2012
 EP             3143884     A3    4 /2017                WO WO - D079112 -0010       12 /2012
 EP             3155908     A1    4 / 2017               Wo  WO - 2013012157      A1   1 /2013
 EP             3158880     A1    4 / 2017               wo WO -2013020220        A1 2 / 2013
 EP             3158881     A1    4 / 2017               WO     WO - 2013030202 Al      3 /2013
 EP             3195738 A2        7 / 2017               WO     WO - 2013034453 AL      3 /2013
  EP            3165102 A3        8 / 2017               WO     WO - 2013040193 A2      3 / 2013
  EP            3199043 A1        8 /2017                WO     WO -2013044537 A1       4 /2013
 EP             3205220 A1        8 /2017                WO     WO -2013076750 Al       5 /2013
 EP             3205597 A1        8 / 2017               WO     WO - 2013083635 Al      6 / 2013
 ??             3213649 A1        9 /2017                WO     WO - 2013089551 Al      6 /2013
 EP             3225118 Al       10 /2017                WO     WO -2013110208 Al       8 / 2013
 EP              3228198 AL      10 / 2017               WO     WO -2013110209 Al       8 /2013
  EP            3228345 AL       10 /2017                WO     WO - 2013110210   A1    8 / 2013
  ES            2118034 Al         9 / 1998              WO     WO - 2013113173   A1    8 /2013
 FR       002626416 -001          4 / 2015               WO     WO - 2013113174   Al    8 / 2013
  FR      002626416 - 002         4 /2015                WO     WO - 2013113612   Al    8 / 2013
 GB             1025630 A         4 / 1966               WO     WO -2013116983 A1       8 /2013
 GB              1065678    A     4 / 1967               WO     WO -2013131763 A1       9 / 2013
 GB              2533174    A     6 / 2016               WO     WO - 2013142678 A1      9 / 2013
 TE           S20050615           9 / 2005               WO     WO -2013150406 A2      10 /2013
                62278975         12 / 1987               wo     WO - 2013156658 A      10 /2013
              H06114105     A     4 / 1994               WO     WO - 2013165878   A1   11/ 2013
               09 -075058         3 / 1997               wo     WO - 2013171206   AL   11 / 2013
             H09075058      A     3 / 1997               WO     WO -2013174001    AL   11/2013
 SS
 S
 &              11178563          6 /1999                WO     WO - 2014020539   A1    2 /2014
             2000203639     A     7 / 2000               Wo     WO - 2014020953 A1      2 / 2014
             2000236865     A      9 / 2000              WO     WO - 2014023171 A1      2 /2014
             2001161819     A     6 / 2001               WO     WO - 2014032280 A       3 /2014
             2001165437     A     6 / 2001               wo     WO -2014040915 Al       3 / 2014
             2006320285 A        11/2006                 WO     WO - 2014047948 A1      4 /2014
             2006320286 A        11/ 2006                WO     WO - 2014047955 A1      4 /2014
             2009213428 A         9 /2009                WO     WO - 2014067236 A1      5 /2014
             2010020929 A         1 / 2010               WO     WO - 2014071747 Al      5 /2014
             2011024430 A         2 / 2011               WO     WO - 2014101119 A1      7 /2014
             2012005412 A         1 / 2012               WO     WO - 2014101401   Al    7 /2014
             2015504669     A     2 /2015                WO     WO - 2014101734   Al    7 /2014
  JP          201712730     A      1 / 2017              WO     WO -2014106323    A1    7 /2014
 ??           201436722     A    10 / 2014               WO     WO - 2014110761   Al    7 /2014
  TW          201438608     A    10 /2014                WO     WO - 2014113949   Al    7 /2014
  TW         201524383 A          7 / 2015               WO     WO - 2014117382   A1    8 /2014
 WO         WO - 9712639 A1       4 / 1997               WO     WO -2014121509    Al    8 / 2014
 WO      WO - 2000005976 A1       2 / 2000               WO     WO - 2014125340 Al      8 /2014
 WO        WO -0028842 Al         5 /2000                WO     WO -2014127446 A1       8 / 2014
 WO       WO -03055486 A1         7 /2003                wo     WO - 2014134781 Al      9 /2014
 WO        WO -03056948 A1        7 /2003                WO     WO - 2014144678 A2      9 /2014
 WO        WO -03082031 A1       10 / 2003               WO     WO -2014146270 A1       9 / 2014
 WO        WO - 03101454 Al      12 /2003                WO     WO - 2014147470 A2      9 /2014
 WO     WO - 2004064548 Al        8 /2004                WO     WO -2014161181 AL      10 /2014
 WO     WO -2004080216 Al         9 / 2004               WO     WO - 2014166039 Al 10 / 2014
 WO     WO - 2005020726 A1        3 / 2005               WO     WO - 2014167530 A110 / 2014
 WO     WO - 2005060366 A2        7 /2005                WO     WO - 2014169437 A1 10 / 2014
 WO     WO - 2006021153 A1        3 /2006                WO     WO -2014169667 AL      10 /2014
 WO      WO - 2007066374    A1    6 / 2007               WO     WO - 2014185937 A1     11/ 2014
 WO      WO - 2007078273    A1    7 / 2007               WO     WO - 2014186983 AL     11 / 2014
 WO      WO - 2007095109    A2    8 /2007                WO     WO - 2014194499 AL     12/2014
 WO     W O - 2007117675    A2   10 / 2007               WO     WO -2014195687 All     12 /2014
 WO     WO - 2007 / 141520 AL    12 / 2007               WO     WO - 2014198042 Al 12 /2014
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 21 of 80 PageID: 50


                                              US 10 ,070 ,669 B2
                                                    Page 20

  ( 56 )            References Cited                     WO   WO - 2015058387 A1      4 / 2015
                                                         WO   WO - 2015062041 A1      5 / 2015
              FOREIGN PATENT DOCUMENTS                   WO   WO - 2015066136 A1      5 /2015
                                                         wo   WO -2015066927 A1       5 /2015
 WO        WO - 2014201610 A112/ 2014                    WO   WO - 2015070398 Al      5 /2015
 WO        WO - 2014201611 A1     12 /2014               WO   WO -2015070405    A1    5 /2015
 WO        WO -2014201646 AL      12 /2014               Wo   WO - 2015071703   A1    5 /2015
 WO        WO - 2014201664 Al     12 / 2014              wo   WO - 2015073975   Al    5 /2015
 WO        WO - 2014201666 A      12 / 2014              wo   WO -2015074187    Al    5 /2015
 WO        WO - 2014201668 A1     12 / 2014              WO   WO - 2015074265   Al    5 /2015
 WO        WO - 2014205749 AL     12 /2014               WO   WO - 2015074308   Al    5 /2015
 WO        WO - 2014205780 A1 12/ 2014                   WO   WO -2015077998 Al       6 / 2015
 WO        WO - 2014205807   A1   12 /2014               WO   WO - 2015077999 Al      6 /2015
 WO        WO - 2014205811   A1   12 /2014               WO   WO - 2015078010 A1      6 /2015
 WO        WO - 2014206148   Al   12 /2014               WO   WO -2015079197 Al       6 /2015
 WO        WO - 2015000125   A1    1 /2015               WO   WO - 2015089711 A1      6 /2015
 WO        WO - 2015000180   A1    1 / 2015              WO   WO -2015091346 A2       6 / 2015
 WO        WO - 2015003327 A1      1 /2015               WO   WO - 2015013327 A3      7 /2015
 WO        WO - 2015003372 A1      1 /2015               WO   WO - 2015106434 Al      7 /2015
 WO        WO - 2015003374 A1      1 /2015               WO   WO -2015106440 A1       7 /2015
 WO        WO - 2015006929 Al      1 / 2015              WO   WO - 2015107551 A2      7 /2015
 WO        WO - 2015010242 A1      1 / 2015              WO   WO - 2015107552 A1      7 / 2015
 WO        WO - 2015010277 Al      1 / 2015              wo   WO -2015109476 A1       7 /2015
 WO        WO - 2015010284 A1      1 / 2015              WO   WO -2015109532 A1       7 /2015
 WO        WO - 2015010291 A1      1/2015                WO   WO - 2015109540 A1      7 / 2015
 WO        WO - 2015010310 A1      1 /2015               WO   WO -2015109616 A        7 / 2015
 WO        WO - 2015010336 A1      1 /2015               WO   WO - 2015109618 A1      7 /2015
 WO        WO - 2015010345   A1    1/2015                WO   WO - 2015117285 A1      8 / 2015
 WO        WO - 2015010349   Al    1 /2015               WO   WO - 2015120588 Al      8 /2015
 WO        WO - 2015013890   A1    2 / 2015              WO   WO -2015120591 A1       8 /2015
 WO        WO - 2015013891   A1    2 /2015               WO   WO - 2015120623   Al    8 /2015
 WO        WO - 2015013892   A1    2 / 2015              WO   WO - 2015123831   Al    8 /2015
 WO        WO - 2015013926   A1    2 /2015               WO   WO - 2015127609   Al    9 /2015
 WO        WO - 2015013950   A1    2 /2015               WO   WO - 2015128599   Al    9 /2015
 WO        WO - 2015013967   Al    2 / 2015              WO   WO -2015137815    A1 9 / 2015
 WO        WO - 2015015156   A1    2 /2015               WO   WO -2015140312    A1 9 / 2015
 WO        WO - 2015017971   Al    2 /2015               WO   WO - 2015140336   A1 9 /2015
 WO        WO - 2015018026   A1    2 /2015               WO   WO - 2015140768   A2 9 /2015
 WO        WO -2015018120    A1    2 /2015               WO   WO - 2015143637   A1 10 / 2015
 WO        WO - 2015021612   Al    2 / 2015              WO   WO -2015143648 A1      10 /2015
 WO        WO - 2015021646 A1      2 / 2015              WO   WO - 2015143749 A      10 /2015
 WO        WO - 2015021651 A1      2 /2015               WO   WO - 2015143765 Al     10 / 2015
 WO        WO - 2015021652 Al      2 /2015               wo   WO - 2015144057 A      10 /2015
 WO        WO - 2015021655 A1      2 / 2015              WO   WO - 2015149311   Al   10 / 2015
 WO        WO - 2015021658 A1      2 / 2015              wo   WO - 2015149330   Al   10 / 2015
 WO        WO - 2015024239 Al      2 /2015               WO   WO - 2015149332   Al   10 / 2015
 WO        WO - 2015024247 A1      2 /2015               WO   WO - 2015149338   A    10 / 2015
 WO        WO - 2015026081   A1    2 /2015               Wo   WO - 2015149368   A1   10 /2015
 WO        WO -2015027383    A1    3 /2015               WO   WO -2015149403 Al      10 /2015
 WO        WO - 2015027435   Al    3 / 2015              WO   WO - 2015149406 AL     10 /2015
 WO        WO - 2015027436   A1    3 / 2015              wo   WO -2015150068 A1      10 /2015
 WO        WO - 2015027470   A1    3 /2015               WO   WO -2015154309 A1      10 /2015
 WO        WO -2015028815    Al    3 /2015               WO   WO - 2015154619 A1     10 / 2015
 WO        WO - 2015032050   A1    3 / 2015              WO   WO - 2015157891 A      10 / 2015
 WO        WO - 2015032055   A1    3 /2015               WO   WO - 2015157893 A      10 /2015
 WO        WO - 2015032078   A1    3 /2015               WO   WO -2015157900 Al      10 /2015
 WO        WO - 2015032093 Al      3 / 2015              WO   WO - 2015157901 Al     10 /2015
 WO        WO - 2015035510 A1      3 / 2015              WO   WO -2015157928 A1      10 /2015
 WO        WO - 2015035547 Al      3 /2015               WO   WO - 2015158522 AL     10 /2015
 WO        WO - 2015035557 A1      3 / 2015              WO   WO -2015158548    Al   10 / 2015
 WO        WO - 2015035587 A1      3 / 2015              WO   WO -2015161406    Al   10 /2015
 WO        WO - 2015035623 A1      3 /2015               WO   WO -2015161407    A1   10 /2015
 WO        WO - 2015035689 A1      3 / 2015              WO   WO -2015161485    Al   10 /2015
 WO        WO - 2015037925 A1      3 /2015               WO   WO - 2015161486 A      10 /2015
 WO        WO - 2015039275 Al      3 / 2015              WO   WO - 2015161491 Al     10 / 2015
 WO        WO - 2015039280 A1      3 /2015               wo   WO -2015161514 Al      10 /2015
 WO        WO - 2015039332 A1      3 / 2015              WO   WO - 2015161553 Al     10 / 2015
 WO        WO - 2015042790 A1      4 /2015               WO   WO - 2015161555 A      10 /2015
 WO        WO - 2015042811 A1      4 / 2015              WO   WO - 2015161557 Al     10 /2015
 WO        WO - 2015042848 Al      4 /2015               WO   WO -2015068044 A3      11/2015
 WO        WO - 2015042943 A1      4 /2015               WO   WO - 2015165067 AL     11 /2015
 WO        WO - 2015051509 Al      4 /2015               Wo   WO - 2015165081 A1     11/ 2015
 WO        WO - 2015051538 A1      4 /2015               WO   WO - 2015165083 A1     11/ 2015
 WO        WO - 2015054815 Al      4 /2015               WO   WO -2015165086 AL      11 /2015
 WO        WO - 2015054961 Al      4 /2015               WO   WO -2015165105 Al      11 / 2015
 WO        WO - 2015055314 A1      4 / 2015              WO   WO -2015165146 A1 11 /2015
 WO        WO - 2015058340 A1      4 / 2015              WO   WO - 2015168827 A1     11/2015
 WO        WO - 2015058341 A1      4 /2015               WO   WO -2015168828 A1      11/2015
 WO        WO - 2015058367 Al      4 /2015               WO   WO - 2015168853 AL     11 / 2015
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 22 of 80 PageID: 51


                                              US 10 ,070 ,669 B2
                                                    Page 21




                                                        ge
  ( 56 )              References Cited                   WO   WO - 2016023176   A1   2 / 2016
                                                         WO   WO - 2016023177   A1   2 /2016
              FOREIGN PATENT DOCUMENTS                   WO   WO - 2016023181   A1   2 /2016
                                                         wo   WO - 2016023182   A1   2 /2016
 WO        WO - 2015168904 AL     11 / 2015              WO   WO - 2016023183 Al     2 /2016
 WO        WO - 2015168912 AL     11 /2015               WO   WO - 2016023212   A1   2 /2016
 WO        WO - 2015172331 A1     11 / 2015              Wo   WO -2016023651    A1   2 / 2016
 WO        WO - 2015172361 A1     11/2015                wo   WO - 2016023824   Al   2 /2016
 WO        WO - 2015172368 A1     11 /2015               wo   WO -2016023965    A1   2 /2016
 WO        WO - 2015172382 A1     11/2015                WO   WO -2016026104    Al   2 /2016
 WO        WO - 2015172383 AL     11/2015                WO   WO - 2016026105   A1   2 / 2016
 WO        WO - 2015172384 AL     11/2015                WO   WO -2016026156    AL   2 / 2016
 WO        WO - 2015172387 A      11/2015                WO   WO - 2016026811   Al   2 / 2016
 WO        WO -2015172388 Al      11/2015                WO   WO - 2016028544 Al     2 / 2016
 WO        WO - 2015172389 Al     11 / 2015              WO   WO - 2016029344 Al     3 /2016
 WO        WO - 2015172390 A1     11 /2015               WO   WO - 2016029382 Al     3 /2016
 WO        WO - 2015172606 AL     11 / 2015              WO   WO -2016029386    A1   3 / 2016
 WO        WO - 2015174657 AL     11 / 2015              WO   WO - 2016029389   Al   3 /2016
 WO        WO - 2015174708 A1     11 /2015               WO   WO - 2016029429   Al   3 /2016
 WO        WO - 2015175979 AL     11 / 2015              WO   WO - 2016029464   Al   3 / 2016
 WO        WO - 2015176210 AL     11 /2015               WO   WO -2016029468 A1      3 / 2016
 WO        WO - 2015176230 AL     11 /2015               WO   WO - 2016029470 AL     3 / 2016
 WO        WO - 2015176300 AL     11 / 2015              wo   WO -2016029473 Al      3 /2016
 WO        WO - 2015176580 AL     11 / 2015              WO   WO -2016029567 Al      3 /2016
 WO        WO - 2015180027 AL     12 /2015               WO   WO - 2016030661 Al     3 /2016
 WO        WO - 2015180061 AL     12 /2015               WO   WO -2016033721 A       3 /2016
 WO        WO - 2015180062 AL     12 / 2015              WO   WO - 2016033734 A1     3 /2016
 WO        WO -2015180071 Al      12 /2015               WO   WO - 2016033783 Al     3 / 2016
 WO        WO - 2015180088 AL     12 /2015               WO   WO - 2016033817 Al     3 /2016
 WO        WO - 2015180089 Al     12 / 2015              WO   WO -2016034100 Al      3 /2016
 WO        WO -2015180145 Al      12 / 2015              WO   WO - 2016038029 Al     3 /2016
 WO        WO - 2015184580 A1     12 / 2015              WO   WO - 2016040575 Al     3 /2016
 WO        WO - 2015184590 A1                            WO   WO -2016041114 Al      3 /2016
 WO        WO - 2015184620 AL     12 / 2015              WO   WO -2016041140 A1      3 / 2016
 WO        WO - 2015184747 A      12 /2015               WO   WO - 2016041141 A1     3 / 2016
 WO        WO - 2015188295 Al     12 /2015               WO   WO -2016041207 Al      3 / 2016
 WO        WO - 2015188296 Al     12 / 2015              WO   WO -2016041209 Al      3 /2016
 WO        WO - 2015189613 Al     12 /2015               WO   WO -2016045058 A1      3 / 2016
 WO        WO -2015190810 AL      12 /2015               WO   WO - 2016046116 A1     3 /2016
 WO        WO - 2015192301 AL     12 /2015               WO   WO -2015192834 A3      4 / 2016
 WO        WO -2015192326 A1  12 / 2015                  WO   WO - 2016049822 Al     4 / 2016
 WO        WO - 2015192336 Al 12 / 2015                  WO   WO -2016049823 Al      4 / 2016
 WO        WO - 2015192337 Al 12 /2015                   wo   WO - 2016049855   Al   4 /2016
 WO        WO - 2015192377 AL 12 / 2015                  WO   WO - 2016049863   Al   4 /2016
 WO        WO - 2015193456 Al 12 /2015                   wo   WO -2016050246    A1   4 /2016
 WO        WO - 2015196331 A1 12 /2015                   WO   WO -2016050247    Al   4 / 2016
 WO        WO -2015196332 A1      12/2015                WO   WO -2016054793 A1      4 /2016
 WO        WO -2015196357 Al      12/2015                Wo   WO - 2016055653 A1     4 / 2016
 WO        WO - 2015196367   Al   12 / 2015              WO   WO -2016058139 Al      4 /2016
 WO        WO - 2015196395   Al   12 /2015               WO   WO - 2016058187 Al     4 /2016
 WO        WO - 2015196463   A1   12 /2015               wo   WO -2016058189 Al      4 / 2016
 WO        WO - 2015148649   A3    1/2016                WO   WO - 2016059000 A1     4 /2016
 WO        WO - 2016000113 A1      1 /2016               WO   WO - 2016060576 A1     4 /2016
 WO        WO - 2016000130   A1    1 / 2016              WO   WO - 2016061729 A1     4 / 2016
 WO        WO - 2016000135   A1    1 / 2016              WO   WO - 2016061730 Al     4 /2016
 WO        WO - 2016000136   Al    1 / 2016              WO   WO -2016061822 Al      4 / 2016
 WO        WO - 2016000139   A1    1 / 2016              WO   WO - 2016061859 Al     4 /2016
 WO        WO - 2016000206   A1    1 / 2016              WO   WO -2016062168 A1      4 /2016
 WO        WO - 2016000207   Al    1 /2016               WO   WO -2016062777 A1      4 /2016
 WO        WO - 2016000214   A1    1 / 2016              WO   WO -2016063775    A1   4 / 2016
 WO        WO - 2016000232   A1    1 / 2016              WO   WO - 2016065520   A1   5 / 2016
 WO        WO - 2016000233   A1    1 / 2016              WO   WO - 2016065521   Al   5 / 2016
 WO        WO - 2016000305   Al    1 /2016               WO   WO - 2016065532   Al   5 /2016
 WO        WO - 2016008067   A1    1 / 2016              WO   WO - 2016065533   Al   5 / 2016
 WO        WO - 2016008096   A1    1 / 2016              WO   WO - 2016065596   Al   5 /2016
 WO        WO - 2016008217   Al    1 /2016               wo   WO -2016065598    A1   5 /2016
 WO        WO - 2016011573   A1    1 /2016               WO   WO - 2016065599   Al   5 /2016
 WO        WO - 2016012769 Al      1 / 2016              WO   WO - 2016065605   Al   5 /2016
 WO        WO - 2016015196 A1      2 / 2016              WO   WO - 2016065606   A1   5 /2016
 WO        WO - 2016015245 Al      2 /2016               WO   WO - 2016065607   Al   5 /2016
 WO        WO - 2016015246 Al      2 /2016               WO   WO -2016070553 A1      5 / 2016
 WO        WO - 2016015247 Al      2 / 2016              Wo   WO - 2016071027 Al     5 /2016
 WO        WO - 2016015264 Al      2 / 2016              WO   WO - 2016071705 A1     5 /2016
 WO        WO -2016015712 A1       2 / 2016              WO   WO -2016071706 A1      5 / 2016
 WO        WO - 2016019508   A1    2 /2016               WO   WO -2016074228 A15 / 2016
 WO        WO - 2016019550   Al    2 / 2016              WO   WO - 2016074229 A1     5 /2016
 WO        WO - 2016019573   A1    2 / 2016              WO   WO - 2016074230 A1     5 / 2016
 WO        WO - 2016020675   A1    2 / 2016              WO   WO -2016074234 Al      5 / 2016
 WO        WO - 2016023173 Al      2 /2016               WO   WO - 2016074237 A1     5 / 2016
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 23 of 80 PageID: 52


                                             US 10 ,070 ,669 B2
                                                   Page 22

  ( 56 )               References Cited                 WO   WO -2016112533 Al       7 /2016
                                                        WO   WO - 2016112534 A1      7 /2016
              FOREIGN PATENT DOCUMENTS                  WO   WO - 2016112541 A1      7 /2016
                                                        wo   WO - 2016112542 A1      7 /2016
 WO        WO - 2016076178 Al     5 / 2016              WO   WO -2016112561 Al       7 /2016
 WO        WO - 2016079001 Al     5 / 2016              WO   WO - 2016112579 Al      7 /2016
 WO        WO - 2016079151   A1   5 /2016               Wo   WO - 2016115689 Al      7 /2016
 WO        WO - 2016079152   A1   5 / 2016              wo   WO - 2016115691 Al      7/2016
 WO        WO - 2016079155   A1   5 / 2016              wo   WO - 2016115701 Al      7 /2016
 WO        WO - 2016079468   A1   5 / 2016              WO   WO - 2016115715 Al      7 /2016
 WO        WO - 2016079533   A1   5 /2016               WO   WO - 2016116754 Al      7 / 2016
 WO        WO - 2016079729   A1   5 / 2016              WO   WO -2016116755 Al       7 /2016
 WO        WO - 2016058992 A3     6 / 2016              WO   WO -2016118005 AL       7 /2016
 wo        WO - 2016059003 A3     6 /2016               WO   WO - 2016119098 Al      8 /2016
 WO        WO - 2016082074 A1     6 /2016               WO   WO - 2016119099 Al      8 /2016
 WO        WO - 2016082103 Al     6 /2016               WO   WO - 2016119101 A1      8 / 2016
 WO        WO -2016082116 A1      6 /2016               WO   WO -2016119119 Al       8 /2016
 WO        WO - 2016082136 A1     6 / 2016              WO   WO - 2016119121 A1      8 /2016
 WO        WO - 2016082158 A1     6 / 2016              WO   WO -2016119144 Al       8 /2016
 WO        WO - 2016082179 A1     6 / 2016              WO   WO -2016119145 Al       8 /2016
 WO        WO - 2016082180 A1     6 /2016               WO   WO - 2016119163 A1      8 / 2016
 WO        WO - 2016082183 A1     6 /2016               WO   WO - 2016119167   A1    8 /2016
 WO        WO - 2016082217 Al     6 /2016               wo   WO - 2016119170   A1    8 /2016
 WO        WO -2016082232 A1      6 /2016               WO   WO - 2016119225   A1    8 /2016
 WO        WO - 2016082479 Al     6 /2016               WO   WO - 2016119248   Al    8 / 2016
 WO        WO - 2016086382 A1     6 /2016               WO   WO - 2016119273 Al      8 /2016
 WO        WO - 2016090426 A1     6 /2016               WO   WO - 2016119496 Al      8 / 2016
 WO        WO - 2016090531 A1     6 /2016               WO   WO - 2016122417 Al      8 / 2016
 WO        WO - 2016090533 Al     6 /2016               WO   WO - 2016123763 Al      8 /2016
 WO        WO - 2016090593 A1     6 /2016               WO   WO -2016123764 A1       8 / 2016
 WO        WO - 2016090601 Al     6 /2016               WO   WO - 2016123770 A1      8 /2016
 WO        WO - 2016090602 A1     6 / 2016              WO   WO - 2016123779   Al    8 /2016
 WO        WO - 2016090962 A1     6 /2016               WO   WO - 2016123780   A1    8 /2016
 WO        WO - 2016092259 Al     6 / 2016              WO   WO - 2016123781   Al    8 /2016
 WO        WO - 2016095101 A1     6 /2016               WO   WO - 2016124017   Al    8 / 2016
 WO        WO - 2016095206 A1     6 / 2016              WO   WO - 2016124019 Al      8 /2016
 WO        WO - 2016095220 A1     6 /2016               WO   WO - 2016124695 A1      8 /2016
 WO        WO - 2016095234 A1     6 /2016               WO   WO - 2016124740 A1      8 /2016
 WO        WO -2016095297 A1      6 /2016               WO   WO - 2016124741 A1      8 /2016
 WO        WO - 2016096337 Al     6 / 2016              WO   WO -2016127287 A1       8 /2016
 WO        WO - 2016096482 A1     6 / 2016              WO   WO - 2016127293 Al      8 / 2016
 WO        WO - 2016096497 A1     6 / 2016              WO   WO - 2016127327 Al      8 / 2016
 WO        WO - 2016096733 Al     6 /2016               wo   WO - 2016127360 A1      8 /2016
 WO        WO - 2016096762 Al     6 /2016               WO   WO -2016127361 Al       8 /2016
 WO        WO - 2016099045 A1     6 / 2016              wo   WO - 2016127389 A1      8 /2016
 WO        WO - 2016099276 Al     6 /2016               WO   WO - 2016127390 A1      8 /2016
 WO        WO - 2016101141 A1     6 /2016               WO   WO - 2016127396 A1      8 / 2016
 WO        WO - 2016101142 A1     6 / 2016              Wo   WO - 2016127397 A1      8 /2016
 WO        WO - 2016101143 A1     6 /2016               WO   WO - 2016127401 A1      8 /2016
 WO        WO - 2016101144 Al     6 / 2016              WO   WO - 2016127406 Al      8 /2016
 WO        WO - 2016101150 A1     6 /2016               wo   WO - 2016127468 Al      8 /2016
 WO        WO - 2016101183 A1     6 / 2016              WO   WO - 2016127839 A1      8 /2016
 WO        WO -2016101200 A1      6 /2016               WO   WO -2016128562 A1       8 / 2016
 WO        WO - 2016101202 A1     6 / 2016              WO   WO - 2016131755 A1      8 / 2016
 WO        WO -2016101203 A1      6 /2016               WO   WO - 2016132026 Al      8 / 2016
 WO        WO - 2016101248 A1     6 / 2016              WO   WO -2016134544 Al       9 /2016
 WO        WO - 2016103202 Al     6 /2016               WO   WO - 2016135503 A1      9 /2016
 WO        WO - 2016105191 A1     6 / 2016              WO   WO -2016138608    Al    9 /2016
 WO        WO - 2016036236 A3     7 / 2016              WO   WO -2016138665    A1    9 /2016
 WO        WO - 2016106476 A1     7 / 2016              WO   WO -2016138689    A1    9 /2016
 WO        WO - 2016106483 A1     7 /2016               WO   WO -2016141508    A1    9 /2016
 WO        WO - 2016106493 A1     7 / 2016              WO   WO -2016141555    Al    9 /2016
 WO        WO - 2016106495 A1     7 / 2016              WO   WO -2016141556    Al    9 / 2016
 WO        WO - 2016106499 Al     7 / 2016              WO   WO - 2016141581 Al      9 /2016
 WO        WO - 2016106500   A1   7 /2016               WO   WO - 2016141592 Al      9 /2016
 WO        WO - 2016106512   A1   7 /2016               wo   WO -2016141593 A1       9 /2016
 WO        WO - 2016108693   A1   7 /2016               WO   WO -2016145611 A1       9 /2016
 WO        WO - 2016108694   Al   7 /2016               WO   WO - 2016145612 A       9 /2016
 WO        WO - 2016109929   A1   7 / 2016              WO   WO -2016145613 A        9 /2016
 WO        WO - 2016109930 Al     7 /2016               WO   WO - 2016145634 A1      9 /2016
 WO        WO - 2016109931 Al     7 /2016               WO   WO - 2016145656 A1      9 /2016
 WO        WO - 2016109932 Al     7 /2016               Wo   WO - 2016145663 A1      9 / 2016
 WO        WO - 2016109933 A1     7 /2016               WO   WO - 2016149896 Al      9 /2016
 WO        WO -2016109942 A1      7 /2016               WO   WO -2016149932 A1       9 / 2016
 WO        WO - 2016109964   A1   7 /2016               WO   WO - 2016149942 A1      9 /2016
 WO        WO - 2016109965   A1   7 /2016               WO   WO -2016150019 Al       9 /2016
 WO        WO - 2016110522   A1   7 /2016               WO   WO - 2016150979 AL      9 /2016
 WO        WO - 2016112491   Al   7 / 2016              WO   WO -2016154792 A1      10 /2016
 wo        WO - 2016112493 Al     7 /2016               WO   WO -2016154797 Al      10 / 2016
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 24 of 80 PageID: 53


                                              US 10 ,070 ,669 B2
                                                    Page 23

  ( 56 )              References Cited                   WO   WO - 2016200253 AL     12 / 2016
                                                         WO   WO -2016200255 AL      12 /2016
              FOREIGN PATENT DOCUMENTS                   WO   WO - 2016200259 Al     12 / 2016
                                                         wo   WO -2016200382 A1      12 /2016
 WO        WO - 2016154798 A      10 / 2016              WO   WO -2016201602 AL      12 /2016
 WO        WO - 2016154815 A1     10 /2016               WO   WO - 2016201606 Al 12 /2016
 WO        WO - 2016154895 A      10 /2016               Wo   WO - 2016201911 A112 /2016
 WO        WO - 2016154896 A1     10 / 2016              wo   WO - 2016202028 Al 12 / 2016
 WO        WO - 2016154897 Al     10 / 2016              wo   WO -2016202033    A112 /2016
 WO        WO - 2016154900 A1     10 / 2016              WO   WO -2016202301    A112 / 2016
 WO        WO - 2016154994 A      10 / 2016              WO   WO - 2016202302   AL 12/2016
 WO        WO -2016155003 A1                             WO   WO -2016202303    A112 /2016
           WO - 2016155103 A1     10 /2016               WO   WO - 2016202304   AL 12 /2016




                                                        83 ?
 WO
 wo        WO - 2016155104 A1     10 / 2016              WO   WO - 2016207357   AL 12 /2016
 WO        WO - 2016155105 A1     10 / 2016              WO   WO -2016208757    Al   12 /2016
 WO        WO - 2016155316 Al     10 /2016               WO   WO -2016208760    AL   12 /2016
 WO        WO - 2016156103   A1   10 /2016               WO   WO - 2016193705   A3    1 /2017
 WO        WO - 2016156217   Al   10 / 2016              WO   WO - 2017000239   Al    1 / 2017
 WO        WO - 2016156413   A    10 /2016               WO   WO - 2017001270   A1    1 /2017
 WO        WO - 2016161554   AL   10 / 2016              WO   WO - 2017001817   A1    1 /2017
 WO        WO - 2016161673 AL     10 /2016               WO   WO - 2017001818 Al      1 /2017
 WO        WO - 2016162446   A1   10 /2016               WO   WO - 2017001819 Al      1 / 2017
 WO        WO - 2016162492   Al   10 /2016               wo   WO -2017001820 A1       1 /2017
 WO        WO - 2016165055   A1   10 /2016               WO   WO - 2017005835 A1      1/2017
 WO        WO - 2016165057   A    10 / 2016              WO   WO - 2017007252 A1      1 /2017
 WO        WO - 2016165063   Al   10 / 2016              WO   WO -2017008616 Al       1 / 2017
 WO        WO - 2016165125 A      10 /2016               WO   WO - 2017009002 Al      1 / 2017
 WO        WO - 2016166049 Al     10 / 2016              WO   WO - 2017011419 Al      1 / 2017
 WO        WO - 2016166456 A1     10 / 2016              WO   WO - 2017012099 Al      1 / 2017
 WO        WO - 2016166661 Al     10 /2016               WO   WO -2017012105 Al       1 / 2017
 WO        WO - 2016166670 Al     10 /2016               WO   WO - 2017012257 Al      1 / 2017
 WO        WO - 2016168986 Al     10 / 2016              WO   WO - 2017012335 A1      1 /2017
 WO        WO - 2016169019 Al     10 / 2016              WO   WO - 2016172921 A8      2 /2017
 WO        WO - 2016169052 AL     10 / 2016              WO   WO -2016178098 A3       2 / 2017
 WO        WO - 2016169063 A1     10 /2016               WO   WO -2017015791 A1       2 / 2017
 WO        WO - 2016169669 Al 10 /2016                   WO   WO -2017015794    Al    2 / 2017
 WO        WO - 2016169796 Al 10 / 2016                  WO   WO - 2017015832   A1    2 / 2017
 WO        WO - 2016169797 Al 10 /2016                   WO   WO - 2017015859   Al    2 / 2017
 WO        WO -2016172802 AL      11/2016                WO   WO - 2017016323   A1    2 / 2017
 WO        WO - 2016172821 AL     11/2016                WO   WO - 2017017970 A1      2 /2017
 WO        WO -2016172843 Al      11 / 2016              WO   WO - 2017020220 A1      2 /2017
 WO        WO - 2016172847 Al     11 / 2016              WO   WO - 2017020221 A1      2 /2017
 WO        WO - 2016172867 Al     11/ 2016               wo   WO - 2017020275 Al      2 /2017
 WO        WO - 2016172898   A1 11 / 2016                WO   WO - 2017020290 A1      2 /2017
 WO        WO - 2016172907   AL 11 / 2016                wo   WO - 2017023589   Al    2 / 2017
 WO        WO - 2016172908   AL 11/ 2016                 WO   WO - 2017024477   A1    2 / 2017
 WO        WO - 2016172909   A1 11/2016                  WO   WO -2017024478    A1    2 / 2017
 WO        WO -2016172954    AL 11/2016                  Wo   WO -2017024799    A1    2 /2017
 WO        WO - 2016174179   AL 11 / 2016                WO   WO -2017024926    Al    2 /2017
 WO        WO - 2016176800 AL     11 / 2016              WO   WO - 2017025383   Al    2 /2017
 WO        WO - 2016177604 Al     11/ 2016               wo   WO -2017028167    A1    2 /2017
 WO        WO -2016179356 AL      11/2016                WO   WO - 2017028295   A1    2 /2017
 WO        WO -2016179664 AL      11/2016                WO   WO - 2017029268   A1    2 / 2017
 WO        WO - 2016179776 AL     11/2016                WO   WO - 2017029269 A1      2 / 2017
 WO        WO -2016179828 A1      11 / 2016              WO   WO - 2017029270 A1      2 /2017
 WO        WO - 2016183724 Al     11 / 2016              WO   WO - 2017021536 A3      3 / 2017
 WO        WO - 2016184247 Al     11/2016                WO   WO - 2017031662 Al      3 /2017
 WO        WO - 2016184824 A1     11 /2016               WO   WO -2017031678    A1    3 /2017
 WO        WO - 2016171997   A3 12/ 2016                 WO   WO -2017031681    A1    3 / 2017
 WO        WO - 2016187803   A1 12/2016                  WO   WO -2017033007    A1    3 /2017
 WO        WO - 2016187943   A1 12/2016                  WO   WO -2017033021    A1    3 / 2017
 WO        WO - 2016188140   A1 12 / 2016                WO   WO - 2017033132   A1    3 /2017
 WO        WO - 2016188141   A112 /2016                  WO   WO - 2017035720 A1      3 / 2017
 WO        WO - 2016188142   A  12 / 2016                WO   WO - 2017036818 AL      3 /2017
 WO        WO - 2016188967 A112 / 2016                   WO   WO - 2017036819 A1      3 /2017
 WO        WO - 2016189086   AL   12/2016                wo   WO -2017036828 A1       3 / 2017
 WO        WO - 2016191946   A1   12 /2016               WO   WO -2017036829 Al       3 / 2017
 WO        WO - 2016193336   A1   12 / 2016              WO   WO - 2017036865 Al      3 / 2017
 WO        WO - 2016193365   Al   12 /2016               WO   WO - 2017036879   Al    3 / 2017
 WO        WO - 2016193743 AL     12 /2016               WO   WO - 2017041251   A1    3 / 2017
 WO        WO - 2016197485 AL     12 /2016               WO   WO - 2017042081   Al    3 / 2017
 WO        WO - 2016197658 Al     12/2016                Wo   WO - 2017045132   Al    3 /2017
 WO        WO - 2016198417 Al     12 / 2016              WO   WO -2017045897    A1    3 /2017
 WO        WO -2016198459 Al      12 /2016               WO   WO - 2017045898   A1    3 /2017
 WO        WO - 2016198879   Al 12 / 2016                WO   WO - 2017045899 Al      3 /2017
 WO        WO - 2016199062   A112 / 2016                 WO   WO - 2017046247 Al      3 / 2017
 WO        WO - 2016199065   Al 12 /2016                 WO   WO - 2017046334 Al      3 / 2017
 WO        WO - 2016199066   Al 12 /2016                 WO   WO - 2017046363 A1      3 /2017
 WO        WO - 2016200252 A112 /2016                    WO   WO - 2017046566 AL      3 /2017
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 25 of 80 PageID: 54


                                             US 10 ,070 ,669 B2
                                                   Page 24

  ( 56 )              References Cited                  WO   WO - 2017097172   A16      / 2017
                                                        WO   WO - 2017097173   A1     6 / 2017
              FOREIGN PATENT DOCUMENTS                  WO   WO - 2017097821   A1     6 / 2017
                                                        wo   WO -2017101030    A1     6 /2017
 WO        WO - 2017049653 A      3 / 2017              WO   WO - 2017101058   Al     6 /2017
 WO        WO -2017049654 A1      3 / 2017              WO   WO - 2017101705 A1       6 /2017
 WO        WO - 2017051150 A1     3 / 2017              Wo   WO - 2017102633 A1       6 /2017
 WO        WO -2017051174 A1      3 / 2017              wo   WO - 2017102686 Al       6 / 2017
 WO        WO - 2017051348 A1     3 /2017               wo   WO -2017102969 Al        6 / 2017
 WO        WO - 2017051349 A1     3 /2017               WO   WO -2017107546 A1        6 / 2017
 WO        WO - 2017046593 A3     4 / 2017              WO   WO - 2017108268 A1       6 / 2017
 WO        WO - 2017054424 A1     4 /2017               WO   WO -2017108392 Al        6 /2017
 WO        WO - 2017054627 Al     4 / 2017              WO   WO - 2017108394 Al       6 /2017
 WO        WO -2017054634 Al      4 /2017               WO   WO -2017108429 A1        6 / 2017
 WO        WO - 2017055564 A1     4 /2017               WO   WO - 2017109448 A2       6 /2017
 WO        WO - 2017055584 Al     4 /2017               WO   WO - 2017109868   Al     6 / 2017
 WO        WO - 2017055793 Al     4 / 2017              WO   WO - 2017110713   Al     6 / 2017
 WO        WO - 2017055795 A1     4 / 2017              WO   WO - 2017036426   A3     7 /2017
 WO        WO - 2017055799 A1     4 / 2017              WO   WO - 2017113106   A1      7 /2017
 WO        WO - 2017055801 A1     4 / 2017              WO   WO -2017113513    Al     7 / 2017
 WO        WO - 2017055802 A1     4 /2017               WO   WO - 2017113845 Al       7 /2017
 WO        WO -2017055803 A1      4 /2017               WO   WO -2017114389 Al        7 / 2017
 WO        WO -2017055866 A1      4 /2017               wo   WO - 2017117725 A1       7 /2017
 WO        WO - 2017056103 A1     4 / 2017              WO   WO - 2017117742 A1       7 /2017
 WO        WO - 2017057286 A1     4 / 2017              WO   WO - 2017118135 Al       7 / 2017
 WO        WO - 2017059571 A1     4 / 2017              WO   WO - 2017118138 Al       7 /2017
 WO        WO - 2017060279 A1     4 / 2017              WO   WO - 2017118347   Al     7 /2017
 WO        WO - 2017063256 A1     4 / 2017              WO   WO - 2017121156   Al     7 /2017
 WO        WO - 2017063535   A1   4 /2017               WO   WO - 2017121253   Al     7 /2017
 WO        WO - 2017064051   Al   4 /2017               WO   WO - 2017121296   A1     7 /2017
 WO        WO - 2017064322   Al   4 / 2017              WO   WO - 2017121546   Al     7 /2017
 WO        WO - 2017064323   A1   4 /2017               WO   WO - 2017121979 Al       7 /2017
 WO        WO - 2017064324   Al   4 /2017               WO   WO - 2017122196 Al       7 /2017
 WO        WO - 2017064487   Al   4 /2017               WO   WO - 2017124419 Al       7 /2017
 WO        WO - 2017066938 A1     4 / 2017              WO   WO - 2017124662   A1     7 /2017
 WO        WO - 2017066955   Al   4 /2017               WO   WO - 2017124957   Al     7 /2017
 WO        WO - 2017067066   Al   4 / 2017              WO   WO - 2017128038   A1     8 /2017
 WO        WO - 2017067326   A1   4 /2017               WO   WO - 2017133056   A1     8 /2017
 WO        WO -2017068098    Al   4 /2017               WO   WO - 2017137138 A1       8 /2017
 WO        WO - 2017068099   A1   4 / 2017              WO   WO - 2017137554 A1       8 /2017
 WO        WO - 2017068100   A1   4 /2017               WO   WO - 2017139963 Al       8 / 2017
 WO        WO -2016096745    A9   5 / 2017              WO   WO -2017141017 Al        8 /2017
 WO        WO -2016173568    A3   5 / 2017              wo   WO - 2017141018 Al       8 /2017
 WO        WO - 2016198026 A3     5 / 2017              WO   WO - 2017141358 Al       8 /2017
 WO        WO - 2017051350   A3   5 / 2017              wo   WO - 2017143494 A1       8 /2017
 WO        WO - 2017070871   A1   5 / 2017              WO   WO - 2017143495 A1       8 / 2017
 WO        WO - 2017071297   A1   5 /2017               WO   WO - 2017143515 Al       8 / 2017
 WO        WO - 2017071298   A1   5 / 2017              Wo   WO -2017143865 A1        8 / 2017
 WO        WO -2017072239 A1      5 /2017               WO   WO - 2017143953 A1       8 / 2017
 WO        WO - 2017072277 Al     5 / 2017              WO   WO - 2017144400 Al       8 /2017
 WO        WO - 2017072284   Al   5 / 2017              wo   WO - 2017144861 Al       8 /2017
 WO        WO - 2017075753   A1   5 /2017               WO   WO - 2017149288 A1       9 / 2017
 WO        WO - 2017075759   Al   5 / 2017              WO   WO -2017152481 Al        9 / 2017
 WO        WO - 2017075827   Al   5 / 2017              WO   WO - 2017153051 A1       9 /2017
 WO        WO - 2017075883   A1   5 /2017               WO   WO -2017153270 Al        9 /2017
 WO        WO - 2017075975 A1     5 /2017               WO   WO -2017156694 Al        9 / 2017
 WO        WO - 2017076247 Al     5 / 2017              WO   WO - 2017156695 AL       9 / 2017
 WO        WO - 2017076590 A1     5 / 2017              WO   WO -2017156696 Al        9 /2017
 WO        WO - 2017081480 A1     5 /2017               WO   WO -2017156733 A1        9 / 2017
 WO        WO - 2017082728 A1     5 / 2017              WO   WO -2017156743 A1        9 / 2017
 WO        WO - 2017084107 A1     5 / 2017              WO   WO -2017161715    Al     9 /2017
 WO        WO - 2017084488 A1     5 /2017               WO   WO - 2017161725   Al     9 /2017
 WO        WO - 2017084489 A1     5 / 2017              WO   WO - 2017163044   Al     9 / 2017
 WO        WO - 2017084818 A1     5 / 2017              WO   WO - 2017163045   Al     9 /2017
 WO        WO - 2017084848 A1     5 / 2017              WO   WO - 2017163046 A1       9 / 2017
 WO        WO - 2017084849 A1     5 /2017               wo   WO - 2017163047 Al       9 /2017
 WO        WO - 2017084920 A2     5 /2017               WO   WO - 2017163050 A1       9 / 2017
 WO        WO - 2017085240 A1     5 / 2017              WO   WO - 2017163051 A1       9 / 2017
 WO        WO - 2017085242 A1     5 / 2017              WO   WO - 2017163052 A1       9 /2017
 WO        WO - 2017081176 A3     6 / 2017              WO   WO - 2017164474 A1       9 /2017
 WO        WO - 2017088660 A1     6 / 2017              WO   WO - 2017166263 A1      10 /2017
 WO        WO - 2017089931 A1     6 / 2017              Wo   WO - 2017166334 Al      10 / 2017
 WO        WO - 2017091926 A1     6 / 2017              WO   WO - 2017167169 A1      10 / 2017
 WO        WO -2017092144 A1      6 /2017               WO   WO -2017167513 Al       10 /2017
 WO        WO - 2017093452 A16 / 2017                   WO   WO - 2017173669 Al      10 / 2017
 WO        WO - 2017093535 A16 / 2017                   WO   WO -2017173947 Al       10 /2017
 WO        WO - 2017096512 A1     6 / 2017              WO   WO - 2017173951 A1      10 /2017
 WO        WO - 2017096971 A1     6 / 2017              WO   WO -2017174754 A        10 /2017
 WO        WO - 2017096988 A1     6 /2017               WO   WO -2017175166 Al       10 / 2017
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 26 of 80 PageID: 55


                                                                US 10 ,070 ,669 B2
                                                                           Page 25

  ( 56 )                   References Cited                                      FC Vaporizer Review Forum ; Pax Vaporizer by Ploom ; retrieved
                                                                                 from : http ://fuckcombustion .com / threads/pax -vaporizer-by -ploom .
                FOREIGN PATENT DOCUMENTS                                         6223/; pp . 2 & 11 (2 pgs .); retrieval date : Nov. 16 , 2015 .
                                                                                 Flouris, et al., “ Acute impact of active and passive electronic
 WO        WO -2017176111 Al             10 / 2017                               cigarette smoking on serum cotinine and lung function ,” Inhal .
 WO        WO -2017176113 A1             10 /2017                                Toxicol., 25 (2 ), pp . 91- 101. Feb . 2013 .
 WO        WO - 2017177897 A1            10 / 2017                               Food & Drug Administration ; Warning letter to the Compounding
                                                                                 Pharmacy , retrieved Oct. 10 , 2014 from http ://www .fda .gov /ICECI/
                      OTHER PUBLICATIONS                                         EnforcementActions /WarningLetters/2002/ucm144843.htm , 3 pages .
                                                                                 Apr. 9 , 2002.
  “Guideline Accompanying Commission Regulation (EC ) No. 1275/                  Geiss, Otmar, Ivana Bianchi, and Josefa Barrero -Moreno . “ Corre
 2008 ," Official Journal of the European Union , Oct. 2009 .                    lation of volatile carbonyl yields emitted by e -cigarettes with the
 “ Lighter.” Merriam -Webster Online Dictionary . 2009. Merriam                  temperature of the heating coil and the perceived sensorial quality
 Webster Online. Jun . 8 , 2009 [http ://www .merriam -webster.com /             of the generated vapours .” International journal of hygiene and
  dictionary / lighter ].                                                        environmental health 219 .3 ( 2016 ): 268- 277 .
  AMB . Manual: TranX160 /Rev. 10 -06 . published 2004 - 2006 .                  Gillman , I. G ., et al. “ Effect of variable power levels on the yield of
 Baker et al., “ The pyrolysis of tobacco ingredients,” J. Anal. Appl.           total aerosol mass and formation of aldehydes in e -cigarette aero
 Pyrolysis, vol. 71 , pp . 223 -311 ( 2004 ).                                    sols." Regulatory Toxicology and Pharmacology 75 ( 2016 ): 58-65 .
  Bombick , et al. Chemical and biological studies of a new cigarette            Giorgio , Agostino . “ E -Cig Digital Design for the Smoke Control
 that primarily heats tobacco . Part 2 . In vitro toxicology of main             Optimization .” International Journal of Applied Engineering Research
  stream smoke condensate. Food and Chemical Toxicology . 1997 ;                  11 .8 (2016 ): 6018 -6023 .
  36 : 183 - 190 .                                                               Goniewicz , et al., “ Nicotine levels in electronic cigarettes,” Nico
  Bombick , et al. Chemical and biological studies of a new cigarette            tine Tobacco Research , 15 (1 ), pp . 158- 166 , Jan . 2013 .
  that primarily heats tobacco . Part 3 . In vitro toxicity of whole             Gregory , Andrew , “ E -cigarettes to go on prescription under move to
  smoke. Food and Chemical Toxicology . 1998 ; 36 : 191- 197.                    class them as medicines,” Mirror, Jun . 12 , 2013 . http ://www .mirror.
  Borgerding , et al. Chemical and biological studies of a new cigarette         co.uk/news/uk- news/ e -cigarettes- go - prescription - under-move
 that primarily heats tobacco . Part 1. Chemical composition of                   1949018 .
 mainstream smoke. Food and Chemical Toxicology . 1997 ; 36 : 169                Grotenhermen , et al., Developing science-based per se limits for
  182.                                                                           driving under the influence of cannabis (DUIC ): findings and
 Breland, Alison , et al.“ Electronic cigarettes: what are they and what         recommendations by an expert panel; retreived Feb . 9, 2017 from
  do they do ? .” Annals of the New York Academy of Sciences 1394 . 1            ( http ://www .canorml.org /healthfacts/DUICreport .2005.pdf); Sep . 2005 .
  ( 2017) : 5 - 30 .                                                             Harvest Vapor, American Blend Tobacco (product info ), retrieved
 Brown, Christopher J., et al., “ Electronic cigarettes: product char            from the internet (http :// harvestvapor.com ), 2 pages . Oct. 10 , 2014 .
 acterisation and design considerations.” Tobacco control 23 .suppl 2            Hurt, et al., “ Treating tobacco dependence in a medical setting,"
  ( 2014 ): ii4 - ii10 .                                                         CA : A Cancer Journal for Clinicians, 59 ( 5 ), pp. 314 -326 . Sep . 2009.
  Bullen , et al., “ Effect of an electronic nicotine delivery device (e         IJOY. “ Who we are .” IJOY Diamond PD270 Kit, Date Accessed
  cigarette ) on desire to smoke and withdrawal, user preferences and            Feb . 20 , 2018 . www .ijoycig .com / product/item - 473 .html.
  nicotine delivery : randomized cross -over trial," Tobacco Control,            Inchem ; Benzoic Acid ; JECFA Evaluation Summary ; retrieved Oct.
  19 ( 2 ), pp . 98 - 103. Apr. 2010 .                                           10 , 2014 from http ://www . inchem .org /documents/jecfa /feceval/jec _
  Burch , et al., “ Effect of pH on nicotine absorption and side effects         184 .htm , 2 pages . May 28 , 2005
  produced by areosolized nicotine,” Journal of Aerosol Medicine :               Inchem ; Levulinic Acid ; JECFA Evaluation Summary ; retrieved
  Deposition , Clearance, and Effects in the Lung, 6 ( 1), pp . 45-52.           Oct. 10 , 2014 from http ://www .inchem . org /documents/jecfa / feceval/
  1993 .                                                                         jec _ 1266 .htm , 2 pages. Mar. 10 , 2003.
  Capponnetto , et al., " Successful smoking cessation with cigarettes           Inchem ; Pyruvic Acid ; JECFA Evaluation Summary; retrieved Oct.
  in smokers with a documented history of recurring relapses: a case             10 , 2014 from http ://www .inchem .org /documents/ jecfa / feceval/jec _
  series,” Journal of Medical Case Reports; 5 ( 1 ), 6 pages. 2011.              2072 .htm , 2 pages . Jan . 29, 2003.
  Davis & Nielsen , “Marketing , Processing and Storage: Green Leaf              Inchem ; Sorbic Acid ; JECFA Evaluation Summary ; retrieved Oct.
  Threshing and Redrying Tobacco," Tobacco Production , Chemistry                10 , 2014 from http ://www .inchem .org /documents/ jecfa / feceval/ jec _
 and Technology, ( 1999 ) Section 10B , pp . 330 - 333, Bill Ward ,              2181. htm , 2 pages . May 29 , 2005 .
 Expert Leaf Tobacco Company, Wilson, North Carolina , USA .                     Ingebrethsen et al., “ Electronic Cigarette aerosol particle size dis
 E -Cigarette Forum ; pg-gv -peg (discussion /posting); retrieved from           tribution measurements” , Inhalation Toxicology , 2012 ; 24 ( 14 ):
 the Internet: https://e -cigarette-forum .com /forum /threads/pg- vg -peg .     976 - 984 .
  177551; 7 pgs.; Apr. 8, 2011.                                                  Kanger Kl Stabilized Wood DNA 75 BOX MOD - KangerTech .
 ECF; Any interest in determining nicotine — by DVAP ; ( https://                Date Accessed Feb . 20 , 2018 . https ://kangeronline.com /products /
 www . e - cigarette - forum . com / forum /threads/any - interest -in           kanger-kl - stabilized -wood - dna - 75 -box -mod .
 determin - ing -nicotine -by -dvap .35922 /); blog posts dated : 2009; 8        Kuo et al. Applications of Turbulent and Multiphase Combustion ,
 pgs.; print/retrieval date: Jul. 31 , 2014 .                                     Appendix D : Particle SizeU . S . Sieve Size and Tyler Screen Mesh
 Electronic Vaporization Device /Gizmodo Pax 2 Vaporizer/ Gizmodo ;               Equivalents , 2012 , p . 541-543 .
 retrieved from http :// gizmodo.com / pax - 2 -vaporizer- reviews - its -like   Marshall, John R ., Shahram Lotfipour, and Bharath Chakravarthy.
 smoking-in -the -future - 17183 10779 ; posted Jul. 23 , 2015 , retrieved       " Growing Trend of Alternative Tobacco Use Among the Nation 's
 Oct. 17 , 2016 .                                                                 Youth : A New Generation of Addicts." Western Journal of Emer
 Farsalinos, et al., “ Electronic cigarettes do not damage the heart,"           gency Medicine 17.2 ( 2016 ) : 139 .
 European Society of Cardiology , 4 pages , (http ://www .escardio .org /        McCann et al., “ Detection of carcinogens as mutagens in the
  The -ESC / Press -Office / Press -releases/Electronic -cigarettes -do - not    Salmonella /microsome test: Assay of 300 chemicals: discussion ."
 damage -the -heart). Aug. 25 , 2012                                             Proct. Nat. Acad . Sci, USA , Mar. 1976 , vol. 73 ( 3 ), 950 - 954 .
 Farsalinos, Konstantinos E ., et al. “ Protocol proposal for, and               Mylaps , “ Rechargeable Transponder Battery Status and Charging
 evaluation of, consistency in nicotine delivery from the liquid to the          Instructions," Sep . 9, 2010 .
 aerosol of electronic cigarettes atomizers: regulatory implications.”           Nicoli et al., Mammalian tumor xenografts induce neovasculariza
 Addiction 111 .6 (2016 ): 1069- 1076 .                                          tion in Zebrafish embryos . Cancer Research , 67 :2927 - 2931 ( 2007) .
 Farsalinos, Konstantinos E ., et al. Analytical Assessment of e-Ciga            PAX Labs , Inc .; JUUL product information © 2016 ; retrieved from
 rettes : From Contents to Chemical and Particle Exposure Profiles .             https://www . juulvapor.com /shop - juul/; 6 pgs., retrieved Mar. 9 ,
 pp . 1- 35 . Elsevier, 2016 .                                                   2016 .
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 27 of 80 PageID: 56


                                                                 US 10 ,070,669 B2
                                                                            Page 26

  ( 56 )                  References Cited                                        VapeWorld ; Original PAX Vaporizers for Portable and Home Use ;
                                                                                  retrieved from : https://www .vapeworld .com / pax - vaporizer-by -ploom ?
                       OTHER PUBLICATIONS                                         gclid = CPCiPKojskCFU06gQodPr; 9 pgs.; retrieved Nov . 13 , 2015 .
                                                                                  Vaporesso ( Shenzhen Smoore Technology Limited ). “ Target Pro
  Perfetti, “ Structural study of nicotine salts,” Beitrage Zur Tabakforschung    Vape Mod .” Vape Batteries & Mods | Target Pro Vape Mod ||
  International, Contributions to Tobacco Research , 12 ( 2 ) , pp. 43 -54 .      Vaporesso , Date Accessed Feb . 20 , 2018 . www .vaporesso . com / vape
  Jun . 1983 .
  Polosa , Riccardo , et al. “ Effect of an electronic nicotine delivery         batteries -and -mods/target-pro - vape -mod .
  device ( e - Cigarette ) on smoking reduction and cessation : a pro             Vaporesso (Shenzhen Smoore Technology Limited ). “ Tarot Pro
  spective 6 -month pilot study .” BMC public health 11 . 1 (2011) : 786 .        Vape Mod .” Vape Batteries & Mods | Tarot Pro Vape Mod |
 Poynton , Simon , et al. “ A novel hybrid tobacco product that delivers          Vaporeso , Date Accessed Feb . 20 , 2018 . www .vaporesso .com /vape
 a tobacco flavour note with vapour aerosol (part 1 ): Product                   batteries -and -mods/tarot-pro - vape -mod .
  operation and preliminary aerosol chemistry assessment.” Food and              Wells. “ Glycerin as a Constituent of Cosmetics and Toilet Prepa
  Chemical Toxicology ( 2017 ) .                                                 rations." Journal of the Society of Cosmetic Chemists, 1958 ; 9 ( 1 ) :
  Poynton , Simon , et al. “ A novel hybrid tobacco product that delivers        19 -25 .
  a tobacco flavour note with vapour aerosol (Part 1 ): product                  Williams, Monique, and Prue Talbot. “ Variability among electronic
 operation and preliminary aerosol chemistry assessment.” Food and               cigarettes in the pressure drop , airflow rate, and aerosolproduction .”
 Chemical Toxicology 106 ( 2017): 522- 532.                                      Nicotine & Tobacco Research 13 . 12 ( 2011) .
 Seeman , et al., “ The form of nicotine in tobacco . Thermal transfer            Youtube, “ Pax 2 Unboxing," retreived from www .youtube .com /
 of nicotine and nicotine acid salts to nicotine in the gas phase,” J            watch ? v = Vjccs & co3YY , posted Apr. 20 , 2015 .
  Aric Food Chem , 47( 12 ), pp. 5133 -5145. Dec . 1999 .                         YouTube; Firefly Vaporizor Review w / Usage Tips by the Vape
  Smok . Pro Color - Smok® Innovation keeps changing the vaping                  Critic ; retrieved from the internet (http ://www .youtube . com /watch ?
 experience !, Date Accessed Feb . 20 , 2018 . www .smoktech .com /kit/          v = 1J38N0AV7wl) ; published Dec . 10 , 2013; download / print date :
 procolor.                                                                        Feb . 18, 2015 .
 SRNT Subcommittee on Biochemical Verification , “ Biochemical                    Youtube; Pax by Ploom Vaporizer Review ; posted Aug. 14 , 2013,
 verification of tobacco use and cessation ,” Nicotine & Tobacco                 retrieved Sep . 8 , 2016 , https://www .youtube.com /watch ? v = Jm06zW3
 Research 4 , pp . 149 - 159 , 2002 .                                             cxQ .
  Tarantola , Andrew . “ The Pax 2 vaporizer makes its predecessor look          Zhang, et al., “ In vitro partical size distributions in electronic and
 half - Baked .” Engadget, Jul. 14 , 2016 , www .engadget.com / 2015 /04 /       conventional cigarette aerosols suggest comparable deposition pat
  20 / pax -2 - vaporizer- review /. Accessed Sep . 5 , 2017 .                   terns,” Nicotine Tobacci Research , 15 (2 ), pp . 501-508 . Feb . 2013 .
  Torikai et al., " Effects of temperature , atmosphere and pH on the            Engadget. Juul is the e - cig that will finally stop me from smoking ( I
  generation of smoke compounds during tobacco pyrolysis," Food                  hope). [online ], published on Jun. 3, 2015 . Available at: https://
  and Chemical Toxicology 42 ( 2004 ) 1409 - 1417.                               www .engadget.com /2015 /06 /03 /pax - labs -juul-ecigarette /# /.
 Vansickel, et al. “ A clinical laboratory model for evaluating the               Pierce , D . This Might Just Be the FirstGreat E -Cig . online } Wired ,
 acute effects of electronic cigarettes: Nicotine delivery profile and            Published on Apr. 21, 2015 . Available at: https://www .wired .com /
 cardiovascular and subjective effects,” Cancer Epidemiology Biomark              2015 /04 /pax -juul- ecig /? mbid = social_ twitter.
 ers Prevention , 19 (9 ), pp . 1945 - 1953 . Jul. 20 , 2010 .                    The Verge . Startup behind the Lambo of vaporizers just launched an
  Vansickel, et al., “ Electronic cigarettes: effective nicotine delivery         intelligent e -cigarette . [online], published on Apr. 21 , 2015 . Avail
  after acute administration ,” Nicotine & Tobacco Research , 15 ( 1 ),           able at: https://www .theverge .com / 2015 /4 /21/8458629 /pax -labs -e
 pp . 267 - 270 . Jan . 2013 .                                                    cigarette-juul.
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 28 of 80 PageID: 57


  U . S . Patent                Sep . 11, 2018                      Sheet 1 of 24                    US 10 , 070 ,669 B2




                        121                                                           221
                              AIR   INLET                                                       AIR    INLET
                                                                                           208
                                                                                           208
   100
   minan        105                                                 200
                                                                    -                205
                                                        104
                                .




               106
               106              .
                                .




                                                                                           UZA SkechaLpuzZ ZTA
                                 .
                                .




                                 .
                                .


                                 .
                                .



                                .



                                ..



                                 .
                                .


                                ..




                                                                                    206
                                                                                    210
                                                                                    207
                                                                                    214
               107


                TLotz7L
                   IV
                                                                                               209                  212
                                                                                                                    211
                                                                                                                    )1213
                                                                                                                     1204

                                            ZZ                1
                                                              .
                                                              FIG                                    PO O   you               2
                                                                                                                              .
                                                                                                                              FIG

               101
               -                            Z
                                             w         103
                                                                                    201
                                                                                    -


                                                                                                                        203

                              PARIT IT EL
                              ~
                              122
                                            Z




                                                 102
                                                                               -
                                                                               2224
                                                                                              Mind
                                                                                                                  202
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 29 of 80 PageID: 58


  U . S . Patent         Se[0. 11 , 2018     Sheet 2 of 24   _ Us 10, 070,669 B2




                                                      322


                    _
                    A
                    _

                    323 ???



                   204 - A
                   304



                   306
                                      ???    ?
                                                             €
                                                             é
                                                             _




                                                             $
                                                             _


                                                             _
                                                             é



                                                                  ?? 300




                                           FIG. 3
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 30 of 80 PageID: 59


         atent           Sep . 11, 2018            Sheet 3 of 24                       US 10 ,070 ,669 B2


                    422
                    Outlet                                            Outlet
            423                                                 422
                                       407
                                      Aeration
                                          Vent

                                                         923H
                                                          423
                                                                        -




                                                                             X1407
                                                                             -
                                                                                4070
                                                                              + Vent
                                                                                         407
                                                                                       Aeration
                                                                                         Vent

      400
      4001 butt 404                                                                     * 400
                                                                             -




                                                                             -




                                 404                                         -




                    Oven                                                     -




                                                                             -




                                                                             -




                                                                             -




                                                                                          Oven
         401                                              Lid
                                                                             -




                                                                             -            404
                                                          430
                                                                             -




                                                                             -




               U                                                         -



                                                                         -


                                                                         -
                                                                                           - 401

                       1421                                            1421
                    Air Inlet                                      Air Inlet
                  FIG . 4A                                      FIG . 4B
                                                                      400
                               404                                               430
                       421
                     Air Inlet Oven                                              Lid




                                                                                        - 423
                        4014
                                            407                                    422
                                          Aeration                               Outlet
                                            Vent

                                       FIG . 4C
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 31 of 80 PageID: 60


  U . S . Patent
                     s 1.305
                        Sep . 11, 2018    Sheet 4 of 24         US 10 , 070 ,669 B2




            30am




                                          FIG . 5

                                               207
                                                   FIG . 6A
                                 21 27 24                  23

 BS     B
             FIG . 6C
                   22 FIG . 6D
                                         ola


                                                    FIG . 6B
                                                                         23


             B                11
                          21 24 23
                                               Section B - B
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 32 of 80 PageID: 61


  U . S . Patent      Sep . 11, 2018        Sheet 5 of 24    US 10 ,070 ,669 B2




                                   /
                                       FIG . 7A

                                                       o
                                       33              los
                                             33a




                                       FIG . 7B
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 33 of 80 PageID: 62


  U . S . Patent      Se[0. 11 , 2018     Sheet 6 of 24          US 10: 070, 66982



                                        332 35

                                                          _ 40
                     32 ? A A
                                                     ??




                                    FIG. 70




                                    FIG. 84
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 34 of 80 PageID: 63


  U . S . Patent        Sep . 11, 2018   Sheet 7 of 24       US 10 ,070 ,669 B2




                                           33a



                                                                  37
                   41 every
                  Â                                      *
                                                         *




                   Â
                              in
             46




                                   FIG . 8B
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 35 of 80 PageID: 64


  U . S . Patent                 Sep . 11, 2018         Sheet 8 of 24                US 10 ,070 ,669 B2


                              33              33a
                                              33a




     0:00: 14
                                                                                             ,45
       -
                       -32a                         -
                                                    -
                                                                                 -


                                                                                 -




                                                                                 -
                                                                                             39a
       -
       -




                                                            U        34 35       -




                                                                                 -




                                                                                 -




                                                                                 -       N45b
                                                                 co                          - 39a
                                                                                 -




                                     B        -         C        - D -                   E - F
                        36 (362, 365, 36C)
                                                                31               - 46a
                         45a

           -




           -
           -
                                         37                     46    -




                                                                      -




                                                                      -
                                                                                 46
                                                                                               46a
           -




           -




                                                                 45              45a
           -




           -
           -




           -



           -




           -




           -
           +




                   W    450
               F                 G                  H                        ï            J - tok
                         en 49




               K         .                                      FIG . 9
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 36 of 80 PageID: 65


  U . S . Patent             Sep . 11, 2018   Sheet 9 of 24        US 10 , 070 ,669 B2




                         ++++
                            +++++++
                                  +




      FIG . 10A      **+++




                                                    51        50
                                               44




                                      33.                33

                   FIG . 10B
                FIG . 10B
                        19 49 zon 9.* 18
                     2011 jul
                    EL
                     * 4 55 45 44 457 57 46a 46
                                 FIG . 10C
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 37 of 80 PageID: 66


  U . S . Patent       Sep . 11, 2018      Sheet 10 of 24           US 10 ,070 ,669 B2




                                              30am
                                                            -



                                                            -
                                                            .




                                                            .




                                                            .

                                                                :

                                                            .
                                                            -
                                                                :




              26-1
                                                                *




                   FIG . 11                           FIG . 12

                      100
              30a




                                        FIG . 13
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 38 of 80 PageID: 67


  U . S . Patent                                Sep. 11, 2018                                      Sheet 11 of 24                                                 US 10, 070 ,669 B2




                                                                                                                                                WWWWWWW      W
                                                                                                                                       www         700/ XXARAW
        wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww


          ???????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????




                                                                                                                                                                        302


                                                                                     FIG . 14                                                    Pro


                                                                        26 www .tom




                                                                                                                                FIG . 15
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 39 of 80 PageID: 68


  U . S . Patent          Sep . 11, 2018                            Sheet 12 of 24                        US 10 ,070 ,669 B2




                                                                    _
                                                                    lo
                      -


                      A




                                                                                              65

          FIG . 16A                             FIG . 16B                                    FIG . 16C
       tentang                             personer o
                                           4444444444444444444444                  SSSSSSSSSSSSSSSSSSSS




                                                                                                            m
        Sat Point                                                                                             Coil
        Temperaturs        enor                                            power                              Temperature
                                              * ??????????            ro                    Cou




                                              FIG . 17A
                                     447




                          .W                                                         102,77
                                                 72                                   wwn

                                           MCU
                               BAT
                                                                                            R _REF
                                                                    V MEAS
                                                                     23mars
                                                                                                          FIG . 17B
                                                                                      SR COIL
                                                                                                   w74135 )
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 40 of 80 PageID: 69


  U . S . Patent       Sep . 11, 2018     Sheet 13 of 24   US 10 ,070 ,669 B2



                1800
                                         1801               1802




                                    FIG . 18

                         190199
                       1902 - 12 o
                           1903




       OLD               1904 -
                                  Free


                                    FIG . 19
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 41 of 80 PageID: 70


  U . S . Patent                           Sep . 11 ,2018                             Sheet 14 of 24                  US 10 ,070 , 669 B2




         wowowowowowowowowowowowowowowowowowowowowowournununununununununununwaynews




                                                              wom
                                                                                              runnierrener


                                                                                                               2002
                                   2001
                                                                           FIG . 20

                                                           201                                                        2103     2104




                                                                                                             2102
                                                                         FIG . 21
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 42 of 80 PageID: 71


  U . S . Patent      Sep . 11, 2018                      Sheet 15 of 24         US 10 ,070 ,669 B2




                                                                                           2302


                                                                         2301
                                     FIG . 22
                                                  yuannete H


                                                  147 6



               Lea
               ?
                       m doo
                         wi



                                TITI TETET
                                W




                                11
                                1
                                .




                                V




                                L




                                .




                                1
                                .
                                .
                                1
                                       *




                                       *
                                           Let                   *




                                                                 *




                                                                 *




                                                                 *




                                                                 *




                                                                 *




                                                                 *
                                                                     :
                                                                     D
                                                                                :
                                                                                FO


                                            Ho ta
                                           000

                                     FIG . 23
                                                  44




                                                 GNO
                                                              Hoxridge
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 43 of 80 PageID: 72


  U . S . Patent                                    Sep . 11, 2018                                Sheet 16 of 24                                       US 10 ,070 ,669 B2


                                                                                                  2401
                                               1
                                                                                                                                      2000
                                               }
                                               11

                            *        *
                                                                so
                                     14
                                     .




      2485                                                                                                                                                               2494
                                                                                                                                                                      rimm 2494



             2404
                    2490 2407
                                                                     SAVLpansion   ??
                                                                                   ?




                                                                                   ????
                                                                                            ---
                                                                                                   -
                                                                                                                            -
                                                                                                                                 --
                                                                                                                                          -
                                                                                                                                               - --
                                                                                                                                                        --
                                                                                                                                                             --




                                                                                                                   -
                                                                                                                                     .
                                                                                                                                      -
                                                                                                                            --

                                                                     2492                                                                                                2409
                                                                                                                                                       2495

                                                                                          FIG . 24A

                                                                     2481
                                                        2418
                                2421
                                 2421                                                                                                - --
                                                                                                                                                   -

                                                                                                                                                       ..
                                                                                                                                                                  *




        2475                                                                                                       ----

                                                                                                                       ?



                                                                                                                       ??
                                                                                                                       ?
                                                                                                                                                             -
                                                                                                                    11                                  -
                                                                                                                                              --
                                                                                                                        1
                                                                                                                        1        -
                                                                                                                                      -                                 2431
      2422          TAG:+
                            -
                                --

                                                          E11
                                          **

                                                    *                                                  2471
        2411
                                                          2485
                                                                                          FIG . 24B
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 44 of 80 PageID: 73


  U . S . Patent                       Sep. 11, 2018             Sheet 17 of 24              US 10 ,070 ,669 B2



                     www

                                                             mw.2431
                                                                           2431
                                                                                                            2509

         2505 J                                                                     - - - - - -- -- -



                                                                                    WÁ




          2421                                                             2421
                                          mertheate
                                                      .




        240473
        24044
        2404
                             !




                                          -
                                                      .

                                                      .




                                                          WE2404"                  Vz




                           FIG . 25A                                              FIG . 25B


                                                                                  26A

                                                                                         -
                                                                                         0
        -
                                                                                                        *




        14 .70

       1.570
        1. 579]             Hovinshi                            0 . 33
                                                               1.013]

      Tu     3 .34
            [. 131]
                                         13 . 80
                                        1.543)
                                                                                  26A i

                           FIG . 26A                                              FIG . 26B
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 45 of 80 PageID: 74


  U . S . Patent                         Sep . 11 ,2018         Sheet 18 of 24          US 10 ,070 , 669 B2




                                                                                 2722
           278
                                                            |          1         / 2724
                                                                                    2724 2704
                                                                                          27044

                                                                       1 . 70
       2706 ?                                             13 .55
                                                          1 .533 ]   ( 461)        | ????       0 . 25
                                                                                              1010


                                                                                     ,
                                                                                     LeSpor
                   -
                   i




                        men                                                                        1 .65
                                                                     2706                       {.065]
                                                                                            2706

                        …
                        mation
                        e
                        to
                        *



                        ?




                       vmntweArhietrys



           2781

                FIG. 27A                                                        FIG . 278
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 46 of 80 PageID: 75


   U . S . Patent                                  Sep. 11 ,2018                                     Sheet 19 of 24                                                               ? US 10 , 070,669 B2

                                                                                                                                                                            ,??

                                                                                                                                                                 ?????
                                                                                                                                          ????… ? ???? -?4? ???……

                                                                                         2815                        ???????????, ??? *
                                                                                                                                                  ???
                                                                                                                                                         mas
                                                                                                                                                                                  .???
                                                                                                                                                                                  ,
                                                                                                                                                                                    may*
                                                                                                                                                                                           -mas ????pan

                                                                                                                                                                       … .*mrms
                                                                                                                                           * * … … ** ***rand ** … .
                                                                                                            ??????                                              ????
                                                                                                  ****,                                          wewasama #mi
                                                                                                                                             .
                                                                                                                       ???? …… ………
                                                                                                          sha,# ?? … +4 mm mm       .+++


                                                                                       … 14  andpaa ===
                                                                                          ++und
                                                                                                                                                                                      2803
                                                                              * # + traatmel+
                                        :+44???
                                                                    ……    …
                                -            "
                 |           ….                                     ??*
                           *
                        *?
                     ***:ss…- -
                                                        +   + ":
               *?*                       myA mup    +
                                       8
                                + + + my

                                ???..
                                                                                   FIG , 28A
                                                               2801
           280

                                    ??
                                    …
                                    ??




                                    ???
                                    *




                                                    - 2706                                                                                    ??

                     ELCTIFAN
                                    ?????

                                    *
                                    ??
                                    ?
                                                                                                                                                                                              28D
                                    ???
                                    *




                                    *




                                    *



                                    *
                                                                   2817                                                                        ung                         Lon    ?
                                                                                                                                                                                  h



                                    ????


                                    ????
                                    *



                                    -? ? ?



                                    ?
                                    ???
                                    *




                                    *



                                    *




                                    ??

                                                                                                                                                                    ???
                                    *




                                    ????
                                    ?




           28C
           ? FIG . 28B                                                                                                                                    FIG , 28C
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 47 of 80 PageID: 76


  U . S . Patent         Sep . 11, 2018       Sheet 20 of 24                 US 10 ,070 ,669 B2



                             2855                                         2801
                      2851

                                                                             2844
                                              ITA1
          2706                                                                      2805

          2736

           2803 - -




                                          FIG . 28D

                                                   AAAAAAAAAAAAAAAAAAAA




       FIG . 29A              FIG . 29B         FIG . 29C                   FIG . 29D
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 48 of 80 PageID: 77


  U . S . Patent      Se[0. 11 , 2018      Sheet 21 Of 24            US 10, 070,669 B2




                            ?




                            ?




                            ?
         FIG . 29E FIG. 29F FIG . 29G FIG . 29H


                                                                     3017

                                                            3019
                                                            3019 ?
                                                                            ?
                                          3009
                       3002

        3015                                      3005
                                           3007
                                 " 3001


                                        FIG, 30
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 49 of 80 PageID: 78


  U . S . Patent                                                                   Sep . 11, 2018                                            Sheet 22 of 24                                                                                                                        US 10 ,070 . 669 B2


                                                                                                                                                   - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -- - - -       - - - -- - - -- - - -- -        -


                                                                                                                                                                                                                                                                       A
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                   -




                       ?
                                                                                                                                                                                                                                                                   *
                                                                                                                                                                                                                                                                   -




     3105 - ?
                                                                               -
                                                                               -
                                                                               -                                                     -



                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                              ??   *
                                                                                                                                                                                                                                                                       ,




                                                                                                                                                                                                                                                                                                                -
                                                                         =
                                                                         =




                                                                                   -
                                                                                   ~
                                                                                   -
                                                                                   ~
                                                                                   -
                                                                                   ~
                                                                                                                                                                                                                                                                       ,



                                                                                                                                                                                                                                                                                                                    =
                                                                                                                                                                                                                                                                                                                    -




     3131 -
                                                                                                                                                                                                                                                                                                                -
                                                                                                                                     :
                                                                                                                                     -
                                                                                                                                         -
                                                                                                                                         _
                                                                                                                                         -
                                                                                                                                         '
                                                                                                                                         _
                                                                                                                                         -
                                                                                                                                         '
                                                                                                                                         .
                                                                                                                                         _
                                                                                                                                         -
                                                                                                                                         '



                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                       ,




                                                                                                                                                                                                                                                              ??
                                                                                                                                                                                                                                                              .

                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                       +
                                                                                                                                                                                                                                                                       -




     3109--- -- -                                                                                                                                                                                                                                                                       *


                                                                                                                                                                                                                                                                                                            ~




     3133 ~~                                       -
                                                          -




                                                                                                                                                                                                                                                                                        *
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                    +
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                    +
                                                                                                                                                                                                                                                                                                        -




     3107                                                 -
                                                                                               *}

                                                                                                  /




                                                                                                    *
                                                                                                                         -




                                                                                                                         -


                                                                                                                         -
                                                                                                                                                                                        =
                                                                                                                                                                                                                               }
                                                                                                                                                                                                                               *




                                                                                                                                                                                                                               ?
                                                                                                                                                                                                                               *

                                           ?+ +                                                             , ++                                                                  - - - - - - -
                                                                                                                                                                                                       '? ?                                                                            , ?+ +
                = ==   = = = = = = =          *        * *                                   * - * *- * -* - * * - * * *- { '* * *




               FIG . 31A FIG . 31B FIG . 31C FIG .3D
                                                   -- - - - - - - - - - - - - - - -- -
                                                                               -
                                                                                   -
                                                                                   ~
                                                                                                                                               :

                                                                                                                                     :




                                                                         ?
                                                                                                                                               :
                                                                                   ~
                                                                                   ~
                                                                                   -




                                                                               -                                                               =
                                                                                                                                               :
                                                                                                                                               *


                                                                                                                                         _
                                                                                                                                         '
                                                                                                                                         -
                                                                                                                                         _
                                                                                                                                         -
                                                                                                                                         '

                                                                                   -
                                                                                   ~
                                                                                                                                     -
                                                                                                                                     :
                                                                                                                                     -




                                                                               -
                                                                                                                                               :
                                                                                                                                               *
                                                                               -
                                                                                   ~
                                                                                   -
                                                                                   ~
                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                              -

                                                                               -




                                                                                                                                         -




                                                                                                                                                                                                                                                              -

                                                                                                                                         -
                                                                                                               -


                                                                                                                                                                                                                                                              -




                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                       ~


                                   ~
                                   ~



                                                                   +                                                                                                                                                                          "

                                                           -
                                                                                                                                                                                                                                              :


                                                   =
                                                   -
                                                   =

                                                                   +
                                       ~
                                       ~                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                                       ~
                                                             -




                                                                                                                                                                                                       T
                                                                  +

                                                                                                                                                                                                                                                                               !            t

                       +
                       (
                       /
                                              ??             -
                                                             -

                                                                                               -
                                                                                               1
                                                                                                                                                                                                                                                                                            ?
                                                                                                                                                                                                                                                                                            "
                                                                                                                         !




                                                                                                                         *
                                                                                                    *                                                                                                                                                                          !                -
                                                                                                                                                                                                                                                                                                -
                                              -
                                              -
                       .
                       '
                                                                                                .                        *


                                   *       ? “ ?                                                        - - -- -                                                                                   { *? *- *- ~                                                                    •* - - -
                                       - - -
                           - - -                                                                                                                                                                    *
                                                                                                                                                                                                                               ?                                                                    ?


               FIG . 31EFIG . 31FFIG . 31G _ FIG . 31H
                                                                          -?                                                                                                                                                                                  -




                                                                                                                                                                                                                                                              -




                                                                                                                                                                                                                                                                                   -




                                                                                         +

                                                                                                                                                                                                                                                                                   -




                                                                                                                                                                                                                                                                                   -




                                                   -
                                                                  +

                                                                                         +
                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                    -



                                                   -
                                                   -
                                       ~                                                                                                                                                                                                                                           -




                                                                  +
                                                                  +

                                                             -



                       ?

                       |
                                                                                                                        !
                                                                                                                                                                                                                      I
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      1
                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                                                           *?


                               - - ---                                                                    +- - - - +    ~
                                                                                                                        1                                                          -  1~~+
                                                                                                                                                                                                                           -



                                                                                                                                                                                                                                                                                   1) ? --
                                                                                                                                                                               }                                                                                           +
                                                                                                                                                                                : : - 1 it .



               FIG . 31L FIG . 31J _ FIG . 31KFIG . 31L
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 50 of 80 PageID: 79


  U . S . Patent                                                        Sep . 11, 2018                                                                    Sheet 23 of 24                                                                                                        US 10 ,070 ,669 B2


                                                                                                                                                                                                                                                                 .


                                                                                                                                                                                                                                  *
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                     ***
                                                                                                                                                                                                                      .                                                             --- -
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                       .                                                  ---          -- .
                                                                                                                                                                                                                                                                                    --
                                                                                                                                                                                              *** ****                                                                          -
                                                                                                                                                                                          *                                                                      --   -

                                                                                 3205                                                                                               w


                                                                                                                                                                                                                                --
                                                                                                                                                                                                                                      ---
                                                                                                                                                                                                                                                --.
                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                          .---
                                                                                                                                                                                                                                                             -


                                                                                                                                                                                                                      .--       ---
                                                                                                                                                                                                                    .
                                                                                                                                                                                                                    --
                                                                                                                                                                                                    .
                                                                                                                                                                                                     -- -
                                                                                                                                                                                      .
                                                                                                                                                                                   . -
                                                                                                                                                                               .
                                                                                                                                                                                   ---
                                                                                                                                                                        ....
                                                                                                                                                                         --
                                                                                                                                                             +---   -
                                                                                                                                                    ***         -
                                                                                                                                                        --
                                                                                                                                                    -
                                                                                                                                               --
                 3203                                                                                                     -
                                                                                                                              -
                                                                                                                                  .
                                                                                                                                  -
                                                                                                                                        -



                                                                                                   " --
                                                                                       ..          --
                                                                                 .         -
                                                                                       -
                                           ***                                   ---
                         - --                                                .




                      la                                                                                                                       FIG . 32
                                                                        .-


                                             .
                                              *** *******
                                                  **                -
                                                                                                                                               FIG
                                                                                               - - - - - -




                                                                                                                                                                                                         'aHaz z                                                                    .
                                                                                                                                                                                                                                                                                    ii
                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                    -




                                                                                                                                                                                                         se
                                                                                                                                                                                                                                                                                    .




                                                                                                                                                                                                    DEŽ

                                                                                           v
                                                                                                                                                                                                         .
                                                                                                                                                                                                         zaz




                                                                                                                                                                                                                                                                                    .




                                                                                                                                         .




                                                                                                                                         .




                                                                                                                                                                                                                                                                                    .




                                                                                                                                         .




                                                                                                                                                                                                                                                                                    .




                  -- - - -

                 - Tw.

                      - -
                                 - - - -




                                         -
                                              - - -. -. -. - . -.




                                              -
                                                                    +




                                                                    +
                                                                                                                                         .


                                                                                                                                         .




                                                                                                                                                                                                         .sz'ai                                                                     .




                                                                                                                                                                                                                                                                                    .




        -- ---    -     - - -- - - - -       ---                                                                                       *
                                                                                                                                       *
                                                                                                                                       *




       FIG . 33A
                                                                                                                                                                                                                                                                                    -



                                                                                                                                        N


                                                                                                                                       "

                                                                                                                                                                                                                                                                                    -




                                                                                                             '
                                                                                                             d



                                                                                                                                                                                                                                                                                    -




                                                                                                                                      O




                                                                                                             a.sdoaciaz
                                                                                                                                      N.SOLE

       10000                                                                                                                          .




                                                                                                                                      .
                                                                                                                                                                                                                                                                                    '-.i i

        FIG . 33B                                                                                                                     .



                                                                                                                                         -
                                                                                                                                                                                                         z z z zz
                                                                                                                                                                                                         sa
                                                                                                                                                                                                         a
                                                                                                                                                                                                         i
                                                                                                                                                                                                         .
                                                                                                                                                                                                         s
                                                                                                                                                                                                         '




                                                                                                                                                                                                         z                                                                          .




                                                                                       FIG . 33C                                                                                   FIG . 33D FIG . 33E
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 51 of 80 PageID: 80


  U . S . Patent                                          S ep. 11, 2018                                                                                                                                             Sheet 24 of 24                                                                                                                                                                   US 10, 070 ,669 B2

                     -- -                                                                                 -                                                  -                         -    -                                   -                                                          -                                                    --                           -




                                                                                                                               ---- - - - - --                         ---- - - - - - - -                                                                                                                                                                                                              L
                     - - - - - - - --         - -   -- - - - - - - - - - - - - - - - - -



                                                                                                                                                                                                                                                                                                        www
                                                                                                                                                                                            - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - -- - -- - - - - - - - - - - -- - - - - --


                                                                                                                                                                                                                                                                                                                                                                                                       K
                    - - - - - - ---           -- - -- -- --             - - - - -- - - - - - - - -                   - - - - -- - - ---                -- - -- -- - - - - - -               --         - - - - - - -- --            -- - --- - - - - - - - -- - - - - - - - - -- - - - - - - - --


                                                                                wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwrunununununununawwwwwwwaran                                                                                                                                                                                                     wwwwwwwwwwwwww



                                                                                                                                                                                                                                                                                                                                                                                                       J
                                        - -- --- ---                     - --- --- ---                                -- - - - - - - --                  -   - - - -- - - - -                                                           -           - - - - -




                            Fiiiii
                                                                                                                                                                                       . .. -                                                                                                                                                                                           tie- - -


                                                                                                                                   - - -- - - - -                                                                                                                                                                                                                                                      I
                     -      - - -       -               - - - --              - - - - -- - - - -              -- -                                               - -       - - - - -            -- -     - - - - - - - - -              -           - - --          - - - -




                                                                                                                                                                                                                                                                                                                                                                                                       H
                                                                                                                                                                                                                                                                     ANNNNNNNNNNNNN




                                                                                                                                                                                                                                                                                                                                                                                                       G

                                                                                                                                                                                                                                                                                                                                                                                                                 L
                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                 34A
                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                 FIG
                                                                                                                                                                                                                                                                                                                              ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' ' '



                                                                                                                                                                                                                                                                                                                                                                                                       F


                                                                                                                                                                                                                                                                              * ** *


                                                                                                                                                                                                                                                                                                                                                                                                       E
                    + -- - -        -          --    - - :       :      - :     :   :    :    :       :       :        -            -L       L          - LL           L     L                  - . - LI         L   L    I         --              - -         :      :      :      :             :   :     :        :   :      :    :     :        :    :   :    :   :


                    ??????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????
                   1999
                     - - -- -                              -
                                                                                                          :-                                          * -                               - :-               9999999999999999999999999
                                                                                                                                                                                                                         - -- - - - - - - - - - - - - - - - - -                                                                                                            9 99 . - - -- - - - - - -
                                                                                                                                                                                                                                                                                                                                                              -- - - - - --- -- - - -




                                                                                                                                                                                                                                                                                                                                                                                                       D
                                                                                                                                   -----                         -                          - - ------------ --
                                                                                                                                                                                                 .. .. . . . .           . . .                  SASAL                             . . .-       -       - - - - - - - - - -        - - - - .                                      . .. . ..   . .. .
                                                                                                                                                                                                                                                                                                                                 izziviziziyi                      izzivi        izzivi




                                                                                                                                                                                                                                                                                                                                                                                                       C

                                                                                                                                   ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ???????????????????????????????????????????
                                                                                                                                                                                 -- - -- -

                                                                                                                                                                                                                                                                                                                                                                                                       B
                                                                                        - - - - - - - - -- - - - - - - - - - -




                     i - ii- - ii                                                                                              =         =       =    = *.   - - - - - - - - -          -       - - -- - - - - - - - - - -          - -
                               - - - -- - -i . - - - ii
                                                     - - ii- ii- i -   i - ii- ii- - - - -        -                        =                                                                                                                -                                                              - -- - -            - . . -. -. -. -. .                - -- -- - - -
                                                                                                                                                                                                                                                                                                                                                         .. . . . . . . . . . . . . . . ..




                                                                                                                                                                                                                                                                                                                                                                                                       A

                                                                                                                                                     . ...... .                                              .... .......----       -           -      - ------------------------------------------------------------------
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 52 of 80 PageID: 81


                                                         US 10 ,070 ,669 B2
      CARTRIDGE FOR USE WITH A VAPORIZER                                   shape may not be optimal. Other shapes, including rectan
                    DEVICE                                                 gular shapes, may offer advantages including a greater
                                                                           volume for holding the battery and vaporizable material, as
             CROSS REFERENCE TO RELATED                                    well ease in handling and manufacture .
                     APPLICATIONS                                            Many of the battery -powered vaporizers described to date
                                                                           include a reusable batter - containing device portion that
     This patent application is a continuation of U . S . patent           connects to one or more cartridges containing the consum
  application Ser. No. 15 / 257,748 , filed Sep . 6 , 2016 and             able vaporizable material. As the cartridges are used up , they
  entitled “CARTRIDGE FOR USE WITH A VAPORIZER                             are removed and replaced with fresh ones . It may be
 DEVICE ” , which is a continuation - in -part of U . S . patent 10 particularly useful to have cartridges and apparatuses that
 application Ser. No. 14 /581,666 , filed on Dec. 23 , 2014 , and   have a non -circular cross -section to prevent rolling of the
 entitled “ VAPORIZATION DEVICE SYSTEMS AND device when placed on a table or other surface . However, a
 METHODS” , which claims priority to U . S . Provisional number of surprising disadvantages may result in this con
 Patent Application No. 61/ 920 ,225 , filed Dec . 23 , 2013, U . S .       figuration . For example the use of a cartridge at the proximal
  Provisional Patent Application No . 61/ 936 , 593 , filed Feb . 6 . 15 end of the device , which is also held by the users mouth , has
  2014 , and U .S . Provisional Patent Application Ser. No .               been found to cause instability in the electrical contacts ,
 61/ 937 ,755 filed Feb . 10 . 2014 . U . S . patent application Ser.      particularly with cartridges of greater than 1 cm length .
 No . 15 /257,748 also claims priority to U . S . provisional              Further, there may be difficulties in determining the amount
 patent application 62 /294 , 285 , filed on Feb . 11 , 2016 and of vaporizable material within the cartridge , sufficiently
 entitled “ FILLABLE ELECTRONIC CIGARETTE CAR - 20 cooling or otherwise processing the vapor generated by a
 TRIDGE AND METHOD OF FILLING ” , U . S . provisional heater located in the cartridge, and easily and quickly
 patent application 62 /294 , 281, filed on Feb . 11 , 2016 and       securing the cartridge into the vaporizer when force may be
 entitled “ SECURELY ATTACHING CARTRIDGES FOR                         applied by a user ' s mouth at the proximal mouthpiece when
 VAPORIZER DEVICES ” , International Design application a user holds the device either just by the mouth or using the
 No . 35 /001, 169, filed on Mar. 11 , 2016 and entitled “ ELEC - 25 mouth at the proximal end and a hand on the more distal
 TRONIC VAPORIZERS WITH CARTRIDGES ” , and Inter - body of the vaporizer.
 national Design application No. 35 / 001, 170 , filed on Mar.          Described herein are apparatuses and methods that may
 11 , 2016 and entitled “CARTRIDGES FOR AN ELEC - address the issues discussed above .
 TRONIC VAPORIZER ” . The disclosures of each of the
  above -identified applications are incorporated herein by 30                         SUMMARY OF THE DISCLOSURE
  reference in their entirety .
                                                                              The present invention relates generally to apparatuses ,
             INCORPORATION BY REFERENCE                                    including systems and devices, for vaporizing material to
                                                                           form an inhalable aerosol. Specifically, these apparatuses
     All publications and patent applications mentioned in this 35 may include vaporizers, cartridge for use with a vaporizer
  specification are herein incorporated by reference in their device , and vaporizers with cartridges.
 entirety to the same extent as if each individual publication      In particular, described herein are cartridges that are
 or patent application was specifically and individually indi     configured for use with a vaporizer having a rechargeable
 cated to be incorporated by reference.                           power supply that includes a proximal cartridge -receiving
                                                               40 opening. These cartridges are specifically adapted to be
                               FIELD                                       releasably but securely held within the cartridge -receiving
                                                                           opening ( also referred to as a cartridge receptacle ) of the
    Described herein are vaporizer apparatuses including car               vaporizer and may be configured to resist disruption of the
  tridges and vaporizers (e . g ., electronic inhalable aerosol            electrical contact with the controller and power supply in the
 devices or electronic vaping devices). In particular, 45 vaporizer even when held by the user 's mouth .
  described herein are compact cartridges that can be quickly                 Generally, the cartridges (which may also referred to as
  and releasably secured into a vaporizer (also referred to                cartomizers ) described herein may have a mouthpiece , a
 herein as an electronic aerosol device ), while containing a              heater/ vaporizer (e.g ., heating element, wick ), and a tank
  substantial amount of vaporizable material, allow sufficient (fluid reservoir ) to hold the vaporizable material (typically a
  cooling of the vapor and easily permit a user to accurately 50 nicotine solution ), in which the cartridge is flattened and has
  visually confirm the amount of vaporizable material within     a window into the tank through the mouthpiece so that the
  the cartridge.                                                           liquid level is visible ; the window can be an opening through
                                                                           the mouthpiece or it can be a notch up into the mouthpiece .
                        BACKGROUND                                         A cannula ( e .g ., tube )may run through the tank , and connect
                                                                        55 the heater / vaporizer to an opening in the mouthpiece.
    Electronic cigarettes are typically battery - powered vapor -             As will be illustrated and described below , the cannula
  izers that may be use , e . g ., to simulate the feeling of              forms a passage for the vapor from the heater to the
  smoking , but without tobacco . Instead of cigarette smoke ,             mouthpiece , and typically passes through the tank so that it
  the user inhales an aerosol, commonly called vapor , typi-               is surrounded by vaporizable fluid in the tank ; this may help
  cally released by a heating element that atomizes a liquid 60            to regulate the temperature of the vapor within the cannula ,
  solution ( vaporizable material or solution ). Typically, the            providing a substantially improved vaping experience . The
  user activates the e - cigarette by taking a puff or pressing a          cannula may be visible through the window /notch . Although
 button . Some vaporizers look like traditional cigarettes, but            having the cannula visible in the window may obscure the
  they come in many variations. Although mimicking the                     view into the tank , it also helps provide a visual reference for
  cylindrical look of traditional cigarettes may have marketing 65 the liquid level thatmakes it much easier for a user to get a
  advantages because of a preexisting familiarity with this quick and accurate understanding of the actual level of
 shape and potentially feel of the product , the cylindrical               vaporizable material within the tank .
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 53 of 80 PageID: 82


                                                      US 10,070 ,669 B2
    In general, the mouthpiece may be opaque and may fit                proximal end of the mouthpiece, wherein the notch exposes
 over the top / end of the transparent tank ( storage compart-          a region of the storage compartment beneath the mouth
 ment) and may be secured over the end of the storage                   piece ; a heater at the distal end of the storage compartment,
  compartment. This may allow themouthpiece to form a lip               wherein the heater comprises a heating chamber, a wick
 or rim formed by the distal edge of the mouthpiece over the 5 within the heating chamber , and a resistive heating element
  storage compartment that helps guide and helps secure the             in thermal contact with the wick ; and a cannula within the
  cartridge in the cartridge receptacle of the vaporizer .              storage compartment extending through the liquid vaporiz
     As mentioned , the (typically opaque ) mouthpiece may             a ble material from the heater to the proximal end of the
 also or alternatively have a cut- out region on the distal edge        storage compartment so that the liquid vaporizable material
  that is cut into a shape thatmay form a window into the tank 10 surrounds the cannula when the storage compartment is
  to show the cartridge and fluid ; the cut- out region may be          filled with liquid vaporizable material, wherein the cannula
  any appropriate shape (e .g., square , rectangular , oval, semi-      is visible through the notch , further wherein the cannula
  circular, or combinations thereof), and may match with                forms a fluid connection between the heating chamber and
  another cut- out region on the upper edge (proximal edge ) of         the opening through the opaque mouthpiece from which
  the cartridge receptacle of the vaporizer.                    15 vaporized liquid vaporizable material may be inhaled .
     Any of these cartridges may also include a gap on the side       Also described herein are cartridges for use with a vapor
  of the cartridge to mate with a detent on the vaporizer. The i zer device , the cartridge comprising: an elongate and flat
  gap (also referred to herein as a locking gap ) may be a          tened storage compartment configured to hold a liquid
 channel, pit, hole , divot, etc . in the sides of the elongate and vaporizable material, wherein the liquid vaporizable mate
 flattened storage compartment. These gaps may act as a 20 rial is visible through the storage compartment, further
 mechanical lock to secure the cartridge in the vaporizer, and wherein the storage compartment comprises a distal end and
 may also provide tactile and /or audible \ feedback (producing     a proximal end , and a first side extending between the distal
  a click or snap ) when the cartridge is properly seated in the        end and the proximal end; an opaque mouthpiece that is
  cartridge receptacle so that there is a robust mechanical and         secured over the proximal end of the storage compartment,
  electrical connection between the cartridge and the vapor- 25 the opaque mouthpiece having a front side adjacent to the
  izer.                                                         first side of the storage compartment, wherein a distal end of
     In general, the apparatuses described herein also include          the opaque mouthpiece terminates in a distal edge that
 vaporizers and cartridges in which the cartridge is inserted           extends only partially between the distal end and the proxi
  into a cartridge receptacle at the proximal end of the                mal end of the storage compartment; an opening through the
  vaporizer so that themouthpiece projects out of the proximal 30 opaque mouthpiece at a proximal end of the opaque mouth
  end . Overall, the combined cartridge and vaporizer may               piece ; a window in the front side of the mouthpiece, wherein
 have an elongate, flattened shape that prevents rolling when           the window exposes a region of the storage compartment
  the apparatus is placed on a table or other flat surface so that      beneath the mouthpiece; a heater at the distal end of the
  is lying flat on the surface . As mentioned , the body of the         storage compartment, wherein the heater comprises a heat
  vaporizer , and particularly the proximal edge of the cartridge 35 ing chamber, a wick within the heating chamber, and a
  receptacle ,may include a notch or cut-out portion that forms         resistive heating element in thermal contact with the wick ;
  a window into the ( transparent ) cartridge when the cartridge        and a cannula within the storage compartment extending
  is held within the cartridge receptacle . Similarly, the car-         through the liquid vaporizable material from the heater to
  tridge receptacle portion of the vaporizer may include a              the proximal end of the storage compartment so that the
  coupling to secure the cartridge within the cartridge recep - 40 liquid vaporizable material surrounds the cannula when the
 tacle even when it projects out of the end of the vaporizer ,          storage compartment is filled with liquid vaporizable mate
 and even when the entire apparatus is held within a user 's            rial, wherein the cannula is visible through the window ,
 mouth only at the mouthpiece of the cartridge . Although the           further wherein the cannula forms a fluid connection
 majority of the weight of the apparatus is in the vaporizers           between the heating chamber and the opening through the
  (near the distal end of the apparatus), the coupling , which 45 opaque mouthpiece from which vaporized liquid vaporiz
 may be two or more detents on the side of the cartridge                able material may be inhaled .
  receptacle and / or a magnetic coupling, may hold the car -              A cartridge for use with a vaporizer device may also
 tridge secured in position even where the electrical coupling          include : an elongate and flattened storage compartment
  is a biased connection (such as a pogo pin ) that would tend          holding a liquid vaporizable material, wherein the liquid
  to push the cartridge out of the cartridge receptacle .            50 vaporizable material is visible through the storage compart
    For example , described herein are cartridges for use with         ment, further wherein the storage compartment comprises a
 a vaporizer device, the cartridge comprising: an elongate and          distal end and a proximal end, and a first side extending
 flattened storage compartment configured to hold a liquid              between the distal end and the proximal end ; an opaque
 vaporizable material, wherein the liquid vaporizable mate              mouthpiece that is snap - fit over the proximal end of the
 rial is visible through the storage compartment , further 55 storage compartment, the opaque mouthpiece having a front
 wherein the storage compartment comprises a distal end and     side adjacent to the first side of the storage compartment,
 a proximal end , and a first side extending between the distal wherein a distal end of the opaque mouthpiece terminates in
  end and the proximal end ; an opaque mouthpiece that is               a distal edge that extends midway between the distal end and
  secured over the proximal end of the storage compartment,             the proximal end of the storage compartment; an opening
  the opaque mouthpiece having a front side adjacent to the 60 through the opaque mouthpiece at a proximal end of the
  first side of the storage compartment, wherein a distal end of        opaque mouthpiece ; a notch in the front side of the mouth
  the opaque mouthpiece terminates in a distal edge that                piece extending from the distal edge of the opaque mouth
  extends only partially between the distal end and the proxi           piece toward the proximal end of the mouthpiece , wherein
 mal end of the storage compartment; an opening through the the notch exposes a region of the storage compartment
 opaque mouthpiece at a proximal end of the opaque mouth - 65 beneath the mouthpiece ; a heater at the distal end of the
 piece ; a notch in the front side of the mouthpiece extending storage compartment, wherein the heater comprises a heat
  from the distal edge of the opaque mouthpiece toward the              ing chamber, a wick within the heating chamber, and a
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 54 of 80 PageID: 83


                                                       US 10 ,070,669 B2
  resistive heating element in thermal contact with the wick ;                For example , a cartridge for use with a vaporizer device
  a cannula or channel within the storage compartment                      may include : a storage compartment holding a liquid vapor
  extending from the heater to the proximal end of the storage             izable material ; a mouthpiece overlapping a proximal end of
 compartment, wherein the liquid vaporizable material is                   the storage compartment; a notch in a front side of the
  visible through the notch , further wherein the cannula or 5 mouthpiece extending from a distal end of the mouthpiece
  channel forms a fluid connection between the heating cham -              toward a proximal end of the mouthpiece ; and a heater at a
 ber and the opening through the opaque mouthpiece from                    proximal end of the storage compartment, wherein the heater
 which vaporized liquid vaporizable materialmay be inhaled ;               comprises a heating chamber, a wick within the heating
  and a pair of locking gaps on lateral sides of the cartridge             chamber, and a resistive heating element in thermal contact
  that are configured to engage with a pair of locking detents 10 with the wick , wherein the notch is configured to form an air
 on the vaporizer device to secure the cartridge in the                     inlet between the cartridge and the vaporizer device when
 vaporizer device .                                                        the cartridge is attached to the vaporizer device such that an
    In any of the cartridge described herein , the opaque                   air path is formed from the air inlet, over the wick , and out
 mouthpiece may be secured over the proximal end of the                     the mouthpiece .
  storage compartment by a snap -fit.                          15   Also described herein are apparatuses including vaporizer
     In general, the storage compartmentmay be filled with the    apparatuses that include both the cartridge and the vaporizer
  liquid vaporizable material. Any liquid vaporizable material              into which the cartridge may be inserted, e. g., into a car
 may be used , including nicotine solutions, cannaboid solu -               tridge receptacle that holds the cartridge so that it extends
 tions , solutions without any active ingredient, or other                  from one end of the vaporizer.
 vaporizable solutions.                                               20      For example a vaporizer apparatus may include: a car
    In general, as will be described in greater detail herein , the         tridge having : an elongate and flattened storage compart
 cartridges may include a pair of electrical contacts at a distal          m ent configured to hold a liquid vaporizable material,
  end of the cartridge . In some variations, the electrical                wherein the liquid vaporizablematerial is visible through the
  contacts are configured to mate with connectors (e . g ., pogo            storage compartment and wherein the storage compartment
 pin connectors ) within the cartridge receptacle of the vapor- 25 comprises a distal end and a proximal end ; a mouthpiece at
 izer.                                                             the proximal end of the storage compartment; an opening
     The window (e . g ., notch ) in the cartridge through the through the mouthpiece at a proximal end of the mouth
 mouthpiece may be a rectangular, triangular, semi-circular, piece ; a heater at the distal end of the storage compartment,
 or oval cutout region , or some combination of these . In        wherein the heater comprises a heating chamber, a wick
  general, the fluid within the elongate and flattened storage 30 within the heating chamber, and a resistive heating element
 compartment may be visible ; for example , the elongate fluid    in thermal contact with the wick ; and a vaporizer, the
 storage compartment may be transparent or translucent.           vaporizer having : an elongate , flattened and opaque body
    In any of the cartridges described herein , the cartridge              having a distal end and a proximal end and a front side, a
  (e. g., the elongate fluid storage compartment) may include a            back side and a pair of lateral sides extending between the
 pair of locking gaps on lateral sides of the cartridge that are 35 distal and proximal ends, wherein the elongate , flattened and
  configured to engage with a pair of locking detents on the                opaque body is prevented from rolling when placed on a flat
 vaporizer device to secure the cartridge in the vaporizer                  surface because the diameter of the front and back sides are
 device .                                                                   larger than the diameter of the pair of lateral sides; a
    A vaporizer device may include: a cartridge , comprising:   cartridge receptacle formed at the proximal end of the
  a non -opaque storage compartment holding a liquid vapor - 40 elongate , flattened and opaque body , wherein the cartridge
  izable material ; a mouthpiece overlapping a proximal end of             receptacle has a proximal- facing opening into the proximal
 the non -opaque storage compartment, and a heater at a distal             end of the elongate , flattened and opaque body , further
 end of the non - opaque storage compartment, wherein the                  wherein the cartridge receptacle comprises a proximal edge
 heater comprises a heating chamber, a wick within the                      around the distal- facing opening ; wherein the proximal edge
 heating chamber, and a resistive heating element in thermal 45 of the cartridge receptacle forms a notch in the front side of
 contact with the wick ; and an elongate body configured to                 the elongate , flattened and opaque body extending towards
 removably attach to the cartridge , the elongate body com -                the distal end of the elongate , flattened and opaque body so
 prising a power source configured to provide power to the                  that a portion of the storage compartment is visible through
 heater; and a notch in a proximal end of the elongate body                 the notch when the cartridge is housed within the cartridge
 or a distal end of the mouthpiece , the notch configured such 50 receptacle ; a pair of electrical contacts in a distal surface
  that the non -opaque storage compartment of the cartridge is             within the cartridge receptacle configured to connect to
 exposed therethrough when the cartridge is attached to the                 electrical contacts on the cartridge when the cartridge is
  elongate body.                                                           housed within the cartridge receptacle ; and a detent on each
    For example, a vaporizer device may include : a cartridge,             of the pair of lateral sides, wherein the detents project into
  comprising: a storage compartment holding a liquid vapor- 55 the cartridge receptacle and each engage a mating region on
  izable material; a mouthpiece overlapping a proximal end of               the storage compartment of the cartridge to hold the car
 the storage compartment; and a heater at a proximal end of                 tridge within the cartridge receptacle with the mouthpiece
 the storage compartment, wherein the heater comprises a                    outside of the cartridge receptacle .
 heating chamber, a wick within the heating chamber , and a                      vaporizer apparatusmay include: a cartridge having: an
 resistive heating element in thermal contact with the wick ; 60 elongate and flattened storage compartment configured to
 and an elongate body configured to removably attach to the hold a liquid vaporizable material, wherein the liquid vapor
 cartridge , the elongate body comprising a power source          izable material is visible through the storage compartment
 configured to provide power to the heater ; wherein an air       and wherein the storage compartment comprises a distal end
 inlet is formed between the cartridge and the elongate body      and a proximal end ; a mouthpiece at the proximal end of the
 when the cartridge is attached to the elongate body such that 65 storage compartment; an opening through themouthpiece at
 an air path is formed from the air inlet, over the wick , and    a proximal end of the mouthpiece ; a heater at the distal end
 out the mouthpiece.                                                       of the storage compartment, wherein the heater comprises a
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 55 of 80 PageID: 84


                                                       US 10 ,070,669 B2
 heating chamber, a wick within the heating chamber, and a            the cannula forms a fluid connection between the heating
 resistive heating element in thermal contact with the wick ;         chamber and the opening through the mouthpiece from
 a cannula within the storage compartment extending through           which vaporized liquid vaporizable materialmay be inhaled ,
  the liquid vaporizable material from the heater to the proxi        wherein the cannula is visible through the cartridge notch ;
 mal end of the storage compartment so that the liquid 5 and a vaporizer, the vaporizer having : an elongate , flattened
 vaporizable material surrounds the cannula when the storage   and opaque body having a distal end and a proximal end and
 compartment is filled with liquid vaporizable material, fur - a front side , a back side and opposite lateral sides extending
 ther wherein the cannula forms a fluid connection between     between the distal and proximal ends, wherein the elongate ,
 the heating chamber and the opening through the mouth -        flattened and opaque body is prevented from rolling when
 piece from which vaporized liquid vaporizable material may 10 placed on a flat surface because the diameter of the front and
 be inhaled ; and a vaporizer, the vaporizer having: an elon - back sides are larger than the diameter of the opposite lateral
  gate, flattened and opaque body having a distal end and a           sides; a cartridge receptacle formed at the proximal end of
 proximal end and a front side, a back side and opposite              the elongate, flattened and opaque body , wherein the car
  lateral sides extending between the distal and proximal ends,       tridge receptacle has a proximal-facing opening into the
 wherein the elongate , flattened and opaque body is pre - 15 proximal end of the elongate, flattened and opaque body ,
  vented from rolling when placed on a flat surface because           further wherein the cartridge receptacle comprises a proxi
  the diameter of the front and back sides are larger than the        mal edge around the distal- facing opening; wherein the
  diameter of the opposite lateral sides ; a cartridge receptacle     proximal edge of the cartridge receptacle forms a notch in
  formed at the proximal end of the elongate , flattened and          the front side of the elongate , flattened and opaque body
 opaque body, wherein the cartridge receptacle has a proxi- 20 extending towards the distal end of the elongate , flattened
 mal- facing opening into the proximal end of the elongate ,   and opaque body so that a portion of the storage compart
 flattened and opaque body, further wherein the cartridge ment and the cannula are visible through the notch when the
 receptacle comprises a proximal edge around the proximal- cartridge is housed within the cartridge receptacle ; a pair of
  facing opening; wherein the proximal edge of the cartridge          electrical contacts in a distal surface within the cartridge
 receptacle forms a notch in the front side of the elongate , 25 receptacle configured to connect to electrical contacts on the
  flattened and opaque body extending towards the distal end          cartridge when the cartridge is housed within the cartridge
  of the elongate , flattened and opaque body so that a portion       receptacle ; and a detent on each of the opposite lateral sides ,
  of the storage compartment and the cannula within the               wherein the detents project into the cartridge receptacle and
  storage compartment are visible through the notch when the          each engage a mating region on the storage compartment of
  cartridge is housed within the cartridge receptacle; a pair of 30 the cartridge to hold the cartridge within the cartridge
  electrical contacts in a distal surface within the cartridge        receptacle with the mouthpiece outside of the cartridge
  receptacle configured to connect to electrical contacts on the      receptacle, wherein the cartridge notch aligns with the notch
  cartridge when the cartridge is housed within the cartridge         formed in the proximal edge of the cartridge receptacle
  receptacle ; and a detent on each of the opposite lateral sides ,   when the cartridge is housed within the cartridge receptacle .
 wherein the detents project into the cartridge receptacle and 35       As mentioned above, in any of the cartridges described
  each engage a mating region on the storage compartment of           herein , the cannula may be visible within the storage com
  the cartridge to hold the cartridge within the cartridge     partment is visible through the notch when the cartridge is
  receptacle with the mouthpiece outside of the cartridge      housed within the cartridge receptacle .
 receptacle .                                                     In any of the cartridges described herein , the elongate ,
    For example , a vaporizer apparatus may include a car - 40 flattened and opaque body may have a cross - section such
 tridge having: an elongate and flattened storage compart- that the apparatus (including the cartridge ) lies flat and does
 ment holding a liquid vaporizable material that is visible    not roll, when placed on a table . For example , the cartridge
 through the storage compartment, wherein the storage com - may have a rectangular cross - section ( e .g ., through the long
 partment comprises a distal end and a proximal end, and a            axis, distal- to - proximal, of the cartridge ); in some variations
  first side extending between the distal end and the proximal 45 the cross - section is oval, square , etc .
  end ; a mouthpiece at the proximal end of the storage                 In any of the devices described here , the cartridge may
  compartment, wherein the mouthpiece comprises an opaque             couple with the vaporizer using a connector that is snap fit,
  cover that is secured over the proximal end of the storage          or other mechanical fit that is not a threaded connection .
  compartment, the opaque mouthpiece having a front side              Alternatively or additional, the connector may be magnetic .
 adjacent to the first side of the storage compartment , wherein 50      In any of these apparatuses , the pair of electrical contacts
 a distal end of the opaque cover terminates in a distal edge         in a proximal surface within the cartridge receptacle may
 that extends around a perimeter of the storage compartment           comprise pogo pins or other connectors that are biased
 from a position only partially between the distal end and the        against the contact on the cartridge when the two are
  proximal end of the storage compartment of the opaque               connected .
  cover , a cartridge notch in the front side of the mouthpiece 55       Themouthpiece may generally comprise an opaque cover
  extending from the distal edge of the opaque cover towards          that is secured over the proximal end of the storage com
  the proximal end of the mouthpiece , wherein the cartridge          partment, the opaque cover having a front side adjacent to a
 notch exposes a region of the storage compartment beneath            first side of the storage compartment extending between the
  the mouthpiece ; an opening through the mouthpiece at a             proximal and distal ends of the storage compartment,
  distal end of the mouthpiece ; a heater at the distal end of the 60 wherein a distal end of the opaque cover terminates in a
  storage compartment, wherein the heater comprises a heat -          distal edge that extends around a perimeter of the storage
  ing chamber, a wick within the heating chamber, and a               compartment from a position only partially between the
  resistive heating element in thermal contact with the wick ;        distal end and the proximal end of the storage compartment.
  a cannula within the storage compartment extending through             The cartridge may further comprises a cartridge notch in
  the liquid vaporizable material from the heater to the proxi- 65 the front side of the mouthpiece extending from the distal
 mal end of the storage compartment so that the liquid             edge of the opaque cover towards the proximal end of the
  vaporizable material surrounds the cannula , further wherein mouthpiece, wherein the cartridge notch exposes a region of
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 56 of 80 PageID: 85


                                                    US 10 ,070 ,669 B2
                                                                                                  10
 the storage compartment beneath the mouthpiece , further           end; a cartridge receptacle formed at the proximal end of the
 wherein the cartridge notch aligns with the notch formed in        elongate body, wherein the cartridge receptacle has a proxi
 the proximal edge of the cartridge receptacle when the             mal-facing opening into the distal end of the elongate body ,
 cartridge is housed within the cartridge receptacle .              further wherein the cartridge receptacle comprises a proxi
    Also described herein in particular are apparatuses ( e . g ., 5 mal edge around the distal- facing opening ; an window
  vaporizer apparatuses ) in which the cartridge (including any     though a side of the cartridge receptacle into the cartridge
  of the cartridges described herein ) are magnetically coupled     receptacle so that at least a portion of the elongate and
  to with a cartridge receptacle at a proximal end of the           transparent storage compartment and the channel is visible
  vaporizer body so that the proximal end ( e .g ., mouthpiece )    through the window when the cartridge is held within the
 of the cartridge extends proximally from out of the vaporizer 10 cartridge receptacle ; a pair of electrical contacts in a distal
  body . For example , a vaporizer apparatus may include : a        surface within the cartridge receptacle configured to connect
  cartridge having: an elongate and transparent storage com -       to the pair of electrical contacts at the distal end of the
  partment holding a liquid vaporizable material, wherein the       cartridge when the cartridge is held within the cartridge
  elongate and transparent storage compartment comprises a          receptacle ; and a first magnetic coupling configured to
  distal end and a proximal end ; an opaque mouthpiece at the 15 magnetically secure the cartridge in the cartridge receptacle ;
  proximal end of the elongate and transparent storage com -        and a second magnetic coupling at a distal end of the
 partment; a pair of electrical contacts at a distal end of the     vaporizer configured to magnetically couple the vaporizer to
 cartridge ; a heater at the distal end of the elongate and         a charger.
 transparent storage compartment, wherein the heater com -          In general the notch ( e .g ., cut-out region ) on the window
 prises a heating chamber, a wick within the heating chamber, 20 in the side of the elongate and opaque body may be any
 and a resistive heating element in thermal contact with the     appropriate shape , including a rectangular, triangular, semi
 wick ; and a channel within the elongate and transparent circular, or oval (or any combination of these ) cutout region ,
 storage compartment extending from the heater to the proxi   and the two may match or be different.
 mal end of the elongate and transparent storage compart         The channel within the elongate and transparent storage
 ment, wherein the channel is visible through the elongate 25 compartment may be visible through the window when the
 and transparent storage compartment, further wherein the     cartridge is housed within the cartridge receptacle .
 channel forms a fluid connection between the heating cham -     Also described herein are cartridges in which the arrange
 ber and the opaque mouthpiece from which vaporized liquid ment of contacts (e.g ., between the cartridge and the vapor
  vaporizable material may be inhaled ; and a vaporizer, the        izer, are configured within a particular spacing regime to
  vaporizer having: an elongate body having a distal end and 30 optimize the electrical and mechanical connection between
  a proximal end ; a cartridge receptacle formed at the proxi-      the two, even when the cartridge is held within the user 's
 mal end of the elongate body, wherein the cartridge recep -        mouth , and not supported ( e.g ., by a hand) at themore distal
 tacle has a proximal- facing opening into the proximal end of      end region .
 the elongate body, further wherein the cartridge receptacle          For example , described herein are cartridge devices hold
 comprises a proximal edge around the distal- facing opening; 35 ing a vaporizable material for securely coupling with an
 an window though a side of the cartridge receptacle so that electronic inhalable aerosol device . A device may include : a
  at least a portion of the elongate and transparent storage        mouthpiece ; a fluid storage compartment holding a vapor
  compartment is visible through the window when the car-           izable material; a base configured to fit into a rectangular
  tridge is held within the cartridge receptacle ; a pair of        opening that is between 13 - 14 mm deep , 4 .5 - 5 .5 mm wide ,
  electrical contacts in a distal surface within the cartridge 40   and 13 - 14 mm long, the base having a bottom surface
 receptacle configured to connect to the pair of electrical         comprising a first electrical contact and a second electrical
 contacts at the distal end of the cartridge when the cartridge     contact, a first locking gap on a first lateral surface of the
 is held within the cartridge receptacle; and a first magnetic base, and a second locking gap on a second lateral surface
 coupling configured to magnetically secure the cartridge in of the base that is opposite first lateral surface .
 the cartridge receptacle; and a second magnetic coupling 45 A cartridge device holding a vaporizable material for
 configured to magnetically couple the vaporizer to a charger. securely coupling with an electronic inhalable aerosol
    For example , a vaporizer apparatus may include : a car -    device may include : a mouthpiece ; a fluid storage compart
 tridge having: an elongate and transparent storage compart     m ent holding a vaporizable material; a base configured to fit
 ment holding a liquid vaporizable material, wherein the into a rectangular opening that is between 13 - 14 mm deep ,
 elongate and transparent storage compartment comprises a 50 4 .5 - 5 . 5 mm wide , and 13 - 14 mm long , the base having a
 distal end and a proximal end ; an opaque mouthpiece at the length of at least 10 mm , and a bottom surface comprising
 proximal end of the elongate and transparent storage com -      a first electrical contact and a second electrical contact, a
 partment; a pair of electrical contacts at a distal end of the  first locking gap on a first lateral surface of the base
 cartridge ; a heater at the distal end of the elongate and positioned between 3 - 4 mm above the bottom surface , and
 transparent storage compartment, wherein the heater com - 55 a second locking gap on a second lateral surface of the base
 prises a heating chamber, a wick within the heating chamber , that is opposite first lateral surface .
 and a resistive heating element in thermal contact with the           In some variations, the device may further comprise a
 wick ; and a channel within the elongate and transparent           body that comprises at least one of: a power source , a printed
 storage compartment extending through the liquid vaporiz -  circuit board , a switch , and a temperature regulator. The
 able material from the heater to the proximal end of the 60 device may further comprise a temperature regulator in
  elongate and transparent storage compartment, wherein the         communication with a temperature sensor. The temperature
  channel is visible through the elongate and transparent           sensor may be the heater. The power source may be
 storage compartment, further wherein the channel forms a      rechargeable . The power source may be removable . The
 fluid connection between the heating chamber and the oven may further comprise an access lid . The vapor forming
 opaque mouthpiece from which vaporized liquid vaporiz - 65 medium may comprise tobacco . The vapor forming medium
 able material may be inhaled ; and a vaporizer, the vaporizer may comprise a botanical. The vapor forming medium may
 having: an elongate body having a distal end and a proximal        be heated in the oven chamber wherein the vapor forming
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 57 of 80 PageID: 86


                                                       US 10 ,070 ,669 B2
 medium may comprise a humectant to produce the vapor,                     may further comprise a body that comprises the oven , the
 wherein the vapor comprises a gas phase humectant. The                    condenser, the air inlet, and the aeration vent. The mouth
  vapor may be mixed in the condensation chamber with air                  piece may be separable from the body .
  from the aeration vent to produce the inhalable aerosol                     The oven chamber may comprise an oven chamber inlet
  comprising particle diameters of average size of about 15 and an oven chamber outlet, and the oven further comprises
 micron . The vapor forming medium may be heated in the                    a first valve at the oven chamber inlet, and a second valve
 oven chamber, wherein the vapor is mixed in the conden -                  at the oven chamber outlet.
  sation chamber with air from the aeration vent to produce the               The vapor forming medium may comprise tobacco . The
  inhalable aerosol comprising particle diameters of average               vapor forming medium may comprise a botanical. The vapor
  size of less than or equal to 0 . 9 micron . The vapor forming 10 forming medium may be heated in the oven chamber
 medium may be heated in the oven chamber , wherein the                    wherein the vapor forming medium may comprise a humec
  vapor is mixed in the condensation chamber with air from                 tant to produce the vapor, wherein the vapor comprises a gas
  the aeration vent to produce the inhalable aerosol compris -             phase humectant. The vapor may comprise particle diam
  ing particle diameters of average size of less than or equal eters of average mass of about 1 micron. The vapor may
  to 0 .8 micron . The vapor forming medium may be heated in 15 comprise particle diameters of average mass of about 0 . 9
  the oven chamber, wherein the vapor is mixed in the                      micron . The vapor may comprise particle diameters of
 condensation chamber with air from the aeration vent to                   average mass of about 0 .8 micron . The vapormay comprise
 produce the inhalable aerosol comprising particle diameters               particle diameters of average mass of about 0 .7 micron . The
 of average size of less than or equal to 0 .7 micron . The vapor          vapor may comprise particle diameters of average mass of
  forming medium may be heated in the oven chamber,                   20   about 0 .6 micron . The vapor may comprise particle diam
 wherein the vapor is mixed in the condensation chamber                    eters of average mass of about 0 .5 micron .
 with air from the aeration vent to produce the inhalable                     In some variations, the humectant may comprise glycerol
 aerosol comprising particle diameters of average size of less             as a vapor - forming medium . The humectant may comprise
 than or equal to 0 .6 micron . The vapor forming medium may               vegetable glycerol. The humectant may comprise propylene
 be heated in the oven chamber, wherein the vapor is mixed 25 glycol. The humectant may comprise a ratio of vegetable
  in the condensation chamber with air from the aeration vent              glycerol to propylene glycol. The ratio may be about 100 : 0
 to produce the inhalable aerosol comprising particle diam -               vegetable glycerol to propylene glycol. The ratio may be
  eters of average size of less than or equal to 0 .5 micron .             about 90 : 10 vegetable glycerol to propylene glycol. The
     In some variations , the humectant may comprise glycerol              ratio may be about 80 : 20 vegetable glycerol to propylene
  as a vapor- forming medium . The humectantmay comprise 30 glycol. The ratio may be about 70 :30 vegetable glycerol to
  vegetable glycerol. The humectant may comprise propylene  propylene glycol. The ratio may be about 60 :40 vegetable
  glycol. The humectantmay comprise a ratio of vegetable glycerol to propylene glycol. The ratio may be about 50:50
  glycerol to propylene glycol. The ratio may be about 100 : 0             vegetable glycerol to propylene glycol. The humectant may
  vegetable glycerol to propylene glycol. The ratio may be                 comprise a flavorant. The vapor forming medium may be
 about 90 : 10 vegetable glycerol to propylene glycol. The 35 heated to its pyrolytic temperature . The vapor forming
 ratio may be about 80 : 20 vegetable glycerol to propylene medium may heated to 200° C . at most. The vapor forming
  glycol. The ratio may be about 70 :30 vegetable glycerol to              medium may be heated to 160° C . at most. The inhalable
  propylene glycol. The ratio may be about 60 : 40 vegetable               aerosol may be cooled to a temperature of about 500 -70° C .
  glycerol to propylene glycol. The ratio may be about 50 :50              at most , before exiting the aerosol outlet of themouthpiece .
 vegetable glycerol to propylene glycol. The humectantmay 40 The device may be user serviceable . The device may not
 comprise a flavorant. The vapor forming medium may be be user serviceable .
 heated to its pyrolytic temperature . The vapor forming     A method for generating an inhalable aerosol may
 medium may heated to 200° C . at most. The vapor forming include: providing a vaporization device , wherein said
 medium may be heated to 160° C . at most. The inhalable                   device produces a vapor comprising particle diameters of
 aerosolmay be cooled to a temperature of about 500- 70° C . 45 average mass of about 1 micron or less , wherein said vapor
  at most, before exiting the aerosol outlet of the mouthpiece .           is formed by heating a vapor forming medium in an oven
    Also described herein are methods for generating an                    chamber to a first temperature below the pyrolytic tempera
  inhalable aerosol. Such a method may comprise : providing                ture of said vapor forming medium , and cooling said vapor
  an inhalable aerosol generating device wherein the device                in a condensation chamber to a second temperature below
  comprises: an oven comprising an oven chamber and a 50 the first temperature , before exiting an aerosol outlet of said
 heater for heating a vapor forming medium in the oven                     device .
 chamber and for forming a vapor therein ; a condenser                        A method of manufacturing a device for generating an
  comprising a condensation chamber in which the vapor                     inhalable aerosol may include: providing said device com
  forms the inhalable aerosol; an air inlet that originates a first        prising a mouthpiece comprising an aerosol outlet at a first
 airflow path that includes the oven chamber , and an aeration 55 end of the device ; an oven comprising an oven chamber and
 vent that originates a second airflow path that allows air                a heater for heating a vapor forming medium in the oven
 from the aeration vent to join the first airflow path prior to            chamber and for forming a vapor therein , a condenser
 or within the condensation chamber and downstream from                    comprising a condensation chamber in which the vapor
 the oven chamber thereby forming a joined path , wherein the              forms the inhalable aerosol, an air inlet that originates a first
  joined path is configured to deliver the inhalable aerosol 60 airflow path that includes the oven chamber and then the
  formed in the condensation chamber to a user.                            condensation chamber, an aeration vent that originates a
     The oven may be within a body of the device. The device               second airflow path that joins the first airflow path prior to
 may further comprise a mouthpiece, wherein the mouthpiece                 or within the condensation chamber after the vapor is
  comprises at least one of the air inlet, the aeration vent, and formed in the oven chamber , wherein the joined first airflow
  the condenser. The mouthpiece may be separable from the 65 path and second airflow path are configured to deliver the
  oven . The mouthpiece may be integral to a body of the                   inhalable aerosol formed in the condensation chamber
  device , wherein the body comprises the oven . The method                through the aerosol outlet of the mouthpiece to a user.
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 58 of 80 PageID: 87


                                                         US 10,070 ,669 B2
                              13                                                                      14
     The method may further comprise providing the device                     The heater may comprise a heater chamber , a first pair of
  comprising a power source or battery , a printed circuit board ,         heater contacts , a fluid wick , and a resistive heating element
  a temperature regulator or operational switches .                        in contact with the wick , wherein the first pair of heater
     A device for generating an inhalable aerosol may com -         contacts comprise thin plates affixed about the sides of the
  prise a mouthpiece comprising an aerosol outlet at a first end 5 heater chamber, and wherein the fluid wick and resistive
 of the device and an air inlet that originates a first airflow            heating element are suspended there between . The first pair
 path ; an oven comprising an oven chamber that is in the first            of heater contacts may further comprise a formed shape that
 airflow path and includes the oven chamber and a heater for               comprises a tab having a flexible spring value that extends
 heating a vapor forming medium in the oven chamber and                    out of the heater to couple to complete a circuit with the
 for forming a vapor therein ; a condenser comprising a                 10 device body. The first pair of heater contacts may be a heat
  condensation chamber in which the vapor forms the inhal                  sink that absorbs and dissipates excessive heat produced by
  able aerosol; and an aeration vent that originates a second              the resistive heating element. The first pair of heater contacts
                                                                          may contact a heat shield that protects the heater chamber
  airflow path that allows air from the aeration vent to join the          from excessive heat produced by the resistive heating ele
  first airflow path prior to or within the condensation chamber
                                                         chambera 1515 ment. The first pair of heater contacts may be press - fit to an
  and downstream from the oven chamber therebyionforming               attachment feature on the exterior wall of the first end of the
  joined path , wherein the joined path is configured to deliver cartridge. The heater may enclose a first end of the cartridge
  the inhalable aerosol formed in the condensation chamber and a first end of the fluid storage compartment. The heater
  through the aerosol outlet of the mouthpiece to a user.              may comprise a first condensation chamber. The heater may
     A device for generating an inhalable aerosol may com - 20 comprise more than one first condensation chamber. The
  prise : a mouthpiece comprising an aerosol outlet at a first  first condensation chamber may be formed along an exterior
  end of the device , an air inlet that originates a first airflow
                                                               wall of the cartridge. The cartridge may further comprise a
 path , and an aeration vent that originates a second airflow             mouthpiece. The mouthpiece may be attached to a second
  path that allows air from the aeration vent to join the first            end of the cartridge . Themouthpiece may comprise a second
  airflow path ; an oven comprising an oven chamber that is in 25 condensation chamber. The mouthpiece may comprise more
  the first airflow path and includes the oven chamber and a      than one second condensation chamber . The second con
 heater for heating a vapor forming medium in the oven                     densation chamber may be formed along an exterior wall of
  chamber and for forming a vapor therein ; and a condenser                the cartridge .
  comprising a condensation chamber in which the vapor                        The cartridge may comprise a first condensation chamber
  forms the inhalable aerosol and wherein air from the aera - 30 and a second condensation chamber . The first condensation
  tion vent joins the first airflow path prior to or within the  chamber and the second condensation chamber may be in
  condensation chamber and downstream from the oven                        fluid communication . The mouthpiece may comprise an
  chamber thereby forming a joined path , wherein the joined               aerosol outlet in fluid communication with the second con
  path is configured to deliver the inhalable aerosol through              densation chamber. The mouthpiece may comprise more
  the aerosol outlet of the mouthpiece to a user .                      35 than one aerosol outlet in fluid communication with more
     A device for generating an inhalable aerosol may com -                than one the second condensation chamber. The mouthpiece
  prise : a device body comprising a cartridge receptacle; a               may enclose a second end of the cartridge and a second end
  cartridge comprising : a fluid storage compartment, and a                of the fluid storage compartment .
  channel integral to an exterior surface of the cartridge, and               The device may comprise an airflow path comprising an
 an air inlet passage formed by the channel and an internal 40 air inlet passage , a second air passage , a heater chamber, a
 surface of the cartridge receptacle when the cartridge is     first condensation chamber, a second condensation chamber,
 inserted into the cartridge receptacle ; wherein the channel  and an aerosol outlet. The airflow path may comprise more
  forms a first side of the air inlet passage , and an internal            than one air inlet passage , a heater chamber ,more than one
  surface of the cartridge receptacle forms a second side of the           first condensation chamber, more than one second conden
 air inlet passage .                                                    45 sation chamber , more than one second condensation cham
    A device for generating an inhalable aerosol may com -                 ber, and more than one aerosol outlet. The heater may be in
 prise : a device body comprising a cartridge receptacle ; a                fluid communication with the fluid storage compartment
 cartridge comprising : a fluid storage compartment, and a                 The fluid storage compartment may be capable of retaining
 channel integral to an exterior surface of the cartridge , and            condensed aerosol fluid . The condensed aerosol fluid may
 an air inlet passage formed by the channel and an internal 50             comprise a nicotine formulation . The condensed aerosol
  surface of the cartridge receptacle when the cartridge is                fluid may comprise a humectant. The humectant may com
  inserted into the cartridge receptacle ; wherein the channel             prise propylene glycol. The humectant may comprise veg
  forms a first side of the air inlet passage , and an internal            etable glycerin .
  surface of the cartridge receptacle forms a second side of the              The cartridge may be detachable . The cartridge may be
  air inlet passage.                                                    55 receptacle and the detachable cartridge forms a separable
    The channel may comprise at least one of a groove , a                  coupling. The separable coupling may comprise a friction
 trough , a depression , a dent, a furrow , a trench , a crease , and      assembly , a snap - fit assembly or a magnetic assembly . The
  a gutter . The integral channel may comprise walls that are              cartridge may comprise a fluid storage compartment, a
  either recessed into the surface or protrude from the surface            heater affixed to a first end with a snap - fit coupling, and a
 where it is formed . The internal side walls of the channel 60 mouthpiece affixed to a second end with a snap -fit coupling .
 may form additional sides of the air inlet passage. The             device for generating an inhalable aerosol may com
  cartridge may further comprise a second air passage in fluid             prise : a device body comprising a cartridge receptacle for
  communication with the air inlet passage to the fluid storage            receiving a cartridge ; wherein an interior surface of the
  compartment, wherein the second air passage is formed                    cartridge receptacle forms a first side of an air inlet passage
  through the material of the cartridge . The cartridge may 65 when a cartridge comprising a channel integral to an exterior
  further comprise a heater. The heater may be attached to a   surface is inserted into the cartridge receptacle , and wherein
  first end of the cartridge .                                 the channel forms a second side of the air inlet passage .
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 59 of 80 PageID: 88


                                                       US 10,070 ,669 B2
                                 15
     A device for generating an inhalable aerosol may com -           value that extends out of the heater to complete a circuit with
  prise: a device body comprising a cartridge receptacle for          the device body. The heater contacts may be configured to
  receiving a cartridge ; wherein the cartridge receptacle com -      mate with a second pair of heater contacts in a cartridge
  prises a channel integral to an interior surface and forms a        receptacle of the device body to complete a circuit. The first
  first side of an air inlet passage when a cartridge is inserted 5 pair of heater contacts may also be a heat sink that absorbs
  into the cartridge receptacle , and wherein an exterior surface     and dissipates excessive heat produced by the resistive
  of the cartridge forms a second side of the air inlet passage .     heating element. The first pair of heater contacts may be a
     A cartridge for a device for generating an inhalable             heat shield that protect the heater chamber from excessive
  aerosolmay include : a fluid storage compartment; a channel heat produced by the resistive heating element.
  integral to an exterior surface, wherein the channel forms a 10 A cartridge for a device for generating an inhalable
  first side of an air inlet passage ; and wherein an internal   aerosol may comprise : a heater comprising; a heater cham
  surface of a cartridge receptacle in the device forms a second ber, a pair of thin plate heater contacts therein , a fluid wick
  side of the air inlet passage when the cartridge is inserted positioned between the heater contacts, and a resistive
  into the cartridge receptacle .                                heating element in contact with the wick ; wherein the heater
      A cartridge for a device for generating an inhalable 15 contacts each comprise a fixation site wherein the resistive
  aerosolmay comprise: a fluid storage compartment, wherein           heating element is tensioned therebetween .
  an exterior surface of the cartridge forms a first side of an air           cartridge for a device for generating an inhalable
  inlet channel when inserted into a device body comprising a         aerosol may comprise a heater, wherein the heater is
  cartridge receptacle , and wherein the cartridge receptacle         attached to a first end of the cartridge .
 further comprises a channel integral to an interior surface, 20     The heater may enclose a first end of the cartridge and a
 and wherein the channel forms a second side of the air inlet    first end of the fluid storage compartment. The heater may
  passage .                                                           comprise more than one first condensation chamber. The
     The cartridge may further comprise a second air passage          heater may comprise a first condensation chamber. The
  in fluid communication with the channel, wherein the sec - condensation chamber may be formed along an exterior wall
  ond air passage is formed through the material of the 25 of the cartridge .
  cartridge from an exterior surface of the cartridge to the fluid        A cartridge for a device for generating an inhalable
  storage compartment.                                                aerosol may comprise a fluid storage compartment; and a
     The cartridge may comprise at least one of: a groove, a          mouthpiece, wherein themouthpiece is attached to a second
  trough , a depression , a dent, a furrow , a trench , a crease , and end of the cartridge .
  a gutter. The integral channel may comprise walls that are 30 The mouthpiece may enclose a second end of the car
  either recessed into the surface or protrude from the surface tridge and a second end of the fluid storage compartment.
 where it is formed . The internal side walls of the channel          Themouthpiece may comprise a second condensation cham
 may form additional sides of the air inlet passage .                 ber . The mouthpiece may comprise more than one second
   A device for generating an inhalable aerosol may com               condensation chamber. The second condensation chamber
 prise : a cartridge comprising ; a fluid storage compartment ; 35 may be formed along an exterior wall of the cartridge .
  a heater affixed to a first end comprising ; a first heater            A cartridge for a device for generating an inhalable
  contact, a resistive heating element affixed to the first heater    aerosol may comprise : a fluid storage compartment; a heater
  contact; a device body comprising; a cartridge receptacle for       affixed to a first end ; and a mouthpiece affixed to a second
  receiving the cartridge ; a second heater contact adapted to        end ; wherein the heater comprises a first condensation
  receive the first heater contact and to complete a circuit; a 40 chamber and the mouthpiece comprises a second conden
 power source connected to the second heater contact; a               sation chamber .
 printed circuit board (PCB ) connected to the power source               The heater may comprise more than one first condensa
  and the second heater contact; wherein the PCB is config - tion chamber and the mouthpiece comprises more than one
  ured to detect the absence of fluid based on the measured        second condensation chamber. The first condensation cham
  resistance of the resistive heating element, and turn off the 45 ber and the second condensation chamber may be in fluid
  device .                                                         communication . The mouthpiece may comprise an aerosol
    The printed circuit board (PCB ) may comprise a micro             outlet in fluid communication with the second condensation
 controller ; switches ; circuitry comprising a reference             chamber. The mouthpiece may comprise two to more aero
  resister ; and an algorithm comprising logic for control            sol outlets . The cartridgemay meet ISO recycling standards .
 parameters ; wherein themicrocontroller cycles the switches 50 The cartridge may meet ISO recycling standards for plastic
  at fixed intervals to measure the resistance of the resistive       waste .
 heating element relative to the reference resistor, and applies         A device for generating an inhalable aerosol may com
  the algorithm control parameters to control the temperature         prise : a device body comprising a cartridge receptacle ; and
  of the resistive heating element.                                   a detachable cartridge ; wherein the cartridge receptacle and
     The micro - controller may instruct the device to turn itself 55 the detachable cartridge form a separable coupling, wherein
  off when the resistance exceeds the control parameter the separable coupling comprises a friction assembly , a
  threshold indicating that the resistive heating element is dry .    snap - fit assembly or a magnetic assembly .
     A cartridge for a device for generating an inhalable                   method of fabricating a device for generating an
  aerosolmay comprise : a fluid storage compartment; a heater         inhalable aerosol may comprise: providing a device body
 affixed to a first end comprising: a heater chamber, a first pair 60 comprising a cartridge receptacle ; and providing a detach
 of heater contacts, a fluid wick , and a resistive heating           able cartridge ; wherein the cartridge receptacle and the
  element in contact with the wick ; wherein the first pair of        detachable cartridge form a separable coupling comprising a
  heater contacts comprise thin plates affixed about the sides        friction assembly, a snap - fit assembly or a magnetic assem
  of the heater chamber, and wherein the fluid wick and               bly .
  resistive heating element are suspended there between . 65 A method of fabricating a cartridge for a device for
     The first pair of heater contacts may further comprise : a generating an inhalable aerosol may comprise : providing a
  formed shape that comprises a tab having a flexible spring fluid storage compartment; affixing a heater to a first end
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 60 of 80 PageID: 89


                                                     US 10 ,070 ,669 B2
                               17                                                                 18
 with a snap -fit coupling ; and affixing a mouthpiece to a           FIG . 5 is an illustrative isometric view of an assembled
 second end with a snap -fit coupling .                             inhalable aerosol device .
     A cartridge for a device for generating an inhalable           FIGS. 6A -6D are illustrative arrangements and section
  aerosol with an airflow path may include: a channel com -       views of the device body and sub -components .
  prising a portion ofan air inlet passage; a second air passage 5 FIG . 7A is an illustrative isometric view of an assembled
  in fluid communication with the channel; a heater chamber cartridge.
  in fluid communication with the second air passage; a first       FIG . 7B is an illustrative exploded isometric view of a
  condensation chamber in fluid communication with the              cartridge assembly
 heater chamber ; a second condensation chamber in fluid          FIG . 7C is a side section view of FIG . 3A illustrating the
 communication with the first condensation chamber ; and an 10 inlet channel, inlet hole and relative placement of the wick ,
 aerosol outlet in fluid communication with second conden      resistive heating element, and heater contacts, and the heater
 sation chamber.                                               chamber inside of the heater.
    A cartridge for a device for generating an inhalable          FIG . 8A is an illustrative end section view of an exem
  aerosolmay comprise : a fluid storage compartment ; a heater 15 plary cartridge inside the heater.
  affixed to a first end ; and a mouthpiece affixed to a second      FIG . 8B is an illustrative side view of the cartridge with
 end ; wherein said mouthpiece comprises two or more aero - the cap removed and heater shown in shadow /outline.
 sol outlets .                                                   FIGS. 9A -9L are an illustrative sequence of the assembly
    A system for providing power to an electronic device for method for the cartridge .
 generating an inhalable vapormay comprise ; a rechargeable 20 FIGS. 10A - 10C are illustrative sequences showing the
 power storage device housed within the electronic device for airflow /vapor path for the cartridge .
  generating an inhalable vapor ; two or more pins that are        FIGS. 11 - 13 represent an illustrative assembly sequence
  accessible from an exterior surface of the electronic device   for assembling the main components of the device .
  for generating an inhalable vapor, wherein the charging pins     FIG . 14 illustrates front, side and section views of the
  are in electrical communication with the rechargeable power 25 assembled inhalable aerosol device .
  storage device ; a charging cradle comprising two or more        FIG . 15 is an illustrative view of an activated , assembled
  charging contacts configured to provided power to the inhalable aerosol device .
  rechargeable storage device, wherein the device charging            FIGS. 16A - 16C are representative illustrations of a charg
  pins are reversible such that the device is charged in the        ing device for the aerosol device and the application of the
 charging cradle for charging with a first charging pin on the 30 charger with the device .
 device in contact a first charging contact on the charging         FIGS. 17A and 17B are representative illustrations of a
 cradle and a second charging pin on the device in contact proportional-integral-derivative controller (PID ) block dia
 with second charging contact on the charging cradle and          gram and circuit diagram representing the essential compo
 with the first charging pin on the device in contact with nents in a device to control coil temperature.
 second charging contact on the charging cradle and the 35 FIG . 18 is a device with charging contacts visible from an
 second charging pin on the device in contact with the first exterior housing of the device .
  charging contact on the charging cradle.                      FIG . 19 is an exploded view of a charging assembly of a
    The charging pins may be visible on an exterior housing device .
 of the device . The user may permanently disable the device    FIG . 20 is a detailed view of a charging assembly of a
 by opening the housing. The user may permanently destroy 40 device .
 the device by opening the housing.                             FIG . 21 is a detailed view of charging pins in a charging
    Additional aspects and advantages of the present disclo - assembly of a device.
  sure will become readily apparent to those skilled in this art   FIG . 22 is a device in a charging cradle .
  from the following detailed description , wherein only illus -   FIG . 23 is a circuit provided on a PCB configured to
  trative embodiments of the present disclosure are shown and 45 permit a device to comprise reversible charging contacts .
  described . As will be realized , the present disclosure is         FIGS. 24A and 24B show top and bottom perspective
  capable of other and different embodiments, and its several       views, respectively of a cartridge device holding a vaporiz
 details are capable of modifications in various obvious       able material for securely coupling with an electronic inhal
 respects , all without departing from the disclosure . Accord able aerosol device as described herein .
 ingly , the drawings and description are to be regarded as 50 FIGS. 25A and 25B show front a side views, respectively ,
 illustrative in nature , and not as restrictive .             of the cartridge of FIGS . 24A -24B .
                                                                      FIG . 26A shows a section through a cartridge device
        BRIEF DESCRIPTION OF THE DRAWINGS                          holding a vaporizable material for securely coupling with an
                                                                    electronic inhalable aerosol device and indicates exemplary
    FIG . 1 is an illustrative cross -sectional view of an exem - 55 dimensions (in mm ).
 plary vaporization device .                                           FIG . 26B shows a side view of the cartridge of FIG . 26A ,
    FIG . 2 is an illustrative cross -sectional view of an exem - indicating where the sectional view of FIG . 26A was taken .
 plary vaporization device with various electronic features           FIGS. 27A and 27B show an exemplary vaporizer device
  and valves .                                                     without a cartridge attached . FIG . 27A is a side view and
    FIG . 3 is an illustrative sectional view of another exem - 60 FIG . 27B shows a sectional view with exemplary dimen
 plary vaporization device comprising a condensation cham -         sions of the rectangular opening for holding and making
 ber, air inlet and aeration vent in the mouthpiece .               electrical contact with a cartridge .
    FIGS . 4A - 4C is an illustrative example of an oven section      FIG . 28A shows a perspective view of a vaporizer coupled
  of another exemplary vaporization device configuration with   to a cartridge as described herein .
  an access lid , comprising an oven having an air inlet, air 65 FIG . 28B shows a side view of the vaporizer of FIG . 28A .
 outlet, and an additional aeration vent in the airflow path -        FIG . 28C shows a sectional view through the vaporizer of
 way, after the oven .                                              FIG . 28B taken through the dashed line .
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 61 of 80 PageID: 90


                                                       US 10 ,070 ,669 B2
                                                                                                          20
    FIG . 28D is an enlarged view of the region showing the                solution may comprise glycerin and /or propylene glycol.
  electrical and mechanical connection between the cartridge               The vaporizable material may be heated to a sufficient
  and the vaporizer indicted by the circular region D .                    temperature such that it may vaporize .
    FIGS . 29A - 29H illustrate side profiles of alternative                  An atomizer may be a device or system configured to
 variations of cartridges as described herein .      5 generate an aerosol. The atomizer may comprise a small
    FIG . 30 is an exploded view of one example of a   heating element configured to heat and/ or vaporize at least
 cartridge , including a reservoir , for an electronic cigarette .
                                                               a portion of the vaporizablematerial and a wicking material
    FIGS. 31A -31L show cartridges for use with a vaporizer    that may draw a liquid vaporizable material in to the
 device that each include an opaque mouthpiece that is         atomizer. The wicking material may comprise silica fibers,
 secured over the proximal end of the transparent storage 10 cotton , ceramic , hemp, stainless steel mesh , and /or rope
 compartment, and one or more notches in the front side of
 the mouthpiece that exposes a region of the storage com cables       . The wicking materialmay be configured to draw the
 partment beneath the mouthpiece . In FIGS. 31A -31L the pump orvaporizable
                                                               liquid               material in to the atomizer without a
 central cannula passing through the storage compartment is 15 may be wrapped around moving
                                                                          other mechanical          part . A resistance wire
 visible through the notch and the region below the opaque 15 connected to a positive and negative pole material
                                                                                           the wicking              and then
                                                                                                          of a current source
 mouthpiece .
    FIG . 32 and FIGS. 33A -33E illustrate exemplary vapor                 (e . g ., energy source ). The resistance wire may be a coil .
  izer apparatuses including a cartridge and a vaporizer ; the When the resistance wire is activated the resistance wire (or
  cartridge is mated in a cartridge receptacle at the proximal coil) may have a temperature increase as a result of the
  end of a vaporizer . The cartridge has an opaquemouthpiece 20 current flowing through the resistive wire to generate heat.
  over a storage compartment holding a vaporizable material;               The heat may be transferred to at least a portion of the
  the inside of the storage compartment is visible through the             vaporizable material through conductive , convective , and/ or
 storage compartment and a notch in the mouthpiece that radiative heat transfer such that at least a portion of the
 mates with a notch through the cartridge receptacle at the vaporizable material vaporizes.
 proximal end of the vaporizer. FIG . 32 is a perspective front 25 Alternatively or in addition to the atomizer, the vaporiza
 view ofthe apparatus . FIG . 33A is a top view of the proximal tion device may comprise a " cartomizer” to generate an
 end, showing the mouthpiece . FIG . 33B is a bottom view of aerosol from the vaporizable material for inhalation by the
  the distal end. FIGS. 33C -33E are front, side and back                  user . The cartomizer may comprise a cartridge and an
  views, respectively, of the apparatus.                        atomizer. The cartomizer may comprise a heating element
    FIGS. 34A - 34L illustrate examples of vaporizer devices 30 surrounded by a liquid -soaked poly - foam that acts as holder
 similar to that shown in FIG . 33A - 33E , in which the notched           for the vaporiable material (e.g., the liquid ). The cartomizer
  regions of the cartridge and the vaporizer are different, but            may be reusable , rebuildable , refillable , and /or disposable .
  provide a window into the inside of the storage compart-                  The cartomizer may be used with a tank for extra storage of
 ment, showing the central cannula and the level of any fluid              a vaporizable material.
 vaporizable material therein .                                       35      Air may be drawn into the vaporization device to carry the
                                                                           vaporized aerosol away from the heating element, where it
                  DETAILED DESCRIPTION                                     then cools and condenses to form liquid particles suspended
                                                               in air, which may then be drawn out of the mouthpiece by
     Provided herein are systems and methods for generating the user.
  a vapor from a material. The vapor may be delivered for 40 The vaporization of at least a portion of the vaporizable
  inhalation by a user. The material may be a solid , liquid , material may occur at lower temperatures in the vaporization
 powder , solution , paste , gel , or any a material with any other        device compared to temperatures required to generate an
 physical consistency . The vapor may be delivered to the user             inhalable vapor in a cigarette . A cigarette may be a device in
  for inhalation by a vaporization device . The vaporization               which a smokable material is burned to generate an inhal
  device may be a handheld vaporization device . The vapor- 45 able vapor. The lower temperature of the vaporization device
  ization device may be held in one hand by the user.          may result in less decomposition and/ or reaction of the
    The vaporization device may comprise one or more                       vaporized material, and therefore produce an aerosol with
 heating elements the heating element may be a resistive                   many fewer chemical components compared to a cigarette .
 heating element. The heating element may heat the material                In some cases , the vaporization device may generate an
 such that the temperature of the material increases . Vapor 50 aerosol with fewer chemical components thatmay be harm
 may be generated as a result of heating the material. Energy              ful to human health compared to a cigarette . Additionally ,
 may be required to operate the heating element, the energy                the vaporization device aerosol particles may undergo nearly
 may be derived from a battery in electrical communication                 complete evaporation in the heating process , the nearly
  with the heating element. Alternatively a chemical reaction              complete evaporation may yield an average particle size
  ( e . g ., combustion or other exothermic reaction ) may provide 55 ( e . g ., diameter ) value that may be smaller than the average
  energy to the heating element.                                           particle size in tobacco or botanical based effluent.
     One or more aspects of the vaporization device may be                    A vaporization device may be a device configured to
 designed and / or controlled in order to deliver a vapor with extract for inhalation one or more active ingredients of plant
 one or more specified properties to the user. For example ,   material, tobacco , and / or a botanical, or other herbs or
 aspects of the vaporization device that may be designed 60 blends. Avaporization device may be used with pure chemi
 and /or controlled to deliver the vapor with specified prop - cals and / or humectants that may or may not be mixed with
 erties may comprise the heating temperature , heating                     plant material. Vaporization may be alternative to burning
 mechanism , device air inlets, internal volume of the device ,            (smoking ) that may avoid the inhalation ofmany irritating
 and / or composition of the material.                            and /or toxic carcinogenic by -products which may result
     In some cases, a vaporization device may have an “ atom - 65 from the pyrolytic process of burning tobacco or botanical
  izer” or “ cartomizer” configured to heat an aerosol forming products above 300° C . The vaporization device may oper
  solution (e .g., vaporizable material). The aerosol forming ate at a temperature at or below 300° C .
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 62 of 80 PageID: 91


                                                     US 10 ,070 ,669 B2
                                21                                                               22
     A vaporizer (e .g., vaporization device ) may not have an         A vaporization device may comprise a vaporizable mate
  atomizer or cartomizer. Instead the device may comprise an        rial. The vaporizable material may be contained in a car
  oven . The oven may be at least partially closed . The oven       tridge or the vaporizable material may be loosely placed in
 may have a closable opening. The oven may be wrapped        one or more cavities the vaporization device . A heating
 with a heating element, alternatively the heating element 5 element may be provided in the device to elevate the
 may be in thermal communication with the oven through              temperature of the vaporizable material such that at least a
 another mechanism . A vaporizable material may be placed           portion of the vaporizable material forms a vapor. The
 directly in the oven or in a cartridge fitted in the oven . The    heating element may heat the vaporizable material by con
                                                                    vective heat transfer, conductive heat transfer, and / or radia
 heating element in thermal communication with the oven tive heat transfer. The heating element may heat the car
 may heat a vaporizable materialmass in order to create a gas 10 tridge    and /or the cavity in which the vaporizable material is
 phase vapor. The heating element may heat the vaporizable         stored .
 material through conductive , convective, and/or radiative
 heat transfer . The vapor may be released to a vaporization beVapor          formed upon heating the vaporizable material may
                                                                       delivered to the user. The vapor may be transported
 chamber where the gas phase vapor may condense , forming 15 through the device from a first position in the device to a
 an aerosol cloud having typical liquid vapor particles with second position in the device . In some cases , the first
 particles having a diameter of average mass of approxi position may be a location where at least a portion of the
 mately 1 micron or greater. In some cases the diameter of vapor was generated , for example , the cartridge or cavity or
 average mass may be approximately 0 .1 - 1 micron .               an area adjacent to the cartridge or cavity . The second
    A used herein , the term “ vapor ” may generally refer to a 20 position may be a mouthpiece . The user may suck on the
 substance in the gas phase at a temperature lower than its mouthpiece to inhale the vapor .
 critical point. The vapor may be condensed to a liquid or to         At least a fraction of the vapor may condense after the
  a solid by increasing its pressure without reducing the vapor is generated and before the vapor is inhaled by the
 temperature .                                                     user. The vapor may condense in a condensation chamber.
    As used herein , the term “ aerosol” may generally refer to 25 The condensation chamber may be a portion of the device
  a colloid of fine solid particles or liquid droplets in air or    that the vapor passes through before delivery to the user. In
 another gas . Examples of aerosols may include clouds, haze ,      some cases, the device may include at least one aeration
 and smoke, including the smoke from tobacco or botanical           vent, placed in the condensation chamber of the vaporization
 products . The liquid or solid particles in an aerosol may have    device . The aeration vent may be configured to introduce
  varying diameters of average mass that may range from 30 ambient air (or other gas ) into the vaporization chamber. The
 monodisperse aerosols, producible in the laboratory , and          air introduced into the vaporization chamber may have a
 containing particles of uniform size ; to polydisperse colloi-     temperature lower than the temperature of a gas and/or
  dal systems, exhibiting a range ofparticle sizes. As the sizes    gas /vapor mixture in the condensation chamber. Introduc
  of these particles become larger, they have a greater settling    tion of the relatively lower temperature gas into the vapor
  speed which causes them to settle out of the aerosol faster, 35 ization chambermay provide rapid cooling of the heated gas
 making the appearance of the aerosol less dense and to         vapor mixture that was generated by heating the vaporizable
 shorten the time in which the aerosol will linger in air. material. Rapid cooling of the gas vapor mixture may
 Interestingly, an aerosol with smaller particles will appear   generate a dense aerosol comprising a high concentration of
 thicker or denser because it has more particles . Particle     liquid droplets having a smaller diameter and/or smaller
 number has a much bigger impact on light scattering than 40 average mass compared to an aerosol that is not rapidly
 particle size ( at least for the considered ranges of particle cooled prior to inhalation by the user.
 size ), thus allowing for a vapor cloud with many more            An aerosol with a high concentration of liquid droplets
 smaller particles to appear denser than a cloud having fewer, having a smaller diameter and/ or smaller average mass
 but larger particle sizes.                                         compared to an aerosol that is not rapidly cooled prior to
    As used herein the term “ humectant” may generally refer 45 inhalation by the user may be formed in a two -step process .
 to as a substance that is used to keep things moist. A         The first step may occur in the oven chamber where the
 humectant may attract and retain moisture in the air by            vaporizable material (e .g ., tobacco and/or botanical and
 absorption , allowing the water to be used by other sub -          humectant blend ) may be heated to an elevated temperature .
  stances. Humectants are also commonly used in many                At the elevated temperature , evaporation may happen faster
 tobaccos or botanicals and electronic vaporization products 50 than at room temperature and the oven chamber may fill with
 to keep products moist and as vapor -forming medium . the vapor phase of the humectants . The humectant may
 Examples include propylene glycol, sugar polyols such as           continue to evaporate until the partial pressure of the humec
  glycerol, glycerin , and honey .                                  tant is equal to the saturation pressure . At this point, the gas
    Rapid Aeration                                                  is said to have a saturation ratio of 1 (S = Ppartial/ P sat) .
    In some cases , the vaporization devicemay be configured 55       In the second step , the gas (e.g ., vapor and air ) may exit
 to deliver an aerosolwith a high particle density. The particle    the oven and enter a condenser or condensation chamber and
 density of the aerosolmay refer to the number of the aerosol      begin to cool. As the gas phase vapor cools, the saturation
 droplets relative to the volume of air (or other dry gas)         pressure may decrease . As the saturation pressure decreases ,
 between the aerosol droplets. A dense aerosolmay easily be        the saturation ratio may increase and the vapor may begin to
 visible to a user. In some cases the user may inhale the 60 condense , forming droplets . In some devices , with the
 aerosol and at least a fraction of the aerosol particles may absence of added cooling aeration , the cooling may be
  impinge on the lungs and/ or mouth of the user. The user may      relatively slower such that high saturation pressures may not
  exhale residual aerosol after inhaling the aerosol. When the      be reached , and the droplets that form in the devices without
 aerosol is dense the residual aerosol may have sufficient           added cooling aeration may be relatively larger and fewer in
 particle density such that the exhaled aerosol is visible to the 65 numbers . When cooler air is introduced , a temperature
 user. In some cases , a usermay prefer the visual effect and / or   gradient may be formed between the cooler air and the
 mouth feel of a dense aerosol.                                     relatively warmer gas in the device. Mixing between the
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 63 of 80 PageID: 92


                                                      US 10 ,070,669 B2
                                23                                                                   24
  cooler air and the relatively warmer gas in a confined space          mouthpiece 102. The body may house and/or integrate with
  inside of the vaporization device may lead to rapid cooling.          an oven region 104 . The oven region 104 may comprise an
  The rapid cooling may generate high saturation ratios , small         oven chamber where vapor forming medium 106 may be
  particles, and high concentrations of smaller particles, form         placed . The vapor forming medium may include tobacco
  ing a thicker, denser vapor cloud compared to particles 5 and / or botanicals , with or without a secondary humectant . In
  generated in a device without the aeration vents .                    some cases the vapor forming medium may be contained in
     For the purpose of this disclosure , when referring to ratios      a removable and/ or refillable cartridge .
  of humectants such as vegetable glycerol or propylene                    Air may be drawn into the device through a primary air
  glycol, " about” means a variation of 5 % , 10 % , 20 % or 25 %       inlet 121 . The primary air inlet 121 may be on an end of the
 depending on the embodiment.                                        10 device 100 opposite the mouthpiece 102 . Alternatively , the
    For the purpose of this disclosure , when referring to a            primary air inlet 121 may be adjacent to the mouthpiece 102 .
  diameter of average mass in particle sizes, " about” means a          In some cases, a pressure drop sufficient to pull air into the
  variation of 5 % , 10 % , 20 % or 25 % depending on the               device through the primary air inlet 121 may be due to a user
 embodiment.                                                  puffing on the mouthpiece 102 .
   A vaporization device configured to rapidly cool a vapor 15 The vapor forming medium ( e. g., vaporizable material)
 may comprise : a mouthpiece comprising an aerosol outlet at may be heated in the oven chamber by a heater 105 , to
  a first end of the device ; an oven comprising an oven                generate elevated temperature gas phases (vapor ) of the
  chamber and a heater for heating a vapor forming medium               tobacco or botanical and humectant/ vapor forming compo
  in the oven chamber and for forming a vapor therein ; a               nents . The heater 105 may transfer heat to the vapor forming
 condenser comprising a condensation chamber in which the 20 medium through conductive, convective, and / or radiative
 vapor forms the inhalable aerosol; an air inlet that originates heat transfer . The generated vapor may be drawn out of the
  a first airflow path that includes the oven chamber and then          oven region and into the condensation chamber 103a , of the
 the condensation chamber, an aeration vent that originates a           condenser 103 where the vapors may begin to cool and
 second airflow path that joins the first airflow path prior to         condense into micro -particles or droplets suspended in air,
 or within the condensation chamber after the vapor is 25 thus creating the initial formation of an aerosol, before being
 formed in the oven chamber , wherein the joined first airflow drawn out of the mouthpiece through the aerosol outlet 122 .
 path and second airflow path are configured to deliver the                In some cases, relatively cooler air may be introduced into
  inhalable aerosol formed in the condensation chamber                  the condensation chamber 103a , through an aeration vent
  through the aerosol outlet of the mouthpiece to a user.               107 such that the vapor condenses more rapidly compared to
    In some embodiments , the oven is within a body of the 30 a vapor in a device without the aeration vent 107. Rapidly
  device . The oven chamber may comprise an oven chamber                cooling the vapor may create a denser aerosol cloud having
  inlet and an oven chamber outlet. The oven may further                particles with a diameter of average mass of less than or
  comprise a first valve at the oven chamber inlet, and a               equal to about 1 micron , and depending on the mixture ratio
 second valve at the oven chamber outlet.                               of the vapor-forming humectant, particles with a diameter of
     The oven may be contained within a device housing . In 35 average mass of less than or equal to about 0 . 5 micron
  some cases the body of the device may comprise the aeration              Also described herein are devices for generating an inhal
  vent and/ or the condenser. The body of the device may                able aerosol said device comprising a body with a mouth
  comprise one or more air inlets . The body of the device may          piece at one end , an attached body at the other end com
 comprise a housing that holds and/or at least partially                prising a condensation chamber, a heater, an oven , wherein
  contains one or more elements of the device .      40 the oven comprises a first valve in the airflow path at the
     The mouthpiece may be connected to the body. The primary airflow inlet of the oven chamber, and a second
 mouthpiece may be connected to the oven . The mouthpiece               valve at the outlet end of the oven chamber , and at least one
 may be connected to a housing that at least partially encloses         aeration vent provided in the body, downstream of the oven ,
  the oven . In some cases, the mouthpiece may be separable     and upstream of the mouthpiece .
  from the oven , the body, and /or the housing that at least 45 FIG . 2 shows a diagram of an alternative embodiment of
  partially encloses the oven . The mouthpiece may comprise     the vaporization device 200 . The vaporization device may
  at least one of the air inlet, the aeration vent, and the have a body 201. The body 201 may integrate with and /or
  condenser . The mouthpiece may be integral to the body of             contain one or more components of the device . The body
 the device . The body of the device may comprise the oven .            may integrate with or be connected to a mouthpiece 202
    In some cases , the one or more aeration vents may 50                  The body may comprise an oven region 204 , with an oven
 comprise a valve . The valve may regulate a flow rate of air           chamber 204a having a first constricting valve 208 in the
 entering the device through the aeration vent. The valve may           primary air inlet of the oven chamber and a second con
 be controlled through a mechanical and/or electrical control           stricting valve 209 at the oven chamber outlet. The oven
  system .                                                              chamber 204a may be sealed with a tobacco or botanical
     A vaporization device configured to rapidly cool a vapor 55 and /or humectant/vapor forming medium 206 therein . The
 may comprise : a body, a mouthpiece, an aerosol outlet, a              seal may be an air tight and/ or liquid tight seal. The heater
  condenser with a condensation chamber, a heater, an oven              may be provided to the oven chamber with a heater 205 . The
 with an oven chamber, a primary airflow inlet, and at least            heater 205 may be in thermal communication with the oven ,
  one aeration vent provided in the body , downstream of the     for example the heater may be surrounding the oven cham
  oven , and upstream of the mouthpiece .                    60 ber during the vaporization process . Heater may contact the
     FIG . 1 shows an example of a vaporization device con - oven . The heater may be wrapped around the oven . Before
  figured to rapidly cool a vapor. The device 100, may          inhalation and before air is drawn in through a primary air
  comprise a body 101. The body may house and /or integrate             inlet 221 , pressure may build in the sealed oven chamber as
 with one or more components of the device . The body may               heat is continually added . The pressure may build due to a
 house and/ or integrate with a mouthpiece 102. The mouth - 65 phase change of the vaporizable material. Elevated tempera
  piece 102 may have an aerosol outlet 122 . A user may inhale          ture gas phases (vapor ) of the tobacco or botanical and
  the generated aerosol through the aerosol outlet 122 on the           humectant/vapor forming components may be achieved by
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 64 of 80 PageID: 93


                                                      US 10 ,070 ,669 B2
                                25                                                                      26
 continually adding heat to the oven . This heated pressuriza           originates a first airflow path ; an oven comprising an oven
 tion process may generate even higher saturation ratios                chamber that is in the first airflow path and includes the oven
 when the valves 208 , 209 are opened during inhalation . The           chamber and a heater for heating a vapor forming medium
 higher saturation ratios may cause relatively higher particle          in the oven chamber and for forming a vapor therein , a
  concentrations of gas phase humectant in the resultant 5 condenser comprising a condensation chamber in which the
  aerosol. When the vapor is drawn out of the oven region and           vapor forms the inhalable aerosol, an aeration vent that
  into the condensation chamber 203a of the condenser 203 ,             originates a second airflow path that allows air from the
  for example by inhalation by the user, the gas phase humec            aeration vent to join the first airflow path prior to or within
  tant vapors may be exposed to additional air through an               the condensation chamber and downstream from the oven
 aeration vent 207 , and the vapors may begin to cool and 10 chamber thereby forming a joined path , wherein the joined
 condense into droplets suspended in air. As described pre -            path is configured to deliver the inhalable aerosol formed in
 viously the aerosol may be drawn through the mouthpiece                the condensation chamber through the aerosol outlet of the
 222 by the user. This condensation process may be further              mouthpiece to a user .
 refined by adding an additional valve 210 , to the aeration               The device may comprise a mouthpiece comprising an
 vent 207 to further control the air - vapor mixture process .     15 aerosol outlet at a first end of the device, an air inlet that
     FIG . 2 also illustrates an exemplary embodiment of the            originates a first airflow path , and an aeration vent that
  additional components which would be found in a vaporiz -             originates a second airflow path that allows air from the
  ing device , including a power source or battery 211, a               aeration vent to join the first airflow path ; an oven compris
  printed circuit board 212 , a temperature regulator 213, and          ing an oven chamber that is in the first airflow path and
 operational switches (not shown ), housed within an internal 20 includes the oven chamber and a heater for heating a vapor
  electronics housing 214 , to isolate them from the damaging           forming medium in the oven chamber and for forming a
  effects of the moisture in the vapor and/ or aerosol. The             vapor therein , a condenser comprising a condensation cham
  additional components may be found in a vaporizing device             ber in which the vapor forms the inhalable aerosol and
 that may or may not comprise an aeration vent as described             wherein air from the aeration vent joins the first airflow path
 above .                                                           25 prior to or within the condensation chamber and downstream
    In some embodiments of the vaporization device , com                from the oven chamber thereby forming a joined path ,
 ponents of the device are user serviceable, such as the power          wherein the joined path is configured to deliver the inhalable
  source or battery . These components may be replaceable or            aerosol through the aerosol outlet of the mouthpiece to a
  rechargeable .                                                        user, as illustrated in exemplary FIG . 3 .
    Also described herein are devices for generating an inhal - 30         The device may comprise a body with one or more
  able aerosol said device comprising a first body , a mouth -          separable components . For example, the mouthpiece may be
 piece having an aerosol outlet, a condensation chamber                 separably attached to the body comprising the condensation
 within a condenser and an airflow inlet and channel, an                chamber, a heater, and an oven , as illustrated in exemplary
  attached second body, comprising a heater and oven with an            FIG . 1 or 2 .
 oven chamber, wherein said airflow channel is upstream of 35 The device may comprise a body with one or more
 the oven and the mouthpiece outlet to provide airflow          separable components . For example , the mouthpiece may be
 through the device , across the oven , and into the condensa - separably attached to the body . The mouthpiece may com
  tion chamber where an auxiliary aeration vent is provided .           prise the condensation chamber, and may be attached to or
    FIG . 3 shows a section view of a vaporization device 300 .         immediately adjacent to the oven and which is separable
  The device 300 may comprise a body 301 . The body may be 40 from the body comprising a heater, and the oven , as illus
  connected to or integral with a mouthpiece 302 at one end . trated in exemplary FIG . 3 .
  The mouthpiece may comprise a condensation chamber             The at least one aeration vent may be located in the
  303a within a condenser section 303 and an airflow inlet 321          condensation chamber of the condenser, as illustrated in
  and air channel 323 . The device body may comprise a                  exemplary FIG . 1 , 2 , or 3 . The at least one aeration vent may
 proximally located oven 304 comprising an oven chamber 45 comprise a third valve in the airflow path of the at least one
 304a . The oven chamber may be in the body of the device . aeration vent, as illustrated in exemplary FIG . 2 . The first,
  A vapor forming medium 306 (e .g ., vaporizable material)             second and third valve is a check valve , a clack valve , a
  comprising tobacco or botanical and humectant vapor form -            non - return valve , or a one -way valve. In any of the preced
  ing medium may be placed in the oven . The vapor forming              ing variations, the first second or third valve may be
 medium may be in direct contact with an air channel 323 50 mechanically actuated , electronically actuated or manually
  from the mouthpiece . The tobacco or botanical may be                 actuated . One skilled in the art will recognize after reading
 heated by heater 305 surrounding the oven chamber, to                  this disclosure that this device may be modified in a way
 generate elevated temperature gas phases ( vapor) of the               such that any one , or each of these openings or vents could
 tobacco or botanical and humectant/vapor forming compo -               be configured to have a different combination or variation of
 nents and air drawn in through a primary air inlet 321 , across 55 mechanisms as described to control airflow , pressure and
 the oven , and into the condensation chamber 303a of the               temperature of the vapor created and aerosol being gener
  condenser region 303 due to a user puffing on the mouth -             ated by these device configurations, including a manually
  piece . Once in the condensation chamber where the gas                operated opening or vent with or without a valve .
  phase humectant vapors begin to cool and condense into                   The device may further comprise at least one of: a power
 droplets suspended in air, additional air is allowed to enter 60 source , a printed circuit board , a switch , and a temperature
 through aeration vent 307 , thus, once again creating a denser   regulator. Alternately , one skilled in the art would recognize
  aerosol cloud having particles with a diameter of average             that each configuration previously described will also
 mass of less than a typical vaporization device without an             accommodate said power source (battery ), switch , printed
 added aeration vent, before being drawn out of the mouth -             circuit board , or temperature regulator as appropriate , in the
 piece through the aerosol outlet 322 .                            65   body .
    The device may comprises a mouthpiece comprising an                   The device may be disposable when the supply of pre
 aerosol outlet at a first end of the device and an air inlet that      packaged aerosol- forming media is exhausted . Alternatively,
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 65 of 80 PageID: 94


                                                         US 10 ,070 ,669 B2
                              27                                                            28
 the device may be rechargeable such that the battery may be     In any of the preferred embodiments , the humectant may
 rechargeable or replaceable, and /or the aerosol-forming further comprise flavoring products . These flavorings may
 media may be refilled , by the user/operator of the device . include enhancers comprising cocoa solids, licorice, tobacco
 Still further, the device may be rechargeable such that the  or botanical extracts, and various sugars , to name but a few .
 battery may be rechargeable or replaceable , and /or the 5 The tobacco or botanical may be heated in the oven up to
  operator may also add or refill a tobacco or botanical                  its pyrolytic temperature , which as noted previously is most
  component, in addition to a refillable or replaceable aerosol           commonly measured in the range of 300- 1000° C .
  forming media to the device .                                             In preferred embodiments, the tobacco or botanical is
    As illustrated in FIG . 1 , 2 or 3 , the vaporization device          heated to about 300° C . at most. In other preferred embodi
 may comprise tobacco or a botanical heated in said oven 10 ments , the tobacco or botanical is heated to about 200° C . at
                                                            most . In still other preferred embodiments , the tobacco or
 chamber , wherein said tobacco or botanical further com                  botanical is heated to about 160° C . at most. It should be
 prises humectants to produce an aerosol comprising gas                   noted that in these lower temperature ranges ( 300° C .),
  phase components of the humectant and tobacco or botani          pyrolysis of tobacco or botanical does not typically occur,
  cal. The gas phase humectant and tobacco or botanical vapor 15 yet vapor formation of the tobacco or botanical components
  produced by said heated aerosol forming media 106 , 206 , and flavoring products does occur. In addition , vapor for
  306 may further be mixed with air from a special aeration mation of the components of the humectant, mixed at
  vent 107 , 207 , 307 after exiting the oven area 104 , 204 , 304 various ratios will also occur, resulting in nearly complete
  and entering a condensation chamber 103a , 203a , 303a to        vaporization , depending on the temperature, since propylene
  cool and condense said gas phase vapors to produce a far 20 glycol has a boiling point of about 180°- 190° C . and
  denser, thicker aerosol comprising more particles than vegetable glycerin will boil at approximately 2800- 290° C .
 would have otherwise been produced without the extra          In still other preferred embodiments, the aerosol produced
  cooling air , with a diameter of average mass of less than or           by said heated tobacco or botanical and humectant is mixed
  equal to about 1 micron .                                 with air provided through an aeration vent.
    Each aerosol configuration produced by mixing the gas 25 In still other preferred embodiments , the aerosol produced
  phase vapors with the cool air may comprise a different by said heated tobacco or botanical and humectant mixed
 range of particles, for example; with a diameter of average              with air, is cooled to a temperature of about 500 -70° C . at
 mass of less than or equal to about 0 . 9 micron ; less than or          most, and even as low as 35º C . before exiting the mouth
  equal to about 0 .8 micron ; less than or equal to about 0 .7           piece , depending on the air temperature being mixed into the
 micron ; less than or equal to about 0 . 6 micron ; and even an 30 condensation chamber. In some embodiments , the tempera
  aerosol comprising particle diameters of average mass of                ture is cooled to about 350 -55° C . at most, and may have a
  less than or equal to about 0 .5 micron .                               fluctuating range of ?about 10° C . or more within the overall
     The possible variations and ranges of aerosol density are            range of about 350 -70° C .
  great in that the possible number of combinations of tem -                Also described herein are vaporization devices for gen
 perature , pressure , tobacco or botanical choices and humec - 35 erating an inhalable aerosol comprising a unique oven
  tant selections are numerous . However , by excluding the               configuration , wherein said oven comprises an access lid
  tobacco or botanical choices and limiting the temperatures              and an auxiliary aeration vent located within the airflow
  ranges and the humectant ratios to those described herein ,             channel immediately downstream of the oven and before the
  the inventor has demonstrated that this device will produce             aeration chamber. In this configuration , the usermay directly
  a far denser, thicker aerosol comprising more particles than 40 access the oven by removing the access lid , providing the
 would have otherwise been produced without the extra                     user with the ability to recharge the device with vaporization
  cooling air , with a diameter of average mass of less than or           material.
 equal to about 1 micron .                                                  In addition , having the added aeration vent in the airflow
     The humectant may comprise glycerol or vegetable glyc -              channel immediately after the oven and ahead of the vapor
  erol as a vapor - forming medium .                                   45 ization chamber provides the user with added control over
     The humectant may comprise propylene glycol as a                     the amount of air entering the aeration chamber downstream
 vapor-forming medium .                                                   and the cooling rate of the aerosol before it enters the
    In preferred embodiments , the humectantmay comprise a                aeration chamber.
 ratio of vegetable glycerol to propylene glycol as a vapor-                As noted in FIGS . 4A - 4C , the device 400 may comprise
  formingmedium . The ranges of said ratio may vary between 50 a body 401, having an air inlet 421 allowing initial air for the
  a ratio of about 100 :0 vegetable glycerol to propylene glycol          heating process into the oven region 404 . After heating the
  and a ratio of about 50 : 50 vegetable glycerol to propylene            tobacco or botanical, and humectant (heater not shown ), the
  glycol. The difference in preferred ratios within the above             gas phase humectant vapor generated may travel down the
  stated range may vary by as little as 1 , for example , said ratio      airflow channel 423, passing the added aeration vent 407
 may be about 99 :1 vegetable glycerol to propylene glycol. 55 wherein the user may selectively increase airflow into the
 However, more commonly said ratios would vary in incre -                 heated vapor. The user may selectively increase and / or
 ments of about 5 , for example , about 95 :5 vegetable glycerol          decrease the airflow to the heated vapor by controlling a
 to propylene glycol; or about 85 : 15 vegetable glycerol to valve in communication with the aeration vent 407 . In some
 propylene glycol; or about 55 : 45 vegetable glycerol to      cases , the device may not have an aeration vent. Airflow into
 propylene glycol.                                          60 the heated vapor through the aeration vent may decrease the
    In a preferred embodiment the ratio for the vapor forming             vapor temperature before exiting the airflow channel at the
 medium will be between the ratios of about 80 :20 vegetable              outlet 422 , and increase the condensation rate and vapor
  glycerol to propylene glycol, and about 60 :40 vegetable                density by decreasing the diameter of the vapor particles
  glycerol to propylene glycol.                                within the aeration chamber ( not shown ), thus producing a
    In a most preferred embodiment, the ratio for the vapor 65 thicker, denser vapor compared to the vapor generated by a
  forming medium will be about 70 :30 vegetable glycerol to    device without the aeration vent. The user may also access
 propylene glycol.                                                        the oven chamber 404a to recharge or reload the device 400 ,
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 66 of 80 PageID: 95


                                                      US 10,070 ,669 B2
                                29                                                                  30
  through an access lid 430 provided therein , making the            first valve in the airflow path at the inlet end of the oven
 device user serviceable . The access lid may be provided on         chamber, and a second valve at the outlet end of the oven
  a device with or without an aeration vent .                        chamber ; and at least one aeration vent provided in said
     Provided herein is a method for generating an inhalable         body , downstream of the oven , and upstream of the mouth
 aerosol, the method comprising: providing an vaporization 5 piece wherein tobacco or botanical comprising a humectant
 device , wherein said device produces a vapor comprising            is heated in said oven chamber to produce a vapor compris
  particle diameters of average mass of about 1 micron or less ,     ing gas phase humectants.
 wherein the vapor is formed by heating a vapor forming                As illustrated in exemplary FIG . 2 , by sealing the oven
 medium in an oven chamber of the device to a first tem -        chamber 204a with a tobacco or botanical and humectant
 perature below the pyrolytic temperature of the vapor form - 10 vapor forming medium 206 therein , and applying heat with
  ing medium , and cooling the vapor in a condensation               the heater 205 during the vaporization process, before inha
  chamber to a temperature below the first temperature, before       lation and air is drawn in through a primary air inlet 221, the
  exiting an aerosol outlet of said device.                   pressure will build in the oven chamber as heat is continually
     In some embodiments the vapormay be cooled by mixing added with an electronic heating circuit generated through
  relatively cooler air with the vapor in the condensation 15 the combination of the battery 211 , printed circuit board 212 ,
  chamber during the condensation phase , after leaving the temperature regulator 213, and operator controlled switches
 oven , where condensation of the gas phase humectants               (not shown ), to generate even greater elevated temperature
 occurs more rapidly due to high saturation ratios being             gas phase humectants ( vapor ) of the tobacco or botanical
 achieved at the moment of aeration , producing a higher             and humectant vapor forming components . This heated
  concentration of smaller particles , with fewer by -products , 20 pressurization process generates even higher saturation
  in a denser aerosol, than would normally occur in a standard       ratios when the valves 208 , 209 are opened during inhala
  vaporization or aerosol generating device .                        tion , which cause higher particle concentrations in the
      In some embodiments , formation of an inhalable aerosol        resultant aerosol, when the vapor is drawn out of the oven
  is a two -step process . The first step occurs in the oven where   region and into the condensation chamber 203a , where they
 the tobacco or botanical and humectant blend is heated to an 25 are again exposed to additional air through an aeration vent
 elevated temperature . At the elevated temperature , evapora -      207 , and the vapors begin to cool and condense into droplets
 tion happens faster than at room temperature and the oven           suspended in air, as described previously before the aerosol
  chamber fills with the vapor phase of the humectants . The         is withdrawn through the mouthpiece 222 . The inventor also
 humectant will continue to evaporate until the partial pres - notes that this condensation process may be further refined
 sure of the humectant is equal to the saturation pressure . At 30 by adding an additional valve 210 , to the aeration vent 207
  this point, the gas is said to have a saturation ratio of 1        to further control the air -vapor mixture process.
  ( S = Ppartial/Psat ).                                               In some embodiments of any one of the inventive meth
       In the second step , the gas leaves the oven chamber,         ods, the first, second and /or third valve is a one-way valve ,
 passes to a condensation chamber in a condenser and begins          a check valve, a clack valve , or a non -return valve . The first,
  to cool. As the gas phase vapor cools, the saturation pressure 35 second and / or third valve may be mechanically actuated .
  also goes down, causing the saturation ratio to rise , and the     The first second and/ or third valve may be electronically
 vapor to condensate, forming droplets . When cooling air is          actuated . The first , second and/or third valve may be auto
 introduced , the large temperature gradient between the two         matically actuated . The first, second and /or third valve may
 fluidsmixing in a confined space leads to very rapid cooling,       be manually actuated either directly by a user or indirectly
  causing high saturation ratios, small particles , and higher 40 in response to an input command from a user to a control
  concentrations of smaller particles, forming a thicker, denser     system that actuates the first, second and/ or third valve .
  vapor cloud .                                                         In other aspects of the inventive methods, said device
    Provided herein is a method for generating an inhalable          further comprises at least one of: a power source , a printed
  aerosol comprising: a vaporization device having a body            circuit board , or a temperature regulator.
 with a mouthpiece at one end , and an attached body at the 45 In any of the preceding aspects of the inventive method ,
 other end comprising; a condenser with a condensation        one skilled in the art will recognize after reading this
 chamber, a heater, an oven with an oven chamber, and at disclosure that this method may be modified in a way such
 least one aeration vent provided in the body, downstream of   that any one, or each of these openings or vents could be
 the oven , and upstream of the mouthpiece, wherein tobacco    configured to have a different combination or variation of
 or botanical comprising a humectant is heated in said oven 50 mechanisms or electronics as described to control airflow ,
  chamber to produce a vapor comprising gas phase humec              pressure and temperature of the vapor created and aerosol
  tants .                                                            being generated by these device configurations, including a
     As previously described , a vaporization device having an       manually operated opening or vent with or without a valve .
 auxiliary aeration vent located in the condensation chamber    The possible variations and ranges of aerosol density are
 capable of supplying cool air (relative to the heated gas 55 great in that the possible number of temperature , pressure ,
  components ) to the gas phase vapors and tobacco or botani -       tobacco or botanical choices and humectant selections and
  cal components exiting the oven region , may be utilized to        combinations are numerous . However, by excluding the
 provide a method for generating a far denser, thicker aerosol       tobacco or botanical choices and limiting the temperatures to
  comprising more particles than would have otherwise been           within the ranges and the humectant ratios described herein ,
 produced without the extra cooling air , with a diameter of 60 the inventor has demonstrated a method for generating a far
 average mass of less than or equal to about 1 micron .         denser, thicker aerosol comprising more particles than
     In another aspect, provided herein is a method for gen -        would have otherwise been produced without the extra
  erating an inhalable aerosol comprising : a vaporization           cooling air , with a diameter of average mass of less than or
 device , having a body with a mouthpiece at one end, and an         equal to 1 micron .
 attached body at the other end comprising : a condenser with 65 In some embodiments of the inventive methods, the
 a condensation chamber, a heater, an oven with an oven         humectant comprises a ratio of vegetable glycerol to pro
 chamber , wherein said oven chamber further comprises a pylene glycol as a vapor-forming medium . The ranges of
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 67 of 80 PageID: 96


                                                     US 10 ,070 ,669 B2
                                31                                                                    32
  said ratio will vary between a ratio of about 100:0 vegetable         C ., and even as low as 35º C .,before exiting themouthpiece .
  glycerol to propylene glycol and a ratio of about 50 :50              In some embodiments , the temperature is cooled to about
 vegetable glycerol to propylene glycol. The difference in              350 -55° C . at most , and may have a fluctuating range of
 preferred ratios within the above stated range may vary by       about 10° C . or more within the overall range of about
 as little as 1 , for example , said ratio may be about 99 : 1 5 350- 70° C .
 vegetable glycerol to propylene glycol. However, more              In some embodiments of the method, the vapor compris
 commonly said ratios would vary in increments of 5 , for ing gas phase humectant may be mixed with air to produce
 example , about 95 :5 vegetable glycerol to propylene glycol;   an aerosol comprising particle diameters of average mass of
 or about 85 : 15 vegetable glycerol to propylene glycol; or less than or equal to about 1 micron .
 about 55 : 45 vegetable glycerol to propylene glycol.         10 In other embodiments of the method, each aerosol con
    Because vegetable glycerol is less volatile than propylene figuration produced by mixing the gas phase vapors with the
 glycol, it will recondense in greater proportions. A humec - cool air may comprise a different range of particles, for
  tant with higher concentrations of glycerol will generate a           example ; with a diameter of average mass of less than or
  thicker aerosol. The addition of propylene glycol will lead to        equal to about 0 . 9 micron ; less than or equal to about 0 .8
 an aerosol with a reduced concentration of condensed phase 15 micron ; less than or equal to about 0 . 7 micron ; less than or
 particles and an increased concentration of vapor phase                equal to about 0 .6 micron ; and even an aerosol comprising
  effluent. This vapor phase effluent is often perceived as a           particle diameters of average mass of less than or equal to
 tickle or harshness in the throatwhen the aerosol is inhaled .         about 0 .5 micron .
 To some consumers , varying degrees of this sensation may                Cartridge Design and Vapor Generation from Material in
 be desirable . The ratio of vegetable glycerol to propylene       20   Cartridge
 glycolmay bemanipulated to balance aerosol thickness with                In some cases , a vaporization devicemay be configured to
  the right amount of “ throat tickle ."                                generate an inhalable aerosol. A device may be a self
     In a preferred embodiment of themethod , the ratio for the         contained vaporization device . The device may comprise an
 vapor forming medium will be between the ratios of about elongated body which functions to complement aspects of a
 80 : 20 vegetable glycerol to propylene glycol, and about 25 separable and recyclable cartridge with air inlet channels , air
 60 :40 vegetable glycerol to propylene glycol.               passages, multiple condensation chambers, flexible heater
    In a most preferred embodiment of the method , the ratio  contacts , and multiple aerosol outlets . Additionally, the
 for the vapor forming medium will be about 70 :30 vegetable  cartridge may be configured for ease of manufacture and
  glycerol to propylene glycol. On will envision that there will        assembly .
 be blends with varying ratios for consumers with varying 30              Provided herein is a vaporization device for generating an
 preferences.                                                           inhalable aerosol. The device may comprise a device body ,
    In any of the preferred embodiments of the method , the             a separable cartridge assembly further comprising a heater,
 humectant further comprises flavoring products . These fla -           at least one condensation chamber, and a mouthpiece. The
 vorings include enhancers such as cocoa solids, licorice ,             device provides for compact assembly and disassembly of
 tobacco or botanical extracts , and various sugars , to name a 35 components with detachable couplings ; overheat shut- off
 few .                                                             protection for the resistive heating element; an air inlet
    In some embodiments of the method , the tobacco or passage ( an enclosed channel) formed by the assembly of
 botanical is heated to its pyrolytic temperature .                the device body and a separable cartridge; at least one
    In preferred embodiments of the method , the tobacco or        condensation chamber within the separable cartridge assem
 botanical is heated to about 300° C . at most .                   40 bly ; heater contacts ; and one or more refillable , reusable ,
     In other preferred embodiments of the method , the                 and /or recyclable components.
  tobacco or botanical is heated to about 200° C . at most. In            Provided herein is a device for generating an inhalable
  still other embodiments of the method , the tobacco or          aerosol comprising: a device body comprising a cartridge
 botanical is heated to about 160° C . at most .                  receptacle ; a cartridge comprising: a storage compartment,
    As noted previously, at these lower temperatures , (< 300° 45 and a channel integral to an exterior surface of the cartridge ,
 C .), pyrolysis of tobacco or botanical does not typically       and an air inlet passage formed by the channel and an
 occur, yet vapor formation of the tobacco or botanical                 internal surface of the cartridge receptacle when the car
 components and flavoring products does occur. As may be                tridge is inserted into the cartridge receptacle . The cartridge
  inferred from the data supplied by Baker et al., an aerosol           may be formed from a metal, plastic, ceramic , and/ or
 produced at these temperatures is also substantially free 50 composite material. The storage compartment may hold a
  from Hoffman analytes or at least 70 % less Hoffman ana               vaporizable material. FIG . 7A shows an example of a
  lytes than a common tobacco or botanical cigarette and                cartridge 30 for use in the device . The vaporizable material
  scores significantly better on the Ames test than a substance         may be a liquid at or near room temperature . In some cases
  generated by burning a common cigarette . In addition , vapor         the vaporizable material may be a liquid below room tem
  formation of the components of the humectant , mixed at 55 perature . The channel may form a first side of the air inlet
  various ratios will also occur , resulting in nearly complete         passage , and an internal surface of the cartridge receptacle
 vaporization , depending on the temperature, since propylene           may form a second side of the air inlet passage , as illustrated
 glycol has a boiling point of about 180° - 190° C . and                in various non - limiting aspects of FIGS. 5 -6D , 7C , 8A , 8B ,
 vegetable glycerin will boil at approximately 280° -290° C .           and 10A
    In any one of the preceding methods, said inhalable 60                 Provided herein is a device for generating an inhalable
 aerosol produced by tobacco or a botanical comprising a                aerosol. The device may comprise a body that houses ,
 humectant and heated in said oven produces an aerosol                  contains, and or integrates with one or more components of
 comprising gas phase humectants is further mixed with air              the device . The device body may comprise a cartridge
 provided through an aeration vent.                                     receptacle. The cartridge receptacle may comprise a channel
    In any one of the preceding methods, said aerosol pro - 65          integral to an interior surface of the cartridge receptacle; and
 duced by said heated tobacco or botanical and humectant                an air inlet passage formed by the channel and an external
 mixed with air, is cooled to a temperature of about 500 - 70°          surface of the cartridge when the cartridge is inserted into
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 68 of 80 PageID: 97


                                                       US 10 ,070 ,669 B2
                               33                                                                34
 the cartridge receptacle . A cartridge may be fitted and /or        both ; a flexible contact and / or copper alloy or another
  inserted into the cartridge receptacle . The cartridge may         electrically conductive material. The first pair of heater
 have a fluid storage compartment. The channel may form a            contacts may further comprise a formed shape that may
  first side of the air inlet passage , and an external surface of comprise a tab ( e. g., flange) having a flexible spring value
  the cartridge forms a second side of the air inlet passage . The 5 that extends out of the heater to complete a circuit with the
  channel may comprise at least one of: a groove; a trough ; a device body. The first pair of heater contact may be a heat
  track ; a depression ; a dent; a furrow ; a trench ; a crease ; and sink that absorb and dissipate excessive heat produced by
  a gutter. The integral channel may comprise walls that are         the resistive heating element. Alternatively , the first pair of
  either recessed into the surface or protrude from the surface      heater contacts may be a heat shield that protects the heater
 where it is formed . The internal side walls of the channel 10 chamber from excessive heat produced by the resistive
 may form additional sides of the air inlet passage . The            heating element. The first pair of heater contacts may be
  channelmay have a round , oval, square , rectangular, or other     press - fit to an attachment feature on the exterior wall of the
  shaped cross section . The channel may have a closed cross         first end of the cartridge . The heater may enclose a first end
 section . The channel may be about 0 . 1 cm , 0 . 5 cm , 1 cm , 2   of the cartridge and a first end of the fluid storage compart
  cm , or 5 cm wide. The channel may be about 0 . 1 mm , 0 .5 15 ment .
 mm , 1 mm , 2 mm , or 5 mm deep . The channelmay be about              As illustrated in the exploded assembly of FIG . 7B , a
 0 . 1 cm , 0. 5 cm , 1 cm , 2 cm , or 5 cm long . There may be at   heater enclosure may comprises two or more heater contacts
 least 1 channel.                                                    33, each comprising a flat plate which may be machined or
      In some embodiments, the cartridge may further comprise        stamped from a copper alloy or similar electrically conduc
 a second air passage in fluid communication with the air 20         tive material. The flexibility of the tip is provided by the
 inlet passage to the fluid storage compartment, wherein the       cut- away clearance feature 33b created below the male
 second air passage is formed through the material of the          contact point tip 33a which capitalizes on the inherent spring
 cartridge .                                                       capacity of the metal sheet or plate material. Another advan
    FIGS. 5 -7C show various views of a compact electronic         tage and improvement of this type of contact is the reduced
 device assembly 10 for generating an inhalable aerosol. The 25 space requirement, simplified construction of a spring con
 compact electronic device 10 may comprise a device body          tact point ( versus a pogo pin ) and the easy of assembly . The
 20 with a cartridge receptacle 21 for receiving a cartridge 30 . heater may comprise a first condensation chamber. The
 The device body may have a square or rectangular cross heater may comprise more one or more additional conden
 section . Alternatively , the cross section of the body may be sation chambers in addition to the first condensation cham
 any other regular or irregular shape. The cartridge receptacle 30 ber . The first condensation chamber may be formed along an
 may be shaped to receive an opened cartridge 30a or " pod" .      exterior wall of the cartridge .
 The cartridge may be opened when a protective cap is              In some cases , the cartridge (e. g., pod ) is configured for
  removed from a surface of the cartridge . In some cases , the ease of manufacturing and assembly . The cartridge may
 cartridge may be opened when a hole or opening is formed comprise an enclosure . The enclosure may be a tank . The
 on a surface of the cartridge . The pod 30a may be inserted 35 tank may comprise an interior fluid storage compartment 32 .
 into an open end of the cartridge receptacle 21 so that an     The interior fluid storage compartment 32 which is open at
 exposed first heater contact tips 33a on the heater contacts one or both ends and comprises raised rails on the side edges
 33 of the pod make contact with the second heater contacts     45b and 46b . The cartridge may be formed from plastic ,
 22 of the device body, thus forming the device assembly 10 . metal, composite, and /or a ceramic material. The cartridge
    Referring to FIG . 14 , it is apparent in the plan view that 40 may be rigid or flexible .
 when the pod 30a is inserted into the notched body of the            The tank may further comprise a set of first heater contact
 cartridge receptacle 21 , the channel air inlet 50 is left plates 33 formed from copper alloy or another electrically
 exposed . The size of the channel air inlet 50 may be varied    conductive material, having a thin cut-out 33b below the
 by altering the configuration of the notch in the cartridge     contact tips 33a ( to create a flexible tab ) which are affixed
 receptacle 21 .                                              45 to the sides of the first end of the tank and straddle the
     The device body may further comprise a rechargeable             open -sided end 53 of the tank . The plates may affix to pins ,
 battery, a printed circuit board (PCB ) 24 containing a             or posts as shown in FIG . 7B or 5 , or may be attached by
 microcontroller with the operating logic and software               other common means such as compression beneath the
  instructions for the device, a pressure switch 27 for sensing      enclosure 36 . A fluid wick 34 having a resistive heating
  the user ' s puffing action to activate the heater circuit , an 50 element 35 wrapped around it, is placed between the first
  indicator light 26 , charging contacts ( not shown ), and an       heater contact plates 33 , and attached thereto . A heater 36 ,
 optional charging magnet or magnetic contact (not shown ).          comprising raised internal edges on the internal end (not
 The cartridge may further comprise a heater 36 . The heater         shown ), a thin mixing zone ( not shown ), and primary
 may be powered by the rechargeable battery . The tempera -          condensation channel covers 45a that slide over the rails 45b
  ture of the heater may be controlled by the microcontroller. 55 on the sides of the tank on the first half of the tank , creating
  The heater may be attached to a first end of the cartridge .       a primary condensation channel/chamber 45 . In addition , a
    In some embodiments , the heater may comprise a heater           smallmale snap feature 39b located at the end of the channel
  chamber 37 , a first pair of heater contacts 33 , 33 ', a fluid    cover is configured fall into a female snap feature 39a ,
 wick 34 , and a resistive heating element 35 in contact with        located mid -body on the side of the tank , creating a snap - fit
 the wick . The first pair of heater contacts may comprise thin 60 assembly.
 plates affixed about the sides of the heater chamber. The fluid      As will be further clarified below , the combination of the
 wick and resistive heating element may be suspended               open -sided end 53, the protruding tips 33a of the contact
 between the heater contacts .                                     plates 33 , the fluid wick 34 having a resistive heating
    In some embodiments, there may be two or more resistive           element 35 , enclosed in the open end of the fluid storage
 heating elements 35 , 35 ' and two or more wicks 34 , 34 '. In 65 tank , under the heater 36 , with a thin mixing zone therein ,
 some of the embodiments , the heater contact 33 may com -         creates an efficient heater system . In addition , the primary
 prise : a flat plate ; a male contact ; a female receptacle , or condensation channel covers 45a which slide over the rails
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 69 of 80 PageID: 98


                                                      US 10,070 ,669 B2
                               35                                                                  36
 45b on the sides of the tank create an integrated , easily         ond condensation chamber 46 , 46 , 46 " , etc . The second
 assembled , primary condensation chamber 45 , all within the       condensation chamber is formed along an exterior wall of
 heater at the first end of the cartridge 30 or pod 30a .           the cartridge .
    In some embodiments of the device , as illustrated in FIG .        The mouthpiece 31 may enclose the second end of the
  9 , the heater may encloses at least a first end of the cartridge . 5 cartridge and interior fluid storage compartment. The par
  The enclosed first end of the cartridge may include the heater    tially assembled (e. g., mouthpiece removed ) unit may be
  and the interior fluid storage compartment. In some embodi        inverted and filled with a vaporizable fluid through the
 ments, the heater further comprises at least one first con         opposite , remaining ( second ) open end . Once filled , a snap
 densation chamber 45 .                                             on mouthpiece 31 that also closes and seals the second end
     FIG . 9 shows diagramed steps that mat be performed to 10 of  the tank is inserted over the end . It also comprises raised
 assemble a cartomizer and/or mouthpiece. In A - B the fluid covers 46aedges
                                                                internal         (not shown ), and aerosol outlet channel
 storage compartment 32a may be oriented such that the sides of the that         may slide over the rails 46b located on the
                                                                             second half of the tank , creating aerosol outlet
 heater inlet 53 faces upward . The heater contacts 33 may be channels/ secondary     condensation chambers 46 . The aerosol
  inserted into the fluid storage compartment. Flexible tabs 15 outlet channels /secondary condensation chambers 46 slide
 33a may be inserted into the heater contacts 33 . In a step D  over the end of primary condensation chamber 45 . at a
 the resistive heating element 35 may be wound on to the transition area 57 , to create a junction for the vapor leaving
 wick 34 . In step E the wick 34 and heater 35 may be placed        the primary chamber and proceed out through the aerosol
 on the fluid storage compartment. One ormore free ends of          outlets 47 , at the end of the aerosol outlet channels 46 and
 the heater may sit outside the heater contacts . The one or 20 user-end of the mouthpiece 31 .
 more free ends may be soldered in place , rested in a groove ,    The cartridge may comprise a first condensation chamber
 or snapped into a fitted location . At least a fraction of the one and a second condensation chamber 45 , 46 . The cartridge
 or more free ends may be in communication with the heater may comprise more than one first condensation chamber and
 contacts 33 . In a step F the heater enclosure 36 may be more than one second condensation chamber 45 , 46 , 45 , 46 ',
 snapped in place. The heater enclosure 36 may be fitted on 25 etc .
 the fluid storage compartment. Step G shows the heater                In some embodiments of the device , a first condensation
 enclosure 36 is in place on the fluid storage compartment. In      chamber 45 may be formed along the outside of the cartridge
 step H the fluid storage compartment can be flipped over. In       fluid storage compartment 31. In some embodiments of the
 step I the mouthpiece 31 can be fitted on the fluid storage device an aerosol outlet 47 exists at the end of aerosol outlet
  compartment. Step J shows the mouthpiece 31 in place on 30 second
                                                             chamber 46 . In some embodiments of the device , a first and
                                                                    condensation chamber 45 , 46 may be formed along
  the fluid storage compartment. In step K an end 49 can be the outside of one side of the cartridge fluid storage com
  fitted on the fluid storage compartment opposite themouth
 piece . Step L shows a fully assembled cartridge 30 . FIG . 7B partment 31 . In some embodiments the second condensation
 shows an exploded view of the assembled cartridge 30 . 35 ments anotherbepair
                                                                chamber may       an aerosol outlet chamber. In some embodi
                                                                                       of first and /or second condensation
   Depending on the size of the heater and /or heater cham chambers 45 ', 46 ' is formed     along the outside of the cartridge
 ber, the heatermay have more than one wick 34 and resistive fluid storage compartment 31 on another side of the device .
 heating element 35 .                                           In some embodiments another aerosol outlet 47 ' will also
     In some embodiments, the first pair of heater contacts 33      exist at the end of the second pair of condensation chambers
  further comprises a formed shape that comprises a tab 33a 40 45', 46'.
 having a flexible spring value that extends out of the heater .       In any one of the embodiments, the first condensation
  In some embodiments, the cartridge 30 comprises heater            chamber and the second condensation chamber may be in
  contacts 33 which are inserted into the cartridge receptacle      fluid communication as illustrated in FIG . 10C .
  21 of the device body 20 wherein , the flexible tabs 33a insert      In some embodiments , the mouthpiece may comprise an
 into a second pair of heater contacts 22 to complete a circuit 45 aerosol outlet 47 in fluid communication with the second
 with the device body. The first pair ofheater contacts 33 may     condensation chamber 46 . The mouthpiece may comprise
 be a heat sink that absorbs and dissipates excessive heat more than one aerosol outlet 47, 47 ' in fluid communication
 produced by the resistive heating element 35 . The first pair with more than one the second condensation chamber 46 ,
 of heater contacts 33 may be a heat shield that protects the  46 '. The mouthpiece may enclose a second end of the
 heater chamber from excessive heat produced by the resis - 50 cartridge and a second end of the fluid storage compartment.
  tive heating element 35 . The first pair of heater contacts may      In each of the embodiments described herein , the car
 be press - fit to an attachment feature on the exterior wall of    tridge may comprise an airflow path comprising : an air inlet
 the first end of the cartridge. The heater 36 may enclose a        passage ; a heater; at least a first condensation chamber ; an
 first end of the cartridge and a first end of the fluid storage    aerosol outlet chamber, and an outlet port. In some of the
  compartment 32a . The heater may comprise a first conden - 55 embodiments described herein , the cartridge comprises an
  sation chamber 45. The heater may comprise at least one          airflow path comprising: an air inlet passage; a heater; a first
 additional condensation chamber 45 , 45', 45 " , etc . The first condensation chamber ; a secondary condensation chamber ;
 condensation chamber may be formed along an exterior wall and an outlet port.
 of the cartridge .                                                  In still other embodiments described herein the cartridge
    In still other embodiments ofthe device , the cartridge may 60 may comprise an airflow path comprising at least one air
  further comprise a mouthpiece 31 , wherein the mouthpiece         inlet passage ; a heater ; at least one first condensation cham
  comprises at least one aerosol outlet channel/secondary           ber; at least one secondary condensation chamber , and at
  condensation chamber 46 ; and at least one aerosol outlet 47 .    least one outlet port.
  The mouthpiece may be attached to a second end of the                As illustrated in FIGS. 10A -10C , an airflow path is
  cartridge. The second end of the cartridge with the mouth - 65 created when the user draws on the mouthpiece 31 to create
  piece may be exposed when the cartridge is inserted in the        a suction ( e .g ., a puff), which essentially pulls air through the
  device. The mouthpiece may comprise more than one sec             channel air inletopening 50 , through the air inlet passage 51 ,
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 70 of 80 PageID: 99


                                                         US 10 ,070 ,669 B2
                                                                                               38
  and into the heater chamber 37 through the second air                assembly (e.g ., a magnetic coupling ). As mentioned above ,
  passage ( tank air inlet hole ) 41 at the tank air inlet 52 , then   the magnetic coupling may secure the cartridge in the
  into the heater inlet 53 . At this point, the pressure sensor has cartridge receptacle .
  sensed the user ' s puff, and activated the circuit to the           In any one of the embodiments described herein , the
  resistive heating element 35 , which in turn , begins to gen - 5 cartridge components may comprise a snap -fit or snap -lock
  erate vapor from the vapor fluid (e- juice ). As air enters the    assembly, as illustrated in FIG . 5 . In any one of the embodi
 heater inlet 53 , it begins to mix and circulate in a narrow          ments, the cartridge components may be reusable , refillable ,
 chamber above and around the wick 34 and between the                and /or recyclable. The design of these cartridge components
 heater contacts 33 , generating heat, and dense , concentrated lend themselves to the use of such recyclable plastic mate
 vapor as it mixes in the flow path 54 created by the sealing 10 rials as polypropylene, for the majority of components .
 structure obstacles 44 . FIG . 8A shows a detailed view of the
 sealing structure obstacles 44. Ultimately the vapor may be mayIn comprise some embodiments of the device 10 , the cartridge 30
                                                                                    : a fluid storage compartment 32 ; a heater 36
 drawn, out of the heater along an air path 55 near the affixed to a first             end with a snap - fit coupling 39a , 39b ; and
 shoulder of the heater and into the primary condensation
  chamber 45 where the vapor expands and begins to cool. As 15 a mouthpiece 31 affixed to a second end with a snap - fit
 the expanding vapormoves along the airflow path , it makes coupling 39c, 39d (not shown — but similar to 39a and 396 ).
 a transition from the primary condensation chamber 45                The heater 36 may be in fluid communication with the fluid
  through a transition area 57, creating a junction for the vapor storage compartment 32 . The fluid storage compartment
 leaving the primary chamber, and entering the second vapor may be capable of retaining condensed aerosol fluid . The
 chamber 46 , and proceeds out through the aerosol outlets 47, 20 condensed aerosol fluid may comprise a nicotine formula
 at the end of the mouthpiece 31 to the user.                        tion . The condensed aerosol fluid may comprise a humec
    As illustrated in FIGS. 10A - 10C , the device may have a tant. The humectantmay comprise propylene glycol and /or
 dual set of air inlet passages 50 -53 , dual first condensation vegetable glycerin .
 chambers 55 /45 , dual second condensation chambers and                Provided herein is a device for generating an inhalable
 aeration channels 57 /46 , and /or dual aerosol outlet vents 47. 25 aerosol comprising: a device body 20 comprising a cartridge
    Alternatively , the device may have an airflow path com -          receptacle 21 for receiving a cartridge 30 ; wherein an
  prising : an air inlet passage 50 , 51 ; a second air passage 41;    interior surface of the cartridge receptacle forms a first side
 a heater chamber 37 ; a first condensation chamber 45 ; a             of an air inlet passage 51 when a cartridge comprising a
 second condensation chamber 46 ; and /or an aerosol outlet            channel integral 40 to an exterior surface is inserted into the
 47 .                                                         30       cartridge receptacle 21, and wherein the channel forms a
     In some cases, the devise may have an airflow path                second side of the air inlet passage 51 .
 comprising: more than one air inlet passage ; more than one              Provided herein is a device for generating an inhalable
 second air passage; a heater chamber ; more than one first            aerosol comprising: a device body 20 comprising a cartridge
 condensation chamber, more than one second condensation               receptacle 21 for receiving a cartridge 30 ; wherein the
 chamber ; and more than one aerosol outlet as clearly illus- 35       cartridge receptacle comprises a channel integral to an
 trated in FIGS. 10A - 10C .                                           interior surface and forms a first side of an air inlet passage
    In any one of the embodiments described herein , the               when a cartridge is inserted into the cartridge receptacle , and
 heater 36 may be in fluid communication with the internal             wherein an exterior surface of the cartridge forms a second
 fluid storage compartment 32a .                                       side of the air inlet passage 51.
    In each of the embodiments described herein , the fluid 40           Provided herein is a cartridge 30 for a device for gener
  storage compartment 32 is in fluid communication with the            ating an inhalable aerosol 10 comprising: a fluid storage
 heater chamber 37 , wherein the fluid storage compartment is          compartment 32 ; a channel integral 40 to an exterior surface ,
 capable of retaining condensed aerosol fluid , as illustrated in      wherein the channel forms a first side of an air inlet passage
  FIGS . 10A , 10C and 14 .                                            51; and wherein an internal surface of a cartridge receptacle
     In some embodiments of the device , the condensed aero - 45 21 in the device forms a second side of the air inlet passage
  sol fluid may comprise a nicotine formulation . In some              51 when the cartridge is inserted into the cartridge recep
 embodiments , the condensed aerosol fluid may comprise a              tacle .
 humectant. In some embodiments , the humectant may com -                 Provided herein is a cartridge 30 for a device for gener
  prise propylene glycol. In some embodiments, the humec -             ating an inhalable aerosol 10 comprising a fluid storage
  tant may comprise vegetable glycerin .                     50 compartment 32 , wherein an exterior surface of the cartridge
     In some cases, the cartridge may be detachable from the    forms a first side of an air inlet channel 51 when inserted into
  device body . In some embodiments, the cartridge receptacle          a device body 10 comprising a cartridge receptacle 21, and
  and the detachable cartridge may form a separable coupling.          wherein the cartridge receptacle further comprises a channel
  In some embodiments the separable coupling may comprise               integral to an interior surface , and wherein the channel forms
  a friction assembly . As illustrated in FIGS. 11 - 14 , the device 55 a second side of the air inlet passage 51 .
 may have a press- fit ( friction ) assembly between the car -            In some embodiments , the cartridge further comprises a
 tridge pod 30a and the device receptacle . Additionally, a            second air passage 41 in fluid communication with the
 dent/ friction capture such as 43 ( e .g ., a detent ) may be         channel 40 , wherein the second air passage 41 is formed
 utilized to capture the pod 30a to the device receptacle or to        through the material of the cartridge 32 from an exterior
 hold a protective cap 38 on the pod , as further illustrated in 60    surface of the cartridge to the internal fluid storage com
  FIG . 8B . Alternatively or additionally the vaporizer may           partment 32a.
  include a magnetic coupling 87 ( e .g ., within the cartridge           In some embodiments of the device body cartridge recep
 receptacle at the proximal end of the device ) to secure the          tacle 21 or the cartridge 30 , the integral channel 40 com
 cartridge by a magnetic - or magnetic assisted capture .              prises at least one of: a groove ; a trough ; a depression ; a
     In other embodiments, the separable coupling may com - 65 dent; a furrow ; a trench ; a crease ; and a gutter.
  prise a snap - fit or snap -lock assembly . In still other embodi- In some embodiments of the device body cartridge recep
 ments the separable coupling may comprise a magnetic                  tacle 21 or the cartridge 30 , the integral channel 40 com
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 71 of 80 PageID: 100


                                                     US 10 ,070 ,669 B2
                                39                                                                   40
  prises walls that are either recessed into the surface or            is the battery; MCU 72 is themicrocontroller; Q1 (76 ) and
  protrude from the surface where it is formed .                       Q2 ( 77 ) are P - channel MOSFETs (switches ); R COIL 74 is
     In some embodiments of the device body cartridge recep            the resistance of the coil . R _ REF 75 is a fixed reference
  tacle 21 or the cartridge 30 , the internal side walls of the        resistor used to measure R _ COIL 74 through a voltage
  channel 40 form additional sides of the air inlet passage 51. 5 divider 73 .
    Provided herein is a device for generating an inhalable          The battery powers the microcontroller . The microcon
  aerosol comprising : a cartridge comprising ; a fluid storage        troller turns on Q2 for 1 ms every 100 ms so that the voltage
  compartment; a heater affixed to a first end comprising ; a between R _ REF and R _ COIL (a voltage divider ) may be
  first heater contact, a resistive heating element affixed to the measured by the MCU at V _MEAS. When Q2 is off , the
  first heater contact; a device body comprising ; a cartridge 10 control law controls Q1 with PWM ( pulse width modula
  receptacle for receiving the cartridge ; a second heater con - tion ) to power the coil (battery discharges through Q1 and
  tact adapted to receive the first heater contact and to com          R _ COIL when Q1 is on ).
  plete a circuit; a power source connected to the second                 In some embodiments of the device , the device body
  heater contact; a printed circuit board (PCB ) connected to          further comprises at least one: second heater contact; a
  the power source and the second heater contact; wherein the 15 power switch ; a pressure sensor; and an indicator light.
  PCB is configured to detect the absence of fluid based on the     In some embodiments of the device body, the second
  measured resistance of the resistive heating element , and     heater contact 22 may comprise: a female receptacle ; or a
  turn off the device .                                            male
                                                                   Illa  contact, or both , a flexible contact; or copper alloy or
     Referring now to FIGS. 13 , 14 , and 15 , in some embodi-      another electrically conductive material .
  ments, the device body further comprises at least one : 20 In some embodiments of the device body, the battery
  second heater contact 22 ( best shown in FIG . 6C detail ); a    supplies power to the second heater contact, pressure sensor,
  battery 23 ; a printed circuit board 24 ; a pressure sensor 27 ; indicator light and the printed circuit board . In some
  and an indicator light 26 .                                          embodiments, the battery is rechargeable . In some embodi
     In some embodiments, the printed circuit board (PCB )            ments , the indicator light 26 indicates the status of the device
  further comprises: a microcontroller; switches; circuitry 25 and / or the battery or both .
  comprising a reference resister ; and an algorithm comprising          In some embodiments of the device , the first heater
  logic for control parameters ; wherein the microcontroller          contact and the second heater contact complete a circuit that
  cycles the switches at fixed intervals to measure the resis -       allows current to flow through the heating contacts when the
  tance of the resistive heating element relative to the refer        device body and detachable cartridge are assembled , which
  ence resistor, and applies the algorithm control parameters to 30   may be controlled by an on /off switch . Alternatively , the
  control the temperature of the resistive heating element.            device can be turned on an off by a puff sensor. The puff
     As illustrated in the basic block diagram of FIG . 17A , the      sensor may comprise a capacitive membrane . The capacitive
  device utilizes a proportional-integral- derivative controller       membrane may be similar to a capacitive membrane used in
  or PID control law . A PID controller calculates an “ error”         a microphone.
  value as the difference between a measured process variable 35 In some embodiments of the device , there is also an
  and a desired SetPoint. When PID control is enabled , power auxiliary charging unit for recharging the battery 23 in the
  to the coil is monitored to determine whether or not accept-  device body . As illustrated in FIGS. 16A - 16C , the charging
  able vaporization is occurring . With a given airflow over the       unit 60 , may comprise a USB device with a plug for a power
  coil, more power will be required to hold the coil at a given source 63 and protective cap 64, with a cradle 61 for
  temperature if the device is producing vapor (heat is 40 capturing the device body 20 (with or without the cartridge
  removed from the coil to form vapor ). If power required to          installed ). The cradle may further comprise either a magnet
  keep the coil at the set temperature drops below a threshold ,       or a magnetic contact 62 (magnetic coupling ) to securely
  the device indicates that it cannot currently produce vapor.         hold the device body in place during charging. As illustrated
  Under normal operating conditions, this indicates that there         in FIG . 6B , the device body further comprises a mating
  is not enough liquid in the wick for normal vaporization to 45 charging contact 28 and a magnet or magnetic contact 29 for
  occur.                                                         the auxiliary charging unit . FIG . 16C is an illustrative
    In some embodiments , the micro -controller instructs the          example of the device 20 being charged in a power source
  device to turn itself off when the resistance exceeds the            65 (laptop computer or tablet ).
  control parameter threshold indicating that the resistive              In some cases the microcontroller on the PCB may be
  heating element is dry .                                          50 configured to monitor the temperature of the heater such that
     In still other embodiments , the printed circuit board            the vaporizable material is heated to a prescribed tempera
  further comprises logic capable of detecting the presence of         ture . The prescribed temperature may be an input provided
  condensed aerosol fluid in the fluid storage compartment and         by the user. A temperature sensor may be in communication
  is capable of turning off power to the heating contact(s)            with the microcontroller to provide an input temperature to
  when the condensed aerosol fluid is not detected . When the 55 the microcontroller for temperature regulation . A tempera
  microcontroller is running the PID temperature control ture sensormay be a thermistor, thermocouple, thermometer,
  algorithm 70, the difference between a set point and the coil or any other temperature sensors. In some cases , the heating
  temperature ( error) is used to control power to the coil so         element may simultaneously perform as both a heater and a
  that the coil quickly reaches the set point temperature , temperature sensor. The heating element may differ from a
   between 200° C . and 400° C .). When the over- temperature 60 thermistor by having a resistance with a relatively lower
  algorithm is used , power is constant until the coil reaches an  dependence on temperature . The heating element may com
  over -temperature threshold , [between 200° C . and 400° C .); prise a resistance temperature detector.
  ( FIG . 17A applies : set point temperature is over- temperature    The resistance of the heating element may be an input to
  threshold ; constant power until error reaches 0 ) .             the microcontroller. In some cases , the resistance may be
     The essential components of the device used to control the 65 determined by the microcontroller based on a measurement
  resistive heating element coil temperature are further illus -   from a circuit with a resistor with at least one known
  trated in the circuit diagram of FIG . 17B . Wherein , BATT 23 resistance, for example , a Wheatstone bridge. Alternatively ,
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 72 of 80 PageID: 101


                                                    US 10 ,070 ,669 B2
                                                                                                 42
  the resistance of the heating element may be measured with            Provided herein is a cartridge 30 for a device for gener
  a resistive voltage divider in contact with the heating ele -      ating an inhalable aerosol 10 comprising: a heater 36 com
  ment and a resistor with a known and substantially constant        prising; a heater chamber 37 , a pair of thin plate heater
  resistance . The measurement of the resistance of the heating      contacts 33 therein , a fluid wick 34 positioned between the
   element may be amplified by an amplifier. The amplifier 5 heater contacts 33 , and a resistive heating element 35 in
  may be a standard op amp or instrumentation amplifier . The contact with the wick ; wherein the heater contacts 33 each
  amplified signalmay be substantially free of noise . In some comprise a fixation site 33c wherein the resistive heating
  cases , a charge time for a voltage divider between the element 35 is tensioned there between .
  heating element and a capacitor may be determined to           As will beobvious to one skilled in the art after reviewing
  calculate the resistance of the heating element. In some " the assembly method illustrated in FIG . 9 , the heater con
  cases , the microcontroller must deactivate the heating ele - tacts 33 simply snap or rest on locator pins on either side of
  ment during resistance measurements. The resistance of the the air inlet 53 on the first end of the cartridge interior fluid
  heating element may be directly proportional to the tem -     storage compartment, creating a spacious vaporization
  perature of the heating element such that the temperature 15 chamber containing the at least one wick 34 and at least one
  may be directly determine from the resistance measurement.         heating element 35 .
  Determining the temperature directly from the heating ele            Provided herein is a cartridge 30 for a device for gener
  ment resistance measurement rather than from an additional ating an inhalable aerosol 10 comprising a heater 36
  temperature sensor may generate a more accurate measure    attached to a first end of the cartridge .
  ment because unknown contact thermal resistance between 20 In some embodiments , the heater encloses a first end of
  the temperature sensor and the heating element is elimi-           the cartridge and a first end of the fluid storage compartment
  nated . Additionally , the temperature measurement may be          32 , 32a .
  determined directly and therefore faster and without a time           In some embodiments , the heater comprises a first con
  lag associated with attaining equilibrium between the heat - densation chamber 45 .
  ing element and a temperature sensor in contact with the 25 In some embodiments, the heater comprises more than
  heating element.                                             one first condensation chamber 45 , 45 '.
     Provided herein is a device for generating an inhalable      In some embodiments , the condensation chamber is
  aerosol comprising : a cartridge comprising a first heater f ormed along an exterior wall of the cartridge 45b.
  contact; a device body comprising; a cartridge receptacle for      As noted previously and described in FIGS 104 10B
  receiving the cartridge ; a second heater contact adapted to 30 and
                                                                  and 10C , the airflow path through the heater and heater
  receive the first heater contact and to complete a circuit; a   chamber generates vapor within the heater circulating air
  power source connected to the second heater contact; a
  printed circuit board (PCB ) connected to the power source pathfirst
                                                                       54 , which then exits through the heater exits 55 into a
                                                                       (primary ) condensation chamber 45 , which is formed by
  and the second heater contact; and a single button interface ;
  wherein the PCB is configured with circuitry and an algo - 355 components of the tank body comprising the primary con
  rithm comprising logic for a child safety feature .                densation channel/chamber rails 45b , the primary conden
     In some embodiments, the algorithm requires a code         sation channel cover 45a , (the outer side wall of the heater
  provided by the user to activate the device . In some embodi enclosure ).
  ments; the code is entered by the user with the single button   Provided herein is a cartridge 30 for a device for gener
  interface . In still further embodiments the single button 40 ating an inhalable aerosol 10 comprising a fluid storage
  interface is the also the power switch .                           compartment 32 and a mouthpiece 31 , wherein the mouth
     Provided herein is a cartridge 30 for a device 10 for           piece is attached to a second end of the cartridge and further
  generating an inhalable aerosol comprising: a fluid storage        comprises at least one aerosol outlet 47 .
  compartment 32; a heater 36 affixed to a first end compris           In some embodiments, the mouthpiece 31 encloses a
  ing : a heater chamber 37 , a first pair of heater contacts 33 , 45 second end of the cartridge 30 and a second end of the fluid
  a fluid wick 34 , and a resistive heating element 35 in contact storage compartment 32 , 32a .
  with the wick ; wherein the first pair of heater contacts 33         Additionally, as clearly illustrated in FIG . 10C in some
  comprise thin plates affixed about the sides of the heater         embodiments the mouthpiece also contains a second con
  chamber 37, and wherein the fluid wick 34 and resistive            densation chamber 46 prior to the aerosol outlet 47, which
  heating element 35 are suspended there between .                50 is formed by components of the tank body 32 comprising the
    Depending on the size of the heater or heater chamber, the       secondary condensation channel/chamber rails 46b , the sec
  heater may have more than one wick 34 , 34 ' and resistive         ond condensation channel cover 46a , (the outer side wall of
  heating element 35 , 35 '.                                         the mouthpiece ). Still further, the mouthpiece may contain
     In some embodiments , the first pair of heater contacts         yet another aerosol outlet 47 ' and another (second ) conden
  further comprise a formed shape that comprises a tab 33a 55 sation chamber 46 ' prior to the aerosol outlet, on another side
  having a flexible spring value that extends out of the heater      of the cartridge .
  36 to complete a circuit with the device body 20 .                   In other embodiments, the mouthpiece comprises more
     In some embodiments , the heater contacts 33 are config -       than one second condensation chamber 46 , 46 '.
  ured to mate with a second pair of heater contacts 22 in a            In some preferred embodiments, the second condensation
  cartridge receptacle 21 of the device body 20 to complete a 60 chamber is formed along an exterior wall of the cartridge
  circuit.                                                       46b .
    In some embodiments , the first pair of heater contacts is          In each of the embodiments described herein , the car
  also a heat sink that absorbs and dissipates excessive heat        tridge 30 comprises an airflow path comprising: an air inlet
  produced by the resistive heating element.                       channel and passage 40, 41, 42 , a heater chamber 37 ; at least
     In some embodiments , the first pair of heater contacts is 65 a first condensation chamber 45 ; and an outlet port 47 . In
  a heat shield that protects the heater chamber from excessive      some of the embodiments described herein , the cartridge 30
  heat produced by the resistive heating element.                    comprises an airflow path comprising : an air inlet channel
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 73 of 80 PageID: 102


                                                    US 10,070 ,669 B2
                              43                                                                 44
  and passage 40 , 41, 42; a heater chamber 37 ; a first con   and the detachable cartridge form a separable coupling
  densation chamber 45 ; a second condensation chamber 46 ; comprising a friction assembly, a snap - fit assembly or a
  and an outlet port 47.                                       magnetic assembly when the cartridge is inserted into the
     In still other embodiments described herein the cartridge cartridge receptacle .
  30 may comprise an airflow path comprising at least one air 5 Provided herein is a method of making a device 10 for
  inlet channel and passage 40 , 41, 42; a heater chamber 37 ; generating an inhalable aerosol comprising : providing a
  at least one first condensation chamber 45 ; at least one device body 20 with a cartridge receptacle 21 comprising
  second condensation chamber 46 ; and at least one outlet port   o ne or more interior coupling surfaces 21a , 216 , 210 . . . ;
  47 .                                                             and further providing a cartridge 30 comprising : one or more
     In each of the embodiments described herein , the fluid 10 exterior coupling surfaces 36a, 365, 36c, . . . , a second end
   storage compartment 32 is in fluid communication with the    and a first end ; a tank 32 comprising an interior fluid storage
  heater 36 , wherein the fluid storage compartment is capable  compartment 32a ; at least one channel 40 on at least one
  of retaining condensed aerosol fluid .                        exterior coupling surface , wherein the at least one channel
     In some embodiments of the device , the condensed aero -   forms one side of at least one air inlet passage 51, and
  sol fluid comprises a nicotine formulation . In some embodi- 15 wherein at least one interior wall of the cartridge receptacle
  ments , the condensed aerosol fluid comprises a humectant.      forms at least one side one side of at least one air inlet
  In some embodiments , the humectant comprises propylene         passage 51 when the detachable cartridge is inserted into the
  glycol. In some embodiments, the humectant comprises            cartridge receptacle .
  vegetable glycerin .                                               FIG . 9 provides an illustrative example of a method of
    Provided herein is a cartridge 30 for a device for gener - 20 assembling such a device .
  ating an inhalable aerosol 10 comprising: a fluid storage           In some embodiments of the method , the cartridge 30 is
  compartment 32 ; a heater 36 affixed to a first end; and a       assembled with a [protective ] removable end cap 38 to
  mouthpiece 31 affixed to a second end ; wherein the heater protect the exposed heater contact tabs 33a protruding from
   comprises a first condensation chamber 45 and the mouth     the heater 36 .
  piece comprises a second condensation chamber 46.          25 Provided herein is a method of fabricating a cartridge for
     In some embodiments , the heater comprises more than      a device for generating an inhalable aerosol comprising :
  one first condensation chamber 45 , 45 ' and the mouthpiece providing a fluid storage compartment; affixing a heater to a
  comprises more than one second condensation chamber 46 ,          first end with a snap - fit coupling ; and affixing a mouthpiece
  46 .                                                             to a second end with a snap - fit coupling .
     In some embodiments, the first condensation chamber and 30 Provided herein is a cartridge 30 for a device for gener
  the second condensation chamber are in fluid communica -        ating an inhalable aerosol 10 with an airflow path compris
  tion . As illustrated in FIG . 10C , the first and second con - ing: a channel 50 comprising a portion of an air inlet passage
  densation chambers have a common transition area 57 , 57 ',     51; a second air passage 41 in fluid communication with the
  for fluid communication .                                       channel; a heater chamber 37 in fluid communication with
     In some embodiments , the mouthpiece comprises an 35 the second air passage; a first condensation chamber 45 in
  aerosol outlet 47 in fluid communication with the second          fluid communication with the heater chamber; a second
  condensation
  ??           chamber 46 .                                        condensation chamber 46 in fluid communication with the
    In some embodiments, the mouthpiece comprises two or        first condensation chamber , and an aerosol outlet 47 in fluid
  more aerosol outlets 47 , 47 '.                               communication with second condensation chamber.
    In some embodiments , the mouthpiece comprises two or 40 Provided herein is a device 10 for generating an inhalable
  more aerosol outlets 47 , 47' in fluid communication with the aerosol adapted to receive a removable cartridge 30 , wherein
  two or more second condensation chambers 46 , 46 '.              the cartridge comprises a fluid storage compartment for
     In any one of the embodiments , the cartridge meets ISO       tank ] 32 ; an air inlet 41 ; a heater 36 , a ?protective ] remov
  recycling standards.                                             able end cap 38 , and a mouthpiece 31 .
     In any one of the embodiments, the cartridge meets ISO 45 Charging
  recycling standards for plastic waste .                           In some cases , the vaporization device may comprise a
     And in still other embodiments , the plastic components of power source . The power source may be configured to
  the cartridge are composed of polylactic acid (PLA ), provide power to a control system , one or more heating
  wherein the PLA components are compostable and or elements , one or more sensors , one or more lights , one or
  degradable.                                                  50 more indicators , and/ or any other system on the electronic
     Provided herein is a device for generating an inhalable       cigarette that requires a power source . The power source
  aerosol 10 comprising a device body 20 comprising a may be an energy storage device . The power source may be
  cartridge receptacle 21 ; and a detachable cartridge 30 ; a battery or a capacitor. In some cases, the power source may
  wherein the cartridge receptacle and the detachable cartridge be a rechargeable battery.
  form a separable coupling, and wherein the separable cou - 55 The battery may be contained within a housing of the
  pling comprises a friction assembly , a snap -fit assembly or    device . In some cases the battery may be removed from the
  a magnetic assembly.                                             housing for charging . Alternatively , the battery may remain
     In other embodiments of the device, the cartridge is a        in the housing while the battery is being charged . Two or
  detachable assembly . In any one of the embodiments more charge contact may be provided on an exterior surface
  described herein , the cartridge components may comprise a 60 of the device housing . The two or more charge contacts may
  snap -lock assembly such as illustrated by snap features 39a     be in electrical communication with the battery such that the
  and 39b . In any one of the embodiments , the cartridge battery may be charged by applying a charging source to the
  components are recyclable .                                  two or more charge contacts without removing the battery
     Provided herein is a method of fabricating a device for from the housing.
  generating an inhalable aerosol comprising : providing a 65 FIG . 18 shows a device 1800 with charge contacts 1801 .
  device body comprising a cartridge receptacle ; and provid - The charge contacts 1801 may be accessible from an exterior
  ing a detachable cartridge; wherein the cartridge receptacle surface of a device housing 1802 . The charge contacts 1801
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 74 of 80 PageID: 103


                                                       US 10 ,070 ,669 B2
                                45                                                                   46
  may be in electrical communication with an energy storage          in contact in any orientation . The charging pins on the device
  device (e .g ., battery ) inside of the device housing 1802 . In   and the charging contacts on the cradle may be agnostic as
  some cases, the device housing may not comprise an open            to whether they are current inlets or outlets . Each of the
  ing through which the user may access components in the            charging pins on the device and the charging contacts on the
  device housing . The user may not be able to remove the 5 cradle may be negative or positive . The charging pins on the
  battery and /or other energy storage device from the housing       device may be reversible .
   In order to open the device housing a user must destroy or          FIG . 23 shows a circuit 2400 thatmay permit the charging
  permanently disengage the charge contacts . In some cases,         pins on the device to be reversible . The circuit 2400 may be
  the device may fail to function after a user breaks open the       provided on a PCB in electrical communication with the
  housing.                                                     10    charging pins . The circuit 2400 may comprise a metal
     FIG . 19 shows an exploded view of a charging assembly          oxide -semiconductor field -effect transistor (MOSFET) H
  1900 in an electronic vaporization device. The housing (not        bridge . The MOSFET H bridge may rectify a change in
  shown ) has been removed from the exploded view in FIG .     voltage across the charging pins when the charging pins are
  19 . The charge contact pins 1901 may be visible on the reversed from a first configuration where in a first configu
  exterior of the housing. The charge contact pins 1901 may 15 ration the device is placed in the cradle for charging with the
  be in electrical communication with a power storage device   first charging pin on the device in contact with the first
  of the electronic vaporization device . When the device is         charging contact on the charging cradle to a second charging
  connected to a power source ( e . g ., during charging of the      pin on the device in contact with the second charging contact
  device ) the charging pins may facilitate electrical commu         on the charging cradle to a second configuration where the
  nication between the power storage device inside of the 20 first charging pin on the device is in contact with the second
  electronic vaporization device and the power source outside        charging contact on the charging cradle and the second
  of the housing of the vaporization device . The charge contact     charging pin on the device is in contact with the first
  pins 1901 may be held in place by a retaining bezel 1902.          charging contact on the charging cradle. The MOSFET H
  The charge contact pins 1901 may be in electrical commu-           bridge may rectify the change in voltage with an efficient
  nication with a charger flex 1903. The charging pins may 25 current path .
  contact the charger flex such that a need for soldering of the        As shown in FIG . 23 the MOSFET H bridge may com
  charger pins to an electrical connection to be in electrical       prise two or more n - channel MOSFETs and two or more
  communication with the power source may be eliminated .            p -channel MOSFETs. The n -channel and p - channel MOS
  The charger flex may be soldered to a printed circuit board    FETs may be arranged in an H bridge . Sources of p - channels
  (PCB ). The charger flex may be in electrical communication 30 MOSFETs (Q1 and Q3 )may be in electrical communication .
  with the power storage device through the PCB . The charger    Similarly , sources of n - channel FETs ( Q2 and Q4 ) may be in
  flex may be held in place by a bent spring retainer 1904.      electrical communication . Drains of pairs of n and p MOS
     FIG . 20 shows the bent spring retainer in an initial           FETs (Q1 with Q2 and Q3 with Q4 ) may be in electrical
  position 2001 and a deflected position 2002 . The bent spring communication . TA common drain from one n and p pair
  retainer may hold the retaining bezel in a fixed location . The 35 may be in electrical communication with one or more gates
  bent spring retainer may deflect only in one direction when        of the other n and p pair and/ or vice versa . Charge contacts
  the charging assembly is enclosed in the housing of the            (CH1 and CH2) may be in electrical communication to
  electronic vaporization device .                                   common drains separately . A common source of the n
     FIG . 21 shows a location of the charger pins 2101 when         MOSFETs may be in electrical communication to PCB
  the electronic vaporization device is fully assembled with 40 ground (GND ) . The common source of the p MOSFETs may
  the charging pins 2101 contact the charging flex 2102 . When       be in electrical communication with the PCB ' s charge
  the device is fully assembled at least a portion of the            controller input voltage (CH + ). When CH1 voltage is greater
  retaining bezel may be fitted in an indentation 2103 on the        than CH2 voltage by the MOSFET gate threshold voltages ,
  inside of the housing 2104 . In some cases , disassembling the Q1 and Q4 may be “ on ," connecting CH1 to CH + and CH2
  electronic vaporization device may destroy the bezel such 45 to GND . When CH2 voltage is greater than CH1 voltage by
  that the device cannot be reassembled after disassembly.           the FET gate threshold voltages, Q2 and Q3 may be “ on,"
     A user may place the electronic smoking device in a             connecting CH1 to GND and CH2 to CH + . For example ,
  charging cradle . The charging cradle may be a holder with         whether there is 9V or - 9V across CH1 to CH2 , CH + will
  charging contact configured to mate or couple with the             be 9V above GND . Alternatively, a diode bridge could be
  charging pins on the electronic smoking device to provide 50 used , however the MOSFET bridge may be more efficient
  charge to the energy storage device in the electronic vapor        compared to the diode bridge .
  ization device from a power source ( e. g ., wall outlet, gen -       In some cases the charging cradle may be configured to be
  erator, and/ or external power storage device ). FIG . 22 shows    a smart charger. The smart charger may put the battery of the
  a device 2302 in a charging cradle 2301 . The charging cable       device in series with a USB input to charge the device at a
  may be connected to a wall outlet, USB , or any other power 55 higher current compared to a typical charging current. In
  source . The charging pins ( not shown ) on the device 2302        some cases, the device may charge at a rate up to about 2
  may be connected to charging contacts (not shown) on the           amps ( A ), 4 A , 5 A , 6 A , 7 A , 10 A , or 15 A . In some cases ,
  charging cradle 2301. The device may be configured such            the smart charger may comprise a battery , power from the
  that when the device is placed in the cradle for charging a        battery may be used to charge the device battery . When the
  first charging pin on the device may contact a first charging 60 battery in the smart charger has a charge below a predeter
  contact on the charging cradle and a second charging pin on        mined threshold charge , the smart charger may simultane
  the device may contact a second charging contact on the            ously charge the battery in the smart charger and the battery
  charging cradle or the first charging pin on the device may        in the device .
  contact a second charging contact on the charging cradle and         Cartridge /Vaporizer Attachment
  the second charging pin on the device may contact the first 65 Any of the cartridges described herein may be adapted for
  charging contact on the charging cradle . The charging pins securely coupling with an electronic inhalable aerosol
  on the device and the charging contacts on the cradle may be device (" vaporizer ” ) as discussed above . In particular
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 75 of 80 PageID: 104


                                                       US 10 ,070 ,669 B2
                                                                                               48
  described herein are cartridge designs that address the             These locking determent may be a ridge , pin , or other
  unrecognized problem of maintaining adequate electrical             projection ( including spring -loaded members).
  contact between a mouthpiece -containing cartridge and a              FIGS. 28A - 28D show an example of a vaporizer 2803
  rectangular vaporizer coupling region, particularly when the        into which a cartridge 2801 has been securely loaded . In
  mouthpiece is held in a user' s mouth .                       5 FIG . 28 A the cartridge has been snapped into position so that
     Any of the cartridges described herein may be particularly   the locking gaps of the cartridge engage with the locking
  well adapted for securing to a vaporizer by including a base        detents in the vaporizer. FIG . 28B is side view and FIG . 28C
  region thatmates with the rectangular coupling region of the        show a sectional view , an enlarged portion of the sectional
  vaporizer, where the base unit fits into a rectangular opening        view is shown in FIG . 28D , showing the base of the
  that is between 13 - 14 mm deep , 4 .5 - 5 .5 mm wide, and 13 - 14 10 cartridge seated in the mating region of the vaporizer. With
  mm long. The base having generally includes a bottom                  the cartridge secured as shown , good electrical contact 2805
  surface having a first electrical contact and a second elec           may be maintained . As seen in FIG . 28A (and as was
  trical contact. In particular, any of the cartridges described previously seen in FIGS . 5 -6D and 11 - 15 ) the vaporizer
  herein may include a first locking gap on a first lateral 2803 includes an elongate , flattened and opaque body hav
  surface of the base , and a second locking gap on a second 15 ing a distal end and a proximal end and a front side 2815 , a
  lateral surface of the base that is opposite first lateral surface . back side and opposite lateral sides 2817 extending between
     For example FIGS. 24A and 24B illustrate another varia -         the distal and proximal ends . This shape may prevent the
  tion of a cartridge having a base region 2401 with at least         elongate , flattened and opaque body is prevented from
  one locking gap 2404 on the firstminor lateralwall 2407 . A         rolling when placed on a flat surface because the diameter of
  second locking gap ( not shown ) may be present on the 20 the front and back sides are larger than the diameter of the
  opposite minor lateral wall . One or both major lateral walls opposite lateral sides. The vaporizer also includes a cartridge
  2418 may include a detent 2421. Any of these cartridges receptacle 2704 (clearly visible in the cross - section of FIG .
  may also include a mouthpiece 2409 , which may be at an 27B ) formed at the proximal end of the elongate , flattened
  end that is opposite of the bottom 2422 , on which a pair of and opaque body, wherein the cartridge receptacle has a
  electrodes 2411 are positioned . FIGS. 25A and 25B show 25 proximal- facing opening into the proximal end of the elon
   front and side views, respectively, of this example . The gate, flattened and opaque body . The cartridge receptacle
  mouthpiece 2431 may have a distal edge 2471 that fits over    includes a proximal edge 2722 around the proximal- facing
  the (transparent or translucent) elongate body ( the elongate opening , and a notch 2724 or cut-out region in the proximal
  and flattened storage compartment configured to hold a         edge of the cartridge receptacle . The notch may be in the
  liquid vaporizable material) of the cartridge and overhands 30 front and / or back side of the elongate , flattened and opaque
  it slightly , forming a lip or distal edge 2471 that extends only   body extending towards the distal end of the elongate ,
  partially between the distal end and the proximal end of the        flattened and opaque body so that a portion of the storage
  storage compartment. A cannula 2475 is visible in the figure .      compartment and the cannula within the storage compart
     In FIGS. 24A -25B the locking gaps 2404 , 2404 ' on either       ment are visible through the notch when the cartridge is
  side are shown as channels in the side (lateral) walls . They 35 housed within the cartridge receptacle , as shown in FIG .
  may extend across the entire side wall , parallel to the bottom     258A .
  as shown, or they may extend only partially through and                in the sectional view of FIG . 28D , the cartridge is held
  may preferably be centered relative to the width of the wall .      securely within the cartridge receptacle by a pair of detents
  In other variations the locking gap may be a divot, pit, 2706 on either side (in this case , on two of the lateral sides )
  opening, or hole (though not into the internal volume 40 of the cartridge receptacle that mate with and engage a
  holding the vaporizable material) .                      mating region ( locking gaps 2736 ) on opposite sides of the
  In general , the inventors have found that the verticalposition     cartridge . The detents project into the cartridge receptacle
  of the locking gap may be important in maintaining the              and each engage a mating region (locking gap ) on or in the
  stability of the cartridge in the vaporizer, particularly in        lateral sides of the storage compartment of the cartridge to
  cartridges having a rectangular base region that is longer 45 hold the cartridge within the cartridge receptacle with the
  than 10 mm . Optimally, the locking gap may be between              mouthpiece outside of the cartridge receptacle .
  about 1 and 5 mm from the bottom of the base region , and             When secured by this friction coupling as shown , the
  more specifically, between about 3 and 4 mm ( e. g ., approxi       electrical contacts 2844 in or on the distal surface within the
  mately 3 .3 mm ), as shown in FIG . 26A which indicates     cartridge receptacle connect to electrical contacts 2411
  exemplary dimensions for the section through FIG . 26B . 50 (electrodes ) on the cartridge . As mentioned above , the
     The cartridges shown in FIGS. 24A - 24B also include a   electrical contacts 2844 (see , e . g ., FIG . 24B and for the
  detent 2421 that is positioned between about 7 and 11 mm            vaporizer in the cartridge receptacle may be pogo pins.
  up from the bottom of the cartridge . The detent may help          A mechanical coupling or connection between the car
  hold the cartridge base in the vaporizer, and may cooperate     tridge 2801 and the vaporizer 2803 is visible in the enlarged
  with the locking gap , but is optional ( and shown in dashed 55 view of FIG . 28D . In this example , the outer surface of the
  lines in FIGS. 2A -25B .                                        elongate and flattened storage compartment 2855 (which is
     In FIGS. 24A -25B the cartridge base is also transparent,        not covered at the distal end by the mouthpiece ) engages
  and shows an internal air channel ( cannula 2505 ).                 snugly within the walls of the cartridge receptacle 2851 . The
     FIGS. 27A - 27B show another example of a vaporizer              Although the cartridges shown in FIGS. 24A - 28D are simi
  including a battery and control circuitry . FIGS . 27A and 27B 60 lar, and include a proximal mouthpiece and distal base that
  also illustrate the mating region 2704 ( cartridge receptacle ).    are nearly equivalent in size , with the reservoir for the
  In this example, the mating region includes two detents 2706         vaporizable material between them and the wick , resistive
  that may mate with the locking gaps on the cartridge when           heater, heating chamber and electrodes at the distal most end
  it is inserted into the vaporizer. Exemplary dimensions for ( near the bottom of the base ), many other cartridge configu
  the mating region are shown . In this example the locking 65 rations are possible while still securely seating into a vapor
  detents (which complement the locking gaps on the car - izer having the same vaporizer mating region shown in
  tridge ) are indentations that project into the mating region .     FIGS. 28A - 28B . For example , FIGS. 29A - 29D illustrate
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 76 of 80 PageID: 105


                                                          US 10 ,070 ,669 B2
                                  49                                                                     50
  alternative variations of cartridges having similar electrode .           The cartridge may also include an air path through the
  In FIG . 29A thebase region includes two projecting feet that          tank (shown as a cannula 3009 in FIG . 30 ), which may at
  include locking gaps (mating regions on the storage com                least partially partition the volumeof the tank. The tank may
  partment of the cartridge to hold the cartridge within the include an elastomeric potion, such as all or a portion of the
  cartridge receptacle with the mouthpiece outside of the 5 side, bottom , top , etc . In FIG . 30 , the tank is covered by an
  cartridge receptacle ), and the electrodes on the base (not             elastomeric cap 3011 ( elastomeric tank cap ) . The elasto
  shown ) connect via electrical traces (e . g . wires, etc .) to a      meric portion ( e. g ., cap ) may , in some variations , be on an
  heating element, wick and the reservoir nearer to the distal opposite side from the wick .
  end (not visible ).                                               In the variation shown in FIG . 30 , the cartridge including
     In FIG . 29B the base extends further than 11 mm ( e.g ., 10 the tank also include a cover ( cap 3015 ) and is configured to
  20 - 30 mm ) and may house the reservoir ( fluid storage               be used as a mouthpiece , so includes a mouthpiece portion
  compartment). Similarly in FIG . 29C the base region is the            3017 that is separated from the tank 3001 by one or more
  same as in FIG . 29B , but the more proximal portion is                absorbent pads 3019 .
  enlarged . In FIG . 29D the fluid non -base portion of the               In general, the methods described herein may include
  cartridge (more proximal than the base region ) may have a 15 filling the tank ( e. g. of a cartridge ) that includes a wick at
  different dimension . All of the variations shown in FIGS.             one end . The method may generally include positioning the
  29A - 29D , as in the variations shown in FIG . 24A - 25B , may        empty and fully assembled tank (e . g . cartridge ) so that it
  mate with the same vaporizer, and because of the dimensions            may be filled by a single needle that is inserted from the
  of the base region , may be securely held and maintain                 bottom or side (but not the top of the empty tank . For
  electrical contact, even when a user is holding the device in 20       example , the tank may be held on its side or upside down .
  their mouth .
     Similarly , FIGS. 29E - 29H illustrate variations of car                                      EXAMPLES
  tridges that may house the fluid storage compartment. Each
  of FIGS. 29E - 29H , as in FIGS. 29A - 29D , show an elongate             Any of the cartridges described in the figures and descrip
  and flattened storage compartment and an opaque mouth - 25 tion above may include an elongate and flattened storage
  piece at the proximal end of the storage compartment . In               compartment for holding a vaporizable material and a
  FIGS. 29F and 29G , themouthpiece includes a cut- out notch            mouthpiece at the proximal end of cartridge . In particular,
  as illustrated and described above for FIGS. 5 , 7, 9 , 24A            FIGS. 5 - 7B , 8B , 9, 11 - 15 , and 16C show examples of a
  24B , and 28A . Any of the examples shown in FIGS.            cartridge for use with a vaporizer device that includes an
  29A - 29H may include a mating region on the storage 30 elongate and flattened storage compartment (see , element 32
  compartment of the cartridge to hold the cartridge within the in FIG . 7B and element 32a in FIG . 9 ) configured to hold a
  cartridge receptacle with the mouthpiece outside of the                liquid vaporizable material, wherein the liquid vaporizable
  cartridge receptacle .                                                 material is visible through the storage compartment, further
     For example , FIG . 30 shows one example of a cartridge             wherein the storage compartment comprises a distal end and
  including a reservoir that may be filled as described herein . 35 a proximal end, and a first side extending between the distal
  FIGS . 1A - 1G show a schematic illustration of another                end and the proximal end . In each of these examples the
  example of cartridge. In general a cartridge may include a             cartridge also includes an opaque mouthpiece (e.g ., 31 in
  reservoir into which fluid may be filled , a tank 3001 (hous -         FIGS . 7B and 8B ) that is secured over the proximal end of
   ing the reservoir ), an elastomeric cap , and a porous wick at        the storage compartment, the opaque mouthpiece having a
  one end of the tank , which passes from within the tank to an 40 front side adjacent to the first side of the storage compart
  external surface . The porous wick may be any appropriate              ment, wherein a distal end of the opaque mouthpiece ter
  material, including woven , braided , fibrous , and knitted            minates in a distal edge that extends only partially between
  materials . The wick may be coupled with or integral with a            the distal end and the proximal end of the storage compart
  heating element. For example, a wire for resistive heating             ment. The mouthpiece includes an opening 72 , 72 ' through
  may be wrapped around an external portion of the wick , 45 the opaque mouthpiece at a proximal end of the opaque
  forming a wick / coil assembly 3005 as shown in FIG . 30 . The mouthpiece . Themouthpiece also includes a notch ( in FIGS .
  wick may be any appropriate material, including metals,                5 , 7A , 7B , 8 , 9 and 11 - 13 , the notch is a triangular - shaped
  polymers , natural fibers , synthetic fibers , or combinations of      cut -out region 88 in the front side of the mouthpiece
  these . The wick is porous and provides a capillary pathway            extending from the distal edge of the opaque mouthpiece
  for fluid within the tank through and into the wick ; the 50 toward the proximal end of the mouthpiece , wherein the
  capillary pathway is generally large enough to permit wick -           notch exposes a region of the storage compartment beneath
  ing of sufficient material to replace vaporized liquid trans -         the mouthpiece . The notch ( cut- out region ) in either the
  ferred from the tank by capillary action (wicking) during use          mouthpiece or he vaporizer body may be any appropriate
  of the electronic cigarette, but may be small enough to                shape, including rectangular, hexagonal, oval, semi-circular,
  prevent leakage of the vaporizable fluid material out of the 55 pentagonal, etc . ( or any combination of these ). Any of the
  cartridge during normal operation , including when applying            cartridges described herein may also include a heater at the
  pressure (e .g ., squeezing) the cartridge . The external portion      distal end of the storage compartment, wherein the heater
  of the wick may include a wick housing 3005 . The wick                 comprises a heating chamber, a wick 34 within the heating
  housing and /or wick may be treated to prevent leakage. For            chamber, and a resistive heating element 35 in thermal
  example , the wick and /or wick housing may be coated after 60 contact with the wick . Any of these cartridges may also
  filling to prevent leakage and /or evaporation through the             include a channel 46 or cannula within the storage compart
  wick until activated by connecting to an electronic cigarette          ment extending from the heater to the proximal end of the
  and /or applying current through the electrical contacts 3007          storage compartment, wherein the liquid vaporizable mate
  ( e .g ., operation in an electronic cigarette ), or otherwise using   rial is visible through the notch , further wherein the cannula
  the cartridge. Any appropriate coating may be used , includ - 65 or channel forms a fluid connection between the heating
  ing a heat- vaporizable coating ( e. g., a wax or other mate           chamber and the opening through the opaque mouthpiece
  rial), a frangible material, or the like.                              from which vaporized liquid vaporizable material may be
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 77 of 80 PageID: 106


                                                       US 10 ,070 ,669 B2
                                51                                                              52
  inhaled , as shown in FIGS. 7CB and 8B . In some variations, elongate and flattened storage compartment 3103 , similar to
  the channel may extend through the liquid vaporizable the examples described above (e .g ., in FIG . 9 ). The heater
  material from the heater to the proximal end of the storage region 3107 at the distal end includes a wick and coil (as
  compartment so that the liquid vaporizable material sur           shown in FIGS. 8D and 30 ), and a cannula 3109 is visible
  rounds the cannula when the storage compartment is filled 5 through the storage compartment and connects the heater
  with liquid vaporizable material. The cannula may be visible forming the vapor to one or more openings on the mouth
  through the notch . The cannula may form a fluid connection piece . Each of the variations shown in FIGS . 31A - 31L has
  between the heating chamber and the opening through the a different notch or cut- out region 3111 . The notch extends
  opaque mouthpiece from which vaporized liquid vaporiz             from the distal edge of the mouthpiece up towards the
  able material may be inhaled .                                    proximal end of the mouthpiece and exposes a window
      The cartridges shown in FIGS . 7A - 9 may also include a
  friction coupling between the cartridge and the vaporizer. through          the transparent/translucent storage compartment
  For example , the cartridge may include a pair of locking even         when the cartridge is inserted into a vaporizer up to the
                                                                    distal edge formed by the mouthpiece . Thus , in general, this
   gaps on lateral sides of the cartridge that are configured to
                                                 aporizer
  engage with a pair of locking detents on the vaporizer  device 15 hotch , cut-out or window extends up into the lateral side of
                                                                 is notch
  to secure the cartridge in the vaporizer device .                 the mouthpiece, e.g., on the front and /or back sides of the
     As discussed above , these features are also apparent in       opaque mouthpiece between the distal and proximal ends of
  FIGS . 24A -26B , although the notch 2481 in this example the cartridge . For example, the notch cuts up into the opaque
  may be shaped differently ( e.g ., shown as half of a flattened mouthpiece from the lateral edges of the mouthpiece that
  hexagon , compared to the half -diamond shape of FIGS. 8B 20 extend along the minor sides (e.g ., see the side 2509 of the
  and 9 . For example , in FIGS. 24A - 24B and 30 , the cartridge mouthpiece 2431 in FIG . 25B , and it' s opposite side, not
  2000 for use with a vaporizer device includes the elongate visible in FIG . 25B ), and at the lateral sides of the front and
  and flattened storage compartment 2490 configured to hold back distal edge that are at the same height as the distal edge
  a liquid vaporizable material, wherein the liquid vaporizable         of themouthpiece on the minor sides of the mouthpiece. The
  material is visible through the storage compartment . The 25 minor sides are also referred to as the lateral sides. Note that
  storage compartment includes a distal end and a proximal the lateral sides are shown as having a diameter that is less
  end, and a first side 2492 extending between the distal end than the diameter of the major ( front , back ) sides of the
  and the proximal end. The cartridge also includes an opaque  cartridge in many of these examples , which are primarily
  mouthpiece 2409 that is secured over the proximal end of the rectangular or approximately rectangular. As mentioned
  storage compartment, the opaque mouthpiece having a front 30 above , other non -rectangular, but still flattened and elongate
  side 2494 adjacent to the first side of the storage compart- cartridge profiles ( e .g ., storage compartment profiles ) may
  ment, wherein a distal end of the opaque mouthpiece ter-             be used , including hexagonal (e .g ., having two pairs of
  minates in a distal edge 2471 that extends only partially            minor sides with diameters that are slightly less than or equal
  between the distal end and the proximal end of the storage           to the major sides ), oval (where the minor sides are rounded ,
  compartment. The mouthpiece also includes an opening 35 rather than flat, etc .
  2495 through the opaque mouthpiece at a proximal end of                 The notch (cut-out region ) forming the window in the
  the opaque mouthpiece , and a notch 2481 in the front side            cartridge may mate with complementary notch on the vapor
  of the mouthpiece extending from the distal edge of the              izer, as shown in FIGS . 32 -34L , below . In this case , the
  opaque mouthpiece toward the proximal end of the mouth -     cartridge notch forms half the window , while the vaporizer
  piece , wherein the notch exposes a region of the storage 40 notch (through the cartridge receptacle ) forms the other half
  compartment beneath the mouthpiece . The cartridge also      of the notch . The distal-most edge of the mouthpiece around
  includes a heater 2485 at the distal end of the storage               the storage compartment sits flush against the vaporizer
  compartment, wherein the heater comprises a heating cham - ( e . g ., against the upper proximal rim of the cartridge recep
  ber 2486 , a wick ( not visible in FIG . 24A - 24B ) within the tacle ).
  heating chamber, and a resistive heating element (not visible 45 For example , FIG . 31A shows a notch 3111 that is a
  in FIG . 24A - 24B ) in thermal contact with the wick . The           semicircle or semi-oval shape . FIG . 31B is a semi- octagonal
  cartridge also includes a cannula 2475 , 3009 within the              shape; FIG . 31C shows two triangular (or semi-diamond )
  storage compartment extending through the liquid vaporiz -            adjacent notches. FIG . 31D shows a semi- crescent notch .
  able material from the heater to the proximal end of the              FIG . 31E shows a semi-star notch ; FIG . 31F shows a
  storage compartment so that the liquid vaporizable material 50 semi-lip notch ; FIG . 31G shows a semi- clover notch . FIG .
  surrounds the cannula when the storage compartment is
  su                                                                   31H shows a Gaussian notch . FIG . 311 shows a semi- square
  filled with liquid vaporizable material. The cannula is visible       (or rectangular ) notch . FIG . 31J is a pair of adjacent semi
  through the notch 2481 ( e . g ., when the cartridge is inserted      circular or semi-oval notches . FIG . 31K shows a semi- plus
  into the vaporizer fully, as shown in FIG . 33A ), further            shaped notch . FIG . 31L is an alternative semi- star -shaped
  wherein the cannula forms a fluid connection between the 55 notch .
  heating chamber and the opening through the opaquemouth                 FIG . 32 shows a cartridge 3203 such as the one shown in
  piece from which vaporized liquid vaporizable materialmay             FIGS. 24A -25B coupled in the cartridge receptacle at the
  be inhaled .                                                         proximal end of an elongate flattened body 3205 of a
     As mentioned above , the opaque mouthpiece may be                  vaporizer. In this example, the hemi-hexagonal notch in the
  attached over the proximal end of the elongate storage 60 front and back ) of the mouthpiece of the cartridge forms a
  compartment in any appropriate manner, including an adhe -           hexagonal window with the complementary notch in the
  sive and /or a snap - fit over the proximal end of the storage       cartridge receptacle . The cannula is visible within the stor
  compartment.                                                         age compartment and may provide a convenience reference ,
    FIGS. 31A -31L show alternative examples the mouth                  contrast, and scale for any vaporizing fluid within the
  piece cut-out regions (notches ) that may be used . In all of 65      storage compartment. The internal cannula may also provide
  these examples, the opaque mouthpiece is fixed (e . g ., by           a baffle to prevent or reduce bubbles forming within the
  adhesive , snap - fit , etc .) over the transparent or translucent    vaporizable material.
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 78 of 80 PageID: 107


                                                         US 10 ,070 ,669 B2
                                 53                                                                        54
     Although the examples shown in FIGS . 32 - 34L all show         be termed a first feature /element without departing from the
  a notch cut in the distal edge of the cartridge receptacle , this  teachings of the present invention .
  second notch may be optional . Also , although the notches             Throughout this specification and the claims which fol
  are shown to be mirrors of each other, the first notch (in the     low , unless the context requires otherwise, the word “ com
   cartridge ) may be different from the second notch .           5 prise ” , and variations such as “ comprises ” and “ comprising "
     When a feature or element is herein referred to as being means           various components can be co -jointly employed in
  " on ” another feature or element, it can be directly on the the       methods and articles ( e.g ., compositions and apparatuses
  other feature or element or intervening features and/ or "including  comprising
                                                                                  device and methods ). For example , the term
                                                                                   ” will be understood to imply the inclusion of
  elements may also be present. In contrast, when a feature or 10 any stated elements         or steps but not the exclusion of any
  element is referred to as being " directly on” another feature other elements or steps        .
  or element , there are no intervening features or elements
  present. It will also be understood that, when a feature or as used in the examplesspecification
                                                                        As  used  herein   in the
                                                                                                    and   unless
                                                                                                                and claims, including
                                                                                                                  otherwise expressly
  element is referred to as being " connected " , " attached ” or specified , all numbers may be read as if prefaced       by the word
  " coupled ” to another feature or element, it can
                                                 can be
                                                      be directly
                                                         directly 15 " about ”  or  “ approximately  , ” even  if the  term  does not
  connected , attached or coupled to the other feature or            expressly appear. The phrase “ about” or “ approximately ”
  element or intervening features or elements may be present. may be used when describing magnitude and /or position to
  In contrast, when a feature or element is referred to as being indicate that the value and /or position described is within a
  " directly connected ” , “ directly attached ” or “ directly     reasonable expected range of values and /or positions. For
  coupled ” to another feature or element, there are no inter - 20 example , a numeric value may have a value that is + / - 0 . 1 %
  vening features or elements present. Although described or               of the stated value (or range of values), + / - 1 % of the stated
  shown with respect to one embodiment, the features and                   value ( or range of values ), + / - 2 % of the stated value (or
  elements so described or shown can apply to other embodi-                range of values ), + / - 5 % of the stated value ( or range of
  ments. It will also be appreciated by those of skill in the art          values ), + / - 10 % of the stated value (or range of values ), etc .
  that references to a structure or feature that is disposed 25 Any numerical values given herein should also be under
  " adjacent" another feature may have portions that overlap or            stood to include about or approximately that value , unless
  underlie the adjacent feature.                                           the context indicates otherwise . For example, if the value
     Terminology used herein is for the purpose of describing              “ 10 ” is disclosed , then “ about 10” is also disclosed . Any
  particular embodiments only and is not intended to be                    numerical range recited herein is intended to include all
  limiting of the invention . For example , as used herein , the 30 sub -ranges subsumed therein . It is also understood that when
  singular forms “ a ” , “ an ” and “ the” are intended to include         a value is disclosed that “ less than or equal to ” the value ,
  the plural formsas well , unless the context clearly indicates           " greater than or equal to the value ” and possible ranges
  otherwise . It will be further understood that the terms                 between values are also disclosed , as appropriately under
  " comprises” and /or " comprising,” when used in this speci              stood by the skilled artisan . For example, if the value “ X ” is
  fication , specify the presence of stated features , steps, opera - 35 disclosed the “ less than or equal to X ” as well as " greater
  tions , elements , and/ or components , but do not preclude the          than or equal to X ” (e . g ., where X is a numerical value ) is
  presence or addition of one or more other features, steps,               also disclosed . It is also understood that the throughout the
  operations , elements, components , and/ or groups thereof. As           application , data is provided in a number of different for
  used herein , the term “ and/or ” includes any and all combi-   mats, and that this data , represents endpoints and starting
  nations of one or more of the associated listed itemsand may 40 points, and ranges for any combination of the data points .
  be abbreviated as “ /” .                                        For example , if a particular data point “ 10 ” and a particular
     Spatially relative terms, such as " under ” , “ below ” ,             data point “ 15 ” are disclosed , it is understood that greater
  " lower ” , “ over " , " upper ” and the like , may be used herein       than , greater than or equal to , less than , less than or equal to ,
  for ease of description to describe one element or feature 's            and equal to 10 and 15 are considered disclosed as well as
  relationship to another element( s ) or feature (s ) as illustrated 45   between 10 and 15 . It is also understood that each unit
  in the figures. It will be understood that the spatially relative        between two particular units are also disclosed . For
  termsare intended to encompass different orientations of the             example , if 10 and 15 are disclosed , then 11, 12, 13 , and 14
  device in use or operation in addition to the orientation                are also disclosed .
  depicted in the figures. For example , if a device in the figures Although various illustrative embodiments are described
  is inverted , elements described as " under " or "beneath ” 50 above , any of a number of changes may be made to various
  other elements or features would then be oriented “ over” the            embodiments without departing from the scope of the inven
  other elements or features . Thus, the exemplary term                    tion as described by the claims. For example , the order in
  “ under " can encompass both an orientation of over and                  which various described method steps are performed may
  under. The device may be otherwise oriented ( rotated 90                 often be changed in alternative embodiments , and in other
  degrees or at other orientations) and the spatially relative 55          alternative embodiments one or more method steps may be
  descriptors used herein interpreted accordingly. Similarly,              skipped altogether. Optional features of various device and
  the terms " upwardly ” , “ downwardly " , " vertical” , “ horizon -      system embodiments may be included in some embodiments
  tal” and the like are used herein for the purpose of expla -             and not in others . Therefore , the foregoing description is
  nation only unless specifically indicated otherwise .                    provided primarily for exemplary purposes and should not
     Although the terms “ first” and “ second ” may be used 60 be interpreted to limit the scope of the invention as it is set
  herein to describe various features / elements ( including   forth in the claims.
  steps), these features/ elements should not be limited by                   The examples and illustrations included herein show , by
  these terms, unless the context indicates otherwise . These              way of illustration and not of limitation , specific embodi
  termsmay be used to distinguish one feature / element from               ments in which the subject matter may be practiced . As
  another feature / element. Thus, a first feature / element dis - 65 mentioned , other embodiments may be utilized and derived
  cussed below could be termed a second feature /element, and              there from , such that structural and logical substitutions and
  similarly , a second feature / element discussed below could             changes may be made without departing from the scope of
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 79 of 80 PageID: 108


                                                       US 10 , 070 ,669 B2
                                55                                                                        56
  this disclosure. Such embodiments of the inventive subject                 8 . The cartridge of claim 1, wherein the heating element
  matter may be referred to herein individually or collectively           comprises a resistive heating coil, and wherein the cartridge
  by the term “ invention ” merely for convenience and without            further comprises:
   intending to voluntarily limit the scope of this application to          a first heater contact electrically coupled to the resistive
  any single invention or inventive concept, if more than one 5               heating coil , the first heater contact configured to mate
  is, in fact, disclosed . Thus, although specific embodiments                with either of a first receptacle contact within the
  have been illustrated and described herein , any arrangement                cartridge receptacle or a second receptacle contact
  calculated to achieve the same purpose may be substituted                   within the cartridge receptacle , when the second por
  for the specific embodiments shown . This disclosure is                     tion of the surface is inserted into the cartridge recep
  intended to cover any and all adaptations or variations of 10                tacle ; and
  various embodiments . Combinations of the above embodi-                   a second heater contact electrically coupled to the resis
  ments, and other embodiments not specifically described                     tive heating coil, the second heater contact configured
  herein , will be apparent to those of skill in the art upon                 to mate with either of the second receptacle contact or
  reviewing the above description .                                            the first receptacle contact, when the second portion of
                                                                     15
                                                                     15   the surface is inserted into the cartridge receptacle.
    What is claimed is:                                                     9 . The cartridge of claim 8 , wherein the first heater contact
    1 . A cartridge for generating an aerosol, the cartridge        and the second heater contact are configured to complete ,
  comprising:                                                       when the second portion of the surface is inserted into the
     a body including a storage compartment configured to           cartridge receptacle , an electrical circuit comprising a power
       hold a vaporizable material , the body having a first end 20 source within the vaporizer device, the resistive heating coil ,
       and a second end opposite the first end , the body the first receptacle contact, and the second receptacle con
        comprising a surface between the first end and the          tact.
        second end;                                                    10 . The cartridge of claim 1 , wherein the body is non
    a heating element configured to generate the aerosol, the cylindrical.
        generating of the aerosol comprising heating the vapor - 25 11 . The cartridge of claim 10 , wherein the body comprises
        izable material; and                                        four substantially rectangular surfaces between the first end
    a mouthpiece secured over the first end, the mouthpiece of the body and the second end of the body, the four
       having a notch extending away from the second end            substantially rectangular surfaces exterior to the body.
       towards the first end , the mouthpiece covering a first         12 . An apparatus for generating an aerosol, the apparatus
        portion of the surface ,                         30 comprising:
     the mouthpiece not covering a second portion of the      a vaporizer device comprising a cartridge receptacle ; and
       surface , the second portion of the surface configured for           a cartridge comprising :
       insertion into a cartridge receptacle of a vaporizer                    a body including a storage compartment configured to
       device ,                                                                  hold a vaporizable material, the body having a first
     the mouthpiece not covering a third portion of the surface , 35             end and a second end opposite the first end, thebody
       the third portion of the surface comprising an area                       comprising a surface between the first end and the
       between the notch and the second end, the third portion                   second end ;
       of the surface being visible when the second portion of                 a heating element configured to generate the aerosol,
       the surface is inserted into the cartridge receptacle.                     the generating of the aerosol comprising heating the
    2 . The cartridge of claim 1 , wherein the mouthpiece is 40                   vaporizable material; and
  opaque, wherein the surface is transparent, and wherein the                  a mouthpiece secured over the first end, the mouthpiece
  vaporizable material is visible through the surface .                          covering a first portion of the surface, the mouth
     3 . The cartridge of claim 1 , wherein the cartridge recep                  piece not covering a second portion of the surface ,
  tacle has a receptacle notch extending away from an opening                    the second portion of the surface configured for
  of the cartridge receptacle at a proximal end of the vaporizer 45              insertion into the cartridge receptacle , the mouth
  device , the receptacle notch extending towards a distal end                   piece not covering a third portion of the surface, the
  of the vaporizer device opposite the proximal end , and                        third portion of the surface being visible when the
  wherein the third portion of the surface comprises an area                     second portion of the surface is inserted into the
  between the receptacle notch and the first end of the storage                  cartridge receptacle .
  compartment, when the second portion of the surface is 50                 13. The apparatus of claim 12 , wherein the mouthpiece is
  inserted into the cartridge receptacle .                                opaque , wherein the surface is transparent, and wherein the
     4 . The cartridge of claim 1, wherein the heating element            vaporizable material is visible through the surface .
  is disposed proximate to the second end of the body .                     14 . The apparatus of claim 12 , wherein the mouthpiece
     5. The cartridge of claim 1 , further comprising a wicking comprises a notch extending away from the second end of
  material configured to contact the vaporizable material, 55 the body towards the first end of the body, and wherein the
  wherein the heating element is disposed proximate to the                third portion of the surface comprises an area between the
  wicking material .                                                      notch and the second end of the storage compartment .
     6 . The cartridge of claim 5 , wherein the wicking material            15 . The apparatus of claim 12, wherein the cartridge
  comprises at least one of: a silica material, a cotton material,        receptacle has a notch extending away from an opening of
  a ceramic material, a hemp material, and a stainless steel 60 the cartridge receptacle at a proximal end of the vaporizer
  material.                                                               device , the notch extending towards a distal end of the
     7 . The cartridge of claim 1 , wherein the second portion of         vaporizer device opposite the proximal end, and wherein the
  the surface comprises a locking gap integral to the storage             third portion of the surface comprises an area between the
  compartment, and wherein the locking gap is configured to               notch and the first end of the body, when the second portion
  mate with a locking detent within the cartridge receptacle , 65 of the surface is inserted into the cartridge receptacle .
  when the second portion of the surface is inserted into the        16 . The apparatus of claim 12 , wherein the cartridge
  cartridge receptacle .                                                  further comprises a wicking material configured to contact
Case 2:18-cv-14605-JLL-SCM Document 1-5 Filed 10/03/18 Page 80 of 80 PageID: 109


                                                     US 10 ,070 ,669 B2
                              57                                                                    58
  the vaporizable material, wherein the heating element is                the first receptacle contact , when the second portion of
  disposed proximate to the wicking material, and wherein the             the surface is inserted into the cartridge receptacle ,
  wicking material comprises at least one of: a silica material,          wherein the first heater contact and the second heater
  a cotton material, a ceramic material, a hemp material, and              contact are configured to complete , when the second
  a stainless steel material.                                              portion of the surface is inserted into the cartridge
     17 . The apparatus of claim 12 , wherein the second portion           receptacle , an electrical circuit comprising a power
  of the surface comprises a locking gap integral to the storage           source within the vaporizer device , the resistive heating
  compartment, and wherein the locking gap is configured to                coil , the first receptacle contact, and the second recep
  mate with a locking detent within the cartridge receptacle ,             tacle contact.
  when the second portion of the surface is inserted into the 10        19 . The apparatus of claim 12 , wherein the cartridge
  cartridge receptacle .                                               receptacle is non - cylindrical, wherein the body is non
      18 . The apparatus of claim 12 , wherein the heating cylindrical            , and wherein the body comprises four substan
  element comprises a resistive heating coil, and wherein the tially rectangular          surfaces between the first end of the body
  cartridge further comprises :
     a first heater contact electrically coupled to the resistive 15 an 20. The cartridgeofoftheclaim
                                                                ive 15 and the  second  end         body.
                                                                                                          1, further comprising the
         heating coil, the first heater contact configured to mate     vaporizable   material  within   the   storage compartment,
         with either of a first receptacle contact within the wherein the vaporizable material comprises              a nicotine for
       cartridge receptacle or a second receptacle contact
       within the cartridge receptacle , when the second por mulation          .
                                                                        21 . The apparatus of claim 12 , wherein the cartridge
       tion of the surface is inserted into the cartridge recep - 20 further comprises the vaporizable material within the storage
       tacle ; and                                                   compartment, and wherein the vaporizable material com
    a second heater contact electrically coupled to the resis        prises a nicotine formulation .
      tive heating coil , the second heater contact configured
       to mate with either of the second receptacle contact or                              *   *   *       *
